Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I would just like to point out that my vote on the first amendment, which is No 26, in the Rothley recommendation, was not recorded. I intended to vote against the amendment.
Very well. It will be recorded, Mr Delcroix.
(The Minutes were approved)
Madam President, I rise on a point of order for a meeting, which will take place on 14, 15 and 16 May in my colleague, Mr Smith's constituency at Turnbury. It is by a group called the Bilderberg Group. This is a very strange group because it does not allow any press or interference with its meetings.
My point of order is on the central register of Members. Could I ask the Bureau to inform Members that, should they be participating in this group, then they should declare that under the 'Members' interests' . This will ensure that the same transparency and openness exist in this Parliament as in other parliaments, such as in Britain, where members of the Labour Party, i.e. Tony Blair, Giles Radice and Denis Healey, have all declared their interests in the operations of the Bilderberg Group. I trust that other Members of this House will take note and do likewise.
Thank you, Mr Falconer. I have made a note of it.
Madam President, I refer to Rule 127 in conjunction with Rules 95 et seq of the Rules of Procedure and welcome the Conference of Presidents' decision to include on today's agenda, in place of the Council and Commission statements on safety in cities, items on the dramatic events taking place in Kosovo and the nuclear tests in India. Nevertheless, like many of the other members of this House, it is my view that safety in the cities of Europe is also an important and urgent matter. Just this weekend a jeweller in Vienna was murdered by the Russian mafia. I therefore believe it is important that we debate the Commission's statement at the next part-session.
Madam President, yesterday we were told in this House about a dreadful incident in Turkey where a very prominent human rights activist, in fact the President of the Human Rights Association of Turkey, Akin Birdal, had been shot in his office in Ankara by unknown civilians.
Akin Birdal is known to many of us in this House as somebody who, with great courage and integrity, has been leading the fight to enhance and strengthen human rights in Turkey. This, as you know, is one of our major demands to the Turkish authorities.
I would ask you to speak with President Gil Robles immediately and ask him to send to Akin Birdal - who is critically ill - and his immediate family, firstly, our sympathies and, secondly, our best wishes for his recovery. Secondly, he should write to the Turkish Government urging them with all speed to bring to justice those who have perpetrated this act and also to take on board the criticisms that have been often made in this House about the way in which human rights are regularly abused in Turkey. This sort of paramilitary activity must cease.
Thank you, Mrs Green. I think the President has already planned to take that action, further to Mrs Roth's speech yesterday, but having said that, I will of course discuss it with him.
Appointments to the Executive Board of the European Central Bank
The next item is the recommendations by the Committee on Economic and Monetary Affairs and Industrial Policy on the appointments to the Executive Board of the European Central Bank (Rapporteur: Mme Randzio-Plath).
Madam President, on 1 July 1998 the European Central Bank will be able to start work on preparations for a successful and independent single monetary policy for the euro zone with eleven of the Member States. This is the result of the hearings of the various candidates for appointment to the Executive Board of the European Central Bank held in the European Parliament. I propose that the appointment of these six candidates be confirmed.
They were each able to convince us of their personal integrity, their professional experience and their high level of technical expertise. They hold clear positions on economic and monetary policy which correspond to the objectives of the European Central Bank as defined in the Maastricht Treaty. In short, they will provide the European Central Bank with the Executive Board it deserves. They all emphasized the priority they would accord to price stability, whilst at the same time indicating that with an inflation rate of 2 % it can be assumed that the goal of price stability has effectively been achieved. Europe's historically low inflation rates mean that the European Central Bank will not have to start its life with a policy of raising interest rates in order to prove its credibility. The candidates also implied that there would be no need for an excessively rigid interest rate policy in order to prove the ECB's independence and trustworthiness.
The European Central Bank will be able to build on the confidence enjoyed by the existing national central banks. Finally, the future single monetary policy will be shaped by the European System of Central Banks, not by the European Central Bank and its Executive Board alone. At the hearings, all the candidates expressed their reluctance to see monetary policy used as a tool in the struggle against unemployment beyond the achievement of price stability. They stressed that monetary stability represents the greatest contribution the European Central Bank can make to combating unemployment in the euro zone.
Only with a guarantee of continued price stability can further measures, such as the reduction of short-term interest rates, be considered. However, all the candidates gave fairly clear indications that they are familiar with the provisions of Article 105 and Article 2 of the Maastricht Treaty which, alongside the primary objective of price stability, also bind the European Central Bank to supporting the economic policy of the European Union and the objectives stipulated in Article 2, that is the achievement of a high level of employment and economic and social cohesion. In fact, their importance is such that they are self-evident.
The task in hand is to examine, within the framework of monetary dialogue with the European Central Bank, how this contribution can be shaped. The duty of democratic accountability laid down in our resolution on the democratic accountability of monetary institutions in Strasbourg means that we can expect the European Central Bank to report to us, detailing how it is exercising its scope for independent action in matters of monetary policy. Exercising this scope for independent action in matters of monetary policy will be both possible and necessary.
Unlike American legislation on the US central bank, the Maastricht Treaty stipulates that the European Central Bank must pursue the objective of price stability as its primary task. The US central bank is obliged to pursue the objectives of price stability and growth and employment. This results in a different type of monetary policy and consequently creates a different role for monetary policy. Thus, over recent years, it has been possible for US monetary policy to make a greater contribution to creating an appropriate and balanced policy mix in the interests of investment, growth and jobs.
As has already been mentioned, the candidates made it clear that monetary policy can be used to support growth and employment by preventing interest rate speculation through the safeguarding of price stability and thereby guaranteeing macro-economic stability and, above all, a low level of long-term interest rates. On the basis of the hearings it was clear that the European Central Bank - and this is something which was stressed particularly by the candidate for the presidency of the European Central Bank - will exercise its scope for independent action on matters of monetary policy once inflation targets are reached and sustained development looks probable.
For the first time, this will allow us to use monetary policy to support economic policy in the euro zone and to pursue the secondary objectives which the European Parliament will consider particularly important in its debate on the annual economic report and the economic guidelines. These issues will be particularly important in the dialogue between the ECB and the European Parliament. We must ask the European Central Bank to provide statements on resolutions relating to monetary policy in order to assess its contribution to the creation of a balanced policy mix. This will also prove to be a useful yardstick by which we can measure the quality of our selection of candidates. As a result, practical dialogue with the European Parliament will be very important.
The events which took place in the European Council on the weekend of 2/3 May have done nothing to further public confidence in the independence of the European Central Bank. The hearings in the European Parliament, on the other hand, have helped to redress this lack of confidence and to that extent our hearings were a confidence-building measure which benefited both the European public and the future European Central Bank. Of course, the Maastricht Treaty provides for the political appointment of candidates. And that is rightly so. However, the political decision was reached by means of a procedure which has left behind it an unpleasant aftertaste since neither the age nor the nationality of a candidate should be seen as a condition for the success of the common monetary policy and therefore, quite rightly, neither are stipulated in the Treaty as selection criteria. The sole selection criteria are personal and technical competence.
The President of the ECB's eight year term of office is proof of his personal independence. This is something which the European Parliament had continually stressed. And this is why, at the hearing, we sought confirmation from Wim Duisenberg that he alone and nobody else would decide when his term of office would end.
(Applause) The candidate made it quite clear that he sees his independence as completely uncompromised. He was persuasive in his determination, the clarity of his arguments and his plain speaking, thereby underlining the fact that this political nomination and the establishment of the European Central Bank will put an end to the exertion of political influence on monetary policy by individual governments and mark the start of independence from political instructions.
So the hearing showed that there must be no renationalization of the decision-making processes and illustrated that the requirement of unanimity has once again pushed the European Parliament to the limits of its tolerance and the people of Europe to the limits of their patience and understanding of the process of European integration. This procedure must be changed!
We would particularly like to welcome the fact that the appointment of Mrs Hämäläinen will see a woman on the Executive Board of the ECB, enabling more women than has previously been the case to make their voices heard in important decisionmaking bodies.
(Applause) The hearing, like the future monetary dialogue, has contributed to the credibility and perceived trustworthiness of the democratic European system, but also to the credibility and perceived trustworthiness of a future European Central Bank. As such, it is to be welcomed that, alongside the debate on the ECB's annual report, there will also be a debate on the annual economic report and the economic policy guidelines and that regular monetary dialogue - on a quarterly basis - was supported by all the candidates.
Of course, the negative response to the proposed publication of the Minutes of the ECB's decision-making bodies after a lapse of five years was unsatisfactory since their publication is necessary to achieve greater transparency in monetary policy. In my view, these hearings have shown that the end of the confirmation procedure marks the start of a new era in which the first federal European authority will have to justify its actions to the European Parliament in the interests of communication with the European public.
(Applause)
Madam President, this is the second stage of the consultation which began on 2 May, when I addressed the European Parliament with the recommendation that 11 countries had fulfilled the necessary conditions for the adoption of the single currency. In line with the democratic traditions we value in this continent, it was right that this Parliament was able to play such an important part in this significant event. Following that debate, to which almost 50 speakers contributed, this Parliament voted overwhelmingly in favour of the eleven.
The results of this historic vote were reported by your President to the Council and, on behalf of the Council, let me say how much we valued the opinion of this Parliament. Let me also formally report that, in line with the views of Parliament, the Council unanimously decided that 11 countries should join the single currency.
As a result of these historic decisions, in which the European Parliament has played its full part, the vision of the founders of the Union at the Messina Conference that called for the coordination of monetary policies permitting the creation and development of a common market, will become a reality on 1 January. It will be a single currency which covers around a fifth of the world's trade. Let us remember also that this single currency is designed to achieve the stability that will help us meet our shared aims of higher employment and greater prosperity for the peoples of Europe.
Our aim for Europe is high levels of growth and employment, and the precondition of that, in a global economy where countries have to draw their investment funds from all round the world, is stability with low inflation. It is because of the need to deliver that stability that the debate on the appointments to the Executive Board of the European Central Bank is of such central importance, as was recognized by your rapporteur only a few minutes ago.
The European Central Bank will be established by 1 July; it will assume responsibility for the monetary policy of participating Member States on 1 January next year, and the Treaty, of course, requires the Council to nominate a president and vicepresident and up to four additional members of the Executive Board.
The Council has recommended that Mr Wim Duisenberg should be appointed as the first President of the ECB for a period of eight years. This Parliament has had a chance already to hear Mr Duisenberg answer questions before it. The detailed proposals which we have made, including Mr Duisenberg's own personal statement about his intentions, are now before Parliament. Mr Duisenberg will make his own decisions about retirement, and this procedure is in accordance, and fully in accordance, with the Treaty.
The Council recommends that Mr Christian Noyer should be appointed as Vice-President for a term of four years, and the following should be appointed to the rest of the Executive Board: Mr Otmar Issing for a term of eight years, Mr Tommaso Padoa-Schioppa for seven years, Mr Eugenio Domingo Solans for six years and Mrs Sirkka Hämäläinen for five years. I say to Parliament that, whatever the evidence you have taken in the last few days on individual members, their views and their comments, this should also be seen in the context of the Treaty's commitment to make for proper and regular reporting, scrutiny and accounting to the European Parliament.
Let me remind Parliament of the importance we attach to the role of Parliament in ensuring proper reporting from the European Central Bank to the people of Europe through this Parliament. The European Central Bank must address its annual report to this Parliament, as well as to the Council and Commission. The European Central Bank President must, in future, present the annual report to Parliament, as well as to the Council; the European Central Bank President and other Board members may be called before the expert committees of this Parliament; and this Parliament is, of course, consulted on all future European Central Bank Board appointments.
Your resolution as a Parliament on 2 April included some helpful and constructive suggestions on how this Treaty might be implemented in practice. In particular, I welcome your suggestion that Executive Board members are invited to participate in quarterly parliamentary meetings on monetary and economic developments.
This is a good way forward. It is a positive signal to Europe's citizens. The people of Europe, as the rapporteur said only a few minutes ago, need confidence in their new Central Bank, confidence in its independence, confidence in its proper accountability, and that is what we are seeking to achieve through Parliament and governments working together.
Let me make one other remark that is of significance for the long-term future: the movement for greater openness and transparency in monetary policy is now becoming a powerful movement right across the economic world, an idea whose time has come. There is now a recognition that the clarity of objectives and the setting of operational rules, that is central to credibility in modern monetary policy decision-making, requires also to be underpinned by greater openness in economic government to ensure that maximum credibility is reinforced. Last month all the countries represented in the interim committee of the IMF proposed a new code of monetary and financial practice that requires greater openness. This new momentum for openness, transparency and accountability is now a force for change, being recognized throughout the world. I welcome the role of the European Parliament in its future dialogue with the European Central Bank, a role that will be important in ensuring that there is proper reporting to a democratically elected institution.
Let me say in conclusion that we should never lose sight of the fact that the arrangements for the single currency are for a purpose: they are to achieve the stability that will give us the high levels of growth and employment that we need and we want to see in Europe. Let us, as a Parliament and as governments, never lose sight of our duties and responsibilities to include those who are socially excluded and to help back to work the 18 million unemployed who need, deserve and should have our support.
From its beginnings in the search for peace, its birth in the commitments made at Messina, 43 years ago, this movement for greater economic coordination and integration, a movement that has as its purpose greater growth, employment and prosperity throughout Europe, is now reaching a new point of decision-making this morning. I urge Parliament and governments to continue to work together to make these new institutions work and ensure that this is the opening of another chapter in the progress of Europe.
(Applause)
Madam President, I should like to warmly welcome the Chancellor of the Exchequer's words. To hear the President-in-Office spell out support for the role the European Parliament will play over the years in the supervising role of the European Central Bank is very welcome to all parts of this House. The European Parliament behaved in a very responsible way in conducting the hearings for all six candidates. Our approach was to ensure that all candidates gave a commitment to price stability and independence and, indeed, all six candidates fulfilled that obligation.
But in the Socialist Group we also place great emphasis on full respect for Article 105 of the Treaty which means that when price stability has been achieved the Central Bank helps in the broader objectives of the European Union, in particular in job creation and growth. We also place great emphasis on the question of democratic accountability. This played a crucial role for us in the hearings and all candidates were questioned very carefully on this matter.
We have to ensure that beyond the achievement of inflation control at a low level monetary policy can make its contribution towards fighting unemployment. I was glad that the President-in-Office mentioned that this morning. On democratic accountability we heard from Mr Duisenberg his views on how we will deal with the European Central Bank in the future. On behalf of the Socialist Group today, I would like to say that we need to meet with Wim Duisenberg before the summer recess of this Parliament to flesh out and spell out in detail the way in which the European Parliament will in future deal with the European Central Bank. We cannot allow this to slip later into the year. We need to start spelling that out now and working out the method of operation in ensuring democratic accountability.
I should like to make a few remarks about the procedure and about the hearings. On Monday evening the Socialist Group expressed a reservation about one of the candidates. I know some people in this House were angry about that. The purpose of confirmation hearings is to hear the candidates and to assess them objectively, not on nationality or on politics but on their views as potential members of the European Central Bank. Our group did that and we will not suspend judgment on any of these candidates simply because of the historic importance of this moment. Therefore, on Monday we expressed our reservations about one of the candidates.
Having said that, and I made the point on Monday, our group last night discussed this fully and we feel that all six candidates are competent members of the European Central Bank and we will be voting for all six today. We believe that this Executive Board has a crucial role to play in building confidence for the euro amongst our citizens. The way they have to do this is by setting interest rates that are going to maintain stability and also, as the President-in-Office said, setting interest rates that will guarantee growth and full employment in the European Union. We want an interest rate policy for all of our citizens, not only for the rich heartland of the European Union.
Madam President, ladies and gentlemen, some interesting observations were made at the hearings. The six candidates amply satisfy the selection criteria stated in the Treaty. They are on the whole well qualified, but they obviously have individual differences, sometimes surprising, of which we should be careful. Every teacher knows that the most brilliant pupils do not always achieve the most brilliant careers, and we all know of less able pupils who have later turned into real high-fliers. If Harry Trumann had had to appear before our jury, he would probably not have attained the highest grades. I shall not be unkind enough to remind my socialist colleagues of their former unflattering opinions of some of our commissioners to whom they pay tribute today.
Secondly, judging from both their oral and written replies, the six candidates have a relatively coherent view of their future roles. Despite attempts by some of our colleagues to show contradictions in their respective statements, these only appear to be slight, the result of differing experiences, rather than any real differences. We should not have any serious concerns about the homogeneity of the future management team. I should like to add at this point that the socialists are not alone in having stressed that once objectives relating to stability have been achieved, the bank must also focus on the other objectives of economic policy. I believe that most candidates agree with this point of view. This should not be a party political matter.
Thirdly, I will make an interesting observation, positive as far as Parliament is concerned, which is that all the candidates have recognized the need to maintain a special relationship with the European Parliament. They all believe that the European Parliament is the institution to which they are accountable for their activities, to which they must explain and declare their intentions and announce their opinions on various subjects. They all agree on the need for transparency, they all recognize that accountability is the normal counterweight of their independence and their considerable power. All, with some small differences, accept that it is the European Parliament, not national parliaments, to whom they must pay special attention, but they have also emphasized the role that central banks, which will not disappear, will continue to play with regard to national parliaments. It will therefore be by means of the governors of the central banks, which will still be in existence, that the relationship with national parliaments will continue, which is entirely true to the principles of subsidiarity and the federalist system.
I should like here to address my hearty thanks to the President-in-Office of the Council for having expressed what has now become important in the light of the Asian crisis: ' transparency is central to credibility in modern monetary policy' . I am glad that this is recognized today and that, at the same time, the European Parliament's role has been recognized, and I hope that we shall be worthy of it and that we will take part in this debate in as responsible a manner as possible.
I should also like to thank all the members of the Committee on Economic and Monetary Affairs and Industrial Policy, who have helped to make these hearings serious, responsible and objective. Madam President, in order to comply with your request to be brief, I will end here.
Madam President, ladies and gentlemen, on 7 and 8 May, under the firm yet courteous authority of President Karl von Wogau, we conducted a hearing of the six candidates for appointment to the Executive Board of the European Central Bank, in an atmosphere of mutual trust and esteem. It seems to me that we must consider the Council's decision concerning them by asking ourselves three questions. Are they the best candidates, are they the advocates of stability, and will they form a coherent team?
I answer the first question as follows: the nominee for President is obviously, and above all, the governors' choice. They have chosen him because they consider him to be the most capable of carrying through this tremendous change in the European banking system. Everyone knows that in our political groups and parties, we always choose the person we consider will best defend our ideals and our interests. By analogy, I do not see why it should be any different for central bankers. In fact, I cannot see why the Peter Principle should apply to such an institution. I must confess that I have some doubts about the smoke screen that he has raised with regard to the length of his term of office. But, he has undoubtedly adopted François Mitterrand's motto that to be unambiguous can only be to one's own detriment. Be that as it may, by the end of the hearing, we could have no doubt as to either his competence or his integrity. And that remark with regard to competence and integrity is also valid for the five other candidates.
Now for the second question, are they advocates of monetary stability? It seems to me that the six candidates unanimously agree that inflation will fluctuate between 0 and 2 %. In fact, it would have been surprising if one of them had announced that his model was the Albanian Central Bank, with its formidable loan pyramid system. Or again, that his greatest ambition was to increase inflation for the slightly sadistic purpose of bankrupting savers.
Having been reassured on that point, we therefore come to the third question: will they form a coherent team? Without doubt they seem quite compatible, but as with all teams, time will tell. This is why I personally would have preferred, and I think the Union for Europe Group would have unanimously preferred, an overall vote on the whole group of candidates whom, in all probability, we would have massively supported.
We will therefore not object to any of these candidates, as they are all well qualified, remarkably experienced, and have excellent reputations.
Madam President, ladies and gentlemen, on Saturday 2 May this Parliament celebrated the constitution of monetary union with eleven Member States of the Union.
Monetary union brings with it a single currency, the euro.
This decision marks the consolidation of a new and important advance in the economic and monetary dimension of the Union, which also has enormous political importance. The issuing of a currency implies sovereignty, and the single European currency expresses a European sovereignty which should result in a greater deepening of the political dimension of the Union.
Unfortunately, when the time came for the European Council to propose the president, the vice-president and the other four members of the Executive Board of the European Central Bank, after the European Parliament had made its decision, elements of uncertainty were introduced. What should have been presented as a historic agreement was distorted in the public eye by a controversy which should never have happened.
Luckily, the substance proved more important than the means, the international financial community has clearly demonstrated its acceptance of monetary union and the euro, and the proposed team has been warmly congratulated by the most internationally outstanding and prestigious economic and financial institutions.
As regards the hearings held in the European Parliament, I want to say that the Group of the European Liberal Democrat and Reform Party supports the proposals in the report presented by Mrs Randzio-Plath, the chairman of the Subcommittee on Monetary Affairs. And as for the specific proposal about the president, we stress our full respect for his independence, including the mandate for which he has been proposed.
At the hearing, the current president of the European Monetary Institute confirmed his qualities and personality, which we already knew from the contributions he had made in that capacity. We welcome his independence from any pressure which might limit the fulfilment of the objectives set for the European Central Bank by the Maastricht Treaty.
Madam President, ladies and gentlemen, a new and very important stage in the consolidation of the euro is now beginning. The European Central Bank is the keystone for the fulfilment of the objectives set for it by the Treaty and we will watch to make sure this process is complied with in full transparency, and that the obligations the Board members committed themselves to at the various hearings are also complied with.
Madam President, the role and status of the European Central Bank have been defined in accordance with the aims attributed to the single currency: to attract capital to the financial markets, to the detriment of social welfare and democracy. Their absence is becoming critical and less and less acceptable to the people.
Price stability, the main aim attributed to the European Central Bank, was achieved by reducing the creation of money and credit, to encourage better returns on investment. That has destroyed employment and increased government deficits. We believe that this system of economic warfare should be replaced with a strategy of cooperation, particularly at the monetary level. That means that the ECB's objectives should be quite different, based on growth and employment. Transparency and the democratic control of the activities of the European Central Bank must be achieved, along with accountability to the European Parliament and the national parliaments and a public debate on the main issues.
In this respect, the controversy relating to the appointments to the Executive Board of the European Central Bank is surprising, to say the least. Judging by some comments on this subject, it would have been better to accept without reaction the coup by the central bankers who had decided that their candidate should be the President of the ECB. But the Treaty states that the Heads of State and Government are responsible for appointing the Executive Board, and I think that it is useful to reaffirm that the Member States have more authority than the banks.
Madam President, I should like to start by reminding the House that our group voted, by a large majority, for the timely introduction of the euro with eleven Member States. I mention this fact by way of introduction, since this whole debate is taking place in the midst of a media circus where individual issues are drowned out by the argument for or against the euro.
The question which needs to be addressed is a specific one. What is our reaction to the outcome of the hearing? In order to assess this, we have to be clear about what we actually are. Are we a personnel recruitment commission? No. Are we the board of a central bank? Hardly. We are a democratically elected political body. Which means that we have to discuss the political programme advocated by the candidates. If we were a personnel recruitment commission, we would have to vote for the candidates. They were all competent individuals. If we were the board of a central bank, we would also have to give a positive signal, because a negative signal at this time would encourage speculation.
As a democratically elected political body, however, we have to look at three questions. Firstly, what is our view of the nomination procedure which Mr Duisenberg himself described as having left "an unpleasant taste in the mouth' . As far as I can see, the unpleasant taste is still there. And whatever efforts are made to get rid of it, the fact remains that Mr Duisenberg felt obliged to assure us that no political pressure had been exerted upon him. That in itself leaves a rather nasty taste.
Secondly, we need to be aware that this nomination procedure, which is far more restrictive than the provisions of the various treaties require, was rushed through at great speed. That, too, leaves a nasty taste in the mouth. Then there is the big problem of monetary policy. The Maastricht Treaty provides for a small amount of leeway which is in fact greater than the candidates like to admit. Fighting deflation cannot simply be equated to playing down inflation! Yet that is what most of the candidates - including Mr Padoa-Schioppa - did. We highlighted this distinction in our amendments and we must not forget it in our responses to the arguments put forward by the populists on the Right that the euro will be weak.
Lastly, we must also see that on matters of transparency and democratic accountability the candidates were arguing mainly with a view to the financial markets and the general public, and that they envisage only a loose form of dialogue with the European Parliament. For this reason the only response can be a negative one. In our own group, opinions on the matter are divided, not in terms of the actual analysis, but in terms of the question which is actually being asked.
Madam President, ladies and gentlemen, it is the duty of Parliament, when the European Central Bank is being set up, to assert clearly its role as the single legitimate body of democratic control of the new European monetary authority. Parliament must confirm just as clearly its commitment to the construction of a monetary and economic Europe, in compliance with the treaties. The treaties state that the Heads of State and Government, that is, a political authority, should appoint the Executive Board of the European Central Bank. They also state that the European Central Bank is independent.
The compromise somewhat labouriously reached in Brussels by the Heads of State and Government, and taking Mr Duisenberg's oral statement into account, ensures compliance with these provisions of the treaties. The information given by the future President of the European Central Bank to this Parliament's Committee on Economic and Monetary Affairs and Industrial Policy, reinforces belief in the independence of the European Central Bank, without jeopardizing the gentlemen's agreement made in Brussels. It therefore seems to us that to dispute the terms and conditions of that agreement would be detrimental to the efficient launch of the euro. We hope that today's debate will not provide an opportunity for that.
The democratic control of the European Parliament has been exercised extremely resolutely by means of the hearing procedure during which the Committee on Economic and Monetary Affairs listened to each candidate seriously and at length. There is no need, in this respect, to look for any form of higher authority to confirm that the body in charge of democratic control played its part responsibly and efficiently. All the candidates at the hearings showed different, but complementary, personal qualities, and the competence and integrity necessary to their function. Moreover, they have shown that together they will form a team worthy of Parliament's trust.
We are therefore in full agreement with the relevant conclusions of Mrs Randzio-Plath's report recommending the approval of these six candidates.
It remains for us to express two hopes: firstly, that in future, members of the Executive Board of the European Central Bank will continue the debate with the European Parliament as readily as they have done during these hearings. Secondly, that the European monetary authority which is being set up will be complemented and counterbalanced by means of budgetary and fiscal instruments that will enable the Council of Ministers to ensure efficient economic management of the Union, to promote growth and employment within a context of stability ensured by the European Central Bank.
Madam President, on behalf of the Group of Independents for a Europe of Nations I attended all hearings with the prospective candidates for the Executive Board of the European Central Bank last week. There were some striking differences in the way both the written and the oral questions were answered. Some candidates knew exactly how to deal with the questions. Mr Duisenberg, Mr Issing, Mr Padoa-Schioppa and Mrs Hämäläinen gave clear answers in writing and/or orally, and made it convincingly clear in the time available that they were well to excellently qualified for their job.
The prospective Vice-President, Mr Noyer, and Mr Domingo Solans fell short of this. What conclusions should we draw from this? If we are talking about an opinion here with a limited judicial review, or about the assessment of a team as a whole, I do not have much difficulty with the rather noncommittal opinion that we are dealing with a strong team. If we are talking about a serious opinion, and if we are asked to give a thorough assessment of each individual candidate, then a problem does arise. Can we distance ourselves sufficiently from the nationality and the political colour of the candidates nominated? I rather doubt it. It seems to me that, likewise, the Council's prime focus is not really on capability and quality, but rather on regional spread; a German, a Frenchman, and an Italian, in any case, and another three members from different countries, but obviously spread out.
Does this provide us with the strongest team? Mr Duisenberg is Dutch and a Social-Democrat. Neither the first, Dutch nationality, nor the second, being a Social-Democrat, qualifies him for this function. What is relevant is that he is an experienced central banker, is capable of achieving price stability, and does not shy away from lecturing governments. He did so for eight years in the Netherlands, thoroughly and consistently. He knows how to inform the public, and communicates in a relaxed and transparent fashion with the European Parliament. It appears that to the French government the nationality of the President of a bank does matter. It is a little strange that there should already be consensus as to who should take over from Mr Duisenberg. The next four to eight years of professional experience no longer seem to matter. Incidentally, it gives us the opportunity to start a comprehensive file on all Mr Trichet's actions. We have at least four years, hopefully even eight, to prepare ourselves for the hearing with Mr Trichet.
The rapporteur, Mrs Randzio-Plath, chose not to give a differentiated assessment for each candidate. She prefers a brief, general evaluation which is the same for each member. On reflection, this is extremely unsatisfactory, and does not do any justice to the candidates. The candidates are not equal, after all. The only possibility we have left now for expressing this difference between candidates is to do so during the vote.
Madam President, the independence of the Central Bank, of the first truly federal institution of the European Union, should not be the independence of isolation, solitude or irresponsibility. Nevertheless, the institutional provisions contained in the Maastricht Treaty and the changes made since then, form a minimum starting point. In this initial institutional balance, the powers of decision given to politicians must be used to the full.
First of all, there is the power to appoint the Executive Board of the European Central Bank. Because this appointment is political in nature, the Heads of State or Government cannot and should not merely accept a co-option agreed between central bankers. They should also take into account the geographical balance of the euro zone. In the future, it will be the responsibility of the euro Council and of the Ecofin Council to set up a dialogue with the European Central Bank.
Then there is this Parliament's power of consultation. It seems to me that we have successfully completed that first stage. The responsibility and professionalism with which we have prepared, conducted and today evaluated these hearings must reinforce this institution's legitimacy and authority as the main parliamentary interlocutor of the European Central Bank. Our use of this power will be based on a strategy of prevention rather than a strategy of conflict. I am delighted to say that.
With regard to the actual evaluation of the candidates' proposals, my group has highlighted two questions. Under what conditions do you envisage a dialogue with the European Parliament? This question relates to democratic responsibility. How do you interpret Article 105 of the Treaty which, when price stability has been achieved, asks you to support the economic policies of the European Union and its objectives as defined in Article 2 of the Treaty? In short, a high level of employment.
On these two points we must have serious discussions with the European Central Bank. The evaluation we have undertaken today of these six candidates provides us with a unique opportunity, given that the length of the terms of office of the members of the Executive Board is variable. Their proposals vary, but they have obviously shown great independence and great coherence of thought. For the rest, opinions differ, depending on how used we are to this kind of procedure. Although we are not expected to give them marks, I should nevertheless like to commend Mr Padoa-Schioppa in particular.
Having made such a good start, we must now adapt our schedules and our structures so that, alongside the main orientations of economic policy, we can attentively ensure that our monetary policy is compatible with coordinated economic policies, in order to benefit employment.
Madam President, ladies and gentlemen, here are some thoughts that stem from the experience gained in these extremely interesting and important hearings.
I would first of all like to say that, with regard to the procedure followed by the Council between Saturday 2 and Sunday 3 May, what is important is to take note of the fact that the markets, that is to say European savers, welcomed the appointments with satisfaction, and therefore the European Parliament - expression of the people's will - must also take account of this fact, which also represents a desire for the euro that is probably much greater than the opinion polls show. However, the Council's behaviour at the political level will have to be assessed, and thought will have to be given to the inadequacy of a muddled decision-making process that is not very transparent and continually the hostage of the principle of unanimity, totally anti-historical factors considering the gradual assertion of the common European dimension.
Other Members - the rapporteur in particular - have already dwelt upon the issue of commitment to stable prices.
I would now like to make a few observations on another important issue that has arisen, that of the accountability of the European Central Bank. The problem is of the utmost importance, in that it concerns the need for democratic control and transparency as well as the need to strengthen the reputation and credibility of the ECB. It is therefore important, in my view, to focus mainly on appropriate behaviours for such purposes rather than on formal rules which would risk providing only a bureaucratic and superficial solution and jeopardising the independence and good functioning of monetary policy.
In the course of our hearings, the problem also arose of the overall strengthening of the management of the European economy, a problem that can no longer be put off, not only because there has to be a better balance between monetary policy and the other economic policies but also in the light of the need - as a result of Economic and Monetary Union - to give a common dimension to problems until now considered national. In such a context, for example, I could dwell at length - but I will not - on the need to speed up forms of coordination for fiscal policies.
In conclusion, Madam President, I think that not only is it possible to judge positively the team selected to head the ECB but it is an extremely satisfactory one. That is of course a good prelude to a successful launch of the euro.
Mr President, when interviewing the candidates for the Executive Board of the European Central Bank last week, our primary goal was to assert a principle, that of the need for the confidence and, exceptionally, the right of censure of the Parliament with regard to the Central Bank: for its formation today, for its operations tomorrow.
Indeed all the candidates presented themselves at our hearings with credentials of exceptional value: the candidate for president, Wim Duisenberg, is also an old acquaintance of the Committee on Economic and Monetary Affairs and Industrial Policy, where he has always been known for his expertise and direct language.
It was extremely important, however, to set the precedent of interinstitutional dialogue between the Parliament and the Bank, laying part of the foundations, not yet well defined, of the Bank's democratic responsibility. I think that the chairmen von Wogau and Randzio-Plath also contributed substantially to the success of the hearing.
The other priority of the hearing was to verify the role and political space that the new institution - the Central Bank - intends to cover in observance of the treaties: relations with the Ecofin and euro 11, with the governors of the banks of the European countries that want to and will want to be part of the euro, since with the Central Bank's creation we find ourselves truly confronted with the first federal-like achievement of Europe.
It seems important to me as well to understand what Tommaso Padoa-Schioppa said - I believe better than anyone else -, which is that even the European Central Bank, though independent and autonomous, will have to have an idea of European construction and take into account the Ecofin and Parliament.
For the Bank too there is a connection between monetary policy and European project, between the need for stability of which it is the guardian and the reforms for employment with which we are all concerned.
This is the ground on which the dialogue between the Central Bank and the Parliament can give the best results. I therefore give a positive reading of this as well and confirm the confidence in the bankers.
Mr President, the hearings in Parliament and the confirmation vote which we have later today on the president, vice-president, and Executive Board members for the Central Bank mark for this House the last significant step in the beginning of a very significant and historic enterprise for Europe.
The quality of the proceedings in the House, I believe, has restored some dignity to the appointment process which unfortunately, because of the prolonged and rather bitter exchanges on 2 May at the European Council, was rather marred at the outset.
The Council recommendation to the House, consistent with the Treaty, commends a term of office of eight years for Mr Wim Duisenberg as nominee for Central Bank presidency. We will pass a resolution confirming the appointment of the president later today on these terms. One has no objection to that. However, I recognize that the reference to an eight-year term for the president is no more for all of us than a fiction, since clearly Mr Duisenberg is unlikely to serve for that length by his own admission.
In a statement on 2 May Mr Duisenberg explained that in view of his age he did not want to serve a full term but added that in future, the decision to resign would be his, and his alone. Our hearings helped to elicit further understanding of this matter. The nominee for president intends, health permitting, to serve at least until the switch-over from national notes and coins to euros has been achieved. Furthermore he stated he did not intend to stand down at a specific moment in time. On further questioning he added: ' I can assure you that there is no link between the terms of one executive director or vice-president and that of any other. There is no link that I am aware of - no link whatsoever.' In terms of the complete independence and discretion that should go with this high office, this latter quote is an important reassurance.
In this light the Liberal Group emphasizes the desirability for continuity of leadership in the Board of the bank and suggests that an early or simultaneous succession of both the president and vice-president should be avoided. Of course this matter is entirely in the hands of Mr Duisenberg himself. I accept his reassurance that there is no link whatsoever between the terms of one appointment and those of any other. But we, in the Liberal Group, think there can be no more graphic way of confirming this in substance than by his remaining in office to ensure a smooth transition from the first appointee as vicepresident to that person's successor in office.
Mr President, with today's proceedings the European Parliament is participating in the constitution of the Executive Board of the European Central Bank, a body which, as the preceding hearings have substantiated, will be independent from the instruments of political and democratic control of the Member States and of the European Union itself. It will also be independent of informal centres of power, as was shown by the political accommodation reached in Brussels, a body which regards itself as committed to implementing a tough monetarist policy, aimed at monetary stability and low interest rates, and fundamentally ignoring the effects this policy has on the social condition of the people of the European Union.
In the name of all those who, in the most dramatic way, pay for the consequences of this unpopular, neo-liberal policy, we refuse to use our vote to legitimize this body and the role that has been assigned to it.
Mr President, I hope the procedure used to appoint the board of the European Central Bank will never be repeated. The insistence on unanimity among Member States is extremely damaging, and only serves to allow one large country to put pressure on others. The unofficial agreement to share the president's term of office is fortunately only part of an unworthy show, as it will not be legally binding. Let it serve as a warning, however, that monetary policy in the euro area cannot be subordinate to national interests.
I would like to make a few critical observations regarding the hearings. Firstly, the nominees displayed a pretty incredible mood of reserve when it came to demands for openness on the part of the Central Bank. Wim Duisenberg even went so far as to say that the contents of the Minutes of the Board could only be made known in sixteen years' time. This we simply cannot accept. The European Parliament must immediately initiate talks on this subject with Board members.
The nominees also stressed the need to fight against inflation, even more than is required of the Maastricht Treaty. But I would say, let last week's hearings serve as a starting point for future dialogue between the Central Bank and the European Parliament. Such talks must lead to establishing a balance between targets for inflation and targets for employment. They must also give weight to the fact that the ECB, described as the world's most independent bank, must in the future operate in such a way that it is accountable both to the European Parliament and to the general public. This will be quite a challenge for the European Parliament. But I am convinced that the general public will also agree on how important it is for the European Parliament to monitor the work of the Central Bank.
Mr President, on behalf of the National Alliance, I express approval of and satisfaction with all the candidacies proposed and among these I would like to underline the particularly prestigious nomination of Mr PadoaSchioppa. Nevertheless, I must stress the need to review some of the mechanisms for the future appointments to the Executive Board of the European Central Bank. Indeed, even though in a context of virtually widespread consensus, there is also widespread dissatisfaction on the part of the Parliament.
With regard to the principle of democracy, in fact, the Parliament must have a more decisive role in selections that like this one have direct consequences on the individual economies of the States. It must be recognised as having the possibility to re-examine these candidates and submit them to a more detailed verification, candidates who initially do not provide an executive framework of their attitude on monetary policies, on democratic control and on the transparency of the work that they are called upon to do on behalf of and in the interest of the European Union.
I confirm, as already stated at the sitting of 1 April, my total agreement with the autonomy of the Central Bank, but in addition to providing for dialogue with the European Parliament and dialogue at the time of the appointment of the Board and at the time of the debate on monetary choices of particular strategic importance, it is essential that we advance to a situation of political cohesion that alone can guarantee that we will not risk being faced with a giant that is purely economic, but lacking any political dignity.
Madam President, before we held the hearings with the candidates for the European Central Bank last week, we obviously already knew that, legally speaking, we had no veto right against the candidates. In the meantime it has become clear that, politically speaking, this veto right does exist. None of the candidates is able to function as a Member of the Board if he or she does not have the confidence of a large majority within this Parliament. Even this Parliament does not seem to be sufficiently convinced of this important fact. The discussions about one candidate, who clearly performed less well than the others, have made this clear. What conclusions can we draw from these hearings?
Firstly, that proper preparation pays off. A few months ago my group approached leading European experts who acted as advisors and sparring partners for the social-democratic interviewers. We commissioned independent experts to compile political profiles of all the candidates. Some of us sought advice in the United States, from the Senate and the FED, on the American experiences.
The organization of the hearings worked well. Our own approach with one leading interviewer per candidate, always from a different Member State than the candidate, is undoubtedly worth following. The method used by some of the other groups, whereby the interviewing was preferably done by people from the same country as the interviewee, who, to top it all, prided themselves on their friendship or joint activities with the candidates, clearly does not bear repeating.
Secondly, it seemed to me that there was sufficient awareness amongst all candidates of the importance of openness, active communication and good relations with the European Parliament. Only a few weeks ago we, the Group of the Party of European Socialists, had to put up a tough fight over the Randzio-Plath report in order to emphasize the need for openness. Many of our conservative colleagues were still associating openness in the ECB with infringement of its independence. These misunderstandings have now clearly been dispelled. I can even see agreement being reached on the anonymity of the Minutes of the European Central Bank.
Thirdly, it has become very clear during the hearings that price stability, the necessity of which my group also expressly endorses, is being achieved at the moment. It has also become clear that the ECB will immediately be faced with the question as to how it is going to give shape to its secondary task, namely supporting general economic policy.
Unfortunately I have to note that the answers to this question were always very vague. It seemed as though, as far as those in the Central Banks were concerned, the interest rates could only go up. My final conclusion is that the candidates demonstrated sufficient awareness of the uncertainties entailed in monetary policy at European level, and that they did not proffer traditional, national solutions for European problems. This openness of spirit gives me enough faith in the fruitfulness of the constant dialogue which we will enter into with the ECB. For this Parliament this dialogue will become one of the most important tasks. It is a fascinating challenge which we will gladly accept.
Mr President, listening to Mr Peijs leaves a bit of a bad taste in the mouth. As if the Group of the Party of European Socialists are the only ones here in this Parliament who defend openness and transparency where the Central Bank is concerned. Let no one be under any misapprehension, the Group of the European People's Party was only against this Parliament being able to dismiss the Board of the Central Bank. I would like to remind everyone of Mr Metten's fine words about dismissing one of the candidates, or rather, abstaining from voting, but tomorrow or this afternoon he will be voting in favour again. Strange, Mr President, I do not think Mr Metten lives up to his fine words.
Mr President, on the subject of the hearing, Mr Duisenberg's replies to my questions reassured me. He will decide himself, he says, when he should resign his office. He thinks it is absurd to start talking already about the nationality, let alone the name of his successor. Despite much tooth-brushing at Mr Duisenberg's suggestion, the bad taste in the mouth caused by the weekend of 2 and 3 May has not yet entirely disappeared. It also appears that being president requires a truly professional approach in such circumstances. Some suspicion continues to linger in the minds and hearts of the people. To remove all their doubt, I call from within this Parliament on Mr Duisenberg to stay in place until 2003 at least, as a way of demonstrating beyond doubt to the political world that the European Central Bank is independent. The replies to questions about democratic accountability occupy a central position for this Parliament.
The candidate for the Presidency of the Bank is prepared to appear before the European Parliament four times a year. The quarterly report will then be discussed. The Vice-President, Mr Noyer, says he also sees the importance of this accountability. The Presidents of the national central banks are able to explain the monetary policy in their national parliaments. It is sensible of Mr Duisenberg, who is ignoring the wishes of the French Parliament, to make the members of the Executive Board of the ECB appear in the national parliaments. Just imagine, Mr Duisenberg in the French Assemblée . Marianne would topple from her virginal pedestal.
I have one comment and one question. My comment is the following. From a Dutch perspective the 1987 Currency Act will have to be amended by law, and this could be an excellent reason for using the new resource of the referendum, as every Dutch person has to deal with the guilder. This would be the opportunity to ask the Dutch people whether the majority wants to get rid of the guilder or not. That was my comment. Sufficient mandate has been given to the minimum of 40 000 people who are required by law to initiate a referendum.
The question I wanted to ask is the following. In the wake of the two previous Dutch speakers I want to know whether we will be assessing a president who will make use of his sovereign will to step down midway? Or are we giving a judgment about a president who makes use of his sovereignty by staying put for eight years, as argued for by Mrs Peijs? Because this uncertainty exists. The Prime Minister spoke in this spirit, but the Minister of Finance seemed to say something else.
Mr President, in the talks Members have conducted on the nomination of the ECB Executive Board, it has been frequently mentioned that the Bank must endeavour to achieve the greatest possible openness and always keep Parliament informed of its activity.
I would like to mention another aspect of the matter, namely that such openness will be of benefit to the Bank itself, and even vital at the beginning. In its endeavour to succeed, the European Central Bank will need the confidence of the public in addition to that of the market. In this respect the European Parliament could act as one side in an excellent partnership. Open dialogue on monetary policy with Parliament will furnish the Bank with the feedback from the Community that it needs, and will help reduce the distrust that people have of the Bank. I hope that the nominees for the Board, all of whom I give my support to, will appreciate the advantages of openness and democracy.
Mr President, I was pleased and honoured to attend all the hearings of the Central Bank governors and the remaining five members of the Executive Board held in Brussels last week. These hearings were a resounding success for the European Parliament and hence for the people of the European Union. Moreover I believe our hearings went some way to assuage the appearance of uncertainty which characterised the meeting of the Council in Brussels the weekend before, where the eventual choice of Duisenberg and Trichet for a 12-year incumbency of the ECB governorship was a success but the nature of the deal which buttressed it left something to be desired.
Why were Parliament's hearings a success? First of all our forensic questioning evinced from Wim Duisenberg the clarion call of his independence. There was no going Dutch with this Dutchman. He has been given an eight-year mandate and he alone will decide any date of any departure.
Secondly, Wim Duisenberg placed on record, as did Mrs Hämäläinen and Mr Issing, that in accordance with Article 105 of the Treaty, once the overriding principle of price stability has been secured and established then it is an obligation not just an option - wisely exercised using all instruments available to it - for the ECB to support the broad objectives of the European Union to promote growth and employment. There are 18 million unemployed, as mentioned just now by President-in-Office Gordon Brown. This obligation can entail lowering interest rates across 'Euroland' to stimulate growth.
Thirdly, the EB established a clear and future dialogue with the present board of the ECB. As Chancellor Brown has just exhorted us, we will conduct purposeful hearings on a quarterly basis with the ECB, not to infringe its executive independence but instead to invoke the necessary public accountability to which even this August and powerful body must submit - it will indeed be 'August' for the people. In this respect I deplore the leader in Monday's Times which in its habitual ignorance scorned the coming importance of the EB in effecting democratic accountability.
The European Parliament is coming of age. After these hearings its first grey hairs are appearing, and in a few months time the éminences grises of Parliament will begin their historic task of entering into regular dialogue with the ECB. This is the task which will put the European Parliament on the political map forever. I believe, on the evidence of the hearings, that we are up to this task and I look forward with pleasure to the European Parliament working with Mr Duisenberg's team for Europe's common and exciting future.
Mr President, ladies and gentlemen, I think that we should compliment the Council on its excellent proposal for the first Executive Board of the ECB. Its proposal has successfully met all the obligations stipulated in Article 109 a of the Maastricht Treaty. It is my conviction that any further debate on the term of office of the future president is unnecessary since Mr Duisenberg has been appointed for eight years and this is in accordance with the Treaty.
However, the Maastricht Treaty requires a unanimous vote in the Council, in other words the appointment is a political decision, and so there must also be negotiations with regard to the individuals involved. The independence of the Executive Board is guaranteed exclusively by the fact that re-election is not permitted. This is not a matter which we really aired with Mr Duisenberg, although we did discuss the length of his term of office. The hearing revealed that the six names proposed are all excellent candidates. Although there were differences in their statements and in their presentations to the House, there can be no doubt as to their qualifications. All the candidates explained quite clearly that they would advocate a mixture of monetary control and inflation targets as the number one tool in ensuring the monetary stability of the euro. In actual fact, contrary to what Mrs Randzio-Plath said earlier, under Article 105 the primary objective is monetary stability, to which the question of employment is only secondary. Only a stable euro, a coordinated finance policy and strict observation of Article 104 taken in conjunction with the stability pact can offer a guarantee of sustained success. Inflation is not the key to labour market problems as we heard quite clearly at the hearing.
Allow me to make one further comment on Mr Metten. The members of the socialist and communist groups questioned the qualifications of one of the candidates. I have the impression - and this was borne out in the vote - that this was due not to a genuine question of suitability, but rather to the fact that the candidate in question was an adviser to a Christian Democrat prime minister and, in addition, had worked for many years for the Employers' Association. I would ask you to leave these arguments to one side and to vote together for a good, sensible Executive Board.
Mr President, ladies and gentlemen, the Committee on Economic and Monetary Affairs and Industrial Policy has conducted the hearings of the candidates for the administration of the Central Bank in, I believe, an exemplary way, which does credit to our Parliament. With regard to the candidates, the Treaty lays down that they are pan-European personalities of known repute and professional competence. Nationality does not and must not play a role in our judgment but, naturally, their conception of economic policy does. This is something we cannot ignore. But perhaps these are all issues which take a back seat in the face of the fact that there are now two large central banks in the world; one is the new European Central Bank and the other is the Federal Reserve in the United States.
We hope that these two large institutions will cooperate to stabilize the international money system and the global economy. However, if we compare the constitutional aims of the two institutions, I am forced to acknowledge the superiority of the American institution. The aims which are defined in the charter of the European Central Bank are one-sided and somewhat clumsily phrased. In their haste to emphasize the need for price stability, which we all sympathise with when it is carried out in a logical and responsible way of course, those who drew up the charter forgot the main technical objective of any central bank, which is to supply the economy with money, and relegated employment to the side lines. On the other hand, the starting point of the charter of the Federal Reserve is the autonomous need for a central bank to supply money to the economy, taking care equally of price stability, employment and a logical level for interest rates. This one-sided nature of the charter either forced or allowed the candidates to present a united front on the issue of price stability and essentially, like other Pontius Pilates, to wash their hands of the matter of employment. There were certain undertones to this issue. The role of Parliament, in the context of the general acceptance of all of the candidates and in the context of respect, naturally, for the independence of the central bank, is to point out to them that, with whatever policy they practice, they must rectify the one-sidedness of the charter and move towards the position of the American Federal Reserve. I want to believe that this was the meaning of the opinions expressed about the candidates by the Group of the Party of European Socialists and I hope that the voices of criticism which have been heard will be taken into consideration by the future members of the Executive Board.
To date, price stability in Europe has been borne on the shoulders of the 20-30 million unemployed. It is high time that a part of that burden was borne by an economic and monetary policy which is more efficient and more sensitive, and it is hoped that the members of the Executive Board of the European Central Bank will play their role in this.
Mr President, British Members of the Group of the European People's Party intend to vote against Mr Duisenberg and Mr Noyer. This is not a vote against them personally: it is a vote against the deal struck at the Brussels Summit on 2 and 3 May. It is also not a vote against monetary union. Members know that I could never tolerate that. On the contrary, it is a vote for the success of the single currency. That success depends not just on the credibility of the new Central Bank but on the credibility of all the European institutions, not least on the credibility of this House.
We voted on 30 April overwhelmingly against any modification of the President's eight-year term and against any setting in advance of the nationality of the President's successor. Less than three days later, these votes were just thrown back in our faces by the Council. Mr Duisenberg's off-the-cuff remarks to us subsequently do not alter this fact at all.
I know many of you share our outrage at this. Some have spoken out and then gone silent. Some, to their shame, have sought to hide their submission to the Heads of Government by picking on Mr Solans. That is the coward's course. Some of us must have the courage to reveal what this Parliament believes but cannot say.
Mr President, the Treaty, as you all know, contains a clear design for the way the European Central Bank should work. It stresses the autonomy and independence of the Central Bank, which should be immune to all sorts of pressures or political instructions.
At the same time, however, the Treaty reserves a special moment for politics - that is, the moment of nomination. That nomination falls to the Council, but there is also a provision for Parliament to express its view following hearings or interviews with the candidates proposed by the Council. Well, at the moment I am pleased to say that the European Parliament has played its part correctly, and has thus been able to correct the bad impression caused by the meeting of Heads of State and Government the previous weekend.
Mr Duisenberg's responses to the Committee on Economic and Monetary Affairs and Industrial Policy have removed the doubts on some aspects which had not been cleared up at the Summit, especially with regard to his possible retirement. To quote Mr Duisenberg from the verbatim report of proceedings: "I do not intend to stand down at a specific moment in time' . And he went on to say: "I want to emphasize that the decision to step down will be my decision and mine alone' . I think that is an important clarification, especially in relation to what Mr Stevens was just saying.
The second point I want to mention is of particular importance to Parliament, especially for those Members of this House who are of a progressive or left-wing persuasion. It concerns the willingness of the candidates to make sure that the basic function of maintaining price stability and low inflation is compatible with the general objectives of the economic policy promoted by the Union - or which should be promoted by the Union - aimed basically at growth and job creation. In general, we obtained satisfactory replies from the six candidates in this area, although with different shades of opinion, of course.
My third point is especially important for us. It concerns the relationship with the European Parliament, which from now on is going to be - has to be - the privileged partner in the task of democratic supervision of the future European Central Bank. In this area too, we obtained satisfactory answers from all the candidates, who assured us of that important point: the European Parliament's role as a privileged partner. The national parliaments will have their role with the governors of the national central banks, which will still exist of course, at national level.
Lastly, there is another matter which is also very important for us: transparency and public information on monetary policy decisions and the reasons underlying them. That is an essential point, as we have often said. In this area too, we were given satisfactory replies.
Mr President, ladies and gentlemen, once before in Europe, 128 years ago, to be precise, there was another position which needed to be filled. On that occasion it was in Spain. And on that occasion the French government sent a telegram to Bad Ems which, as a result of a few changes, created the necessary mood to start preparations for war.
Once again there has been a dispute over an appointment. Once again it has involved the Germans and the French in particular. But this time, two days later, the two main protagonists sat down together in Avignon and made plans on how they would proceed in Europe in the future. This shows, I believe, how enormously different things are this time. In other words, how much progress we have made in Europe. Issues which once led to wars are now argued out in joint institutions, then differences are set aside and work is resumed. This shows the level of political stability we have achieved in Europe today. This political stability represents a foundation stone for the economic and monetary stability we are endeavouring to achieve within the European Monetary Union. It is not simply a question of personnel. The Maastricht Treaty, the Stability Pact, stipulates a framework which includes the independence of the Central Bank, the European System of Central Banks and so forth, and, in my view, guarantees that it is built on solid foundations.
However, we should also make it clear that the independence of the European Central Bank will have to be defended. Mr Duisenberg's paper gives the first possible date for stepping down, but not the final one. So he is correct in his definition when he says that after four years things will start to look up and that we will then be able to defend the independence of the Central Bank should any national government try to exert unreasonable pressure on its head and his good team.
Allow me to make one final observation. There is only one reason for the great fuss which surrounded the appointment of the President of the Commission and which has surrounded this case, and that is that these questions still have to be decided unanimously. For this reason, in the next institutional round, to ensure that the situation is not repeated, Parliament must stress the fact that in future such personnel appointments should be decided by a majority decision at Council level.
Mr President, I wish to thank Christa Randzio-Plath for her excellent work in producing this splendid report.
The Central Bank will have greater freedom than any other institution in the world: its executives will wield immense power. It is therefore obvious that power cannot be completely unaccountable. Money, especially monetary policy, is not at all a neutral subject. It is hot, it is electric, it is all-powerful, and it affects every citizen in the Union.
The hearings were important. We did not take a position, as if we had there would have been five unsuitable candidates, in our opinion. One candidate did not fulfil all requirements, in the view of our interviewers. It must be said that the Bank system must be awfully delicate if it cannot allow one no-vote, not even in Parliament. Fortunately, the market thinks differently.
The positive side to all this is that we have initiated intensive talks with the Central Bank and you can be sure we will be thorough when we discuss financial and employment policies. I am wary of the opinion that the European Parliament should be some kind of press outlet for the Central Bank. Parliament will create a procedure and will present frameworks within which the ECB can practise monetary policy.
I think it is very important that the ECB makes it part of its monetary policy to report back on its assessment of how much monetary policy has given real support to common economic policy. Its key target should be greater employment. That is the biggest problem in the Union. The euro is not always going to be stable if it is based on such mass unemployment as there is.
Certain candidates for the Central Bank's Board have not conceded that monetary policy could have different effects in various parts of the euro area. It is well known, however, that countries find themselves in different economic cycles at different times. The economic cycle experienced in small countries like Finland and the employment situation there are different from those in the larger countries. The European Central Bank must also take account of the possibility of asymmetrical shockwaves affecting the economy when it determines appropriate monetary policy in Europe.
Now we have embarked on a partnership with the Bank, I hope and believe that something good, vital and significant will come of it.
Mr President, on the basis of the candidates' CVs and their written and oral replies to our questions, we have been able to conclude that each of the proposed candidates deserves our support. I am convinced of the qualities of these five men and one woman, of their integrity, and their determination. I am also convinced that they will ensure that the Treaty will be complied with in all its aspects, and that the candidates possess suitable experience to fulfil their mandate with dignity.
The candidates have all shown their willingness to enter into permanent dialogue with our European Parliament as the Executive Board of the European Central Bank. Moreover, the candidates have shown in advance that they have the predisposition to operate as a team.
After having heard the candidates and having read the conclusions of the European Council, we can only conclude that the Treaty and the Statute of the European Central Bank are being respected. I will therefore vote with pleasure in favour of the appointment of each of the candidates.
Unfortunately I am not able to express the same pleasure about the way the European Council has acted. The people of Europe have few words of praise for those who are responsible for the poor preparation of this Council. Nor do they have much praise for those who, even at such a historic moment, did not manage to suppress their inclination to give priority to the national prestige of their country over a well-understood general European interest. But the government leaders who summoned the patience and courage to lunch for hours on end, and in doing so managed to achieve the result which we will endorse today, do deserve our congratulations. Our congratulations are also due to those who organized the work in our Committee on Economic and Monetary Affairs and Industrial Policy. I hope, Mr Metten, that the groups will retain the political freedom at the next opportunity to each organize themselves internally as they see fit.
The decision-making procedure of the Council must of course be changed. We can no longer have a situation in which one country is able to exercise its veto when appointments are being decided on.
Mr President, the creation of the euro is an event of the greatest significance. It will be a new reference currency of great economic potency, and I very much hope the euro will help to turn that into great political potency.
The euro will be managed by an independent Central Bank, and our interviewing of the members we appointed to manage it was among the high points in the life of the European Parliament. The process by which the Council selected the President of the Central Bank, however, was lamentable. Yet the credibility of the appointed members, and the solidity of the European economies, were sufficient for the financial markets to erase the memory of some nationalistic decisions which, we hope, will not be repeatable.
Taken overall, this is not the ideal form of governing body we hoped the European Council would present us with. Nor did I have an equal opinion of all the candidates; that was to be expected. But the interviews we conducted enabled us to obtain the necessary assurances that all members of the Executive Board, especially the President, Wim Duisenberg, will recognise that the legitimacy and credibility of the European Central Bank and the strength of the euro will depend for their security on the quality of the accounts submitted to the European Parliament and the seriousness of the monetary dialogue they will set up with us.
All the members we interviewed convinced us that they are highly knowledgeable on the subject and have a proven track record of lifelong integrity. I would particularly congratulate Mrs Hämäläinen, not only on her birthday, which she celebrated on the same day, but also because of the pleasure it gives me to see a woman on the Executive Board of the European Central Bank.
Let us hope that others will join her in the future, as is natural in a democracy. Thus, just as we have come to know the Board of the European Central Bank a great deal better, so they have undoubtedly realized that for us monetary policy is neutral, and that, in their dealings with national Parliaments, European Members will be attentive and vigilant in ensuring that the operation of the European Central Bank fulfils all the obligations imposed on it by the Treaty: price stability, but also war on unemployment, support for economic growth, and economic, social and regional cohesion in Europe.
Mr President, may I start by congratulating Mrs Randzio-Plath for her tireless efforts as rapporteur and Members and staff from the secretariat of Parliament for their work.
A successful single currency will improve the single market, which will contribute to growth and high levels of employment, commensurate with Article 2 of the Treaty of the European Union. In the long term it will provide for both monetary and economic stability and low inflation.
I believe that this Parliament has conducted itself with dignity. Our efforts on Thursday and Friday last week, during the hearings, have given both ourselves and others in the wider world a glimpse into the hearts and minds of our future ECB governors, in a way which has never been witnessed before.
The commitment to openness and transparency is, as the President-in-Office mentioned earlier in his speech, an idea whose time has come. In addition, all the candidates gave their commitment to a variety of forms of democratic accountability, which is to be welcomed with open arms. All the candidates were competent and some held views which some of us did not agree with. But to pretend, as Mr Stevens did, that to vote against the presidency of Mr Duisenberg helps either the euro or the role of this Parliament is a misrepresentation of the truth and is a deception.
Mr Stevens' comments are more a courtesy to his leader, Mr Hague, at home in Westminster. We are all Europeans and decisions made in this House are made in the interest of Europe as a whole - this is not an intergovernmental institution. We are on the threshold of an era - which, I believe, in the next few years will include all 15 Member States - an era which will bring employment and prosperity to Europe in a way we have never seen before, and give the people of Europe a weight and an influence in the world commensurate with their importance. I look forward to that era.
Mr President, ladies and gentlemen, the first weekend in May was a weekend of great historic importance for the European Union. With the decision by eleven of the fifteen Member States to introduce the single currency on 1 January 1999, the European Union has set its course for the 21st century. However, this historic event was overshadowed by the debate on the future President of the European Central Bank. The only question for discussion in the media was: will Wim Duisenberg's term of office be four or eight years?
This is something I regret wholeheartedly. It was not, indeed it is not the most important question. It is true that the six members of the Executive Board of the European Central Bank have different terms of office. This was organized so that the entire management team will not be forced to stand down at the next election. It ensures that their joint experience can be passed on. So, a shorter term of office bears no relation to the level of independence of the European Central Bank. Its independence will be evident in its daily activities. It is also true that the appointment of the President of the European Central Bank is a political decision. This is the same the world over. However, in its activities the European Central Bank will be completely independent.
At the end of the day, what was the cause of the debacle on the first weekend in May? One thing is certain - preparations for the Council meeting on 2 May 1998 were far from ideal. As we know, it is the task of the presidency to take a leading role in advance preparations for personnel decisions which must be unanimous. The Luxembourg Presidency started the process by putting forward a suggestion which was, in fact, very similar to the solution finally adopted. The British Presidency then continued these efforts. Unfortunately, the proposal which British Prime Minister Tony Blair finally put to the Heads of State and Government at lunch on 2 May 1998 failed to meet with general agreement. Unfortunately again, a crisis meeting with the Dutch and French heads of state, who were effectively blocking each other with opposing candidates, failed to achieve an outcome. Finally, Chancellor Helmut Kohl was forced to take on the role of mediator. In a meeting later designated as the longest lunch in the world - lasting from 2 pm to 3 am the following morning - he managed to achieve the solution which is now on the table. For this Helmut Kohl has earned our thanks and our recognition. Applause please!
(Muted applause) In Wim Duisenberg the first President of the European Central Bank will be the preferred choice of 14 Member States and the preferred choice of the European Parliament. This is particularly important during the first, formative years of the European Central Bank. At the start of his professional career Mr Duisenberg collected academic experience. Then he moved into the world of international monetary policy through his work at the International Monetary Fund. He was the Dutch Finance Minister, then a highly successful president of the Dutch Central Bank. He is currently President of the European Monetary Institute. Thus Wim Duisenberg has the very best credentials for the post of first President of the European Central Bank. He will bring his whole life experience to the job.
Furthermore, we must not forget that a whole team is being appointed and that the President of the Central Bank will not be making decisions alone, but with his team. This team has an excellent captain in the shape of its President Wim Duisenberg. The team will also contain two other very strong players: Padoa-Schioppa from Italy, an excellent individual whom we all know, and Mr Ottmar Issing, Chief Economist at the German Central Bank and the author of the standard reference works on monetary policy and monetary theory. I myself read his works before I started dealing with monetary policy. As I had to tell him at the hearing, by rights it was not really I who should have been examining Professor Issing, but rather Professor Issing who should have been examining me! So he is a most excellent person. Professor Issing has been appointed for eight years. So he will be on board for the whole eight-year period. Then we know - and Mr Donnelly also knows this - that at the end of the day interest rate decisions will not be taken by the President and the Executive Board alone. In fact, the Executive Board and the Central Bank Council will take these decisions together, and Trichet and Tietmeyer will therefore also be represented. In other words, we will be starting with a great team. I can only advise you to vote for this great team!
Mr President, this debate and, indeed, the proceedings of Parliament have been an exercise in both accountability and consensus-building which does great credit to this Parliament. This means that the future relationships between Parliament and the European Central Bank will be in very good order. I believe I speak on behalf of all the Council of Ministers when I pass my congratulations to this Parliament for the excellent way in which these proceedings have taken place.
I want to add only two things. Firstly, I will pass on not only the vote of Parliament but also its views to the next meeting of the Finance Ministers on Tuesday. I will tell them what I believe has been said by all speakers here - your view, my view, the view of all the Council of Ministers - that the Treaty will be, and should be, upheld and upheld in all respects.
The second thing I will pass on is that this is an exercise in consultation which is not the end of a process but the beginning. The transparency, accountability and openness which almost every speaker has referred to in their remarks is, in my view and in the view of these proceedings, absolutely essential, not just in itself because it is good for the working of the single currency, but because it will make for the greater stability that will allow for high levels of growth and employment in Europe.
It is, therefore, on that basis that the consultation has been effective and will in future be effective that I urge you to pass on your consultations to the European Finance Ministers and the European Council in the spirit of the speeches we have received today.
Mr President, I am personally affected since I was unable to distinguish between irony and sincerity in Mr von Wogau's speech, particularly if I take Mr Brok's reaction into account.
Mr President, Mrs Thyssen has attacked me on two points. Firstly, she says that the Group of the European People's Party has always favoured more openness. She has a short memory. I invite everyone to read what she said on the previous Randzio-Plath report. This provides the definite answer.
Secondly, could I say something about the strength of my backbone with regard to the criticism which I made in respect of a few candidates? I invite everyone to consult the result of the roll-call votes shortly, then it will become clear how strong my backbone is.
Mr President, as Mr Wolf addressed me directly, may I assure him that I would be more than pleased to make available to him a written copy of the speech I have just made. If he then compares it to the actual events, or asks Gordon Brown whether that is how things actually happened, he will find that the current President-in-Office of the Council will confirm my version of events.
The debate is closed.
The vote will take place today at 12.00 noon.
Euro-Mediterranean cooperation (joint debate)
The next item is the joint debate on the following oral questions:
B4-0466/98 - O-0111/98 by the following Members: Viola, Fabra Vallés, Martens, Friedrich and Oomen-Ruijten, on behalf of the Group of the European People's Party, to the Council, on Euro-Mediterranean cooperation; -B4-0288/98 - O-0083/98 by the following Members: Speciale, Terrón I Cusì, Napoletano, Roubatis, Swoboda and Carlotti, on behalf of the Group of the Party of European Socialists, to the Council, on the Euro-Mediterranean association agreements; -B4-0290/98 - O-0092/98 by the following Members: Azzolini and Pasty, on behalf of the Union for Europe Group, to the Council, and B4-0383/98-0-0093/98, to the Commission, on Euro-Mediterranean cooperation; -B4-0384/98 - O-0094/98 by the following Members: Elmalan, Carnero González, Papayannakis, Ephremidis, Alavanos, Gutiérrez Díaz and Sierra Gonzalez, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to the Council, and B4-0385/98-0-0095/98, to the Commission, on the Euro-Mediterranean association agreements; -B4-0467/98 - O-0112/98 by the following Members: Fabra Vallés, Viola, Theato, Lambrias, Martens, Friedrich and Oomen-Ruijten, on behalf of the Group of the European People's Party, to the Commission, on Euro-Mediterranean cooperation; -B4-00389/98 - O-0099/98 by the following Members: Aelvoet, Cohn-Bendit, Gahrton, Tamino and Orlando, on behalf of the Green Group in the European Parliament, to the Council, and B4-0390/98-0-0100/98 to the Commission, on the Euro-Mediterranean association agreements; -B4-0465/98 - O-0103/98 by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, to the Council, on the Euro-Mediterranean association agreements; -B4-00469/98 - O-0114/98/rev.1 by Mr Souchet, on behalf of the Group of Independents for a Europe of Nations, to the Council, on Euro-Mediterranean cooperation; -B4-00471/98 - O-0116/98 by Mr Caligaris and Mr Fassa, on behalf of the Group of the European Liberal Democrat and Reform Party, to the Council, and B4-0472/98 - O-0117/98 to the Commission, on the Euro-Mediterranean association agreements.
Mr President, ladies and gentlemen, the Euro-Mediterranean process is today facing the difficult and important moment of resumption after the weakness of Malta, the labourious agreement with Jordan, the delay in the ratification of the Euro-Mediterranean agreements already concluded, the dramatic events in Algeria, the stalling of the peace process, the complex candidature of Cyprus and, finally, the difficult blocking of the MED programmes.
Euro-Mediterranean dialogue will resume in Palermo where, in June, the informal Summit of Foreign Ministers will be held, a summit that should open the way - hopefully downhill - to the forthcoming Conference in Berlin.
This return is beginning under favourable auspices: first of all the resumption of the MED programmes, and therefore a regained confidence in the possibility of once again giving civil society the necessary strength to link the two sides of the Mediterranean and providing it with the adequate funds.
Another positive sign is the imminent creation of the Euro-Mediterranean Forum which is nothing other than the completion of the Barcelona declaration itself.
These good auspices notwithstanding, the risk remains nonetheless that the arduous peace process between Israel and Palestine, which lately has also been showing all its problems and the inadequacy of a European diplomatic presence in the negotiations led by Washington, will negatively affect - as has already occurred in Malta - the European attempt to consolidate a dialogue with the southern rim of the Mediterranean.
The Middle East issues are arising in the Barcelona process, but they are inevitably part of its passage to completion and continue to be perhaps one of the weakest points of this process.
If the Union's common foreign policy is still not up to such tasks, perhaps the future Euro-Mediterranean Forum will be of help in keeping the channels of dialogue open between all sides.
Today, we are also discussing the resumption of the MED programmes. It is my wish that this be complete and efficient. There will be complete resumption once the emergency phase is entirely over and if we follow what was voted last year by the Parliament on the report by Fabra Vallés.
Total resumption of Euro-Mediterranean dialogue through decentralized cooperation will actually be complete only when all the MED programmes have been resumed, in particular those aimed at a greater involvement of civil society and the small and medium-sized enterprises along the Mediterranean rim.
There will only be efficiency when the European Commission has enough staff to clearly prevent those operators who in the past had made cofinancing commitments but then did not keep their word, from participating in the new programmes.
I hope that the Commission has understood the high cost - not only in quantifiable financial terms but also in the difficult-to-quantify terms of the loss of trust in the European Institutions on the part of the Mediterranean non-member countries and especially on the part of civil society - caused by the inevitable blocking of the MED programmes, blocking that, mind you, was rightly sought by Commissioner Marín and effectively monitored by this Parliament's Committee on Budgetary Control which gave its own positive opinion that decentralized programming could resume only when the Commission provides sufficient guarantees that there will be a resumption of sound programming and financial management.
I have dwelt upon the resumption of the MED programmes because the debate that we are holding today arose from this, anticipating the discussion already scheduled in June on the situation in the Middle East.
The Group of the European People's Party is obviously not avoiding such a debate, considering it in any case useful and timely. The colleagues of the group following me will address the individual issues more specifically.
In conclusion, I consider it both useful and timely to arrive at a joint resolution on which all agree. As far as our group is concerned, I believe that such an objective is easier to achieve if an agreement can be reached on the compromise resolution, which could take the form of two simple oral amendments which make recital G positive and update paragraph 10 which today could be objectively surpassed.
Mr President, ladies and gentlemen, first of all allow me to remind you of the importance of the European Union's actions in favour of the associated countries of the Mediterranean.
With the MEDA programme alone, up to 1999, we are talking about ECU 3400 million. That money is aimed at providing help wherever the worst problems are encountered: that is, in the area of essential basic services for the welfare of the people. Priority is given to projects in the fields of education, professional training and health.
Although I fully agree with the Commission on the basic principles, there are still some question marks over the implementation of those principles and the way in which the money provided in the Union's budget is spent.
In that context, we all know that the moment of truth has not yet arrived, even though, in an exemplary demonstration of transparency on the part of the Commission, the implementation figures for the budgetary planning for the Mediterranean are currently available on the Internet. That is good.
The figures are excellent as regards commitments, but the question goes further than that. Will it be possible to respect those commitments? Will the available money be spent? In other words, will the promises be kept? Or will we run into the same problems in the future as we met in the PHARE and, especially, the TACIS programmes? That is the question on which the Commission will be judged in the end.
The Court of Auditors' report on financial and technical cooperation with Mediterranean third countries which was presented a few weeks ago may give rise to doubts, for example about the Commission failing to provide enough human resources to implement the programmes, and about the lack of clarity between the Commission's various services on the one hand, and between the Commission's headquarters in Brussels and the territorial delegations, on the other.
And that Court of Auditors' report ends by saying that these problems could get worse if we lose sight of the importance of the MEDA commitments and the ambitious payment rate. What is the Commission's reaction to this risk? And remember, we are talking about the MEDA programme, where there was no problem, and everything was done absolutely by the book.
My second worry is about the decentralized cooperation programmes - the MED programmes. Here we need to know if the Commission is planning to do everything needed in order to follow up Parliament's resolutions on the MED programmes. It is good that these cooperation programmes have been relaunched on a new basis. Nevertheless, three questions arise in this context. Will the Commission respect all Parliament's conditions? Will the Commission act in such a way as to allow the recovery of all moneys from those projects which were cancelled because of irregularities? And will the Commission provide the judicial authorities with all the information at its disposal, so that possible criminal responsibilities can be determined?
Mr President, Commissioner, I wonder if people need reminding that this is a sine qua non for authorizing the discharge of the 1996 budget.
Mr President, today's objective is to help relaunch the Euro-Mediterranean strategy. After the euro and the opening of negotiations for enlargement, this must become the fundamental commitment in order to face the problem of stabilising and developing an area of great importance and to qualify Europe as well in its dialogue with the southern half of the world, beginning with the area closest to us, the Mediterranean.
This must be the commitment of the European Union as a whole and not just a few States. The meeting of Foreign Ministers being held in Italy in early June is an opportunity to confirm and give concrete expression to this commitment, and our group is earnestly pressing for it. To obtain this result all the instruments must be reactivated. In the meantime, as far as the association agreements are concerned, that is to say those already concluded like the ones with Morocco and Israel, the agreement with Morocco, in particular, was concluded over two years ago, but some Member States have not ratified it yet. The Council must recall the importance of this act of ratification and must also give the Commission a brief for greater flexibility so that the negotiation agreements can move at a faster pace. Some of the agreements are very important, like the ones with Egypt and Lebanon which were opened some time ago and which must be speeded up.
MEDA is fundamental; there has been a considerable increase in its use lately, perhaps thought will have to be given to modifying procedures and rules. At present, even some MED programmes of decentralized cooperation have been unblocked, which is good because cooperation is important for dialogue between civil societies.
Even our Parliament must take swift and certain action for the immediate creation of the interparliamentary Forum, because political dialogue will serve all this. There are also a few political problems of great relevance in this area that we cannot avoid facing and only by committing ourselves with greater intensity can results be obtained in the development of the Euro-Mediterranean strategy, in particular, the peace process in the Middle East and the situation in Algeria are the two most delicate and relevant points.
The Parliament's delegation in Algeria clearly raised the questions of the respect of rule of law in the necessary fight against terrorism, but also Europe's cooperation in order to give no respite to any bases of terrorism set up in some of our countries. In the Middle East, no progress has been made yet in the peace process, and the attitude of the Israeli government, beginning with the failure to recognise the Oslo agreements, is still today an obstacle to peace being made in this area.
Europe today can no longer be an economic giant and a political dwarf. It has the obligation to exercise its role in this area and to be a point of reference for all. From the UK Presidency and the meeting of Foreign Ministers we are expecting a strong commitment in this direction and concrete acts that can be measured. I agree on the importance of a large vote on the joint resolution; recital G can also be amended by adding of course the reference to the Oslo agreements.
Mr President, in 1995 when the Intergovernmental Conference in Barcelona was opened, conference that was followed by other ministerial meetings - Malta in 1997 and the civil forums in Barcelona in 1995 and Naples in 1997 - the government and parliamentary institutions as well as civil society expressed unanimous support for closer and more profitable Mediterranean cooperation.
Indeed we cannot underestimate the fact that the Mediterranean basin, in addition to being a geographical area, is a strategical area in geopolitical terms, increasingly sensitive to migratory flows and of growing interest for economic, trade and cultural relations.
However, after these past three years, we cannot say that we are satisfied. Having personally participated in a parliamentary delegation led by the Member, Gutiérrez Díaz, at the Intergovernmental Conference in Malta in 1997, we recognize that a lot of problems, including political ones, in certain areas of the Mediterranean basin are an obstacle or at least a brake on the launching of substantial cooperation.
Nonetheless, we believe that these obstacles must not become an excuse to halt a process of collaboration that is becoming increasingly more urgent and pressing. But I notice from the compromise situation agreed by the Socialists, Liberals, Left and Radical Alliance that there is a desire to relegate the European Union's action to a wait-and-see role or a role of judge. Instead we believe that the European Union must play a much more important role, especially by developing a capacity to mediate that is more than just passively taking note of the problems that are afflicting the democracies of certain third countries of the Mediterranean basin, not taking into due account the fact that the harmful effects are for the entire Euro-Mediterranean system.
We too strongly condemn the systematic violation of human and civil rights and note with regret that the peace processes are at times rendered more and more difficult; but it is precisely with realism and a sense of responsibility that we must look at phenomena of such scope and complexity, especially since they go far back in history. It is indeed true that the intertwining of political, religious, economic and cultural reasons can make disentangling this intricate situation seem arduous, but it is precisely here that we measure the role and capacity of our Institution.
Our mediation work and our role of promoting closer and more profitable collaboration must be based precisely on these objective facts, which must not cause rupture and discrimination but lead us to careful reflection to find the most appropriate and responsible solutions.
Mr President, I am going to talk about the main difficulty that is impeding the Barcelona process - the crisis in the Middle East.
Let us not forget the image of Yitzhak Rabin at his last meeting, and what a meeting it was - with moving lucidity uttering the pacifist words he once condemned. At that time, not so long ago, the prospect of a peace process was in sight, in Israel as well as in Palestine, as a feeling of interdependence had grown up between the two peoples. One of President Arafat's favourite sayings summed up their mutual interests: territories in exchange for peace.
Mr Netanyahu's irresponsible policy is in the process of annihilating that prospect and that dynamic process, to the point of rejecting a plan by Israel's main ally, which asks for a modest 13 % military withdrawal from the West Bank. So what does the ultra-right want? To force the United States to withdraw? To push the Palestinians to exasperation point? Neither side seems prepared to provide an excuse to drop the Oslo process officially. But for how long can this unprecedented situation last?
I hope that the European Union will become fully involved in the vital issues of this serious crisis. The traditional reluctance of some European leaders to do anything to annoy their American allies is out of place here. Collective pressure must be brought to bear on those who seriously threaten to break the peace, so that the implementation of the Oslo agreements can be resumed. Now is also the time for Europe to show those in doubt that Europe can play a useful part in the decisive negotiations, where the most important questions will be discussed, particularly the question of colonies, refugees, Jerusalem and, naturally, the State of Palestine.
This is an excellent example of common European diplomacy which is within our reach. For the sake of peace and for Europe, I very much hope that it can be put into practice and that it will be successful.
Mr President, ladies and gentlemen, I do not want to repeat what has already been said on the subject of the role of the Middle East peace process or on the subject of the Euro-Mediterranean agreements. I believe that we all agree that there is a hard core which is capable of blocking or unblocking the situation.
I believe that, in general, as far as the Euro-Mediterranean problem is concerned, we should understand and accept that Europe will not play a fundamental role in resolving contradictions unless it has the tools to implement its policy. Therefore, the fact that Europe pays, but is incapable of using political pressure to ensure its objectives are put into practice, shows that there is a need for a common foreign policy with common structures. This applies not only to human rights but also to other problems, and here, if you do not mind, I will turn to the situation in Algeria, as another example.
We can see that there have been extraordinary changes in that area, in Morocco in particular. At the same time, the Algerian problem forms another hard nucleus. It is, in fact, obstructing the whole process for the simple reason that today, in Algeria, despite all the negotiations that have taken place, there are so many contradictions that Europe has to become fully involved on three levels.
First of all, it must admit that the social and economic problem in Algeria which was imposed by the World Bank is also Europe's problem and that Europe must clear up that problem. Secondly, it must agree that a policy of prevention of any form of terrorism, in Algeria, can only be implemented in compliance with human rights. Thirdly, it must take civil society into consideration: in Algeria you must learn to count to three! There are not only soldiers and fundamentalists there; there is also a civil society, not just a diabolical dichotomy. Europe also needs to get involved.
If we do not understand that, we will not be able to play our part in a vision of Europe based on the concept of social welfare and freedom.
Mr President, I think we can really all agree at the moment that, throughout this debate, we are clearly seeing the importance of making sure that the conclusions of the Barcelona Conference of November 1995 and the Malta Conference of April 1997 are respected, made concrete and put into practice. That is necessary in order to remove the paralysis currently affecting the proposals contained in these resolutions. The results of both conferences are vital for preserving peace and economic and social development in the Mediterranean basin, which undoubtedly benefits that region's relationship with the European Union itself.
Furthermore, we applaud the Commission's decision to relaunch and give fresh impetus to the MED programmes - URBS, MEDIA and CAMPUS - as requested by this Parliament. We need these programmes in order to tighten Euro-Mediterranean cooperation.
We must stress that Euro-Mediterranean association is even more important at the moment, if that were possible, because the blockage in the Middle East peace process is threatening the conclusions agreed at the Barcelona Conference. So the EUROMED parliamentary forum, which will take place all this year, becomes especially relevant since it should strengthen and complement the Barcelona process, ensure that its resolutions are complied with, and increase political dialogue.
Despite everything that has been said, Mr President, and despite being in agreement with the Barcelona conclusions, I want to underline that any strengthening of the Euro-Mediterranean association must take full account of the repercussions for the Objective 1 regions of the European Union. As you all know, most of those regions are located in the Mediterranean basin and their industrial activity is similar to that of the associated third countries. Specifically, we are talking about textiles, ceramics and agriculture. A free trade which took no account of these regions would only harm them and endanger economic and social cohesion, which is such a fundamental part of the European Union ideal.
Mr President, the decentralized cooperation programmes, developed by countries of the European Union in order to help improve the structure of partnerships between the North and South of the Mediterranean area and thereby contribute towards the stability of the Euro-Mediterranean zone, are going to be resumed. This will take place after the actions already undertaken and the methods of implementation have been evaluated. It is important for us to know about these, to know what practical actions the MED programmes have lead to, what stabilizing effects they have had, particularly in the fundamental area of the development of SMEs. Have they managed to avoid damaging the farming and fishing industries by adopting codes of conduct to prevent possible destructuring effects?
The implementation of the MED programme must be exemplary. Have the serious irregularities found by the Court of Auditors in its 1996 report on the Commission's management been corrected and, if so, how? Remember that the Commission subcontracted the whole of the financial and administrative management of the MED programmes to ARTM, an international non profit-making association under Belgian law, created by the Commission, whose income comes exclusively from contracts granted to it by the Commission.
This delegation of the Commission's competence to a third party, without legal basis, without a decision on principle, without competitive tendering for contracts, which are mostly awarded by mutual agreement, has created a very serious confusion of interests. The same firms of consultants were involved in the design of the programmes, in the preparation of proposals for financing, in the management of ARTM and in the technical monitoring of programmes. The delegation of competence, the weakness of the design of the programmes and the unsuitability of the Commission's management and monitoring tools have been rightly criticized by the Court of Auditors.
This type of practice, for obvious reasons with regard to transparency, has been prohibited in most Member States because it is a permanent source of financial mismanagement, corruption and nepotism.
Does the increase in the number of programmes managed at Commission level and the continual widening of their scope not mean that there is often likely to be a lack of control? We would like to know, in this case, what solutions the Council has implemented or intends to implement in order to safeguard the efficiency of MED Community funds and re-establish transparency in their use.
Mr President, now that the euphoria over European Monetary Union has died down, it is only right to turn again to common foreign policy, aspects of which are certainly no more encouraging. This is especially true for the Mediterranean basin, still marginalised on the edge of Europe and today the source of such potential and existing crises that they eclipse the extraordinary potential which exists.
Moreover, it does not seem out of place to recall how the Holy Roman Empire, frequently held up today as a model for European construction, really failed precisely because it was incapable of combining the reality of Central Europe with that of the Mediterranean. The past can also serve as a lesson for the present.
In the immediate post-War period, the Mediterranean's marginalization began again and its certainly harmful effects are today palpable. Barcelona showed that the course had to be resumed in a positive manner, but the meeting that followed in Malta was certainly disappointing. The bilateral relations between the European Union and the individual Mediterranean third countries have been conducted until now in this context, but it is doubtful that this could be of fundamental importance in the context of general Euro-Mediterranean policy.
Our resolution, which supports resumption, therefore ends up being an over-ambitious cahier de doléances barely offset by some reasons for hope, including the unblocking of MEDA funds, the meeting of the 27 Foreign Ministers and the launch of the Euro-Mediterranean Forum. Although these steps must not be underestimated, it is certainly not like this that the process of European Monetary Union was approached, and probably if it had been approached in this way, no one would even hear about it today.
In short, without a common foreign policy for Europe, from the North Sea to the Mediterranean, little will truly be able to change and resolutions like this one will be repeated without offering great expectations.
I am grateful for the opportunity to take part in this debate to try to respond to the questions which have been raised, although I will leave it to my colleague, Commissioner Marin, to deal with the technical points.
Before I try to set out some of our responses to those points in a more general context, I should like to mention a related matter - the assassination attempt on Mr Akin Birdal, the chairman of the Human Rights Association of Turkey, whom I met when I visited Turkey in the autumn of last year. I believe that decent people throughout Europe will be shocked and outraged by this tragic incident. I know that the hearts and minds of those good people of Europe will be with Mr Birdal and his family at this difficult time. We all wish him a speedy recovery. The presidency and all decent people in Europe will, I know, want to give every support to the Turkish Government and the judiciary in bringing to justice those responsible for this atrocity.
On the general context of the EUROMED process, I should like to begin by stating that I believe that this partnership is of the highest priority to the Council. As regards ratification of the Euro-Mediterranean agreements so far signed, the Council can only note that the ratification process by national parliaments of the agreements already signed is indeed a very long one. The presidency has, on several occasions, urged Member States to speed up their ratifications. The Council has, however, no power to interfere in the internal procedures for ratification by those Member States.
The Barcelona Conference in November 1995 agreed the goal of the EUROMED free trade area by the year 2010. We are now working hard to reach this target. A key element in this strategy is the negotiation of the new EUROMED Association Agreements.
As far as negotiations on agricultural products are concerned, the Council notes that notwithstanding the sensitivity of certain products, negotiations were successfully concluded with Morocco, Tunisia, Israel, the Palestinian Authority and Jordan. The Council hopes that the remaining negotiations will soon be successfully concluded. A new negotiating round with Lebanon took place on 23 and 24 April, and with Egypt on 7 and 8 May. I can also tell Parliament that negotiations with Syria are scheduled to start on 14 May.
In December 1997 the Agricultural Council adopted conclusions on the Commission's study on the impact of concessions to the Mediterranean countries. It stressed the importance of taking into account the socio-economic repercussions of the proposed concessions on the Community agricultural market. It also noted the need to develop a consistent overall strategy when defining the Community position in negotiations with third countries.
As regards the fight against terrorism, the negotiating directives for an association agreement with Algeria, as adopted by the Council in June 1996, do not provide for the inclusion in the agreement of provisions concerning this issue.
In the framework of the European Union/Algeria dialogue the Algerian authorities have underlined their interest in pursuing discussion on what might be done to prevent and combat terrorism. The Council has repeatedly reaffirmed its interest in a broad-based dialogue to discuss any concerns and proposals that the Algerian authorities might seek to bring to its attention, including on how to combat terrorism. That is in line with the draft resolution which is before Parliament.
The Council is now looking at the best way to start a political dialogue on this sensitive issue both at bilateral level and within the EUROMED context. The Council has strongly condemned terrorist attacks against the Algerian population, including massacres, other murders, abductions and rapes. At the same time, it has expressed solidarity with the Algerian people and, consequently, has repeatedly called on the Algerian authorities to make every effort to actively protect the population from attacks.
Equally important for the Council is the promotion and protection of human rights in Algeria. To this end, in the context of the 54th United Nations Human Rights Commission, the Presidency, on behalf of the European Union, urged the Government of Algeria fully to respect human rights and to approach the fight against terrorism within the rule of law and international standards.
In this respect, the Council is also concerned at allegations of arbitrary executions, arbitrary detentions and torture and has urged the Algerian authorities to redress these issues. The Council has encouraged, and will continue to encourage, the Algerian Government to promote transparency through dialogue on human rights with the international community. It has called on Algeria to facilitate early visits of United Nations' special rapporteurs on torture and extra-judicial summary or arbitrary executions.
The MEDA programme is an essential component of the strategy of cooperation between the European Union and its Mediterranean neighbours. The Union has committed ECU 4.7 billion for 1995-1999 to assist the process of economic transition now under way.
After in-depth discussions between the Commission and the European Parliament, the Commission has recently announced its intention to relaunch three decentralized Mediterranean cooperation programmes: MED CAMPUS, MED MEDIA and MED URBS. The MED Invest Programme itself was not relaunched but its main objectives have now been incorporated into the wider MEDA programme. The Council notes with satisfaction this decision taken just a few weeks before the Palermo ministerial meeting. This will enable substantial cooperation to be developed in line with the Barcelona Declaration between actors of the civil society promoting better mutual understanding.
The ad hoc ministerial meeting which will take place in Palermo on 3 and 4 June will be an opportunity to assess jointly, with all the Mediterranean partners, the activities undertaken under the Euro-Mediterranean partnership and to give it a renewed impetus in view of the next formal ministerial meeting in Germany in April 1999.
Concerning the risk of contamination of the Barcelona process by the Middle East peace process, the Council stresses that the partnership should be sustained along the lines agreed in the Barcelona Declaration which sets out long-term objectives. The present difficulties encountered by the peace process should not be allowed to overshadow this perspective. The two processes are complementary but separate.
The recent visit of Prime Minister Blair and Foreign Minister Cook to the region and the talks held in London on 4 and 5 May are a concrete sign of the Council's close diplomatic engagement in the Middle East peace process. Again, it is in line with what is contained in the draft resolution which is before this Parliament and we hope that that will be a basis on which the dialogue continues and there is some optimism that there will be a way forward shortly.
Thank you, President-in-Office. I would thank you, in particular, for raising the matter of the recent assassination attempt in Turkey. As you probably know, it was raised in this House on Tuesday and again this morning.
Mr President, ladies and gentlemen, Mr Henderson, President-in-Office of the Council, I would like to start my speech by reminding you of something which is sometimes forgotten. Up until just two and a half years ago, when the Barcelona Conference took place, the European Union's Mediterranean policy was relatively modest and limited in scope. All we offered to each Mediterranean third country was a series of trade concessions and an amount of bilateral financial aid. Many very important areas did not even enter into this relationship. I am thinking of political dialogue, economic transition, free trade, cultural cooperation and cooperation with civil society. Also, the financial aid was of a conventional nature. It consisted of financial protocols, normally with a slow disbursement and priorities which were basically decided upon by the Union, with no real spirit of association between the north and south of the Mediterranean.
The Barcelona Conference brought a real change of direction. It was there that we established an association strategy formulated and implemented jointly with our Mediterranean partners, based precisely on commitments freely entered into by all parties. Association is a far-reaching project which now addresses all sectors of common interest, from questions of politics and security, through economic and financial cooperation, to the social, cultural and human dimension. So nobody should be surprised if the changeover to this new system has given rise to certain teething problems or problems of implementation, which the Commission cannot hide.
Firstly, it is no secret that the MEDA regulation was blocked in the Council for eight months, for strictly political reasons that you are all aware of. That eight-month paralysis in the Council was caused by the situation which arose in connection with the problem of our relations with Turkey and the veto of a Member State.
Secondly, the exponential increase in aid at the Cannes Summit came at a time when politically it was not possible to increase even slightly the Commission's human resources for implementing that aid. The Cannes Summit, which resulted in a very considerable increase in the MEDA programme, was held just at the time when the Council and the European Parliament were deciding on zero growth for the European Commission in terms of personnel. Furthermore it is true that, because of the management problems we found with the decentralized cooperation programmes, I myself made the decision to suspend them until we could be completely satisfied with their transparency and good management.
Today we have a policy with coherent and ambitious long-term objectives, based on the establishment of free trade, support for economic transition, and the promotion of direct investment. In short, with the phase we are in at the moment - and it is good to be having this debate in the European Parliament - it could be said that we have reached cruising speed. Despite the difficulties - and the additional problem of contamination by the peace process, which is causing us many difficulties in our everyday work - the MEDA programme has reached cruising speed, after two and a half years.
In the first place, we have now managed to sign five Euro-Mediterranean agreements. The rest are progressing rapidly, though I cannot hide the fact that there are difficulties in the sections on agricultural trade and the readmission of illegal immigrants. Those two areas have become the two biggest political problems in the association agreement negotiations. Even so, I have to say we must be consistent. To ask for Euro-Mediterranean policy to be implemented, or to be in favour of EuroMediterranean policy, on condition that the countries of the region cannot sell a tomato, a lettuce or a cucumber in the Community market, is simply to be against Euro-Mediterranean policy. You cannot ask for something and its opposite both at the same time. That needs to be said straight away. In commercial terms, the Euro-Mediterranean policy involves a cost for the Community economy. To fail to understand that is to deny the evidence of the process itself.
As for the national indicative programmes, there has been substantial progress now that they have all been approved. The fact is that, as has been rightly pointed out, there is of course an imbalance between the commitments and the payments. Naturally, the final balance will have to be found at the end of the process, but I must point out that many of the payment operations are linked to operations of structural adjustment, so the money will be paid if those countries fulfil the objectives of the macroeconomic programme signed with the World Bank and the European Union, as regards privatization law, changes to banking legislation and public sector reorganization. If they do not comply then obviously those sums will not be paid, because in this specific case the Commission's obligation is, precisely, not to pay. I have to make that clear right away, because I have already made a negative decision about one Mediterranean country which has not fulfilled its privatization law. That meant I had to say we could not pay for the adjustment programme, although negotiations are underway.
I want to confirm another important point, Mr Wurtz: the problem of the peace process is seriously contaminating the Barcelona process. You have no idea what miracles we often have to perform to get the Barcelona committee to carry on working, simply because the situation in the Middle East has a very negative influence on the whole process. Our objective is to remove that contamination from the Barcelona process as far as possible at Palermo, at the summit meeting of foreign ministers from both parties. We cannot have a repetition of what happened at Malta, where we had to get up from the table without even making a final statement. We cannot carry on like that, because it is very negative and causes us a lot of difficulties.
I now want to make a few quick remarks.
The Court of Auditors' comment about not having enough human resources is absolutely right. It is true that Parliament's decision in favour of MEDA - to install what is known as technical and administrative support - is helping us. It has already been implemented at headquarters and in each delegation. However, in the matter of personnel we once again have a situation where it is very difficult for the Commission to explain what is going on. The Court of Auditors has noticed that we do not have enough staff. The European Parliament has noticed that we do not have enough staff. If in October this year the Council of Ministers and the European Parliament decide on zero growth, then you already have the answer for next year: I will still have no staff.
So in October I will say once again to the European Parliament and the Council: "If you have observed that I do not have enough staff, then give me more. Otherwise, you already know the answer for next year: I have no staff.'
So, what have we done? We have relaunched the decentralized cooperation programme. In doing so, as we have explained and will do so again to the Committee on Budgetary Control, as regards Mr Fabra Vallés' report, we have satisfied all the conditions set by the European Parliament, except one. And that is just because we do not have the staff. That one condition is the one concerning direct management of the programmes. What we have done - and there can be no doubt about it because it was published in the Official Journal of the European Communities - is to subcontract with external assistance both technical and financial management. And that has been done through a process of public bidding, announced in the Official Journal and via the Internet, and is subject to the new strengthened contractual conditions approved by the Commission in July last year.
Why did we decide to do that? Because we have no staff. In any case, we have taken the greatest possible precaution, which is to separate technical and financial management. They are going to work independently, besides which the Commission has limited the contract to just two years to see how it works. Of course, I would like to be given more staff in the October budget so we can run these programmes directly.
As for the decision on whether or not to refer these cases to the judicial authorities, the Commission is going to deliver a report about this to the Committee on Budgetary Control on 20 May during the debate on the discharge of the 1996 budget.
As regards Algeria, about which Mr Cohn-Bendit has expressed concern, we are in a situation right now where we need to decide which approach to take with the government. This very week, a delegation from my services, from the DirectorateGeneral, is in Algiers trying to find out what we should do.
This is a problem which also concerns not commitments, but payments. It is no secret that at the moment ECU 400 million from the Algerian budget heading, the Mediterranean protocols and the new MEDA programme have been frozen. And the problem needs to be stated there. If we open a tender for a rural development programme in Algeria and nobody puts in a bid because of the security situation, what can the Commission do?
I cannot make the Member States' technical staff go there, because they refuse to do so. I cannot make the technical staff who normally work in Brussels go there, because they think it is a very difficult country to work in, for internal reasons. Nevertheless, we are working in Algiers this week, in order to find a solution.
Then there is another reason for the delay in implementing the programmes, which is never talked about but which I must mention: the delay on the part of the Member States in ratifying the association agreements.
I have spoken again to the Ministers for Foreign Affairs, because the average time taken to ratify the Mediterranean agreements in the national parliaments - Tunisia was the first case - is two years, four months. And the agreement with Morocco has still not been ratified by all the national parliaments.
So that part of MEDA which is concerned with cooperation committees simply cannot be put into operation. It cannot be put into operation until there has been ratification by the Member States. And in that sense, I hope our Member States will try to ensure that they can explain their position when they arrive in Palermo on 6 June.
I have to say that Morocco is the most worrying case - not to mention Palestine, Israel or others.
In conclusion, do not forget that while we continue to apply the Maastricht Treaty's provisions in relation to mixed agreements, it is very difficult to work on the implementation of cooperation agreements. I think this is a peaceable debate for another intergovernmental conference.
I am experiencing this with MEDA, but exactly the same thing is happening with PHARE and TACIS. The average time for ratification by the national parliaments is currently between two and a half and three years. That is very serious indeed from the point of view of the European Union's general image.
We cannot do anything else because of what the Treaty says, but I expect - because it is just common sense - that in the future the whole system of mixed agreements will have to be revised in the context of a new intergovernmental conference. Because believe me, working like this is very, very difficult.
Thank you, Commissioner, for what you have just said. I want to say that I heartily agree, especially with the last part of your speech. It saves me having to say some things I had planned to say. I think it is right to begin by stressing how pleased we are that the MED programmes have been put into operation. They are greatly valued by this Parliament, which is always very keen that the citizens of the Union should be able to participate in decentralized Community initiatives. They have been put into operation - and this needs emphasizing - in compliance with the requests this Parliament made to the Commission.
As pointed out by Mr Samland, chairman of the Committee on Budgets - which, by the way, is not well known in Parliament for being particularly kind or charitable - the Commission is showing an exemplary degree of transparency in this field, and I believe it should serve as an example for the other cooperation programmes we have underway.
The high level of implementation of the MEDA programmes is also very positive. And I want to ask a question in this respect. Does it make sense, with this high level of implementation, to propose less funding for 1999 to comply with the Cannes agreements? What effect will this have on the continuity of the programmes after 1999? I think reducing the immediate funding for the MEDA programmes despite the high level of implementation is a negative political signal.
The situation in Israel is worrying for us all. The Council representative told us that the political situation in the Middle East should not make us forget our long-term objectives. Obviously, we want the long-term objectives of the Barcelona Conference to be complied with, but if we do not know how to implement the agreements signed with the Palestine National Authority because nobody even knows what territories they will apply in, then it is difficult to deny what the Commissioner said so clearly: that the failure to comply with Oslo is contaminating the Barcelona process.
I want to conclude on the positive note with which I started, by welcoming the fact that the EUROMED parliamentary forum is going to take place.
Mr President, as an inhabitant of Melilla, I live next door to the friendly country of Morocco and a few kilometres from the Algerian border. As such, and as a Spaniard, I consider myself particularly sensitive to the questions which affect the two coasts of the Mediterranean. Next week, this Parliament's delegation to the Maghreb will be visiting Morocco and Mauritania to promote political and parliamentary dialogue with these countries in the spirit of the Barcelona Conference and the association agreement with Morocco, which certainly has an ambitious development plan underway in the north which deserves our attention.
The problems of debt, immigration, drugs, lack of mutual cultural familiarity, mistrust and understandable concern about fundamentalist movements - which are unfortunately leaving bloodstains on countries such as Algeria - require a mutual effort of collaboration and aid. For that purpose, various procedures have been developed, such as those arising from the MEDA programmes and the bilateral agreements on economic, cultural and social development. Whether or not Mediterranean cooperation achieves good results depends on the parties concerned. The European institutions should put in place the necessary means so that aid can reach these countries as quickly and transparently as possible, and so that a suitable information policy can allow interested businesses, organizations or individuals equal access to the planned programmes.
In the area of regional and local cooperation, it would be a very good thing for the third countries of the Mediterranean to make real efforts as regards the participation of civil society in the field of human rights and freedoms, women's equality, and special attention for young people, as well as making their administrations more flexible, removing bureaucracy and making their actions more transparent.
During the visit of this Parliament's delegation to Algeria, we gained a lot of experience. We came to the conclusion that together with economic cooperation - with the difficulties explained to us by Commissioner Marín - there should also be a profound political cooperation. That is essential in order for us to be able to talk openly about terrorism, human rights, and social and cultural cooperation.
The European Parliament has offered this political dialogue, which we have already started in the context of the delegation to the Maghreb. In order to do this, as Commissioner Marín said, we need the association agreements to work effectively. It is very important, as has been said here, to speed up the process of ratification in the national parliaments, including those agreements currently being negotiated, as is the case with Algeria. These agreements constitute the basic instrument to act as a framework for political dialogue, which should of course not end with their signing and ratification.
Mr President, in three days time I will be leaving for Egypt as rapporteur on the association agreement, but I realize that the political aim of the Barcelona initiative is in danger, and along with that the development of a zone of stability.
Mr Henderson illustrated the powerlessness of the Council just now when he mentioned that the ratification of the agreements already signed cannot be pushed any further. Yet this is essential, as Mr Marín has just said.
On the subject of agriculture; what is being done on the eve of enlargement to harmonize the adjustment of the common agricultural policy with the legitimate demands concerning agricultural exports in Northern Africa?
As far as human rights are concerned, Morocco is making great improvements, but other countries are lagging behind. Something should be done about this, too.
As far as terrorism is concerned, I agree that terrorist activities are carried out in many countries, yet London is constantly mentioned as the point from which terrorist initiatives make their way to the countries of Northern Africa. London is mentioned over and over again. London keeps quiet. London should do something. Only Belgium has done something.
To conclude, it is not right to hang the entire Mediterranean policy on the blockage of the Middle East peace process. This seems wrong to me.
Mr President, it is obviously necessary to speed up the negotiation process with Mediterranean countries, otherwise there is a significant risk that the United States, already in that area, will have everything their own way. The area in question is a sensitive area in terms of stability and peace and it is also a vast commercial area. And although I regret Europe's protectionism with regard to agriculture, which does not really make integration possible, I regret as much, if not more, the attitude of some of the countries involved. Those countries seem to have lost sight of the principles of peace, of respect for human rights and of the rule of law described in the Barcelona Declaration.
It is true that the European Union is partly responsible for the slowness and mismanagement of the programmes, not to mention financial corruption and inadequate supervision of the management of projects. The differences between the Fifteen, which are sometimes comprehensible but often prejudicial to any real prosperity in the Mediterranean region, do not help to solve migration problems, social, environmental and cultural problems, as well as problems of security and terrorism.
It is clear that Europe must get more involved in the Middle East peace process and in solving the problems that are rife in Algeria. We have to admit that Europe has not played a major role in the Algerian situation. Whether that is due to different political positions on how to resolve the conflict or to economic reasons, the result is very disappointing. Terrorism is more rife than ever, so are violations of human rights. I refer, of course, to torture and to the many missing persons.
The Barcelona Declaration states that all signatory countries must respect the principles of peace, democratization and human rights, in a spirit of freedom and dialogue in civil society. I sincerely hope that Europe will increase its cooperation with Mediterranean countries and speed up the process of ratification of the agreements. But I also call upon some of those countries to cooperate more fully with Europe. It would be of benefit to us all, and would contribute towards stability, prosperity and peace.
Mr President, the process of dialogue begun at the Barcelona Conference represents a new pattern of regional dialogue between the peoples of the Mediterranean, committed to achieving three main objectives: political stability; security, based on the strengthening of democratic institutions; and economic development.
But at the moment, this association dialogue lacks credibility. It is suffering constant attrition due to the Middle East situation, the infringement of human rights in Turkey and the instability in Algeria.
As regards the Middle East, the peace process has been blocked by the Israeli Government, and by that country's lack of commitment to having a meeting in the near future in order to continue with efforts towards peace. This attitude reveals obvious contempt for the United Nations Security Council resolutions, the Oslo Accords and the principles agreed at the Madrid Conference on the Middle East.
The European Union must demand that Israel complies with these obligations. If that does not happen, we should reconsider the limits of our agreement with Israel, whose government is endangering the region's stabilization and integration.
To move on to other questions, we also need to demand an end to human rights violations in Turkey, and support Algeria's democrats. In planning its future strategy, the European Union should examine its part in the Middle East peace process and its political role in the Mediterranean area, with which we have ancient historical, cultural and human ties.
The European Union should not just be an economic partner, but also a political mediator. On that role depends not just the credibility of Mediterranean dialogue but also the very construction of Europe as a political project.
The debate will be resumed this evening.
Mr President, I rise on a point regarding the imposition of the Rule on the 50 % voting on roll-call votes. You will recall that you advised this House that this new procedure was going to run for a trial period for three months. That three-month period is now over. May I ask you if you will be putting to the House any change in these procedures so that the House can then take a democratic vote on it?
We are about to discuss the appointment of the Board of the Central Bank. Much has been made of the openness and transparency of the operations of the European Central Bank. It is only right for Members of this House to expect the same openness and transparency in the conduct of the work of the Bureau. I would advise you, Mr President, that while I seem to be alone in my objections to these particular impositions, I can assure you that many Members of this Chamber from all political groups are as concerned as I am about the imposition of Rules from a Bureau which does not make itself accountable to this House.
Therefore, I would conclude by asking if you will be placing before this House any procedures which will authenticate the current, obscene and daft 50 % ruling, as you have done on the current voting system?
Mr Falconer, I shall be submitting this matter to the Bureau during one of the next sessions so that it can review the system following the three-month period. I have no intention of removing from the Bureau its power to review the system after we have been practising it for three months.
Mr President, yesterday during the vote on the Pirker report there was an amendment tabled by the Green Group in the European Parliament, two parts of which had been adopted by the majority in this Parliament. These were additions or amendments to the existing paragraph 8. Afterwards the President of the sitting at the time asked for a vote on the original paragraph 8. I then intervened in the part-session to say that this could only mean that everything compatible with the already accepted amendments had been adopted. Now it turns out that a substantial part of an approved amendment has not been included in the approved text. I must raise a formal objection to this. It is contrary to every parliamentary practice. It is also contrary to the rules of this House. I therefore ask for a rectification, so that justice will be done to the decision taken by a majority here.
Mrs Aelvoet, we will check the Minutes to find out what happened, although this is not the right time to comment on the Minutes. Nevertheless, this matter is so important that it will be checked.
Mr President, I am still not entirely clear. Are you advising this Chamber that you will be consulting the Bureau to look at the position of the voting system but you will not be putting the decision to the House as a whole? Are you prepared to put any recommendation from the Bureau to the House as a whole? That was my question. Honourable Members of this House have a right to debate and vote on these matters in their groups and to vote on them in this Chamber. You cannot change the conditions without honourable Members' rights being abused.
I ask you again if I am correct in my understanding, namely that what you said was that you will put the matter to the Bureau. You have had the three-month review. I would have thought the Bureau would have discussed it last month. If, however, you are going to put it to the Bureau again, are you saying that you will put the Bureau's decision to this House?
Mr Falconer, when a Member of this House or anybody else is calling for their rights to be respected, the first thing they have to do is make sure they know them. So please read the Rules of Procedure, which describe the rights of Members of this House. And the Rules of Procedure, as they stand at the moment, bestow that competence on the Bureau not Parliament. There is a very easy way to change that: by proposing an amendment to the Rules of Procedure. I will not oppose that. Propose an amendment to the Rules of Procedure, as any Member is entitled to do, so that Parliament takes these decisions rather than the Bureau. I am bound by the Rules of Procedure just like yourself and the 626 Members here, and while those Rules say that the Bureau takes such decisions, I am obliged by Rule 5 to abide by that.
Votes
Mr President, Members from the European Right did not take part in the vote because we do not agree with the principle or the composition of the Executive Board.
Mr Martinez, you are an admirable jurist. You know that this is not the right time for explanations of vote, which are at the end.
After the vote on recital E
Mr President, before we move to complete the vote on Mr Duisenberg, I would like to ask you if Mr Duisenberg is here to declare his respect to the European Parliament when we vote on our position on whether or not he is appointed to the European Central Bank. Is Mr Duisenberg present?
Mr Alavanos, I cannot see him and I am told he is not here at the moment. I would remind you that he is not being appointed today. It is a question of whether Parliament is in favour of his appointment, which will be a matter for the Council in any case.
(Parliament approved the recommendation)
Mr President, I wanted to speak before the roll-call vote opened. I am sorry that you did not invite me to speak when I made the request.
It is customary for votes on appointments to be taken by secret ballot. That is the case, for example, with appointments to the Court of Auditors. Here we are giving an opinion on people who are nominated for appointment to the European Central Bank. I think that it would be right for us to follow our usual practice and, even in the event of a roll-call vote, to vote by secret ballot.
Mr Fabre-Aubrespy, as a member of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, you know that a secret ballot has to be requested by one fifth of the Members before the vote opens. I did not receive requests from one fifth of the Members. Furthermore, this is not an election, or even an appointment, it is an opinion on the basis of which the European Council will decide whether or not to make an appointment. Therefore, the provisions you refer to are not applicable.
Mr President, I do not propose to say what the other Members have said. Since I voted against this recommendation and the meaning of the recommendation, I wish to justify my position, because I realized that Parliament had made a parliamentary...
(The President cut off the speaker) ... this supreme post was surrendered to a Mr Duisenberg, who despises us and is not even present...
(The President cut off the speaker)
Thank you very much, Mr President. Because of a seating problem - I still have not found the right place - I want to say that I was here for the last vote and my vote is a 'yes' . Please take that into account.
I also want to point out that the seats we have been provided with have no microphone, which makes it very difficult to make your presence known.
So, Mr President, please count me among the votes in favour, because I was here and, if possible, please could we have a microphone in these seats.
Mrs Izquierdo Rojo, that will be sorted out once we have the new hemicycle. While the seats remain as they are in the present hemicycle, those who arrive first will enjoy that privilege.
Mr President, I do not want to miss this opportunity to make the following remark, which should also be reiterated as insistently as possible in the forthcoming budget debate. We are about to vote through these various proposals for the SAVE Programme for the promotion of energy efficiency without a report. You must all be aware, however, that in actual fact it is dishonest of us to include these six countries in the SAVE Programme as we do not have a single penny for them!
Mrs Bloch von Blottnitz, this is not the time for an explanation of vote or a debate.
We shall begin the vote.
(During successive votes, Parliament approved the six Commission proposals)
Mr President, as you rightly reminded us, this text requires a qualified majority. We have just voted on an amendment to the first indent, which was rejected, but in my opinion the original text of the first indent should now be put to the vote to see if it obtains a qualified majority.
Mr Fabre-Aubrespy, the Treaty stipulates that, at second reading, amendments have to be approved by a qualified majority, but nothing else does. The text itself is not put to the vote. It does not have to be voted on and, furthermore, it is based on an idea expressed by a French President during the discussions on the Maastricht Treaty.
(The President declared the common position approved (as amended) )
Mr President, I simply wanted to draw the attention of the House to the fact that Mr Cabrol, the rapporteur on tobacco advertising, is, in fact, the third rapporteur of this Parliament to deal with the matter, and he is the one who got it through, and this House ought to congratulate him.
May I remind you that demonstrations in the public gallery are prohibited.
Mr President, yet again we see the services allowing television cameras to film demonstrations in this House. It is most regrettable, and the Bureau should do something about it and make sure that firm instructions are given that no publicity be given to demonstrations that are illegal in this House.
(Mixed reactions)
Mr President, following on from the proposal made by the previous speaker, may I ask the President to investigate why yesterday during the vote on Mr Rothley's report several journalists, including representatives from Reuters, APE, AFP and Nordfoto, were expelled from the public galleries and why the services of the House refused to allow the Italian television company RAI to broadcast pictures of the vote. This surely amounts to censorship...
..., and may I implore you to address the question of what is really meant by public accountability and the right of the press and the media to information in this House, which after all calls itself a democratic institution!
Mr President, as I have already done on other occasions, I recommend that you also look towards the right side of the House, where often we have to wave our arms about to obtain the floor.
I would just like to add something to those statements. It's true that demonstrating in the House is prohibited, but it's also true that citizens have the right to be informed of what is happening in the European Parliament. Furthermore, it goes without saying that the rare occasions when the European Parliament ends up on television in the European countries, especially in Italy, is when there is some demonstration. I therefore ask that more attention be given to the news services reporting on parliamentary work.
Ladies and gentlemen. I apologize to Mrs Muscardini. I am becoming shortsighted.
We shall now proceed to the vote on the draft decision.
(Parliament adopted the decision)
Mr President, I was a little surprised just now. I opened what I thought were the amendments in Finnish and I saw that inside were Mr Viceconte's amendments on a report on the prevention of rare diseases. I would now like to put right a basic misconception. My report in no way deals with rare diseases, but very common ones. Forty thousand people in the European Union die from air pollution every year, so there has been an unfortunate misunderstanding somewhere.
We will of course check the translations to ensure that everything is in order. Please note that there are two corrigenda, one in the Spanish version, and one in the Portuguese version.
(Parliament adopted the legislative resolution)
Mr President, I would like to invite the Socialist Group, in particular the shadow rapporteur, Mrs Van Putten, to withdraw Amendment No 51. The reason for this is if Amendment No 52 presented by the Greens, and which has my full support, is approved, we will be certain that the strict criteria of this European eco-label will in no way be inferior to the criteria of national labels. Now if, as I hope, Amendment No 52 is approved, Amendment No 51, although not incompatible with No 52, nonetheless creates some distortion, since it refers to vague criteria such as recognition, long life; Amendment No 51 therefore creates some distortion in a regulation that is looking quite good, especially if the Commission, at second reading, accepts our amendments. I therefore invite the Socialist Group to withdraw Amendment No 51, and if this is not possible, I invite the House to vote against it. I recall that we have already voted for Amendment No 50, presented by the Socialist Group. I understand perfectly the concerns of my colleague, Mrs Van Putten, whom I thank for contributing to the work and moving this regulation along in the committee, but I will request that she withdraw Amendment No 51.
No, Mr President, as an addition I continue to think that they go together very well, and that it strengthens our hand in respect of the Commission and the Council during the second reading. I am sorry, I would like to go some way towards it, but in this case I cannot.
(Parliament adopted the legislative resolution)
Mr President, when we voted for the euro on 2 May, in a speech in the House in Brussels I talked about a ship that had finally left to accomplish its institutional duties. Today we have given that ship the navy officers needed to sail it; I speak of officers because the seamen are all of us European citizens with our work, with our daily commitment.
Selecting the six members of the Board of the European Central Bank and its first president was the main act to render the single currency operational. Just one minute after this vote we consented to the practical launch of the euro, confirming the proposals of the Member States on the names of the six directors of the ECB for the forthcoming years. Let us now look to them with confidence, knowing very well that the job that awaits them is not easy operationally or materially speaking; let us look at their expertise which comes from previous jobs and let us especially look at their autonomy in relation to political interference which would attempt to disrupt the work of the Board, as it is clearly written in the treaties.
Similarly, we would like the European Parliament to be more involved in future in the work of the ECB. It is worth recalling that the Parliament is actually the only elected Community Institution, directly appointed by the citizens to whom it is accountable and whom it must inform daily of the Board's forthcoming activities.
Lastly, we would like to see a rapid solution to the appointment of the new president of the EBRD, the European Bank for Reconstruction and Development, a job vacant for some months now. Here too we must await a choice that unfortunately is not made by this Parliament but by the Ecofin Council, a choice coherent with the Community spirit of forming a team whose members operate in harmony to achieve common objectives.
Mr President, the rapporteur of the Committee on Economic and Monetary Affairs and Industrial Policy, Mrs Randzio-Plath, explained to us earlier that the hearings of the nominees to the Executive Board of the future European Central Bank, had led her to a positive assessment. All the candidates consider that the price stability objective has more or less been achieved in Europe, which should help, in the future, to keep interest rates low. Similarly, according to the hearings, the financial competence of the candidates, as well as the legacy of seriousness that central banks will bequeath to the ECB, should ensure the latter's credibility and also contribute towards low interest rates.
However, we think that some opposing factors should not be concealed. These are very powerful and will doubtless tend to keep interest rates structurally higher than necessary in the euro zone. Indeed, given that this zone will be economically heterogeneous, given that it will also be psychologically heterogeneous, as there will be no massive united support by public opinion in Europe for the Central Bank, it will constantly have to face divergences far stronger those within a national State. It will have to compensate perpetually for this lack of credibility by means of interest rates higher than the potential average national rates if they had still existed. Furthermore, as the price stability objective will be a priority for the ECB, it will have to react each time any slippage is likely anywhere, as it could cause an imbalance in the whole area. That is another factor of automatic over-estimation of interest rates. And, once again, the situation will not be accidental. It will be the result of the very idea of European monetary unification, which will put a single Central Bank in the centre of a heterogeneous area. That will be one of the costs of the euro, that we are pretending to be unaware of today, and that citizens will discover when they are thrust into the new system.
Mr President, I voted for Mrs Randzio-Plath's recommendation on the appointment of the six candidates for the Central Bank's Executive Board. However, I have no wish to conceal the fact that considerable doubts have arisen as to the regularity of the voting procedure.
Of course, we could ask which high ranking politicians - Mr Chirac or Mr Kohl, perhaps - or which second-string politicians, Mr Waigel or individuals such as Mr Tietmeyer, for example, are responsible for the procedure. In my view, however, the most important issue is to recognize that the provisions of this section of the Maastricht Treaty need to be changed.
I would make the following plea to the Council, and in particular to the forthcoming German Presidency of the Council. If in the future we want the citizens of Europe to regard the euro as a reliable and stable currency, then the individuals serving in this Central Bank must also have been elected by a procedure in which the citizens can have the greatest confidence.
This means, firstly, that we must move away from the requirement of unanimity. It is unacceptable that a Member State should be able to delay approval of a decision on the question of who should be proposed by the Council until the end of an extremely boring lunch, as was recently the case. Secondly, it must be made quite clear that the European Parliament is doing more than making a simple recommendation. In the future, the European Parliament must be able to elect these candidates in the same way as the Council, that is by a majority. These candidates will then also enjoy the confidence of the general public.
Mr President, the members of the European right did not take part in the vote on the European Central Bank, because we do not approve of the abandonment of national currencies, or of the devolution of monetary sovereignty to a college of experts cut off from the people.
In this respect, I would like to be sure that the very people who are enthusiastic about the euro today will not be explaining to us that it is necessary to replace it with the dollar tomorrow. What I mean is this: in 1987, the single market was proposed and, in 1992, we were told that because we had a European single market, we needed a European single currency. Today, Commissioner Brittan and others, particularly some members of the British Presidency, are telling us that we need to create a transatlantic single market. So, if they get their way, and we do create a transatlantic single market, no doubt the same people will tell us, in 2004, 2005 or 2006, that because we have a transatlantic single market, we need a transatlantic single currency, which could of course only be the dollar.
So, we want to protect the franc today, in order to avoid the dollar tomorrow.
Mr President, I welcome the European Parliament's approval of the appointment of Mr Duisenberg as President of the European Central Bank. The European Parliament today managed to outvote with a large majority the small-mindedness in the European Council. In this context I would like stress the importance of the adopted amendment of the Group of the European Liberal Democrat and Reform Party, which calls for the avoidance of an early or simultaneous succession of both the President and the Vice-President. By accepting the amendment the European Parliament is giving a signal that the continuity of the leadership of the Central Bank's Executive Board must be guaranteed. The amendment emphasizes furthermore that it is up to the President or a Member of the Executive Board alone, and I repeat alone, to decide when to stand down, and that the mandate of the person in question must not be meddled with from the outside; all of this is in the spirit of the Treaty.
In conclusion I believe that the appointment procedure followed on 2 and 3 May turned out to be highly unsatisfactory. It should be improved in future if we want to strengthen public confidence in the euro. The sinister political sparring calls for further powers for the European Parliament in this area. We can assume that the European Council will not voluntarily relinquish the power to appoint. It is therefore up to the citizens of Europe to exact more democracy.
Because Sweden is not taking part in EMU, we are abstaining from the vote on the recommendation regarding the appointment of the above persons. It is the participating countries that must decide whether these persons' competence and political outlook are appropriate for this commission of trust.
We are unfortunately moving towards a common currency, the euro, and Economic and Monetary Union, with an increasing democratic deficit, an all-powerful and unaccountable European Central Bank and a European Parliament which has a minor role and exists for decorative purposes only.
On 2 May the European Parliament convened an extraordinary sitting, for the first time on a Saturday, to endorse the decisions of Ecofin concerning the 11 countries which were to take part in the euro. Whether the European Parliament endorsed them or rejected them, nothing would change since its opinion was simply advisory. I cannot agree with the direction taken by the Chair of our Parliament to participate in these rituals, albeit without powers, albeit without competences, in order to obtain some crumbs from the unprecedented publicity campaign that is being waged for the euro. We should not have consented to the construction of an Economic and Monetary Europe, without a Parliament with the powers to express the sovereignty of the peoples of Europe. For this reason I too elected to absent myself from this "school speech-day' which was decided upon at the last minute simply for the media which, in my opinion, made a mockery of rather than supported the European Parliament.
Today, during the part-session in Strasbourg, it is assumed that we will endorse the administration of the European Central Bank. During the hearing which took place in the Committee on Economic and Monetary Affairs and Industrial Policy and, when asked what he would do in the event that the European Parliament did not endorse his appointment as president, Mr Duisenberg replied that it was not a matter for him but for the Council. And the Council, under the presidency of the British Chancellor of the Exchequer, Mr Brown, confirmed this morning that the role of Parliament was "advisory' .
We are moving forward, we are setting up the European Central Bank and in parallel we are going backwards into parliamentary shadow, which is reminiscent of the parliaments prior to the French Revolution which exercised an "advisory' role to the monarch.
Under these circumstances I will not take part in the appointment of the administration of the European Central Bank and I will abstain in the vote.
Of course we are voting for the recommendation on the appointment of the President and other members of the European Central Bank's Executive Board, because the common European currency affects development in all European countries.
We wish to contribute in every way towards EMU becoming a successful project since this benefits all of Europe's citizens, including the Swedes.
What took place on 2 May at the Brussels Summit has caused great dissatisfaction and bad feeling. The squabbling between Member States has relegated the birth of the euro to second place and has diminished its importance as an event.
It was nevertheless worth holding a debate on who should have the authority to make decisions. It took place, but it was unpleasant and far too nationalistic. It must be resumed when tempers have cooled. Politicians must make the decisions, not governors. Since then, Parliament has done its job by conducting high quality hearings.
Should we have been less lenient with regard to any particular nominee? The question was raised in the Committee on Economic and Monetary Affairs and Industrial Policy, and on Monday evening, I myself abstained from voting for one of the candidates. It was a necessary warning. But today we have no major reason for not approving the proposed team.
From now on, we shall have to ensure that Parliament exerts real control and, in particular, works determinedly towards a political Europe. If administrators are experienced and independent, more responsibility has to be taken by politicians on behalf of the citizens they represent. That will be our task over the next five years.
The European Parliament's resolution on the appointment of the President and members of the ECB has, at least, made it possible to create a team of monetary experts whose professional qualities are recognized by all.
The main objective described during the hearings was to ensure the strict application of the Treaty, that is, the absolute stability of the euro. Furthermore, note that the 'independence' of the ECB remains unclear and vague. Independence with regard to whom?
But, even if the debates organized over the last two days have allowed Members to cover quite a wide range of subjects, from the individual situations of the nominees to their concept of the role of the ECB, including technical questions on the money supply or on the euro/dollar parity, it is still particularly difficult to judge the 'theoretical' competence of each nominee at a single hearing.
We will have to judge the competence of each nominee on a day-to-day basis, within the framework of the implementation and application of monetary policies and the solutions they will have to find in order to react to the fluctuations that are sure to affect the financial markets.
Of course, recommending monetary stability in order to institute a 'healthy' economic environment is commendable, but in no event should we lose sight of the aim, which should be a priority for both politicians and monetarists: to reduce unemployment.
Because, finally, in order to remain credible in public opinion, and remember that our aim as elected representatives is to defend it, it is imperative that the policies adopted provide an efficient solution for the twenty million unemployed, because they have little interest in the independence and supervision of a European institution in charge of monetary matters. They are more concerned about having a decent quality of life and a decent standard of living.
Finally, may I add that it is too early to worry about the ECB President's age. Why are we talking about his successor when he has only just been appointed? Wait until we have implemented a policy which is operating satisfactorily.
France was the driving force behind the construction of Europe for many years, but little by little has lost its touch. It still has the ability to make what looks like a compromise but, on the big issues, despite all the jokes prior to the appointment of Mr Duisenberg as head of the ECB, that is where France's power stops. This soap opera has done little to advance Europe's cause and our country's.
g. (SV) The undersigned have abstained from the vote on the above report for the following reasons:
We oppose the EMU project per se; all previous projects with common standards of value and/or fixed exchange rates have collapsed.-Sweden is not involved in EMU, and we therefore have no reason to consider the appointments of persons to posts within the ECB.
We believe that EMU's policy of economic restraint may lead to social and political unrest within the EU and is therefore an enormously high-risk project. EMU also rules out an economy that is sustainable in the long term for "green' reasons.
The six candidates proposed for the European Central Bank's Executive Board must follow this constitutional economic policy. During the hearings none of them have given the slightest hint of an interpretation that takes ecological and social factors into consideration. They all follow the "hard' line.
Furthermore, when asked whether the ECB's operations will be characterized by openness and democratic accountability, the candidates once again answered NO. The candidates for the ECB's Executive Board all defend the Bank's independence, while at the same time disputing the idea that they should be accountable to the European Parliament for their actions. They also all underline the need for all of the Bank's business to be conducted behind closed doors, which prevents the European Parliament and the people of Europe from being kept informed of what is going on.
We feel that the 'horse-trading' that has taken place regarding the ECB President's term of office and the manner in which the European Parliament has been consulted is unworthy and degrading.
As a member of the Committee on Economic and Monetary Affairs and Industrial Policy of the European Parliament, I welcome the key decisions that were taken during the weekend of 1-3 May by the European leaders which have given the final green light to the introduction of a single European currency in Europe.
I welcome the fact that 11 countries are set to join the new currency which will encompass a population of over 290 million people. If only six or seven countries were to have joined up to the new currency then this would have only resulted in the building of a two-speed Europe.
I am pleased that Ireland has joined up to the new currency because this will result in lower export costs for our manufacturers. Lower interest rates are certainly going to be a result of our membership within the European single currency regime which is good news for small and medium-sized companies, and the fact that transaction costs are eliminated will be good news for the Irish tourism industry.
The European Central Bank will be run over the next 12 years by two of the most experienced bankers in Europe, Mr Duisenberg and Mr Trichet. Both gentlemen have impeccable credentials in international banking finance and administration and are well suited for the respective position as head of the European Central Bank.
The debate about the new head of the European Central Bank must not detract from the achievements to date in bringing about a new European single currency.
We must also remember, however, that real challenges lie ahead with regard to Irish participation in a new European single currency.
Interest rates are now controlled by the European Central Bank. Therefore, if Ireland is to succeed within the arrangement of a single currency then we must remain competitive within the marketplace, keep prices down and ensure that inflation is kept low.
In conclusion, I am confident that Britain will join up to the new currency in the near future because British industry wants it and because Britain will be a big loser in terms of attracting outside direct foreign investment as long as it stays out of the new euro zone.
The Danish Social Democrats are abstaining from the vote on appointments to the Executive Board of the European Central Bank. We voted on the list of countries that are to have the common currency because that falls within Denmark's qualification of not wishing to prevent other countries from having it. Nevertheless, we find it difficult to take a stance on the quality of the management to apply to participating States. Moreover, we are abstaining because the result of the nominations of candidates is still under discussion. Voting in favour would go beyond the stance based purely on principle that we took on 2 May.
The appointment of the President of the ECB has already been ratified by the markets and public opinion - and that is a very important evaluation factor, on the democratic as well as the economic level. While Duisenberg's half-mandate may devalue the presidency, it can enhance the standing of the institution, the Board of which is, furthermore, competent and has generally shown itself to be convincing. Apart from this, the suspicions that have been aroused will inspire the institution to be more vigilant. And it is a positive element that, owing to the statement of superior political will revealed by the appointment process, the ECB's principal objective - the control of price stability - can now be placed in the wider context of the stability, balance and cohesion of the European Union as a whole. In any event, it is not worth brooding over the past. We should start filling in the 'flesh and bones' of the European Union by completing it politically and socially.
We have been consulted with regard to the appointment of the President of the Central Bank. But we have only been consulted. We have no authority to decide, which shows the small extent of our power, and the contrasting large extent of the European Central Bank's. It has full, independent and exclusive competence. The total independence granted to it by Article 107 of the Maastricht Treaty really means an absence of control.
Furthermore, it was both revealing and pathetic to watch the Committee on Economic and Monetary Affairs and Industrial Policy beg for scraps, at a hearing of a senior official, Mr Duisenberg in this case. I quote: ' How often, Mr President, would you be prepared to meet the competent committee of Parliament?' . Note the words 'would you be prepared...' Furthermore, Mr Duisenberg replied that he would agree to meet the Committee once every quarter. He will even condescend to accept 'any invitation to Committee meetings' .
But as far as the ECB's accountability is concerned, he considers that it is only accountable 'to the general public' . In practice, it will only be accountable by means of 'an open and transparent communication policy' , which is unlikely to lead to very severe sanctions by the 'general public' ...
With a sincerity that nobody can doubt, Mr Duisenberg even agreed that the ECB was 'accountable to Parliament' . Indeed, in response to the Committee on Monetary Affairs' nineteenth question which asked whether he would wish to continue to solicit the appointment if the European Parliament were to recommend his rejection, his answer could not be clearer: ' I cannot adopt a position on that question' . Is there any real accountability, if a responsible person clearly refuses to leave when his accountability has been questioned?
So it is easy to see that, without control, the ECB will be all-powerful. So the monetary and economic government of Europe will no longer be based on democracy but on oligarchy.
This will cause the decline of the institutional history of Europe.
The hearing of the candidates for the Executive Board of the European Central Bank and the corresponding vote for their endorsement by the European Parliament is indeed an important political moment in the necessary completion of EMU and the euro. However, this precise moment reminds us of the political deficiencies of the progress so far towards European integration. The vote of the European Parliament is purely consultative. The national parliaments do not have the competence to decide the appointment of the head of the ECB, whereas they do decide the appointment of the president of their own central banks, as the Greek Parliament recently did. The head of the ECB is thus appointed by governments, often with transactions of low quality, and parliamentary supervision is taken away from national parliaments but is not given to the European Parliament. This demonstrates yet another of the inconsistencies which arise from the inadequacy of the progress that has been made so far towards the political integration of Europe. This inconsistency will become even more noticeable the more the evolution of EMU progresses. We will soon have to face up to it: either EMU does not lead to the political integration of Europe along federal lines, in which case we must worry about its future, or it de facto and inevitably leads towards that objective, in which case we must say so clearly and prepare ourselves appropriately. On these grounds I prefer to abstain in the vote without naturally calling into question the suitability of the persons that are being proposed to us and even less the historic importance of EMU and the single currency.
We are delighted with the vote, by which the European Parliament has made yet another significant contribution to making the euro credible.
This has followed our work on the Committee on Economic and Monetary Affairs and Industrial Policy in connection with the assessment of CVs and the interviewing of the candidates.
Having freely reached a positive judgment on each of them, we have helped to strengthen the credibility the market has given the euro by consigning to oblivion the less felicitous proceedings at the Brussels Summit; that credibility will not be dented in the slightest by Mr Duisenberg's voluntary early retirement (which constitutes no violation of the Treaty).
The credibility of the euro will be even further strengthened by the rotation system agreed at the Summit, with a date already set for a Portuguese member to be on the Executive Board, together with the permanent participation of the Governor of the Bank of Portugal on the Bank's Board, which will meet at least ten times a year and will take all the most important fundamental decisions by a simple majority vote (in principle), each vote having the same weight.
After the 'foundation' and the appointment of the 'founder members' of the euro, the process of installing the first Executive Board of the ECB exceeded our worst fears, displaying a totally undesirable degree of short-sightedness and opportunism.
The show that was put on to impress public opinion was followed by a spectacle generally acknowledged as depressing, but only one or two commentators stressed the revealing absence of democratic mechanisms and processes.
For our part, we have not discussed personalities, the sharing-out of influence among the 'grandees' , combinations and 'setups' . As a matter of mental hygiene, so to speak, and of keeping policy exemplary, we abstained from those votes which decided nothing, those 'makeweight' votes which continue the same pretence 'for the benefit of public opinion' , although they cannot hide what they do not wish the public to see. This must be denounced as a matter of urgency. We must show that the taking of decisions is being removed further and further from the people, even though they are informed and responsible participants.
A majority of our group has voted against all the Executive Board members nominated, because they consider that the monetary policy and the central bank practice that all these candidates stand for, with some subtle differences in Mr Padoa-Schioppa's case, are unacceptable and urgently need to be reexamined. Combating inflation when there is no inflation is not a sensible option in monetary terms, whereas avoiding deflationary trends is. Opening up the central banks to the public at large and in particular to the 'specialized public' of the financial markets may appear humdrum, but democratic anchoring of the independence of the central bank in a structured monetary dialogue to be institutionalized at both European and national level is a task that remains to be achieved.
A considerable minority within our group did not consider that it made sense to vote 'No' in such a critical situation.
Now that the European Parliament has approved the nominations by a large majority, we Greens will make full use of the scope Parliament offers to formulate political demands and objectives, and of every kind of institutionalized dialogue, to work towards rectifying political guiding principles in future. We are convinced that clearly and precisely formulated differences - as reflected in our amendments, which were rejected by a majority of this House, and also in our voting pattern - are the right starting point for the discussions to be held with the Executive Board of the ECB over the next few years. Accordingly, we must now ensure that the limited willingness to hold a dialogue that the candidates have displayed so far is exploited to the full. We do not, however, intend to go away and sulk: we will try even harder to make sure that our critical stances and demands make a contribution to the dialogue between the ECB and the European Parliament, which is overdue.
The logic of this explanation also applies to the following votes on the nomination of the ECB Executive Board members.
Cabrol recommendation for second reading (A4-0150/98)
Mr President, the decision taken in this House today marks a great day for democracy and for the health of citizens throughout Europe. Obviously the Greens would have liked to have seen this directive strengthened, but we know that the tactics of the tobacco lobbying industry were to try to get an amendment put in so that when it went back to the Council the majority there would change it, because of undue pressure by Germany, in particular.
The German Government was pressurized by the print media and the newspaper industry because they were faced with the prospect of losing a huge amount of money from tobacco advertising. They put pressure on a number of Member States to change their position within the Council. I think it is appalling that vested interests within governments and countries are totally disregarding the health of people throughout Europe.
It is quite clear that tobacco advertising has an appalling effect on young people in particular. When you look at the health effects of tobacco and smoking it is quite clear that the number of people who die as a result of tobacco is very high. For example, an organization in Ireland called ASH estimates that the tobacco industry and its appalling campaign to ensure that more and more young people take up smoking kill six times more people in Ireland each year than road accidents, work accidents, drugs, murder, suicide and AIDS. It is quite clear that smoking is a danger to health.
Any kind of advertising which promotes something that is a danger to health must be unacceptable in a civilized society. I am glad to see here today that the tobacco industry did not get its way and that Parliament put the interests of the health of people throughout Europe before vested interests.
Unfortunately in the two larger groups in the European Parliament, many of the German Members caved in to the lobbying by these vested interests and put the interests of money before the interests of the people and their health. However, we are glad to see that this has gone through. It is not perfect, but at least it is something.
The Greens were in a difficult position in trying not to amend it because we knew what the end result would be. It is quite clear that the tactics of some people in this House were very sinister indeed: trying to put amendments in; trying to get people who are health conscious to vote in favour of them. When the time came, would these same people support those amendments in another situation? I do not think they would.
Mr President, I did not vote for the common position for two reasons. My first reason relates to its legal basis. Our Committee on Legal Affairs and Citizens' Rights has clearly shown that the Treaty does not contain any legal basis for banning the advertising of tobacco products today or of wine, for example, tomorrow. They are manufactured from agricultural products which are not prohibited. On the contrary, such products are even heavily subsidized within the framework of the common agricultural policy, which is the case with tobacco.
It is not a question of being for or against smokers, for or against the prevention of cancer. It is almost psychotic, not to say hypocritical, to vote sanctimoniously for a ban on all advertising of tobacco products. Nobody starts smoking because of advertising and nobody will stop smoking because tobacco advertising is banned. By the by, the ban will be of most benefit to the government monopolies that manufacture the most harmful cigarettes.
Because the ban on advertising in the Community will probably destroy thousands of jobs, particularly women's jobs, in my country especially, to the benefit of multinationals in third countries, I have decided not be a hypocrite, and have voted against it. Furthermore, I would like to see Commissioner Flynn show as much enthusiasm and vitality for creating jobs for women as he has shown in this House for the ban on tobacco advertising, which destroy jobs.
Mr President, I voted for the Cabrol report. However, I would like to draw your attention to the attitude taken by Commissioner Flynn when he closed the debate on this report. In fact I want to censure this attitude: Commissioner Flynn spoke out against aid to tobacco producers in a rather heated harangue in search of applause from part of this House. But the problem of aid to tobacco producers was not on the agenda of this debate! I believe that the two are to be kept separate, as the Commission has done, deciding to maintain aid for tobacco production, something that we will discuss in a forthcoming report by the Parliament.
Secondly, I believe that a Commissioner in this House is always obliged to express the positions of the Commission as a collegiate body, not to express personal opinions. I know his personal opinion and respect it, but he must also respect the European Parliament and our working rules. Therefore, Mr President, I ask that you convey my censure to Commissioner Flynn and request, if possible, an answer to his attitude.
I voted for the common position of the Council with regard to the advertising and supplying of tobacco products, since I consider that we must not encourage the use of tobacco products by means of advertising, because of the harmful effects on health, especially for the young. However, this is a completely different issue from the position of tobacco in the common agricultural policy. Should tobacco subsidies be abolished, as was proposed yesterday by Commissioner Flynn, this would create an enormous social problem and would lay waste whole semimountainous regions of the European Union. It would not, however, reduce consumption by even a single cigarette but would simply benefit imports - especially from the USA - to the detriment of Community production.
I voted with the losers on the essential points, particularly on the legal basis.
There is a fundamental reason for this: so long as the production and sale of tobacco products remains a legal activity, there are no grounds for prohibiting them from being advertised. Advertisements, furthermore, are required to make clear mention of the dangers of tobacco consumption and encourage freedom of choice. There are also advertisements warning of the illeffects of tobacco.
There is an anti-fundamentalist reason: having given up smoking ten years ago, I do not understand the all-embracing fury against smokers on the part of people who want to impose their moral values. And I will not tolerate that.
There is a political reason: Commissioner Flynn has expressly associated this decision with measures against the production of tobacco in the European Union and against support for agricultural tobacco producers. This is an improper position; it takes no account of the unfavourable economic and social effects of such a measure, which disregards European interests vis-a-vis the United States of America, and finally it is not associated with a thoroughgoing reform of the CAP, particularly in favour of agriculture, fruit-growing and oil and wine production in the countries of the South.
After more than 5 years of legislative stalemate, we are about to vote on one of the most difficult texts in the history of the European Parliament. Our vote today should make it possible to ban tobacco advertising in the European Union. This decision is fundamental to public health and expresses our determination to prevent all forms of addiction, whatever they are.
Thanks to Professor Cabrol's work, the Committee on the Environment, Public Health and Consumer Protection has finally reached a consensus on banning all forms of tobacco advertising and sponsorship. With the majority of us in agreement, it is the best possible compromise at the present time because it strikes a balance between the interests of all those involved. Important temporary sectoral derogations and adjustments have been allowed in order to prevent economic losses in agriculture, the press, and so on.
I therefore formally support the common position adopted by the Committee on the Environment, Public Health and Consumer Protection, as described in the Cabrol recommendation for second reading. I ask all my colleagues in favour of public health to show the same determination.
As an ear, nose and throat specialist, I should like to refer to some of the aspects that have helped us to make this decision, which is not in the least excessive or disproportionate, in comparison with the public health risk.
The advertising of tobacco products is being aimed at an increasingly young audience. That audience has become the main target of manufacturers, who thus aim to safeguard their markets for tomorrow and to replace the 500 000 smokers who die every year in Europe. It is intolerable, under cover of the freedom of expression, to allow the behaviour of young people to be influenced, because they do not consider the risks they are taking. Since 1995, the United States has adopted severe measures with regard to minors and young adults. Why should we allow American manufacturers to do in the European Union what they are no longer allowed to do at home?
As tobacco advertising aims specifically to stimulate this type of demand and to increase this type of consumption, it is important that we control it permanently. Every year, directly or indirectly, more deaths are caused by smoking than by road accidents, drinking, drugs and suicide put together. We have united to create a single currency. Now let us unite to limit the use of this potentially harmful product, which causes a major health problem.
On the whole, the content of Mr Cabrol's report is very sound, and we certainly endorse it. Today we have supported a number of amendments, which, if they had been adopted, would have led to the directive being amended to a recommendation. We did so because we do not believe there is a legislative basis for Mr Cabrol's report, but because the content is sound we would very much have liked to see it adopted as a recommendation.
Council's own legal service and Parliament's Committee on Legal Affairs and Citizens' Rights have both come to the same conclusion and, because we feel very strongly about defending the rights of Member States to make their own laws, we can only support Mr Cabrol's report as a recommendation.
On the last occasion when this was discussed in the European Parliament I opposed the proposal to ban tobacco advertising. I did so on the grounds of censorship. I was worried that a ban on tobacco advertising would be followed by bans on advertising other products encouraged by those who have very narrow ultra-conservative views.
While I took the decision on genuine libertarian grounds, I have since changed my mind. My outrage at the manipulative behaviour of the tobacco industry which shows a callous disregard for ethics and public health concerns far outweighs the previous reservations that I had.
Certain tobacco producers have cynically targeted young people. They increased the nicotine content of some of their products so as to addict young people for life. They target young people with seductive advertising without caring about the long-term damage that is being inflicted on their health. Profits take precedence over humanitarian concerns.
I cannot accept these practices and for these reasons I will support the ban on tobacco advertising.
Tobacco is a poison which kills hundreds of thousands of human beings every year and maims, or inflicts serious illnesses on, millions of others.
We know that from a health point of view, a pure and simple ban would be justified, but impracticable. We cannot therefore ban tobacco production and consumption.
It is contradictory and intolerably hypocritical for advertising alone to be banned, whilst production continues to be supported by subsidies which are larger than the amounts spent on health. Over ECU 1 billion per year! Our decisions should be more coherent.
Despite this hypocrisy, which I deplore, I will vote for the tobacco advertising ban and hope that other measures will be approved in the future.
After six years of discussions, the Council has finally, by an extremely small margin, adopted a common position on a total tobacco advertising ban.
Personally, I am in favour of adopting the project as it stands without any amendments. In fact, smoking should be one of our top priorities with regard to public health. Indeed, an advertising ban may only be a first step, but it is a step that we can take now. So, let us stand firm and adopt the Cabrol report!
Furthermore, I think that if we adopt amendments, we will give people who are opposed to the principle of a ban an opportunity to ensure that the project as a whole fails, and I do not want to run that risk.
Finally, it has in all events been explicitly stated that Member States wishing to adopt stricter requirements more quickly may do so. Each Member State can therefore act under its own initiative if it considers that the time scale indicated in the text is too slow.
Today's vote is a historic vote. Today, after a 9 year struggle, this Parliament - the direct representation of the citizens of Europe - by accepting the Council's common position without amendment, has managed democratically to impose its view.
Today is a historic occasion for the health of all our citizens, despite the fact that the Spanish Members of the Partido Popular voted in favour of encouraging tobacco consumption and its dramatic consequences for health.
On a day like this, it is an honour to be a Member of this Parliament, as I said in the debate yesterday, on behalf of the Group of the Party of European Socialists.
Although the common position does not clarify all areas completely and the question of the legal basis is disputed, I did not vote for any of the amendments since I take the view that we must give a clear signal at European Union level that the health of our citizens is a matter of great concern.
I should like to congratulate warmly the rapporteur, Professor Christian Cabrol, for the excellent work he has done in preparing the second reading of the proposal for a directive on banning the advertising and sponsorship of tobacco products in the European Union.
I share his convictions on this common position. In putting health protection before any other consideration, he has chosen to defend a courageous political position.
Six years after the first reading, the Council has finally reached a common position. The text is the result of difficult negotiations. Detractors of this proposal for a directive argue that its legal basis should be changed. I do not agree. Indeed, although this is a public health problem, it also relates to the approximation of the rules on advertising throughout the Community. From that point of view, I think Article 100a is eminently suitable.
If the legal basis was a real problem, not just an excuse used by some Members and Member States, it could be referred to the Court of Justice for a ruling.
It is Parliament's job to voice a political opinion. That is what Parliament has done today, on the very day after the publication of the WHO's annual report, which states that 3.5 million deaths are caused by smoking throughout the world every year, and estimates that there will be 10 million deaths per year by the year 2020. This increase is directly linked to a foreseeable increase in smoking, particularly in developing countries. The report also states that the number of cancer victims is decreasing overall. It should stabilize by the year 2005, with the exception of lung cancer, the only type of cancer that is on the increase.
I am very pleased with the result of this vote, which shows this institution's determination to safeguard the health of young people and future generations. A great step forward has been taken in the area of public health protection.
The European Parliament can today congratulate itself on giving its support to a ban on tobacco advertising in the European Union. Although the decision, which has dragged on for some time, is an unsatisfactory compromise, it is the lesser of two evils. Parliament wisely refrained from proposing any amendment to the decision taken by Ministers for Health last December after years of talks. It thus also evaded a wolf in sheep's clothing, i.e. mainly German representatives, who are trying to water down the whole tobacco advertising ban issue with arguments relating to health, and legalistic distortions.
The advertising ban is opposed by those who wield massive economic power, such as the tobacco industry and the giant newspaper firms. EU legislators have brought to light the consistently great pressure they exert.
Now is also our last chance to enact the tobacco advertising ban. In a few years' time the Union will be joined by countries in eastern Europe, which oppose restrictions on markets. The Union must show them too that it seriously intends to improve public health.
As an active non-smoker since birth, I am far from being a supporter of tobacco consumption, let alone an advocate of overlooking its possible dangers. For this reason, I take the reservations which have been expressed very seriously indeed. Nevertheless, I also want to see an honest and straightforward policy and cannot therefore endorse the proposal for the directive on the tobacco advertising ban.
The decision for or against smoking is a fundamental one and must be treated as such. It is hypocritical to speak out against tobacco advertising whilst at the same time accepting tobacco subsidies in the European Union.
This debate is taking place on a side stage which is developing a quite different and dubious direction. One of the fundamental principles of the market economy, and therefore an integral part of a single market, is the provision of appropriate information about goods which are legally available. This is in keeping with the treatment of the consumer as a politically mature individual who is able to use information correctly. This advertising ban opens up dangerous issues for our free market economy. What about an egg advertising ban? Or one for cars? Not to mention alcohol or coffee?
The European Union wants to guarantee the free movement of goods and services and realize the single market. However, the tobacco advertising ban is the wrong way of achieving these objectives. Each product which can be freely sold must also be able to be advertised. As a consumer I have the right to know which products are on the market and what these products offer.
There is no legal basis on which to pronounce an EU-wide tobacco advertising ban. The fact that smoking damages health is undisputed. The health dangers of smoking are indicated on cigarette packets. However, these restrictions must be commensurate with their intended purpose. The tobacco advertising ban as outlined in the Council's common position certainly is not.
I am also afraid of a domino effect that will not stop at a tobacco advertising ban. An advertising ban for alcoholic drinks, fast cars, drugs or toys might be the result. Where should we draw the line?
Ladies and gentlemen, a sensible explanation to the public of the dangers of tobacco consumption is a far better and more efficient solution for reducing levels of smoking in the European population than anti-competitive advertising bans. Therefore we should concentrate our efforts on health initiatives such as the "Europe against Cancer' campaign.
g. (SV) Tobacco is the largest single cause of diseases and fatalities that can be prevented. Within the Member States of the EU, over 500 000 deaths every year can be attributed to tobacco, 200 000 of which are caused by cardiovascular diseases.
Scientific research shows that tobacco advertising has the effect of encouraging people's smoking habits. Research also shows that banning tobacco advertising, in conjunction with other preventive and informative measures, reduces smoking habits.
One question that has been discussed is whether the proposed directive represents a restriction of freedom of expression and therefore of the Constitution. Contacts with experts in this field show that this is not the case. There are no valid arguments against the proposed ban on direct and indirect tobacco advertising and sponsorship of tobacco goods. I have therefore voted in favour of the report.
While all of us want to see a dramatic reduction in tobacco advertising, it is regrettable that the need for better education among young people has become overshadowed by the superficially attractive argument for a blanket ban on advertising. If the Commission is serious about its anti-smoking policy then it would serve itself and the European public better by concentrating on education programmes rather than seeking publicity by ill-conceived and badly executed means.
That the matter has not been properly thought through is evident from the fact that Article 100a is not the legal basis on which tobacco advertising should be addressed. In my opinion, the credibility of the EU is undermined by such manipulation of the Treaty.
It is also unfair to accuse Members, who genuinely believe that the legal basis for this proposal is wrong, of being under the control of cigarette manufacturers. I have listened to the arguments put forward not only by the manufacturers but also by anti- smoking campaigners and by the trade unions who represent workers employed in the industry in my own constituency. I remain convinced that a blanket ban is not the answer to the problem of tobacco consumption and that it will not be achieved anyway on a legal basis which cannot be justified.
Doctors are agreed that tobacco smoking endangers health right from the very first cigarette. And that it affects not only smokers but also passive smokers around them.
Experts have proved that both direct and indirect tobacco advertising are most influential on the young, encouraging them to enter into the "drug' culture of tobacco.
For this reason a large majority in the European Parliament, supported by a majority in the Council of European Health Minsters, has drawn up an EU directive on the banning of tobacco advertising.
Despite the concentrated opposition of the tobacco industry, which in a massive public relations campaign has left no stone unturned in trying to win politicians over to its arguments, reason has triumphed. After a transition period of three years to allow time for the reorganization of the economic structures involved, both direct and indirect tobacco advertising and sponsoring will be banned in Europe.
There are some 548, 000 tobacco-related deaths per annum in Europe. With 654 victims per year Luxemburg is no exception. Our task, therefore, is to reduce the consumption of tobacco and to prevent young people in particular - who are specifically targeted by many tobacco advertisements - from acquiring this dangerous habit. As it is a proven fact that few people start smoking after the age of 20, stepping up prevention amongst children and young people represents a logical political step towards improving public health.
Strong in my conviction and backed by the moral support of the doctors of Luxemburg and the Fondation luxembourgeoise contre le cancer , I will be voting for the tobacco advertising ban.
Whether or not it can be considered desirable to introduce regulations banning tobacco advertising, the proposed directive should not be adopted. Parliament's Committee on Legal Affairs and Citizens' Rights and Council's legal service have both concluded that the Community does not have the power to issue the directive - regardless of whether article 100a or any other article of the Treaty is cited as the legal basis.
Should the directive be adopted, a complaint would in all probability be brought before the Court of Justice to the effect that the document should be declared invalid under Articles 173 and 174 of the Treaty. Thus, it must be up to each Member State to determine whether to introduce such legislation. I am, therefore, voting in favour of the declaration of intent to reject the Council's common position, tabled by Mr Nassauer and his co-signatories.
As an active non-smoker since birth, I am far from being a supporter of tobacco consumption, let alone an advocate of overlooking its possible dangers. For this reason, I take the reservations which have been expressed recently very seriously indeed.
Nevertheless, I also want to see an honest and straightforward policy and cannot therefore endorse the proposal for the directive on the tobacco advertising ban.
The decision for or against smoking is a fundamental once and must be treated as such. In my view, it is incomprehensible that one should speak out against the tobacco advertising ban whilst at the same time accepting tobacco subsidies in the European Union. This debate is taking place on a side stage which is developing a quite different and dubious direction. One of the fundamental principles of the market economy, and therefore an integral part of a single market, is the provision of appropriate information about goods which are legally available. This is in keeping with the treatment of the consumer as a politically mature individual who is able to use information correctly.
This advertising ban opens up dangerous issues for our free market economy. What about an egg advertising ban? Or one for cars? Not to mention alcohol or coffee?
For all these reasons, I will vote for the European single market and against a restriction on the advertising of legal goods.
This question is about much more than the tobacco advertising ban. I reject the ban on the grounds of basic considerations relating to the procedure used by the Committee on the Environment which has resulted in the European Parliament disassociating itself from an important European legislative project. Because we are taking it upon ourselves to discuss in this House a draft which was dealt with by the European Parliament over six years ago in a quite different context.
Even more important for our position, however, is the fact that by using the selected procedure the European Parliament is performing a legal act which undoubtedly exceeds the scope of its legal competence. None of the powers of jurisdiction currently vested in the European Union covers such a wide-ranging ban on the direct and indirect advertising of a product the consumption of which is not only not banned, but - to cap it all - to the production of which the European Union has actually contributed for many years in the form of EU funds, e.g. for tobacco and tobacco products.
We would consider ourselves far more bound by a principle of subsidiarity which does not produce a sort of rarefied EU centralism and in which a European legislator in Brussels does not see himself as authorised to intervene in anything and everything.
Finally, may I say that we fully support the concerns of all those who take the danger to health posed by tobacco seriously. Above all, we want the European Union and the European Parliament to find other, legally permissible ways of giving this matter the status it deserves.
As a non-smoker, I would have no difficulty whatsoever in joining those who are going to vote today with great enthusiasm for a total ban on tobacco advertising.
But I am not going to follow the recommendations of our rapporteur, Professor Cabrol, because I am not convinced that this ban will have the expected result.
Instead of concentrating all our efforts on trying to persuade our fellow citizens to stop smoking, instead of teaching our young people to make up their own minds with regard to advertising, we have chosen the easy way out, that is, banning advertising. We are showing them once again that they are old enough, for example, to vote for Members of Parliament to represent them, but in everything else they are still children.
Banning tobacco advertising is therefore the easy way out. But where will it take us? Are we really going to regulate everything which in any way resembles an indirect form of advertisement of tobacco consumption? In my opinion, we have got it wrong.
In order to remain coherent, are we going to ban smoking film stars from cinema screens, are we going to ban the advertising of perfumes because they are named after a cigar, or an actor or a famous sportsman who is a smoker?
I sincerely believe that national legislation gives us enough power to regulate the advertising of any product. I agree here with our Committee on Legal Affairs and Citizens' Rights and the Council's legal service, both of whom say that Article 100a cannot form a legal basis for a ban on tobacco advertising.
I am convinced that banning the advertising of tobacco products will harm small producers. All it will do is redistribute the market shares of the large manufacturers of tobacco products, but it will have no effect on direct consumption.
Furthermore, I am afraid that banning the advertising of tobacco products is a step towards banning other products in the future - alcohol, for example. Is that what we want?
To conclude, I am against the hypocrisy of subsidizing European producers of tobacco to the tune of several billion ECU on the one hand, and on the other, of banning tobacco advertising, which helps to sell it.
I am sorry that the important amendments to the Cabrol report proposed by the European Parliament did not meet with majority approval. I can see no legal basis for the common position in the Treaty on European Union.
The Group of Independents for a Europe of Nations is well aware of the very harmful consequences of smoking, and cannot fail to support the strict regulation of the advertising and promotion of tobacco products.
In fact, a reduction in advertising and promotion alone will lead to a reduction in tobacco consumption. Everyone knows that the habit of smoking is very often acquired at the end of adolescence or at the beginning of adult life. In that respect, we approve the regulation of the advertising and promotion of tobacco. European legislation will be useful in order to prevent a sort of relocation of advertising to the more lenient Member States. In fact, various media with audiences located throughout the Member States broadcast sporting and cultural events. It is therefore necessary to prevent advertisements, which are banned in some Member States from being broadcast without control by the media of other Member States.
Nevertheless, this group wishes to reiterate its position with regard to European tobacco production. A large number of Members of this House from non tobacco-producing Member States regularly want to withdraw all aid from tobacco production. Now, it is important to remember that overall the European Union shows a deficit, and that it imports far more tobacco than it exports. The withdrawal of aid from European tobacco production would lead to its total disappearance. Imports would increase, with a negative effect on the balance of trade of the European Union, and it would have no effect on consumption.
Tobacco production is extremely labour-intensive. It would be wrong to withdraw aid from tobacco production, because that would have a devastating effect on particularly sensitive rural areas.
Finally, the Cabrol report raises an important question of law. Even if the rapporteur's intentions are essentially good, he recommends that the Commission should draft a directive which is totally contradictory to the existing legal system, which interferes with national competences, and obviously violates the principle of subsidiarity.
Public health protection does indeed fall exclusively within national competence, not within the scope of the Community, and should therefore not be the subject of any directives whatsoever.
This is an extremely dangerous precedent: it may lead the way to activist intervention by the Community, on the basis of the majority vote, in practically all the areas that fall within the competence of the Member States. It therefore creates an atmosphere of legal insecurity, by showing that European institutions have little respect for the laws applicable to them, that they overstep their competence and that they consider that the law is subject to a changeable majority vote.
The scrupulous observance of procedures is a guarantee of democracy, and it is important that we should always be vigilant in ensuring that important decisions, which have an effect on citizens' daily lives, are made in compliance with freely agreed rules.
The question of the legal basis of a text is therefore always fundamental. In that respect, the intention and, in this case, the use, to which the legal basis argument can be put in delaying tactics, are not insignificant.
The coherence of this Parliament's political decisions reflects on our credibility and our efficiency, and with a political courage dictated by necessity, we must act as scrupulously as possible with regard to public health risks.
Furthermore, the technological environment has an effect on commercial practices, and when information - and advertising - technologies make it possible to cross borders, the de facto approximation of market rules cannot be considered innocuous.
Having made the above statement of principle, we now have a choice. We have a choice between a society in which freedom - of the strongest and most fortunate - is a doctrine and not an achievement used to protect the most vulnerable, and a society in which accountability is a political asset, even if it threatens some financial interests.
Making this choice does not mean evading the culturally difficult problem of teaching young people to construct their own rules of behaviour as consumers. It does not mean evading the usually difficult and politically obdurate question of the financial involvement of Members States in the tobacco industry and in other public health threats such as alcohol, taxation of income from prostitution, and so on.
But 10 years of discussion, reflection and hesitation is the time it takes for a child to become an adolescent and to discover such destructive and fleeting pleasures, without being ready to measure and to master them. It seems preceding generations have been unable to show them any other way of achieving their dreams.
The approximation of the laws regulating this type of advertising does not require all that much courage. Let us be capable of taking on this responsibility.
Kenneth D. Collins recommendation for second reading (A4-0146/98)
The Council directive on the quality of drinking water is of great importance and its de facto application must be ensured. It is significant that in the second reading the Marinucci amendment was adopted, which transfers copper from Part B to Part C of the Annex, as prescribed by the scientific facts, but which at the same time provides the opportunity to amend prices and to classify parameters on the basis of the evolution of scientific knowledge.
Who could possibly not be in favour of safeguarding the quality of water intended for human consumption?
That is an objective which Member States, local authorities, companies and individuals should pursue energetically. But, in practice, in order to achieve the required aims, clear, relevant and measurable parameters must be defined.
It is also necessary for the options adopted during definition and classification to relate to the real world, not to be based on ideological rather than scientific judgements. The provisions of Annex 1 Part B, relating to copper, in the common position, do not appear to be based on current scientific knowledge or factual information on the effects of copper on the body.
That is why we considered it particularly useful to vote for Amendments Nos 31 to 34, which were submitted to us. Most of the Members of this House agreed with us. We cannot help being pleased about this, particularly given that currently there is no easy and safe replacement for copper in the consumers' water supply.
This morning, the European Parliament has shown realism and responsibility with regard to an issue that is certainly technical, but whose economic consequences are not insignificant.
This proposal for a directive has been examined by the co-decision procedure and was already significantly improved by the European Parliament, at first reading in December 1996.
The Council's discussions were completed within a fairly satisfactory time scale. It only took one year!! Compared with other texts, it is quite an achievement.
But, above all, the Council's common position has incorporated some of Parliament's basic amendments such as:
the need to develop harmonized methods of sampling for testing the lead content in water, which I introduced on behalf of the PPE group at first reading. This is essential, because data must be comparable between one Member State and another; -the definition of points of compliance: the Council has taken up my amendment, which was adopted at first reading. In fact, with regard to the water provided by a distribution system, the point of compliance must be the 'tap normally used for human consumption' , which makes it possible to avoid ensuring the conformity of garden taps. That will facilitate the enforcement of this directive considerably.Nevertheless, some areas of the common position could still be improved.
With regard to copper, the European Commission and the Council have not taken up the amendment adopted at first reading. Note that neither has given Parliament a reason to justify that decision.
On behalf of the PPE group, I am delighted that the amendment, which moves copper from Annex B relating to chemicals, to Annex C, relating to iron and manganese, has been adopted today. This change of annex means that if the copper content, like any other parameter in Annex C, is exceeded, paragraph 2 of Article 8 is applicable. According to that article, Member States must take corrective measures as soon as possible to restore the quality of the water. That is a fundamental safeguard of the quality of drinking water.
The PPE group is also pleased that amendments have been adopted relating to:
parametric values regarding specific chemical substances, such as trihalomethanes, or physical parameters, such as radioactivity, which will of course have to be taken into consideration in the light of the Euratom directive; -the request for a study relating to endocrine disrupters. May I emphasize that it is true that we do not yet have sufficient scientific data? But I should like the research programmes set up by the Commission to be speeded up immediately. That would comply with the principle of prevention that the Union has imposed in environmental matters and with regard to public health.With regard to lead, Member States will have to provide a report on the effect of lead piping on the quality of water. They have five years in which to develop a plan to replace it. That is a good solution, which provides a reasonable period of time to plan what needs to be done, in the light of the effects of lead. It would of course be preferable for the cost of these plans to be calculated and programmed, but that will fall within the competency of each of the Member States.
I would like to point out that with regard to 'lead' standards, Member States - mainly the United Kingdom, France, Spain, Italy, Portugal, Belgium and Ireland, whose water distribution systems contain lead piping, will need huge financial resources - ECU 35 to 50 billion for the whole of the European Union.
Finally, the possibilities of derogation provided by the common position have been reduced and stricter requirements introduced with regard to time. We should congratulate ourselves on this. It was nevertheless necessary, in exceptional cases, for Member States to be able to ask the European Commission for a further derogation.
I should like to congratulate warmly the rapporteur, Mr Ken Collins, for the work he has done at first reading, and now at second reading.
g. (SV) The water supply is primarily a national question. Shortages, environmental problems, natural disasters and such like make it a European and global issue. I can therefore support a common water policy, providing the Member States are permitted to have higher standards. This is also proposed in the directive. I have therefore voted in favour of the report.
Mr President, it is important that water quality is protected and improved throughout the European Union. The people have a right to expect no less.
While I feel it is useful to set standards, it must be for the Member States to implement, while they must improve and increase their standards - and there is great scope for improvement.
We must look at how best we can remove all contact with lead piping and each Member State should draw up proposals which will lead to the removal of lead.
The directive on drinking water is one of the most significant legislative initiatives of EU environmental policy. Key aspects of the directive are the principle of prevention and the principle of making polluters foot the bill. We must stand by these important criteria if we wish to assure consumers of an ongoing supply of clean water. It is gratifying to see Commission, Council and Parliament collaborating successfully in the preparation of clear provisions for the directive, which is worthy of full endorsement.
The Group of Independents for a Europe of Nations voted in favour of the common position of the Council on the quality of water intended for human consumption. However, a hierarchy of water policies must be established in order to simultaneously guarantee the safety of the water supply, restore polluted waters and prevent any further deterioration of water quality. These three political priorities must be controlled simultaneously in order to satisfy consumers' needs. It is therefore important to ensure the coherence of the proposals and efficient auditing of compliance, on the basis of reliable data and methods of analysis.
It is therefore necessary for Member States to comply with the framework objectives established, using appropriate techniques and technologies. In the water industry, like many other environmental sectors, it is necessary to apply the principle of subsidiarity to the full, so problems can be solved more efficiently. However, with regard to the purification of polluted water in particular, cooperation between Member States must be facilitated, as catchment basins do not stop at national borders, which form artificial administrative limits. We all know that the Rhine, after crossing Switzerland, France, Germany and the Netherlands, flows into the North Sea. Any attempt to establish standards relating to the quality of water intended for human consumption will be futile if cooperation between Member States is not ensured.
Rather than allowing European institutions to adopt ever more stringent standards, cooperation between Member States must be encouraged, to enable decision-making to take place as far as possible at a local level, effectively applying the principle of subsidiarity. It is also important to ensure the implementation of the most suitable measures and technologies.
I am glad to support this report by my colleague, Mr Collins. Water quality is obviously a vital matter of concern for each and every European citizen. It is good to see that the EU's governments have taken up nearly 40 of this Parliament's amendment since first reading. This is a good example of people's elected ministers and their elected MEPs working together to improve consumer standards.
However, I support the rapporteur's amendments aimed at limiting the scope for Member States to be let off meeting EU standards of water quality. He is right to argue that whilst they should be allowed to set higher national standards than required by EU law, countries should still have to apply minimum EU standards for the sake of consumers.
In this House we are often busy legislating on issues which although important to one group or another do not always affect many people in their daily lives. This report should be backed by the House to let everyone in the EU know that we also act to ensure their health and the protection of their environment - I understand that in Mr Collins's native Scotland the whisky is often called the water of life, but his report shows that he knows the importance of ensuring that drinking water, the real water of life, is as safe as we can make it.
This type of report should not pass through this Parliament. It does not lie within the competence of Parliament to lay down guidelines on such matters as the level of radioactivity in drinking water. Parliament should decide on general guidelines but then leave expert bodies to work out specific details. One major failing with regard to the functioning of this Parliament is precisely that too much time is devoted to details (within fields where Parliament lacks competence), and too little time to general guidelines.
Parliament should set objectives; the expert bodies should decide on the means to achieve these objectives.
Miranda de Lage recommendation (A4-0156/98)
I refused to give a positive vote to the European Union-Mexico agreement because of the human rights situation, particularly in the Chiapas region. Unfortunately the Mexican government has taken a tough stance and is allowing an act of genocide to unfold in the region in question and is placing obstacles in the way of international observers. Naturally I must point out that it is significant that there is a human rights clause, which has been by-passed on more than one occasion, according to experiences in other countries.
I am, like you, very pleased that the adoption of the interim agreement to which we have given our assent will enable commercial negotiations between the European Union and Mexico to start soon. It is understood that the modernization of the Mexican economy and its membership of NAFTA make it necessary to reform the framework agreement on cooperation. It was, however, only signed between the European Community and Mexico in 1991 and is still in force today. The European Union could, furthermore, not fail to react to the increasing instances of violations of human rights and fundamental freedoms, social disparities and poverty in Mexico, after the events in Chiapas and the financial crisis of December 1994.
As our rapporteur says, the new agreement comprises three cooperation arrangements, which aim to encourage the democratization of Mexican society, and which were not included in the 1991 framework agreement. We are all pleased about them. However, like the Committee on Foreign Affairs, Security and Defence Policy, one cannot help noticing that, so far, the above-mentioned arrangements, which form part of the political dialogue, are not expected to involve civil society. That is a shortcoming, which in my opinion, needs to be remedied. In my opinion, the global agreement should stipulate procedures which ensure the active participation of NGOs and other associations and organizations of civil society in the political dialogue. More generally, it is important that both parties ensure that democracy has an actual operational role in the final agreement.
With regard to the final agreement, I cannot conclude without saying that I am in complete agreement with the opinion of the Committee on External Economic Relations. It is essential that the European Parliament retains the power to give its assent to the whole agreement after the publication of the results of the negotiations which are about to start.
We support extended economic, political and sociocultural cooperation and exchange with Mexico. In spite of this, we have not voted in favour of this report. We do not in the present situation believe that Mexico fulfils the requirements regarding respect for human rights.
In Mexico, and especially in the province of Chiapas, infringements of human rights are constantly taking place. Many tradeunion and human-rights activists have been murdered by paramilitary groups with indirect links to the army. Mexico also in many cases contravenes human rights with regard to its treatment of several national minorities that belong to its indigenous population.
French Communist and allied Members have declared themselves in favour of the suspension of the partnership and cooperation agreement between the European Union and Mexico. We have recommended this exceptional measure at the request of many personalities in Chiapas, and in Mexico, for the same reasons that I described to this House, on 15 January, the day after the terrible massacres in Acteal. We shall therefore not vote for the report.
Since the beginning of the year, serious violations of human rights, the militarization of the area and the presence of paramilitary groups have been common. The population lives in an atmosphere of violence and constant tension. The risk of further conflict is increasing, inasmuch as the real instigators of the massacre of Acteal remain unpunished to this day. Dozens of indigenous people are in prison for demonstrating, or because they took part in the establishment of independent municipal structures in compliance with the San Andrés agreements of February 1996.
The Mexican government seems to want to ignore the proposed reforms of the Constitution based on indigenous cultures and rights, written by the 'Commission for Concord and Peacemaking' , which, however, was legally elected.
This attitude is contrary to the spirit of the San Andrés agreements, which aim to find solutions by means of dialogue. The partnership agreement between Mexico and the European Union was drafted within that context. To approve it today would mean endorsing a completely different policy. If we suspend its application, it may help former commitments to be met: that is what we propose.
Peijs report (A4-0149/98)
The reform of the Customs Code, drafted some time ago, has come at the right time, when the shocking losses in the Community budget caused by large-scale fraud have just been announced. Europe has to reform this legislative framework. Indeed, the single market and the free movement of goods were not set up to facilitate large-scale deals by criminal organizations. The cost of the various types of customs fraud amounted to some ECU 2 billion in 1997. Within a context of budgetary restrictions in most Member States, the publication of such losses has a very negative effect on the image of the Union and of national administrations.
The reform of the Customs Code is a reference framework for future proposals and initiatives by the Commission in this area, and is therefore welcome and necessary. Customs administration officials have been asking for a long time for the legislation and procedures governing their work to be simplified. Firms will find it easier to comply with transparent and simplified legislation. Furthermore, it should be possible to amend the provisions of the Customs Code more quickly and more easily.
These aspects of the proposed reform are clearly steps in the right direction and will enable opportunities for fraud to be considerably reduced. Nevertheless, some remarks have to be made. First of all, it is necessary to ensure democratic control: it is important that speeding up procedures does not lead to a situation in which the European Parliament has lost all democratic control. The rationalization of amendment procedures must not mean reducing opportunities for consulting the firms involved, or uncertainty about the content of the Commission's implementing regulations, or that decisions are reached without reference to elected bodies. To compensate for the extra time taken to consult the European Parliament, the Commission's proposals will not only have to be explicit, they must also be detailed and flexible enough to make successive amendments unnecessary.
Secondly, we must prevent confusion: the simplified procedures must reduce the administrations' reaction times in new situations. In other words, it must be possible to close any loopholes which had not been thought of quickly, and thus to prevent fraud due to grey areas in the legislation. On the other hand, repeated, frequent changes over a short period of time could cause confusion for the administrations and could be detrimental to the firms involved, which would have to change their working methods continually. An atmosphere of confusion is as favourable to fraud as the temporary existence of grey areas in texts. That is why the extra time required to consult the European Parliament will not necessarily have a negative effect.
By adopting the amendments proposed by the rapporteur, Parliament has adopted a position midway between the rationalization of procedures and the requirements of democratic control, whilst considerably increasing the future efficiency of the system.
One day, when the true story of this rush to liberalization is told, if it ever is, there is no doubt that the efforts of the customs professionals to moderate attacks on the regulations and mechanisms aimed at protecting economies based on national territories against the smugglers who have so promptly and rapidly taken advantage of the new ' facilities' and the rush to liberalization, will finally be recognized.
This is quite apart from the fact that as a profession they have been the most immediate and worst affected victims of a process for which, furthermore, they have had no preparation in terms of technical training or equipment.
The current edition of the Customs Code once again reflects the general attitude. The customs professionals' reservations and suggestions appear to have been overlooked or disregarded, particularly those relating to conditions of representation for declarants, for the sake of the higher interests of the State.
In any event, we must safeguard the customs officials' role as essential operators in the customs area, particularly as regards the collection of duty and the prevention of smuggling. We seem hell-bent on casting doubt on the very existence of the customs and those who work for it.
We have naturally voted in favour of protecting the public interest, which we still think is served by the customs officials and all professionals involved in the fight against the deregulation of the procedures and indiscriminate access to them, in the context of the urgent need to prevent smuggling, which, for its part, serves interests that transcend all national boundaries.
As a former member of the Parliamentary Committee of Inquiry into Customs Fraud I support, in principle, any initiative designed to make the procedure more effective and resistant to fraud.
However, I can only support this amendment to the Community Customs Code with reservations. I want to see a reasonable and practicable reorganization of EU customs law. New regulations must meet both SLIM and Fiche d'Impact requirements. In addition, it is also necessary to involve all the interested parties - customers offices, buyers and vendors, carriers, banks and insurance companies - in the decision-making process.
Pollack report (A4-0161/98)
Mr President, I wholeheartedly agreed with the three reports on acidification. We welcome the proposals by the Commission and the amendments from this Parliament. We can be quite satisfied with the policy against acidification pursued hitherto. Since the 1970s, measures have been taken in Europe to control the emission of sulphur and nitrogen oxides. And this policy is working. Despite the increase in energy use, the emission from these two chemicals has fallen dramatically. Let us therefore count our blessings! Thankfully, reductions of more than 50 % since 1980 are no exception in the majority of Member States. It might even be possible to achieve the planned reductions for sulphur and nitrogen oxides for 2010 as a result of the new standards for car exhaust emissions. This is hopeful.
Yet sadly we cannot be solely positive. Pollution resulting from fine dust particles and ammoniac is extremely persistent. Pollution as a result of particulate matter, in other words fine dust, is a clear threat to human health. That is why I am pleased to see that qualitative objectives have been set for this. I should add straight away, however, that they strike me as ambitious. As you know, the particles are released chiefly in traffic. If traffic continues to grow as it has been doing over the past few years, particle emissions will increase as well. This is extremely worrying, because one particle is already enough to be fatal amongst certain risk categories. The limit values in the Commission proposal will thus turn out to be "wish values' .
Ammoniac pollution is an issue in agriculture in particular, and varies from region to region. We most definitely need qualitative objectives, but a policy aimed at results will have to ensure that reductions are achieved. Less intensive cattle farming seems the only real solution. National policies are the answer here, as the intensity of the pollution varies so much from country to country.
My conclusion is that the acidification strategy pursued by the Commission looks good, but I believe we need an additional particles strategy. I wish the Commission luck, however, because curbing traffic is no easy job.
Those of us who voted for the Hautala report obviously also support Mrs Pollack's report, since the quality of the air we breathe makes a substantial contribution to protecting our health.
We all realize the harmful effects which the pollutants addressed in this directive have on public health and the environment, and the urgent need for binding limit values. Indeed, one of the merits of this directive is that it relies for that on the new guidelines established by the World Health Organization.
However, since I do not have much time, I would like to concentrate on two points which I do not think have been adequately resolved in the text being considered today. One of them is that the number and location of measuring stations is particularly important for the smaller islands of the EU, or islands which form part of an archipelago, since that will probably be the only source of measurement and hence public information. The other point is how these measurements will be made in tourist areas, which at least triple their population during the holiday period, or in areas with fewer than 250 000 inhabitants.
With the rapporteur's agreement, we have introduced various amendments to cover this gap in the legislation, since every citizen has the same rights in all matters and, of course, to the quality of the air they breathe.
I am voting in favour of this report today as the people who send us here to represent them have a right to expect that we back measures aimed at cleaning up the air that we all breathe.
Earlier this century my own constituency in Greater Manchester was one of many parts of industrial Britain to benefit from Clean Air legislation by our own governments. But today we realize that air pollution can harm not only our own children and our own district, but that one nation's pollution can be carried on the wind to damage the international environment.
This report by my colleague Mrs Pollack represents a classic example of the principle of thinking globally whilst acting locally. Uniform standards of measuring air pollution across the EU should be used to inform the authorities and the public locally of the air pollution they have to face each day. This kind of regular information can act as a real incentive to our governments and business to reduce pollution levels.
Alongside national action such as the British Government's commitment at the recent Kyoto Earth Summit to tackle pollution levels, EU law can also add a weapon to our arsenal in the fight for clear air for future generations.
Hautala report (A4-0174/98)
The proposal for a directive relating to a reduction of the sulphur content of certain liquid fuels is one of the aspects of the action to be taken within the framework of the Community strategy for the prevention of the acidification of the atmosphere.
Sulphur dioxide (S02 ) is one of the pollutants that contribute towards acidification as a result of depositing excessive quantities of acidifying substances in soil or water. The effects of these acid deposits are dependent in particular on the characteristics and the sensitivity of receivers and, of course, on the quantity of the deposits.
I note, by the way, that the combustion of coal is the most important cause of sulphur dioxide emissions.
It is surprising that this fact is not taken into account. Similarly, I wonder whether it is appropriate to set very low general thresholds with possibilities of derogation or whether it might not be more sensible to do the opposite and set very low thresholds for sensitive areas?
The question of the fuels used in refineries is also important. Refineries are already subject to strict sulphur dioxide emission limits. Is it therefore reasonable to impose additional constraints?
To conclude, the proposal for a directive submitted to us will lead to large investments in desulphurization units, when many regulations already limit SO2 emissions. It would be preferable and more efficient to produce a new general strategy of prevention of acidification and establish national ceilings that take into account geographical variations in acid deposits.
We have voted in favour of the report because of its subject matter. However, we are strongly opposed to a change in its legal basis - contrary to the will of the rapporteur - from 130s to 100a, since this restricts the ability of the Member States to take tougher environmental protection measures.
Although I do not always agree with her, I should like to congratulate Mrs Hautala on this report and the work she has done.
I am glad that Parliament has adopted the amendment, which changes the legal basis of the proposal. In my opinion, Article 100a is a far better basis for a directive establishing limit values for the sulphur content of certain liquid fuels, in order to prevent both acidification and the present distortions of competition in the European heavy fuels market.
In fact, sulphur levels vary considerably between one Member State and another: not only before processing the fuels, because that depends on the area they come from - Persian Gulf, North Sea, and so on -, but also after processing, since requirements vary considerably from one Member State to another.
In this respect, I wish to point out that paragraph 4 of Article 100a allows Member States to enforce more stringent national standards if they are justified for environmental reasons. I hope the European Commission will take this vote into consideration and will revise its proposal on that basis.
Overall, the European Commission's proposal was well balanced and did not require any significant improvements. On behalf of the Group of the European People's Party, I deplore the fact that the scope of this directive has been enlarged to include bunker fuel oils and marine diesel oil and that the standard recommended by the European Commission regarding gas oil has been toughened. These amendments are not economically realistic and are not justified from an environmental viewpoint. I am, nevertheless, pleased with the adoption of amendments intending to involve the European Parliament in information procedures.
Furthermore, by the end of the year, the European Commission will have to submit proposals for economic instruments which may contribute to reducing sulphur dioxide emissions. That approach would have been worth including in the present proposal.
Poggiolini report (A4-0119/98)
Consumers as well as many producers often experience difficulties in finding their way through the myriad of eco-labels currently on the market (of which there are reportedly over 50 worldwide).
In some respects, in fact, it might be said that this lack of regulation quite shamelessly makes light of the environmental consciences of our citizens. It would be a good thing if, within the European single market at least, there were one environmental symbol on which the consumer could rely.
However, there are no signs that this is likely to be achieved in the near future.
For the EU not only has to deal with the myriad of existing national systems, it also has to fight against deceptive "ecological' advertising.
This explains why practically no one is familiar with the European eco-label, even though it has been in existence for over five years. There is hardly a consumer who would recognize the flower on the star background symbol. However, blame for this must be shared with the Member States, where implementation of the first regulation was not a success.
The new approach being taken here should hopefully be more serious, thanks to the creation of a "European Organisation for the Environmental Symbol' . In the interests of the consumer, we can only hope that this will indeed be the case. The most important task is the coordination of national and European symbols. Quite naturally, countries with high environmental standards do not want to give up their eco-labels simply to introduce a weaker one.
Luxembourg, which does not have its own national environmental symbol and imports many of its goods from abroad, would greatly welcome the final implementation of this regulation.
The Danish Social Democrats have today voted in favour of revising eco-labelling. A single common label throughout the EU, based on the same strict criteria that apply to successful national labelling today, is the long-term goal. National labels should be able to function instead until such times as the EU eco-label is properly operational or even awarded. Choosing from several flowers instead of one flower is unsuitable. Instead, we advocate giving the consumer more information as to why the flower has been awarded.
We have voted in favour of the motion to prevent eco-labelling schemes currently used at national level - such as the "Nordic swan' , the "peregrine falcon' and the "bra miljöval' ( "the right environmental choice' ) - from being abolished, to be replaced by the EU's "eco flower' .
We believe that existing eco-labelling schemes should be maintained in parallel. It would be wrong to decide on a common EU eco label that leads to the abolition of labelling systems that are already functioning well and highly regarded.
The "Nordic swan' is an example of a label that currently operates in several countries and has come into being as a result of intergovernmental cooperation. This type of labelling requires public confidence and a link with the environmental movement. Eco-labelling systems that have been successful on both of these points should not be allowed to be superseded by the EU's "eco flower' . From a consumer perspective the proposal is unjustifiable. Different labelling schemes can exist simultaneously. In this case, competition is preferable to a monopoly.
Regarding the proposal to review arrangements for the awarding of a European eco-label, I would like to emphasize two points that I consider to be very positive initiatives.
The Commission's proposal incorporates important initiatives towards reducing bureaucracy in the procedure in order to speed up the awarding of eco-labels. This is the only way the European label can assure increased competitiveness to products qualifying for the label. The parliamentary report proposes that the area of application of labelling should be expanded to include services as well. This is a particularly relevant initiative that will benefit small craft businesses, for example - when a small company makes a special effort to use environmentally friendly products, for instance.
Whitehead report (A4-0153/98)
Mr President, Mr Whitehead's report relates to an essential area, complementary to our vote two years ago on the 'Television without Frontiers' directive. The subject here is the protection of minors and human dignity in new audiovisual and information services. We have a full consensus on the subject of violence and the need to regulate it by means of a number of procedures. But I should like to say something on the subject of pornography, in addition to what our colleague and indeed all the Members of this House have said.
Some have said that we should have more detailed discussions on pornography. In fact, we have a full consensus on banning and taking legal action against pornography involving minors, or which is likely to be viewed by minors. But we have no such consensus around the fact that pornography, all pornography, involving adults and viewed by adults, is a violation of human dignity. However, the subject of this report is the protection of minors and human dignity. I am not talking about eroticism, which may have some connection with art. Pornography, ladies and gentlemen, is not freedom of expression, it is not art: it is business, a scandalously profitable business in every society, on an international scale.
I therefore look forward to a time when every society will consider that all pornography is a violation of human dignity. I look forward to a time, when, not only at a European level, but also at an international level, at a UN human rights level, ethical standards will be established prohibiting pornography in international society.
The drafting of a Green Paper on the protection of minors and human dignity is an excellent thing in itself and I read Mr Whitehead's report with great satisfaction. I should like to congratulate him because his report is not only coherent, it is also discusses the subject pragmatically.
It is one thing to be able exert control over all kinds of audiovisual broadcasts, it is another to expect to control the expansion of the Internet. With regard to the Internet, all we can do is try to work in partnership with the service providers and hosts of the global system.
But, we must see things clearly. Protecting individuals with regard to information, is a difficult and hit-or-miss endeavour. There are many examples, which unfortunately support that observation.
In order to be efficient, we must mobilize all the players involved in the problem of violation of human dignity, with regard to minors, of course, but also with regard to any human being. Every day new sites are created whose only subjects are hatred and violence.
To fight against this scourge, whose form is not new, but whose means of distribution is, it is necessary, as I said before, to carry out a campaign in the professions responsible for distribution. It is also necessary make Net surfers aware of the fact that they too must take part in this combat to ensure that areas of freedom and tolerance are safeguarded.
The production of this report by Mr Whitehead is timely and opportune.
It is important to recognise that the rapid expansion of the Information Society, especially the Internet, raises serious questions and in particular the abuse of this system by sinister groups. We need to introduce measures especially to protect children and to emphasize human dignity.
I support Mr Whitehead's proposals for self-regulation involving the industry plus access and service providers.
However, self-regulation alone is not enough. It must be complemented by national and EU legislation which facilitates prosecution against those responsible for abusing the Internet for immoral and unacceptable practices.
I should like to thank the rapporteur for his extensive and methodical work. I have to agree with him. As he points out, ' The new services are too pluriform, too novel, to adapt to top-down regulation of the kind familiar in the development of European broadcasting' .
We must therefore think of something else. The Commission has suggested self-regulation, asking the industry to cooperate on the establishment of codes of conduct, and to evaluate their efficiency at the national level. The Commission itself has undertaken to support the creation of a system of national self-regulation frameworks, and to encourage cooperation and pooled experience between the police and the judicial authorities in Member States and with their equivalents in other countries. Furthermore, the Commission has asked Member States to support efficient self-regulation actively amongst service providers.
This proposal should certainly be supported and implemented; nonetheless great vigilance is required. That is why the rapporteur has my full support when he says that national practices vary according to each country's culture, which means there must be some convergence between codes of conduct.
Similarly, it will be necessary to review these national self-regulation codes regularly, in order to evaluate their efficiency and see whether we can possibly envisage regulation in the future.
Though I shall be voting for Mr Whitehead's report, I am nevertheless aware that it represents no more than a drop in the proverbial ocean.
We all know that today children and young people are exposed to enormous moral and spiritual pressure and pollution through a whole range of violent images and other trashy products on the Internet and other audiovisual services.
We also know that for many of them this causes serious behavioural problems and stunted intelligence which go on to mark them for the whole of their lives.
But we also know that in a liberal system, given the worldwide spread and networking of communications, there can be no effective resistance. Because no one wants to limit freedom of communication, and no one could do it even if they wanted to.
There is, therefore, no surefire means of protecting young people and children.
However, it would be catastrophic for our modern times if we were forced to lay down our arms without resistance.
So, the Commission's regulation, like Philip Whitehead's report, contains a willingness to choose the difficult route of creating a long-term strategy designed to improve moral standards which will not restrict freedom.
A long-term strategy consists of many small stages: "a soft form of convergence' as the report explains, with internationally recognized standards, evaluation systems, self-discipline on the part of the large producers, but also active legal and police policies at European level.
We are just beginning to realize the enormity of the problem which faces us. Global mastery of communications must be balanced by a joint international willingness to practice self-regulation and control.
The Danish Social Democrats are voting in favour of Mr Whitehead's report. The Commission's proposal for the Council's recommendation is a positive initiative. And it is gratifying to see such a strong focus on the principle of self-regulation.
This matter is a good example of a problem that cannot be solved satisfactorily at the national level. New cross-border media require international solutions. We are delighted that Council has taken the problem of the legal basis seriously in this matter and has re-worded the proposal to harmonize better with article 130, item 3.
I am delighted that the Commission has tabled a motion in which Member States are urged to practise national self-regulation to ensure basic rights for children in the matter of audiovisual and information services.
Children are a particularly vulnerable group who deserve special measures to protect them in this area which is so difficult to regulate. Thus, encouraging national self-regulation is the best way forward. However, for these measures to work effectively, there also needs to be coordination at the European level. Specifically, these measures must be monitored to check whether they are producing the desired results. Thus, I am also very satisfied with the proposals to this effect in the report. It is worthy of full endorsement and I am, therefore, voting in favour.
Mr President, I am happy to be voting for this report by my colleague, Mr Whitehead, today. The threat posed to our children by obscene images and the like being posted on the Internet is one that is now widely recognized. Indeed, measures to prevent children being exposed to such material via the new electronic media are part and parcel of programmes in Britain aimed at increasing access to the Internet in schools.
Given the number and variety of such new electronic media the report rightly argues that, for the time being at least, a topdown EU regulation would be unworkable. Instead the chance should be given to businesses working in these new technologies to show that they take consumer worries about obscene material seriously. The bright minds behind Internet services should set to work to block such material from children's access.
I also back the idea of setting out some common guidelines to make possible the identification and labelling of illegal and harmful content. However, as Mr Whitehead points out, if problems are seen to exist with these guidelines after two years, we should reserve the right to consider regulatory action.
The industry should know that, whilst we back moves to an information society where technology is available to all, we will be watching to make sure that our children are not exposed to obscene material by unscrupulous operators.
Hulthén report (A4-0162/98)
The Hautala, Pollack and Hulthén reports all relate to the problem of air pollution. During a previous part-session, we voted for restrictive standards to improve the quality of fuels by reducing emissions of pollutants. On the same basis, the Group of Independents for a Europe of Nations has voted for the above three reports.
Appropriate solutions are now available, including biofuels amongst other things, which make it possible to reduce emissions of pollutants.
I should like to take this opportunity to reiterate some of my concerns about the Commission's Agenda 2000 proposal. In fact, as far as large-scale farming is concerned, nothing is being done to promote the use of agricultural products for non-food purposes. Biofuels are a possible outlet for agriculture, they are beneficial to the environment, and they must not disappear because the Commission has "forgotten' about them.
European agriculture has developed a biofuel sector and its efforts must not be reduced to nothing by arbitrary decisions.
Finally, on a technical level, I would like to say that European car manufacturers claim that reducing the sulphur content of fuels is technically indispensable in order to operate the new anti-pollution systems with which cars are equipped, catalytic converters, particle traps, and so on.
The reduction of the aromatics content in petrol seems imperative. During combustion, the aromatics contained in the petrol are converted into benzene, in particular, which is carcinogenic. It is therefore indispensable to reduce the aromatics content to acceptable technical limits and, thereby, benzene emissions.
As biofuels do not contain sulphur or aromatics, the overall pollutant content of fuels can be reduced, which satisfies the technical requirements of European car manufacturers.
Perry report (A4-0166/98)
Mr President, this report raises interesting questions about the evaluation of former programmes and ongoing programmes, with regard to the Commission's document, but in my opinion it does not go far enough. The purely quantitative approach is not good enough. We need to know who is really benefiting from these programmes. I also think that the rapporteur agrees rather too much with the Commission's opinion that the massive introduction of new information technologies in schools will solve a lot of problems.
I do not really think it will. I think that we must very positively and attentively study academic failure, which is endemic in all our countries, and ask ourselves why academic failure exists and how to remedy it. I do not mean that new technologies cannot help us here but I believe that it is a dangerous delusion to think those technologies will be our salvation.
Furthermore, it is quite certain that the highly desirable exchanges between pupils of all ages throughout the European Union are only of use if the young people involved have full mastery of their own language. So, why do so many exchanges or programmes not have the expected results? Here too, it is because we put the cart before the horse. We must first ensure that exchanges take place under conditions that are beneficial.
Furthermore, confusion reigns, in all these reports, with regard to the concepts of education, training, a Europe of knowledge, and so on, and one word seems to me to be too often missing. The word is culture, particularly general culture, which we should be able to exchange between our countries so that many young people, not only from underprivileged backgrounds, have access to the general culture which basically enables exchanges to provide the results we really want.
With regard to the European dimension in education, I am very sorry that more resources are not allocated to meetings, research, and the purchase of modern audiovisual equipment. All the great events of European history have taken place in the various European countries on a basis of unity and diversity, for example, monarchism, universities, and so on. It would be very interesting to introduce a European dimension at the level of European culture.
In 1999, three Community programmes relating to education, training and youth will come to an end.
In its communication, the European Commission has presented to us its guidelines for future actions in these areas for the period 2000-2006. It proposes a limited number of objectives - increased access of citizens to educational resources, implementation of pilot projects, wide distribution of good educational practice.
We realize that its intentions are good although they are evasively drafted. For my part, I do not think that the Commission has really taken into consideration the positions upheld many times in this House.
What about the needs of underprivileged groups, whom the communication ignores? I agree with the rapporteur that opportunities to take part in the programmes need to be increased. Too often, candidates find that management is chaotic, and that selection is based on financial circumstances. The Commission has not provided any solution. And yet, that is one of Parliament's traditional demands.
As far as the budgetary resources for a Europe of Knowledge are concerned, we still want a significant increase. But no figures have been given.
We should consider that, by means of an efficient education policy, we can give young people a chance to enter the labour market. We therefore need substantial resources with which to launch and consolidate our educational policy.
The recent publication of the Commission's proposals for EU educational programmes post 2000 has provided a useful basis for discussion. I endorse their emphasis on encouraging life-long learning and supporting the employment policies of Member States. I support also their commitment to developing a concept of citizenship based on common core values and their recognition of enhancing language skills and suggestions for increasing educational cooperation with the countries of central and eastern Europe.
However, I hope that the Commission will take note of Parliament's proposals that there should be a European content to the curriculum, a separate youth programme with a broader based goal to combat exclusion and racism and an EU lead to promote new technology and the information society.
The value of the EU's educational programmes in contributing to European integration was brought home most vividly to me when I had the honour of participating in a Comenius project in a school in my constituency. The school was St Paul's, Dooradoyle, in Limerick and its partner schools were from Grumbach, Austria, and Trieste, Italy. The teachers and pupils of this school showed tremendous commitment, displayed many skills, expended much energy and enthusiasm in fostering European cooperation and mutual cultural understanding. It was indeed a pleasure to be part of this experience and it strengthens my own support for the continuation and expansion of EU educational programmes.
The aim of this communication is to start a debate on the guidelines for future Community actions in the areas of education, training and youth for the period 2000-2006. It relates in fact to the new generation of programmes or actions that will replace or continue the Socrates (education), Leonardo (training) and Youth for Europe programmes.
The rapporteur has done an excellent job, of which I heartily approve. The subject is vast and important and I am sorry that the Commission has not given us more time and, above all, that the Commission does not have a more specific vision of the future in this area. Will the three programmes exist separately or will they be joined together in a more general framework? What analyses can we obtain from studying the past? Can budgetary resources be increased, or must we be content to act within the limited framework of current funding? Our proposals will depend on the answers to all these questions.
These educational programmes are now well known in the various countries, and we must safeguard what has been achieved and increase its repercussions. Mobility must be encouraged, and new technologies integrated. The "netdays' experiment has been very positive and I speak here as the elected representative of the Pas-de-Calais where, thanks to that initiative, we have been able to help primary and secondary schools obtain computer equipment. Such results should be taken into consideration in the new programmes and/or new actions.
It is also necessary to involve the social partners more, to encourage them to cooperate more closely with the world of education and vice versa so that links between education and training are more accessible and more useful to participants. This means implementing the conclusions of the Luxembourg Summit on youth and employment. It is also necessary for us to consider young people as a whole, which means actions or a programme must be set up, which are not associated with education and training.
g. (SV) We have abstained from this vote because we believe that the Commission's text was better.
However, we share the approach that is advanced in Amendment No 2, which expresses concern at the socially biased recruitment to the study programme. We do not, however, feel that this recruitment bias will be remedied by doubling the budget allocation.
The Community's current programmes in the fields of general vocational training and youth policy are set to come to an end in 1999 after a period of five years.
For this reason, the "For a Europe of Knowledge' report is intended to "set out the guidelines for future Community measures in the areas of general vocational training and youth policy for the period 2000 to 2006' .
In my view, it is quite proper that its main focus should be not simply "measures to promote employment' but also, and with equal status, "measures to promote knowledge' . For education is not simply an instrument of labour market policy. Education is much more than that. This is why the wide-ranging definition of education already given in the White Paper has been adopted for use in the programmes.
We must build on the success of the three programmes, for continuity is particularly important in the field of education. A forward looking approach and new ideas are important, but both Socrates and ERASMUS as well as "Youth for Europe' have all become highly respected programmes in Europe over recent years and this situation should continue. I welcome the Commission's proposal to define objectives and measures clearly and above to all simplify administrative procedures. Nevertheless, it will be necessary to maintain the national coordinating offices for the existing programmes in order to ensure continuity of action at Community level.
Access to the mobility programme must be simplified. This means more than the appropriate increase in the budget suggested in the Commission's proposal. In my view, it would have to be doubled in order to achieve an increase in the level of subscription to the programmes and to achieve a subscription level of at least a 10 % in line with Commissioner Cresson's target.
This is the only way in which we can achieve the goal of creating a Europe of Knowledge and improving skills for all. The Commission will submit its drafts for the new programmes to the Council on 4 July, at which time brisk discussions can begin in the European Parliament and the Committee on Education. I would be particularly pleased if it were possible to submit the common position on the new programmes during the Austrian Presidency, i.e. by the end of 1998.
g. (SV) Point N of the draft report states the following: ' cultural understanding can be fostered by inclusion of a European dimension within the national curricula' .
To introduce a chapter about such a European dimension into the Member States' curricula in this artificial fashion by order of the EU would be absurd. In Swedish schools, for example, we have always had a European dimension. In both civics and history lessons, Swedish pupils read about a host of European topics, including Charles the Great, Napoleon, the Paris Commune, the development of European Imperialism, the rise of the workers' movement and of democracy, etc.
There is today a European and global dimension to the instruction that is given in the EU countries. I am certain that the Member States are themselves best placed to bear the responsibility for educating their citizens without any pointers from the European Union.
(The sitting was suspended at 1.50 p.m. and resumed at 3.00 p.m.)
I should like to warn all Members and speakers in this debate that our time is severely restricted. We have already been unable to hear all the speeches listed for this morning in full because the stipulated speaking times have been exceeded. To enable the first three points on the agenda, that is to say the Tindemans report, the Council's statement on nuclear tests in India and the statements by the Council and the Commission on Kosovo, to be debated before 'Question Time' , in order to ensure that the whole of the proceedings can take place in the presence of the Council, therefore, I would remind all members of the need to observe speaking time limits scrupulously.
Common defence policy
The next item on the agenda is the report (A4-0171/98) by Mr Tindemans, on behalf of the Committee on External Affairs, Security and Defence Policy, on the gradual establishment of a common defence policy for the European Union.
Mr President, ladies and gentlemen, it is noticeable how in Europe since 1945 the problem of security and defence has kept coming to the fore, but it has usually also led to disagreement. I can only list the instances, for which I apologize. 1947: the Dunkirk Treaty between Great Britain and France; 1948: the Brussels Treaty; the Dunkirk Treaty between the Benelux countries; 1949: the establishment of NATO. In 1951 the ECSC came into being and in 1954 an attempt was made to set up a European Defence Community. This failed, however. In 1954 the Western European Union was established amongst the countries included in the Brussels Treaty. This enabled the incorporation of the German Federal Republic, which was allowed to set up a Bundeswehr . In the 1960s there was the Fouchet Plan, in three versions. In 1970 political cooperation commenced. In 1976 a report was produced, at the request of the European Council, under my name, which contained the sentence: European Union is unthinkable without a common foreign and security policy. Then there was Maastricht. In Maastricht it was decided to give the European Union a common foreign and security policy. Then, in 1994 we went up to 15 Members. Presently, negotiations are being conducted with the five plus one, and there will probably be further pressures on security. At the Intergovernmental Conference in 1996 - when proposals were expected - the institutional problems were not resolved; nor were they in 1997 in Amsterdam. This is where we are at present.
In the Committee on Foreign Affairs, Security and Defence Policy we decided to devote an own-initiative report to security and/or defence. The Bureau of this Parliament agreed to this. Obviously the world has changed since the implosion of the Soviet Union and the events in Central Europe. We had the decision from Maastricht, with much still needing to be resolved institutionally, and we tried to come to an agreement in the Committee. The members of the Committee will remember that this gave rise to interesting debates, but also to difficulties, to such an extent that it was split up into two parts. The first part was to be devoted to security, the second part to defence. This first part was approved over a year ago. At the moment we are discussing the second part, defence, and we are called in this Parliament to give our decision on it tomorrow.
In Maastricht it was said, however, that henceforth the Western European Union should be the European pillar of NATO. This is why we are faced with big problems. On the one hand we have Economic and Monetary Union. This is a great initiative, if you will allow me to say so. As a result we have a say in the global economy, and we will be on equal footing with the dollar zone, the yen zone. It is difficult to overestimate the significance of this EMU. It is therefore unthinkable that such an economic and monetary entity would ignore international developments, even those which influence the economic situation. This would be absurd and is unthinkable. We will have to reflect even more on these issues now that the European Union is to be enlarged. How can we help to guarantee peace in Europe without falling into the old factions or ententes , whilst giving credibility to the foreign policy supported by a security and defence policy. That is the big question.
Amsterdam did not bring the desired clarification. We are trying to push forward a number of issues, that is, to convey our ideas, especially to the Council, and obviously also to the Commission. A report was therefore drawn up, and we have already approved it in the Committee. In my opinion this report stands midway between the actual situation in Europe and the ideal desirability of developing the European personality. It aims to provide clarity and transparency in the relationship between NATO, the European Union and the Western European Union. It wants to clarify how this directly elected Parliament sees the objectives of a sound defence, and in which direction a meaningful development ought to go if Europe wants to prevent or resolve crisis situations, even when these concern territorial integrity or the defence of justified interests. How Europe views peace also affects neighbouring countries and ultimately the whole world. The report proposes that a White Paper on defence be drawn up every year. It suggests a European police force is set up, linked to the departments of justice and internal affairs, and with a permanent, but limited planning unit within the European Union. It calls for closer links between the Union and the Western European Union as suggested in the Treaties, or as is being proposed, at the level of ministers, parliament, assemblée , officials, and for a planning entity for foreign policy through which, according to an earlier decision, this cooperation ought to be realized.
It is obvious that this report does not solve everything, but it lays the foundation for a credibility, a reliability and a selfawareness within Europe. I venture to conclude this short introduction by saying, Mr President, that those who reject all this - the credibility, reliability and self-awareness in the area of security and defence - are, in fact, rejecting the European idea. These people do not want there to be a European personality, even in this sphere.
Mr President, the Committee on Budgets has taken note of the report by Mr Tindemans with a great deal of interest. Although we are only here in the second line on this point, it is important, even though much in the Tindemans report will perhaps only be realized in the future, that at this present moment in time Parliament has a clear picture of what this will mean financially and in terms of the budget.
In the context of the Treaty of Amsterdam it is important that the second pillar issues are financed within the framework of the European budget. We had to fight for this, but it has been achieved. However, it is also clear that where the Petersberg tasks, the European Armaments Agency, and the integration of new services are concerned, there is obviously not enough room within the European budget.
We see it as our principal task to plead that from the outset, as is the case with the establishment of the European Central Bank, Parliament is fully involved in the preparation and the further elaboration of plans on that point. It is therefore also an attempt to create the necessary room for this Parliament to exert the influence it is due from the outset, as is the case in other areas.
We gladly agree with Mr Tindemans that after European monetary union has come about, the discussions on the political development of Europe obviously cannot stand still. It is in this context as well that the Committee on Budgets has drawn up a number of footnotes. We are delighted that Mr Tindemans has been prepared to submit the two specific amendments which I as draftsman of the opinion of the Committee on Budgets tabled in the context of his report.
Mr President, this is the contribution from the Committee on Budgets.
Mr President, I wish to begin by congratulating Mr Tindemans on the completion of this extremely difficult task and thanking him for the extremely flexible way in which he has approached this debate and for the fact that he has been prepared to take on board the observations of other members of the committee.
This report is without a doubt an important contribution to the debate. It is important because it is not a flight of fantasy but is very firmly set in the context of the existing institutions which are responsible for security and defence in Europe, notably the OSCE and NATO. It respects existing members' responsibilities towards the North Atlantic Treaty. It is also firmly rooted in existing decisions of the Amsterdam Treaty and the Petersberg, Berlin, and Madrid Declarations.
Then it goes on to signal some of the difficulties we have to overcome in this field in the future: the difficulties of the relationship between the WEU and the EU, not to say the difficulties that would arise if those two bodies were ever integrated.
It also indicates the problems about a European identity in defence, if we are ever to conceive of some form of independent action within the context of the Berlin Declaration: the fact that we miss out on strategic lift capacity, satellite communications and intelligence.
It also emphasizes the importance of trying to get a common armaments policy, because, without an effective technological base, we can never have an effective European defence identity, while at the same time recognizing that we are concerned about disarmament.
Most importantly, it recognizes the differences in the new security situation: the fact that peacekeeping in conflict prevention is now so important.
Our main concern is that the Tindemans report fails to strike an appropriate balance in these matters. We need to put more emphasis on peacekeeping and conflict prevention; we need to put more emphasis on bringing other countries outside the European Union into conjunction with us.
It is often said that politics is about providing yesterday's solutions to today's problems. To a degree we have been guilty of that in this report. We have to address some of the problems that stem from peacekeeping. For example, the British army is at the moment more fully committed than at any time since the Second World War. How do we deal with that problem when we talk about extending peacekeeping forces?
The Tindemans report also makes the mistake of assuming that the WEU and the EU are integrated, while the Treaty only mentions the possibility. The phrasing of our independent action is a little bit too loose. We must clearly root that in the Berlin Decisions.
Finally, we must also bear in mind that we should not be too concerned about the harmony of the process but about the effectiveness of the outcome.
On defence, we have to ensure that we can walk before we can run. We have to take on board what is set out in the Amsterdam Treaty before we can take this debate any further forward.
Mr President, ladies and gentlemen, this discussion of the Tindemans report comes at a very interesting phase in the development of the European Union. Since the resolution was passed on 2 May, we have largely completed economic and monetary integration. We now have to admit that, thanks to the level of internal integration it has achieved, the European Union has become a community of peace unprecedented in world history. But our ability to secure internal peace has not yet been developed to the same extent outside our own borders.
When talking to our European citizens we often meet with a high degree of disappointment that the European Union is unable - I say unable because it does not yet possess the required instruments - to secure peace outside its own borders. I believe it is fitting that, at such a vital time as this, a man like Leo Tindemans should have grasped the opportunity to start such a debate, rather as he did in the 1970s with his report on the development of European Union. It really is in this context that the report should be seen.
With the collapse of Communism and the end of confrontation between the Eastern and Western blocs in Europe, regional wars on the traditional model are once more a possibility. And we have still to find an answer to them. Until now we have hoped that NATO, though it was not really conceived for this purpose, would look after things for us. In Bosnia peace got its chance when a credible military power, the United States, gave its backing to the peace initiatives. However, we cannot always expect the Americans to be there for us in the future.
It shows great hypocrisy always to be cursing the Americans as some soft of international police force, while portraying ourselves as the great diplomats. In the interests of burden sharing in Europe and with a view to the credibility of the continued existence of the Transatlantic Alliance, we must develop the relevant capabilities ourselves. And for this reason we must make the very best of the opportunities offered by the Amsterdam Treaty, though I do have my doubts as to whether the provisions of the Amsterdam Treaty will actually prove to be sufficient.
Leo Tindemans points out that the strategy and planning group, for example, is vitally important. Have we finally managed to get an institution capable of submitting proposals from a community point of view - as is the case with internal community policy? The Council of Ministers may deny that this is the case, but it is forced to argue from a Community position. Moreover, this strategy and planning unit stipulated in the Amsterdam Treaty must be conceived in such a way that it does not become a COREPER-3 organization or a new organization of political directors and their representatives. It must be shaped to include the Commission in such a way that it represents a Community position rather than simply a collection of national positions.
The same is evident from a range of other examples. For example, what is the point of a strategy which has to be passed unanimously in the European Council? If it relates to a fundamental principle which can achieve unanimous support, then all well and good. But if it goes into detail, it will surely run into difficulties and fail to make progress. Therefore, it should pass only general resolutions from which the Council together with the Commission can then develop practical measures on the basis of a majority vote. The potential is there, it just has to be put to practical effect.
Mr President, ladies and gentlemen, may I congratulate Mr Tindemans on his truly remarkable and excellent report on the gradual establishment of a common defence policy for the European Union.
At a time when Europe is expanding to reach the confines of the whole continent and the single currency is being established, can we remain unaware of our inability to play a political role on the international stage which is commensurate with our economic power and which, above all, meets all the expectations of the countries bound to us by the ties of history and culture in Africa, America and Asia? Those countries expect a great deal of Europe, of a Europe that no longer aims to dominate, that aims to promote balance and peace in international relationships.
The European Union will not be able to play that role if it does not gradually establish a common defence policy to safeguard its territorial integrity, its vital interests, and its ability to take part in conflict prevention and peacekeeping operations. In order to meet that challenge, Mr Tindemans proposes to bring the structures of the Western European Union and the European Union closer together, with a view to long-term integration of the two institutions, with the WEU becoming to some extent the fourth pillar of the European Union.
This approach has the merit of being pragmatic and gradual. But it will only succeed if the European Union asserts the political will to provide itself with the defence infrastructures, which are at present severely lacking, and which, unfortunately, make it too dependent on the logistics of the Atlantic Alliance. Although the US accepts, under certain conditions, the deployment of WEU forces without American participation, using the Alliance's infrastructures, it is merely the proof of positive forbearance, to which they hold the key.
Do the Member States constituting the European Union today have the will to move forwards towards the establishment of a truly independent common defence policy? General de Gaulle's European Europe? Do they have the will to equip themselves with the indispensable resources and infrastructures, particularly satellite communications and radar coverage infrastructures, needed for independence? Above all, do they have the will to provide themselves with democratic and legitimate political institutions capable of designing and implementing a common defence policy?
The proposals to strengthen the WEU and to integrate it gradually into the European Union, submitted by Mr Tindemans, must be discussed in relation to that long-term objective, which probably cannot be achieved quickly. The majority of the members of the Union for Europe Group support that step, but nevertheless stress that it must not be imposed upon Member States of the European Union that do not wish at present to be associated with it.
The gradual establishment of a common defence policy must take place within the framework of strengthened cooperation, as the provisions of the Amsterdam Treaty propose. The practical proposals submitted by Mr Tindemans are an excellent basis for discussions along those lines. Thank you, Mr Tindemans.
Mr President, as the former President of the WEU Assembly, I had the honour of meeting the rapporteur, Leo Tindemans, at the end of the Eighties, when he was the Belgian Foreign Affairs Minister.
Since that time, he has given ten years of his life to Europe, and his determination, and the visionary and pragmatic sides of his character remain unchanged. Furthermore, I believe that this is the only way for Europe to move forward in the area of security and defence. This is an area whose obvious shortcomings become apparent during crises, such as the former Yugoslavia. It is an area, however, in which we do not have the resources to remedy such shortcomings.
We have a long way to go in order to achieve the objectives established in the Maastricht Treaty in this respect. One has to admit that the governments of the Fifteen as a whole and people's mentalities are not yet ready to accept responsibility for what needs to be done to ensure the territorial defence of Europe and prevent conflicts in peripheral regions.
The great challenge of conflict prevention, the indispensable emancipation of Europe in a transatlantic alliance, without cutting the ties that unite us with the United States, the gradual integration of a Europe of defence, of the Western European Union, into the institutional framework, are well covered in this report.
This debate is very useful because it underlines the political nature of the move towards greater security by showing Europeans, starting with the political authorities, where their responsibilities lie. It is their responsibility to consider from now on that the European Union is predestined. If that concept were unequivocally accepted, the ideas put forward by Leo Tindemans would have greater chance of success.
Mr President, what is very clear to everybody is that the end of bipolar confrontation means we need to construct a new model of pan-European security - a model which can guarantee peace, consolidate stability, prevent conflicts and manage any crises which may arise.
The European Union has an objective interest in the construction of this new model of security on our continent. But at the same time, we should realize that it will only be possible to build this model if the Union is fully committed to it, and has a real common foreign and security policy.
Now, for that foreign policy to be effective, it is also essential that it should include a defence policy. It is clear that the progress in this direction represented first by the Maastricht Treaty and then by the Treaty of Amsterdam is positive but insufficient.
We are talking about a defence policy which is not based on a classical concept, but on a renewed definition, guided by the principles contained in the United Nations Charter, the Helsinki Final Act and the Paris Charter.
In short, this should be a defence policy which is not offensive in nature, but cooperative and shared; a defence policy which does not create new costs but maximizes the usefulness of those that already exist, and favours their reduction in any case; a defence policy which is also useful for coordinating the existing arms industries, decreasing their independence with regard to third parties, and controlling any sales outside the Union.
To do that, I think it would be necessary to coordinate the Member States' armed forces, in order to carry out the so-called Petersberg missions. And of course I am in favour of integrating the Western European Union into the European Union.
I think there is no doubt that we have to see our relationship with the Atlantic Alliance in that context. At the moment, that institution forms part of the framework of security in Europe, as we all know, but it should not be the only institution involved in that security.
Furthermore, in that same direction, we should also think about regaining a balance in the EU-USA relationship, in security and defence terms.
Mr President, the report ignores the fact that there are different views of what constitutes suitable security plans within Europe. In addition, it is a great mistake for the European Parliament, during the ratification process of the Treaty of Amsterdam, to be dragging out plans which were rejected by the Amsterdam summit itself. The idea that the EU can guarantee security in Europe with a common defence policy is a throwback to the time of the Cold War. And the Cold War is over.
The EU has enormous advantages over the institutions of the Cold War. Why do we not want to use them? It has instruments for the integration of good relations between neighbours. It can create balance, it can build up close economic relations and on this basis offer strong economic cooperation and financial support. It is also these instruments which will enable the EU to assume the responsibility at world level which it needs to ensure common survival in this world.
With a defence policy, on the other hand, Europe will be living dangerously because the problems of today's world can no longer be solved by confrontations, threats and provocations. We have experienced just such provocation in the last few days as India triggered a new race for the production of the machinery of destruction with its nuclear tests.
The Greens absolutely reject this form of employment creation measure for the industrial armaments facilities of the EU States and instead advocate the strengthening of disarmament and conversion projects.
Mr President, Commissioner, ladies and gentlemen, Mr Tindemans did not have to show us that he was a visionary, he did not have to show us that he was stubborn. I do not think he wanted us to know that he was rather disappointed, but I think his conclusions have made that obvious to anyone who was ready to listen.
The report he submitted to us today is certainly not the report he wanted; it is certainly not the report that I wanted and that the Group of the European Radical Alliance wanted; it is a report which has encountered many problems before reaching today's sitting, and may I say that I detected a certain irony in the speech made by our British friend, Mr Titley.
As far as the relationship between the WEU and the European Union is concerned, it is indeed Mr Tindemans' wish that these two institutions should be rapidly integrated, and I believe it is also the wish of a majority of the Members of this House, although certainly not of our Socialist colleagues, as they have shown throughout the amendment procedures. Similarly, a majority of Members of this House wish rapidly to establish a European peacekeeping and peacemaking force, unlike the members of the Group of the Party of European Socialists and the members of the Green Group, who have shown their wishes by rejecting the amendments tabled on the subject.
I should therefore really like to congratulate Mr Tindemans on having resisted them as much as possible and I call upon him, and all our colleagues, to accept the remaining amendments to this report, in order to strengthen it at the last minute.
I think that we are all aware that the British are not part of monetary union today, because they hoped, and I think they are wrong, to enter it with the pound sterling higher than the euro. That will not be the case. They have no interest today in joining a European Union of security and defence, because they have not yet understood what its benefits will be. However, I believe that a majority of Europeans, a majority of Members, understood it long ago. We hope that it will not come to that, but if tragic developments take place over the next few months we do not want Europeans to have to put up with a Europe that is powerless and shamefaced with regard to Bosnia, as they had to put up with it for three years. In the coming months, we must be able to react. We must be able to stop the dictator, who is still in power in Belgrade, who was responsible for the tragedies of Croatia and Bosnia, from organizing a third tragedy in Kosovo.
With the Amsterdam Treaty, and the Petersberg tasks, we are not only able, it is also our responsibility to obtain the means of intervention to carry out peacekeeping and peacemaking operations. This is not a wish; it is not a vision. This is something we must do immediately.
Mr President, in the 1970s, the Belgian Premier and Foreign Minister gave his name to the Tindemans report on direct elections to the EU Parliament and a political union. At that time, these plans were rejected in Denmark. They were said to stand no chance. Today, almost all the proposals of the Tindemans report have been adopted. And today our Belgian premier is giving his name to a report on a joint EU ministry of defence, joint weapons production and joint armed forces. According to the Danish Foreign Minister, Niels Helveg Petersen, this is "a blast from the past' . In common with most Danish politicians, the same Mr Helveg has opposed the Tindemans report every step of the way, yet when it comes right down to it, they have voted in favour of every 'blast from the past' .
In the same way, the Danish government will eventually vote in favour of joint armed forces if Denmark votes "Yes' to the Amsterdam Treaty - otherwise, that would be the first time a government had remained unmoved. The Tindemans report on joint armed forces is serious and dangerous. It suggests a gradual build-up in line with the Amsterdam Treaty. If there is an attack on an EU country, NATO must defend us, but all other wars are EU business. The Union can send troops anywhere and at any time, for any purpose. The limitation is neither legally nor geographically defined. The only limitation is political, since unanimity is required for the dispatch of troops.
A simple majority in the Danish parliament could relinquish Denmark's reservations on military matters and a simple majority in the Danish parliament could allow participation in military action following a specific decision. The Danish derogation expressly permits other States to continue with their joint armed forces. Thus, Denmark is the only country without the right to veto military action carried out in the name of the Union. As we can see, the Tindemans report is not simply a paper explaining what is happening. The Tindemans report will repeat the exercise with the Western European Union. I hope Mr Tindemans will come to Denmark before the referendum and explain whether he is indeed - in the words of Mr Helveg - simply a 'blast from the past' . To me, the Tindemans report looks more like an insight into a scenario of the future if we were to vote "Yes' to the Amsterdam Treaty.
Mr President, ladies and gentlemen, India has just carried out three nuclear tests, China is continuing its experiments, others countries are equipping themselves with or developing atomic weapons, yet the rapporteur managed to talk about the defence of Europe, without ever mentioning the concepts of nuclear dissuasion or nuclear armament in his report. And yet, that is a very crucial area with regard to the security of Europe, because unfortunately goodwill and good intentions will not safeguard the external and internal security of our countries in the future.
I also regret that the report does not show any real determination to emancipate Europe from the United States of America and therefore from NATO. In a spirit of submission, dependency and weakness, France has, on the contrary, made a public act of allegiance by rejoining NATO command, even though the Soviet threat has disappeared.
We believe that the Western European Union should become a tool of emancipation and not an instrument of the new international order and of domination by the American Government. But that will require financial, technological and human resources. We must stop dismantling our armies, and moral disarmament must cease. A number of principles need to be reaffirmed: the creation of a new so-called 'European alliance' treaty, not only uniting the countries of the European Union but forming an alliance of sovereign European States, independent of course from the United States of America but also from NATO structures, the enforcement of the European preference rule in all areas relating to arms, the establishment of a budgetary policy, which enables Europe to regain its security, independence and freedom, taking into consideration new threats such as terrorism and bacteriological threats, the development of training structures, organizational structures, and civil protection structures and finally the establishment of rules enabling French nuclear dissuasion to be used for the joint benefit of the European alliance.
We regret that these considerations were not mentioned in the report.
Mr President, first of all I should like to congratulate Mr Tindemans on his report. Mr Tindemans is just explaining a few things to Mr Bonde who cannot, I believe, have read the report. If he had done, he would not have been able to talk as if things were being imposed on individual countries. But if Mr Tindemans is indeed explaining things to him, then he need not listen any further because he will know exactly what I know myself.
European security policy rests on three pillars. The first pillar is the preventive security policy - the avoidance and prevention of crises. The second pillar is a common foreign and security policy which, in my view, and here I agree wholeheartedly with Mr Tindemans, must be supported by a common defence policy. As I see it, the third pillar is disarmament. The existence of fewer weapons in Europe would make an important contribution to security.
All three pillars are underdeveloped and there is perhaps a difference between Mr Tindemans and myself in that I believe that he places too little emphasis on pillars A and C - that is prevention and disarmament. But that is not to say that the second pillar is not important. We must develop this common security policy within the EU, but also with the United States, with Russia and the Ukraine, and with the countries of the Mediterranean.
Why is this sort of foreign and security policy, supported by a common defence policy, so important? First the question of credibility: If we have to deal with individuals like Mr Milosevic - and yes, Mrs Schroedter, we do indeed have to deal with such individuals - words and a show of goodwill are not sufficient. He will not show goodwill unless he is sure that our words are backed by arms, and not just as a last resort.
Secondly, we need a more unified voice. We have too many organizations working in an uncoordinated manner. The EU, the WEU, in the case of Kosovo and Yugoslavia alone, and the contact group, NATO and various other institutions... Too may institutions, with too many different memberships, making it impossible at the moment for them all to speak with one voice.
Thirdly, I believe that Europeanisation is very important. A Europeanisation which does not stand in conflict with the USA, but which gives the countries of Europe greater weight within this alliance, and here I mean any European countries who wish to become involved. But it is up to us to take this Europeanisation in hand, particularly in the field of the so-called lowthreshold defence policy - which makes Mr Tindemans proposals on the police, and the compromise, very important. We cannot rely on others. Another important point is greater democracy. Cooperation between and, one day, the integration of the EU and the WEU would mean greater democracy if this House won more rights and greater influence as a result.
Lastly, Mr Titley said quite correctly that we have to learn to walk before we can run. I agree with him absolutely. But, there are so many crises where we have to learn to run quickly if we are going to be of any help. So let us learn. But let us learn quickly.
Mr President, I would like to thank Mr Tindemans for this excellent report. The report is the result of some delicate balancing, and shapes a logical future for talks on a common security policy.
The European Union has a clear angle on security, regardless of whether there are elements of military security in future Union operations. The notions of security and defence partly overlap. It is obvious that the creation of interdependence in itself will increase security and stability in our continent. We should remember that European integration is, by its nature, its aims and its fundamental structure, one vast security project, with defence as one of the principles of the Maastricht Treaty.
Specifying the role of the Western European Union as part of a single defence policy is linked to some extent with the simultaneous enlargement process in respect of NATO and the EU. With NATO about to receive members from central and eastern Europe its membership will become more heterogeneous, but at the same time the organization's so-called European pillar will be strengthened. Although it might be claimed that the interests of the eastern European countries in NATO membership are ultimately focused on military security, it must also be said that when the countries of central and eastern Europe join, the organization's role as one of regional, collective security will grow. It is essential that the Union also considers its own role in this manner.
To clarify the future status of the WEU and make its work effective, it will be necessary to reassess the status of its associate and supervisory members. If it is the specific task of the WEU to implement military operations in the future, the role of the supervisory members in active participation will be hopelessly vague. I see that in the near future all those concerned, including my country, Finland, must be part of the WEU operation, as a result of equal and fully-fledged membership. And the same obviously goes for the future members of the Union.
The Petersberg tasks, which were written into the Amsterdam Treaty on the initiative of Finland and Sweden, and which allow all Union Member States to participate in regional peacekeeping operations, will create a supporting structure for a single defence policy. The development of a viable peacekeeping capability is a precondition of the growth of a single defence policy, although peacekeeping is not always directly linked to defence. It will also be seen as a step on the way to a more united identity for European security policy.
Mr President, I too would like to thank Mr Tindemans, and I too consider that he did an extraordinary job, especially given the great resistance that he encountered along the way. I too believe that he would have liked, would have tried to do much more than he succeeded in doing in the end, and that it was therefore extremely difficult for him to arrive at this point with results that are, honestly speaking, modest from the point of view of whoever considers this issue - common defence policy - an essential point, if Europe is not just thought of as the Europe of the single currency.
The WEU must be integrated into the European Union: this is the first step, and it seems to me that Mr Tindemans was extremely clear on this. We have before us the shame of what occurred in Bosnia, where American intervention was necessary. Let us never forget this! Anyone who says that the Americans are the world's policemen because the Europeans engage in diplomacy is a hypocrite. This is only the sign of Europe's weakness and the hypocrisy of the European countries which continue to be political dwarfs, continue to only think of themselves internally. Furthermore, anyone who has said that the Tindemans report should focus more on prevention and less on the matter of interventions has assumed a hypocritical approach because, while it is true that prevention is the top priority - this is clear - it is also true that Europe is forced to just chatter away, to utter useless waffle, because in reality it is not possible to intervene in cases of regional conflicts, like in Bosnia or Albania a few months ago.
At this point the road to common destiny opens for Europe: the European countries can no longer afford not to understand this. Whoever thinks that the British Empire or the French and German powers can still exist is living under a vain illusion. We can and we must contribute to Europe's future in peace and stability.
Mr President, a reliable visionary must be a realist, and that is why Mr Tindemans was the excellent rapporteur of a report which was, naturally, excellent.
In principle the Union must be able to take military action on its own. This does not, for instance, mean replacing NATO, but being an addition to it. An adult European Union must be able to enforce its foreign policy by military means, including during the times the United States do not support this.
The rapporteur has clearly stated in his report that a common defence policy is pointless without a common foreign policy. Many Member States are still putting up barriers against effective realization of the CFSP. Realism is therefore called for when we are talking about defence. As many Member States as possible should make use of NATO joint task forces if desired. By the way, the Union should do its best to avoid constructing a parallel military structure. The people of Europe can do without higher defence budgets.
Concrete steps are rightly argued for here. The Ministers of Defence should also be able to meet in Union context. Commission services involved in security and defence must also be strengthened. The European Parliament must have more regular consultations with the Secretary General, the President and the assembly of the WEU than it has at present.
In conclusion, Mr President, as chairman of the relevant subcommittee I support the proposal in the report to change the name of the subcommittee, presently security and disarmament, to Subcommittee on Security and Defence Policy. Disarmament does of course in principle form part of this.
Mr President, I think that the rapporteur, Mr Tindemans, has produced an important piece of work, despite the fact that the nature of the subject is such that it is as if we were charting unknown waters. Where the political options of governments and the Council stop, there is room for many scenarios and many ideas. Perhaps this is the role of Parliament, perhaps this is what we did with Political, Economic and Monetary Union in other eras. It is my opinion however that we must try and take care to consolidate and integrate what we have achieved thus far, before we open up other roads, such as defence, which are paved with many difficulties.
In my opinion, the problems which are arising in the former Yugoslavia are connected not with the European Union's lack of a defence policy but with the inability to make specific choices or the making of wrong choices such as in the case of Bosnia. Within this meaning of placing special importance on and consolidating what exists today, I would like to put a question to Commissioner Van den Broek, who has been patiently following this entire debate. Both at Amsterdam and in the Treaty there is the notion of external borders, the notion of the integrity of the European Union and there is the notion of mutual political solidarity.
I wanted to ask Mr Van den Broek: are there borders between the European Union and the East? Or just the North, South and West? Is there European Union integrity? If all this exists, why this apathy? Perhaps it is more a matter for the Council, but I would like his opinion. Why this apathy of the main organs of the European Union towards a number of disputes currently taking place on the part of Turkey concerning islands which, as everybody knows, belong to a Member State and to the whole of the European Union? I would like an answer from Mr Van den Broek.
Mr President, firstly, I find it quite incredible that Mr Tindemans is being hailed here as a visionary. I do not know how someone living in the Dark Ages, who believes in military blocs, global militarization and imperialism can be considered a visionary. It is a ludicrous thought.
On the issue of imperialism, it is quite clear in paragraph 4 of this document that 'the purpose of a common defence policy is to protect the Union's interest in all areas, including security of supply' . That is disgraceful. You are saying that you want a defence policy and defence system, not to protect yourself against potential aggressors, but to protect your fundamental selfish interests. That such a thing should be true in this Parliament is an absolute disgrace.
Ireland is holding a referendum on the Amsterdam Treaty. Our government and the main political parties are telling us that the Amsterdam Treaty has nothing to do with defence. Yet, as Mr Tindemans says, the Amsterdam Treaty makes a common defence policy a more credible prospect given that it strengthens the organic bond between the European Union and the Western European Union, created by Maastricht. The Western European Union is a military alliance committed to the nuclear deterrent.
Furthermore, Article J(7) of the Amsterdam Treaty, a protocol attached to the Treaty, was an Irish addition and intended to prevent the Irish people from knowing the real implications of the Amsterdam Treaty. It says that the European Union, together with the Western European Union will jointly consider future requirements in strengthening mutual cooperation within one year following the entry into force of that Treaty, in order to give the WEU, ' as an integral part of the development of the Union' , an organizational framework. It is quite clear that what you are doing here is militarizing the EU, turning it into a military alliance, the main purpose of which is to protect its selfish interests and get easy access to global resources.
(Applause from the Green Group )
Mr President, before starting any discussion on European defence, an essential remark must be made: the collective defence of Member States of the European Union does not depend on the European Union, but on the Member States and on the alliances to which some Member States belong.
That is why I regret the use that is made, in the Tindemans report, of some inadequate and ambiguous concepts, the concept of the legitimate defence of the European Union, for example.
Having said that, thinking about European defence today means asking a series of questions. Whether the European Union is really the most relevant framework within which to approach the current defence problems of our continent, in terms of the new threats that have replaced the Soviet threat. Whether the aim of a European defence policy should be to put everyone into a straight jacket or whether it should be organized on the basis of a variable geometric concept, taking into consideration the Member States' very different wishes with regard to defence. What should be the relationship between the European Union and the WEU? The Amsterdam Treaty does not propose to integrate the latter into the former and overall, it keeps the existing relationships as they are. It only contains two innovations: the incorporation into the CFSP of cooperation in the field of armaments, and the Petersberg missions.
It obviously goes without saying that arms policy is an intergovernmental matter. Because of its specific nature, it is important in the defence sector to ensure that sovereignty prevails over market forces. The objective of the European Armaments Agency must be to maintain the capability for independent research and production at the highest technological level in Europe, in view of particularly aggressive American competition.
The Tindemans report also mentions strategic air transport, space intelligence and satellite communications. In such areas, the establishment of European poles of competence by Member States who wish to do so will make it possible to gain control, particularly of information, and to put an end to our dependence on the United States.
These are areas in which the scale of the costs involved in the projects justifies the adoption, by virtue of the principle of subsidiarity, of joint programmes, whose funding will have to be provided over a period of time by Member States, which freely decide to take part.
Member States with a tradition of neutrality, which make up one-third of the Fifteen, have accepted the integration into the Treaty of all the Petersberg tasks, but have however clearly refused the collective defence guarantee instituted by the Brussels Treaty among members of the WEU.
Article 17 of the Treaty of Amsterdam also reflects the deep divisions between Member States with regard to defence policy. Even leaving aside the question of Member States with a tradition of neutrality, it states that common defence must be brought about through the integration of the WEU into the European Union and, at the same time, that this has already been achieved within the framework of NATO. These legitimate differences form the very fabric of Europe and it is essential that the will of the people and of Member States be respected, particularly in an area as sensitive as defence.
The Tindemans report rightly underlines the fact that any common defence policy is dependent upon the clear identification of common interests and proposes that a Council White Paper should try to outline them. It also underlines the need to give form to the European security and defence identity which the Berlin Summit....
(The President asked the speaker to conclude) These areas seem important to us and have obtained our approval.
Mr President, ladies and gentlemen, I congratulate Mr Tindemans for the work he has done and for the direction given to the report whose contents we fully endorse. Of course more could have been done, such as asking for the process of common defence to be speeded up more, but the rapporteur wanted to have as much unity and consensus as possible. Perhaps, with his experience as a man of government, he was not wrong. The common defence policy cannot advance by relying heavily on majorities that he could nevertheless have sought and obtained.
It is nonetheless extremely significant that this debate is taking place precisely today, the same day our Parliament has expressed its favourable opinion for the names proposed by the Council for the members of the Board of the European Central Bank. It is perhaps the best way for our Parliament to respond to the rightful criticism of those afraid that the European Union is only an agglomeration of financial and monetary interests. We must reaffirm here once again that monetary union without political union is ridiculous, a useless effort for the European people. An essential accompaniment to political union is undoubtedly a common foreign and security policy combined with a common military and arms strategy.
Today, Europe is witnessing an important moment, a happy moment. The single currency must soon be followed by a common defence policy so that Europe can guarantee peace, including beyond its own borders.
The effort of Mr Tindemans reminds me of the overwhelming commitment in this Parliament of the late Member, Mr Spinelli, who from these same benches from which arise today obstacles on which there is not always agreement, argued and fought for Europe to become a political subject and therefore to have a common, military and foreign policy.
The delegation of the National Alliance, the democratic and moderate Italian party, will vote in favour of the report to reaffirm its own choice for European Unity and in so doing to confirm the need to make those essential choices and give political and international dignity to our Europe.
Mr President, first of all I want to welcome the example provided by our colleague, Mr Tindemans, because he has been accused here of being a visionary, and I think he provides an example of tenacity and hope. He is perhaps the most veteran of any of us, either in the Council or in Parliament, and I think it is a compliment to say that he still has a vision of the future, because he has really fought not just for a politically united Europe and the Europe of the single currency, but also for a Europe of security and defence.
Specifically in connection with this report, I want to say, on behalf of the Spanish Socialists, that we have always had a positive attitude towards it because when we formulated our decalogue on security and defence, at the time of the referendum on NATO before we joined the Community, we always said we needed to revive the WEU and affirm Europe's defence identity. And the Maastricht Treaty awoke positive hopes insofar as it formulated our foreign and security policy - saying that a defence policy would follow at the appropriate time - and the Treaty of Amsterdam has taken a further, timid step with the so-called Petersberg missions and the possibility of incorporating the WEU without reforming the Treaties.
But this is not just a matter of talking about the Treaties; it is also a question of talking about reality. And the reality is that in this Parliament we have often complained about what is happening in some parts of Europe - specifically, with the break-up of the former Yugoslavia and the Balkans - and I believe that the lessons learned in that school of reality also teach us something very specific. And that is that our contributions there were all made as separate efforts, and that division showed that we are incapable. What I cannot understand is why, if we are incapable of resolving our problems and facing up to our responsibilities, we have to criticize others. At the moment, my country is holding the centenary of the historic SpanishAmerican War, and we do not believe we have to systematically blame the North Americans for our shortcomings. First we have to be able to resolve our problems, and we are the ones who have to define defence policy.
Lastly, Mr President, this week we have taken a decisive step in the construction of Economic and Monetary Union. Why should this not also be the moment the Maastricht and Amsterdam Treaties talk about, for taking a major step in security and defence, not just to protect and defend what is ours, but also to assume our responsibilities in stabilizing and bringing peace to our continent and the rest of humanity? That is why we support Mr Tindemans' report.
Mr President, this report once again gives us an opportunity to voice our great appreciation of Mr Tindemans' expertise and commitment. The distinction between security policy and defence policy has become less obvious in so far as the risk of an armed attack on EU members has, in the phase in which we now find ourselves, diminished. This has been accompanied by an increase in the risk of crises in our immediate neighbourhood. Crises can, however, escalate into full-scale hostilities. We must not close our eyes to the fact that developments in Russia, for example, can quickly give rise to a more serious situation with regard to defence policy. Europe needs both a deterrent protection of its borders and the capacity to intervene forcefully in order to resolve crises.
NATO forms the basis for European cooperation in the field of defence. A more active defence cooperation within the EU should be developed not as a replacement, but as a complement, for NATO. Such a complement is needed. Nevertheless, European defence cooperation within the WEU has lacked strength. The problem lies not so much in the fact that new countries outside military alliances have applied the brakes, as in the lack of a strong political will at the heart of the EU. There has been no force akin to the one that has driven EMU forward. A functional defence policy must also be based on a common foreign policy, but the EU has not yet reached this point.
The Tindemans report gives us an opportunity to reflect on this point. The question is whether Europe can entirely rely on NATO, and thus on the USA's commitment. It is realistic to envisage crises and threats of this kind arising in situations where the USA might well be in agreement with the EU, but lacks the motivation to intervene in the way that we in Europe would wish. Major enlargement of the EU would in all probability reduce the degree of unity between the EU and NATO, thereby reinforcing the need for defence cooperation within the EU.
The European Union aims to promote peace in Europe. In this respect the EU has been a total success. The peace initiative is being further advanced through eastward enlargement. This burgeoning cooperation has already produced significant results. In order to gain membership of the European Union, the applicant states are striving to promote human rights, settle internal disputes and conflicts between themselves and also with other countries. This is important. It is not only in the Balkans that a diverse ethnic mix has the potential to result in serious complications. Here is a modern, present-day version of the EU's peace mission. For example in my own country, there is every reason to point to the major role that the EU continues to play in developing peace in Europe. The tragedies in the Balkans, that is, outside the EU and outside the circle of applicant states, shows how badly things can otherwise turn out.
Dear Mr Tindemans, I have read your report and listened to what you have said and I want to give you my warmest congratulations. There is no doubt that your report will be voted for by the European Parliament. Unfortunately, however, for you who have worked so hard, unfortunately for the European Parliament and unfortunately for the people of Europe, the gentlemen of the Council will throw it in the bin.
The gentlemen of the Council did not manage to agree on the President of the Central Bank, making a mockery of the euro before it even gets off the ground. In truth, do you believe that they will agree on this extremely important issue? They are not interested in a common foreign policy and in the defence of Europe. They are not interested in the interests of Europe nor in the people of Europe. The only thing that matters to them are the interests of banks and bankers. Look at what happened at Dayton. The Americans made a decision and Mr Van den Broek, despite his effort, simply pays from the Commission Fund. In Cyprus, in the Middle East, in Kosovo and in the Aegean, Mr Holbrooke and Mr Miller discuss and decide and Europe simply carries out their decisions. I do not want to disappoint you. I wish your report good luck but I am afraid it will not have good luck.
Mr President, I congratulate Mr Tindemans on the skill and especially the tenacity and patience that he demonstrated in writing this excellent report: a controversial report, not because of its contents but because this Europe of ours is still faced with the growing difficulty of dealing serenely and seriously with an issue like that of its own security and defence, even though it knows that the success of its own political process certainly depends in large part on finding a solution to this.
Its discomfort can also be seen in the proliferation of institutions to which it delegates this issue that it does not know how to handle. As has already been recalled by other Members, we have at least four institutions: the European Union, the WEU, the OSCE and NATO which, although in theory should collaborate between themselves, in reality are at odds and interfere with one another. As if that were not enough, the WEU - which is to become the military arm - is waiting to be integrated in the European Union at that noble moment when, if and when, the governments decide that this operation can be carried out. I would not like it to be like in Manzoni's Promessi Sposi , that is to say that, in the view of someone or indeed of many, ' this marriage must not take place' .
Furthermore, six years ago, almost to the point of convincing the public that it was possible to do better, the Pietersberg agreement was invented to conduct peace missions: not one has ever been carried out, and I wonder when one will be.
I conclude by saying that the Tindemans report is a courageous stone cast in the pond of political indolence. I hope that it will finally succeed in promoting that debate that until now has been lacking.
Mr President, following the example of the other Members I too will congratulate Mr Tindemans since, with the very fine and elaborate phrases which his long political experience allows him, he manages to reveal what he wishes, that is the redevelopment of the European Union into a military-political, police-controlled terrorist organization. He is driven not by personal criteria but by criteria of class. This is what he expresses. The financial money markets, the huge monopolies and the multinational companies must be able to digest - without inconvenience - what they gain with monetary union and all the other attendant factors which currently govern the European Union. The NATO - WEU - OSCE trinity aims to create special intervention forces, armament programmes, a military arms industry and aerial information centres etc., all paid for by the European taxpayer. Naturally this poses a question: will this European Union not have a defence policy? He does not clearly specify, however, who the enemy will be and against whom. There is not even the slogan "Soviet Union, Warsaw Pact' and he implies that the enemy is the people and their revolt under this oppressive policy. You wish to keep this in check and on this basis you want the freedom to intervene wherever, within and outside the perimeter of the EU, the interests of the European Union, that is of multinational corporations, are - he says - affected.
And one last point, since a lot has been said about Mr Milosevic...
(The President cut off the speaker)
Mr President, during the debate last year on Mr Tindemans' first report on a common security policy for Europe, I expressed the wish that the enlargement of the European Union to include central and eastern European countries would not go hand in hand with an identical enlargement of NATO. European and American interests are more and more often divergent and it is high time the people of Europe took charge of their own destiny.
My wish has been fulfilled, and I thank the rapporteur, who argues in favour of the integration of the WEU into the European Union and the accession to the WEU of future Member States of the Union. This must take place with the close cooperation of the CIS. Even if, and particularly if, it displeases the Green Group. They are bribed to increase European nations' subjection to the Americans: at the economic level - illustrated as clearly as possible by their attitude, which by the way, was grotesque, to the vote on the patenting of biotechnological inventions; at the military level, as the amendments they tabled on this excellent report by a great statesman, Mr Tindemans, have shown.
Europe will soon have a single currency. It will also need an army. That is the price of our independence.
Mr President, I am afraid that after Mr Kaklamanis' Marxist analysis of the European banks and Mr Ephremedis' class-conscious considerations, I shall look a little bland as I just want to make a few comments on the Tindemans report.
I, too, would like to congratulate Mr Tindemans for taking on this very difficult task. The task was indeed a difficult one, as I know from our work together on the committee. It was to formulate a common defence policy for fifteen independent, sovereign states and for 75 to 80 parties - I am not sure exactly how many parties are represented in this House, but I know that they represent very different opinions. These opinions stem from different traditions in defence policy and it is my view that we shall only be able to achieve a successful defence policy if we are prepared to accept and respect these different traditions in its formulation.
I would like to mention three principles which are important as I see it, which go beyond what you have written and which will form the subject of various amendments. Firstly, we should endeavour to define a new defence policy which is embedded in a new security policy and which is based more on collective security models such as the OSCE than on models from the Cold War like NATO and the WEU.
Secondly, under certain circumstances today preventive conflict solving and the triggering of a new disarmament spiral - a disarmament rather than an armament spiral - can be a more effective instrument of defence than any multipurpose weapons which may be in the pipeline.
Thirdly, if we develop our own defence policy we should do it not to relieve the American budget, but in order to reflect our own identity.
Mr President, I just have a comment on the Rules of Procedure relating to speaking time. I should be grateful if you would be much more generous in allocating time to Mr Ephremedis in the future, for when otherwise do we have the pleasure of listening to old Stalinist speeches.
I do not think those remarks were quite proper, but, since we are also sometimes lacking in humour, you are forgiven.
Mr President, do I owe Mr Brok anything? Let me settle with him. If I owe him anything, I will settle it with a cheque. In euros, when it comes into circulation...
I was going to say that I could invite you to speak, to make a personal statement, at the end of the debate. But as you have already taken the floor, you no longer need to speak at the end of the debate.
Mr President, during those days when 56 Foreign Ministers and Ministers of National Defence - 56! - from 28 European Countries, 10 of which are Members of our Union, took part in the celebratory sitting of the Western European Union under Greek presidency in the beautiful town of Rhodes, two American envoys, Mr Holbrooke and Mr Gelbard, went back and forth between Belgrade and Pristina in a desperate attempt to find, between Serbia and Albania, some treatment for the bleeding wound of Kosovo.
In the multi-paged text of conclusions which was given out yesterday the many ministers of the WEU expressed, among many other ambiguities, their own concern and their readiness to promote a realistic and clear approach to tackling the problem.
However, the difference between the two simultaneous demonstrations of international diplomacy is telling: in the first, in Rhodes, there is comfort, luxury and the slow pace of ceremony. There is no sense of time and, above all, no binding nature of specific solutions. It is quite the opposite with the on-the-spot visits-cum-forays of the American envoys. Often, because of the study of and demand for practical solutions, they do not avoid dangerous complications and injustices. Thanks are owed to Mr Tindemans who, with missionary zeal, insists on mobilizing Europe into shaping a common foreign policy. Since 1975 he has been striving in this direction, proclaiming ever since that only in this way can Europe protect its values and acquire its political substance. At exactly the time when we are welcoming the inception of EMU and the establishment of the euro, the long and faltering march towards the OSCE, the vagueness concerning the incorporation of the WEU as an arm of defence, despite the wishes of Maastricht and the minced words of Amsterdam, are restrictive burdens which inhibit the integration of Europe. In a world of rapid developments, such as today's, delays are alarmingly dangerous. And we have already had bitter experience.
Personally, I can only express a single disagreement with the Tindemans report: the shaping of a common foreign policy must not go forward gradually, as the text says. It is an immediate priority.
Mr President, ladies and gentlemen, the report prepared by Mr Tindemans sends out a very positive signal because it is, at long last, a document which clearly highlights the European Union's responsibility for its own security. Because what is the question here? In theory, our entire foreign and security policy has been established since Maastricht. In practice, however, it is a fiasco, as we all know. So what does it mean? What is the objective? Not just to condemn, but also to invalidate the misuse of force in politics! That we shall be able to achieve when the European Union is finally able to distance itself from individual national security policies and instead combine the political, the economic and, at the end of the day, the military potential of the Union in the interests of crisis management and peace-keeping. They both amount to the same thing.
The second issue which I would like to highlight is the following: Since Maastricht, we have been working towards the objective of a common foreign and security policy and we have been saying that we want to make the Western European Union an instrument of the European Union. Perhaps we should stop talking about it and actually get on and do it!
Lastly, many people would prefer to leave the security of the European Union in the hands of Washington. In my view that would be a pity! For, quite legitimately, American security policy is concerned with safeguarding its own interests. Secondly, American security policy very, very often depends on the prevailing domestic political situation. Under certain circumstances, that could actually represent a security risk for Europe. We must therefore continue to pursue the goal of a common foreign and security policy, merge the EU and the Western European Union in the interests of crisis management and peace-keeping, not only in Europe, but at world level.
Mr President, Mr Tindemans' s report is a declaration of war by militarists in this Parliament against European peace policy. It was written by an agent from the weapons' industry, whose home country has never been in the frontline of military threat. Mr Tindemans and Mr Titley wish to manufacture weapons a long way from the front for those who will have to fight there whenever, according to the report, the basic principles of the EU are made a laughing stock of. Such full employment is not one of the EU's basic principles.
My country has never been occupied. How many of you can say the same, you who are now planning a common arms industry, a common arms capacity and a common military doctrine? If it comes to the crunch, will you homefront arms manufacturers be offering to help out those who are joined with you in a union, but against their own wishes, get involved in armed conflict? To all war-mongers now suffering from trauma as a result of occupation or the Falklands conflict I say: do not try to force us defenceless countries into a military alliance via a single EU defence policy. You are too poor a bunch of soldiers to give others guidance on security.
As chairman of a labour organization I would like to say to Mr Brok that he, in the service of the firm of Bertelsman's , as he is, has no right to advise free European representatives on what they should say.
Madam President, the report is entitled 'establishment of a common defence policy for the European Union' , but the content exudes thinking and rhetoric from the Cold War. The report is based on the idea that conflicts and problems are resolved by military means.
Foreign and security policy are based on different components: foreign policy, aid, trade, peace and conflict resolution, disarmament policy, refugee policy and military defence. A security policy is therefore not the same as a military defence.
It appears to me to be out of touch with reality to write a report with the tenor of the study that Mr Tindemans has produced. According to many commentators, including the WEU's political assembly, the realization of a common defence policy has been removed from the agenda for a long time to come as a result of the Amsterdam Treaty. It seems to me most remarkable that Parliament, which has no power to decide on a common defence policy, is once again tabling a motion on this matter, quite contrary to the will of the Council of Ministers. The idea of a common defence policy seems to be a mantra: if it is repeated often enough it will perhaps become reality.
From a modern security perspective, the security of the people is the central consideration. The threat to the people may be anything from environmental disasters to social exclusion. At present, conflicts between states are becoming increasingly unusual. Instead, intra-state conflicts are growing ever more common. Most of these conflicts have their origins in social antagonisms of an ethnic and/or religious nature. Such conflicts cannot be resolved by military methods or with bullets and bombs.
Amidst the federalistic euphoria it should not be forgotten that the UK, Denmark, Ireland, Austria and Sweden do not accept a common defence policy as proposed by Mr Tindemans. In Sweden, 70 per cent of the population are still opposed to a common defence policy.
Madam President, the European Union will only carry any weight if it succeeds in growing beyond its achievements to date. Here for the first time we have an opportunity to develop the Union on three institutions - the traditional European Community, the Economic and Monetary Union and the political union - freely, that is without extreme pressure from outside as was the case during the Cold War with its threat of nuclear strikes.
This requires a will - as outlined in the Maastricht Treaty - to create a common foreign and security policy and, step by step, a common defence policy. This is enshrined in the Maastricht Treaty which the Austrian Presidency, aware of its responsibility in its forthcoming presidency of the Council, will soon ratify. To date, both the common foreign and security policy and the foreign defence policy are rudimentary and vague, not to say non-existent. This is highly unsatisfactory in view of the regional conflicts currently going on in Europe. May I point out to the previous speaker that unfortunately security problems in Europe are not restricted to natural disasters.
Our dependence upon the will of the USA to intervene in crisis regions in Europe as a policing force within the framework of NATO not only illustrates the weaknesses of the current European position, it has also become an almost unbearable burden for the USA. The current trend is for the US to withdraw from European trouble spots, leaving the EU with a still greater responsibility. The Tindemans report therefore points the way to European independence in the narrower sense of defence policy.
It is therefore logical for Austria to support the complete integration of the Western European Union into the EU and to take part in the creation of a common European defence policy. However, this cannot and should not take place in opposition to NATO. Eleven out of fourteen of our EU partners wish to create a European security and defence identity within NATO. The WEU depends on NATO capacities and NATO logistics in many respects. The remit of the WEU and the NATO Partnership for Peace are largely similar. Any unnecessary duplication of existing mechanisms should therefore be avoided.
What we need is solidarity and cooperation in building a common security and defence policy. The enlargement processes both in the EU and in NATO should be seen in this light. The Tindemans report forms a good basis from which the Council and the Commission can formulate policy in this area.
Madam President, there are three reasons why I cannot agree with the basic tenets of Mr Tindemans' s report. Firstly, its view on security is, to my mind, outdated and based on the supposition that there may be a conflict between states, resolved by the use of force. Of the twenty-seven wars or conflicts that went on in 1996, only one, the dispute between India and Pakistan over Kashmir, was between different countries. Conflicts, particularly those in Europe, require improved methods of stabilizing crises and improved peacekeeping operations. In this respect, I believe the initiative on behalf of the foreign ministers of Finland and Sweden is the right one.
Secondly, the report does not sufficiently get to grips with general European security, and especially the development of security between the EU countries and Russia. This sort of cooperation is required, for example, in the development of the Baltic region and in the Nordic sea regions.
Thirdly, the notion of developing the European Union as a defence organization does little to aid EU enlargement. An emphasis on EU military endeavour will, I believe, affect the issue of enlargement for the countries bordering on Russia as well as for Cyprus.
Madam President, ladies and gentlemen, do you remember one of the replies from President Chirac of France to the protests to nuclear testing? It is also for you, he said, your security and your defence! It is too bad that the other heads of government did not take the President of the French Republic literally, at the time, and did not insist on arriving in Amsterdam at a truly new result for the common defence policy. It did not happen that way and we had a disappointing result.
Basically, the real significance of the Tindemans resolution is, in my opinion, this: the European Parliament says to the European Council, to the Council of Ministers 'the time has come to include this difficult topic on the agenda' . Do not turn away, do not try to escape, let us not give the awful performance that we gave with the Bosnia tragedy. We are about to increase from fifteen to twenty six, we cannot do it without reaching a new parameter, that of the international identity of the European Union, of a common defence policy. It will be difficult, certainly, it will be very difficult, but there are no alternatives. Of this at least I am convinced.
The Member, Mr Tindemans, has been defined a visionary; in my opinion he is a realist. People who are visionaries and also dangerous are those who, looking to the past, are only able to propose again a situation that we have already experienced. So, from the past let us keep the different languages, cultures, the enormous wealth of our European Union, but let us leave in peace the worst results from the dictatorships, the wars, the racist ideologies and cases of nationalism. Let us look forward with a little courage. A short while ago at the funeral of an official of the Western European Union, who passed away too soon, a wreath of flowers was brought by colleagues of the deceased. Next to an affectionate message to the loved one was a curious signature in French: ' Friends of the Accidental European Union. There's a small mistake: Accidental European Union. However, we need a genuine union of the people and the States, not an accident of history!
Madam President, ladies and gentlemen, the WEU is developing its operational capacities on the basis of internal optimization. This means that, in accordance with the widening of its remit in 1992, it is on the way to becoming an instrument of efficient crisis management in Europe. For this reason it is important that we continue to follow this process in this House, as we are doing today.
In my view, the WEU has two main tasks. Firstly, to oversee the integration of new partners from Eastern Europe and, secondly, to strengthen the European pillar of the Euro-Atlantic alliance. In this context, it is extremely important that relations between the WEU and both the EU and NATO are shaped with the necessary sensitivity.
This sensitivity is necessary firstly with a view to relations between Europe and America, but also in relation to various EU Member States, such as the United Kingdom, Denmark, Ireland, Austria and Sweden where, for a variety of reasons, the idea of the development of a military arm of the European Union is received with a certain amount of caution at the very least. But, to address Mr Bonde from Denmark, we have absolutely no intention of influencing the Danish referendum on 28 May with our debate today. Like every other country, since the Treaty of Amsterdam Denmark is entitled to opt out of any matters relating to military initiatives. However, I do believe that we would be ill-advised not to take seriously the concerns of the citizens of the neutral countries.
I also have great sympathy for the position taken by the United States which - most recently on Corfu - advocated continued adherence to the NATO agreement to make independent collective resources available to the WEU only where this is required for urgent CFSP operations within the context of a specific crisis.
I am also resolutely against granting the WEU basic and permanent autonomous planning and intervention capacities within NATO, but - and here I direct my comments to the Europe of the Nations group - there can be no question of the WEU organizing European worldwide recognition à la Paris alongside NATO and without transatlantic agreement. Its future role will be limited to dealing with crises like the current situation in the Balkans with a CFSP restricted to the performance of joint operational, humanitarian and peace-keeping WEU initiatives.
Madam President, I would like to start by thanking Mrs McKenna, Mrs Theorin and Mrs Ojala for their contributions, which I regard as small shafts of light in an otherwise rather dark and gloomy debate.
I find this just as depressing as the other day when I actually read the Tindemans report. Nor - I regret to say - did the amendments to the report make me any happier. This is, after all, an own-initiative report from the European Parliament. I therefore feel that it would be profoundly regrettable if this were to be the signal that this elected Chamber sends out to its voters. For example, no consideration whatsoever is given to any new aspects, not even to the policy pursued by the four neutral states, which are, after all, members. I sincerely hope that we shall reject this report.
Madam President, I too would like to congratulate the rapporteur on producing his timely report. Mr Tindemans is right to point out that not all EU Member States are ready to work towards a common defence policy, despite the fact that at Amsterdam the WEU was regarded as an integral part of the development of the EU.
The Amsterdam Treaty, in developing a more effective common foreign and security policy, stressed the importance of closer institutional and organizational links between the EU and the WEU, including the evolution of the Petersberg humanitarian and peacekeeping tasks.
I welcome the references in the report to the role of Combined Joint Task Forces, the Euro-Atlantic Partnership Council, the Partnership for Peace programme and the importance of establishing a European armaments agency. The report also points out the importance of the objective of global disarmament, the Pact for Stability and welcomes the draft EU code of conduct on the arms trade.
However, there are areas of the report that I would disagree with. The integration of the WEU into the EU is not a realistic proposition in the near future. I do not accept that the purpose of a common defence policy is to protect the Union's interests in all areas, including security of supply.
Furthermore, I do not agree that security and defence issues should come under the authority of a Commissioner or that a White Paper on defence should be drawn up by the Policy Planning and Early Warning Unit for approval by the European Council. Nor should the EU be in the business of signing military cooperation agreements with Russia and the CIS countries.
Amending the Treaty on European Union to include Article 5 of the WEU Treaty is also not a feasible option.
For these reasons, as the report currently stands - I stress as it currently stands - I regret I will not be able to support it.
Mr President, I do not belong to the group of colleagues here who are congratulating Mr Tindemans. The report as it stands today seems to forget that there are four militarily non-aligned members of the Union and that their consent is necessary to fulfil the dreams of Mr Tindemans and others to integrate the WEU into the Union.
On the other hand, as has been mentioned, one improvement to the Amsterdam Treaty was realized on the initiative of Sweden and Finland, namely the inclusion of the Petersberg tasks. This implies that the non-aligned countries are as interested as all others in developing a common defence policy. Common defence and common action will ultimately depend on geopolitics and national interest. That applies to big Member States as well as small ones, as was shown in the mishandling of the Yugoslav crisis. I for one would welcome sending troops into Kosovo if other solutions fail.
Finland at present being the only Union member having a common border with Russia sees the development of mutuallybeneficial and peaceful relationships with that country as all-important, in marked contrast to NATO strategy. Portugal might view this differently. Decisions on European defence policy should not be made in Washington, as has happened in the past. The weakness of the present wording of the report is that it combines false dreams with nice words. If the Socialist proposals for amendments fall, many of us will have to vote against the entire report.
Madam President, I believe I am the last speaker on behalf of this House in this fascinating debate. It is not the first debate on this subject, nor will it be the last. It is fascinating thanks to the forward thinking reports by Mr Tindemans, who has occupied himself with this subject for decades. I was and remain sceptical about the opportunities to develop a genuine defence policy within the Union context. I am not opposed to it on principle, but consider it sensible to leave NATO on this point for what it is. What's more, it does not seem sensible to me to put the cart before the proverbial horse. The discussion on the defence of own territory has been pushed into the background somewhat over the past few years by a much more important discussion on the role of NATO, the European Union and the WEU in crisis management. I am therefore much more interested in the question of whether the Union will be capable of carrying out the so-called Petersberg tasks should the situation arise. Then we will be dealing with crisis management elsewhere. This is therefore the crux, I believe, of a military debate at national level. The realization of this option, for which the foundations were also laid in Amsterdam, and preparing ourselves for the possibility should be given priority over the coming years. It also concerns the practical interpretation of the relationship between the European Union and the Western European Union in this sphere. What the Union needs above all, and I have often said so, is positive practical experience. With such an experience in the sphere of possible crisis management, common defence might also come into view. So I would like to turn it all around. The Union must learn to trust itself regarding security issues. The introduction of the euro will also without question lead to the necessary dynamism in this area. Economic union leads to political union; this has been said often enough. As far as that is concerned I believe that the security experts in this Parliament can expect a sunny future.
The last thing I would like to say has been said frequently before. The best contribution the European Union can make to security in Europe is its enlargement. This does not involve any military instrument. The proof that the scope of the security instruments of the European Union is extensive must, I think, remain the starting point in the debate in this Parliament on the security role of the Union.
Madam President, I would also like to express my great appreciation for Mr Tindemans' report on the common defence policy of the European Union. I am not surprised at the quality of the report, nor at its inclination towards compromise, when I think of Mr Tindemans' wisdom, which he acquired during a long period of governmental responsibility and of ministerial office in Foreign Affairs. I also remember very well the reports made by Mr Tindemans in which he repeatedly argued in favour of activating a clear common defence and security policy as the ultimate objective of a strong European Union. And certainly after the step which was recently taken towards a common monetary union, the CFSP, to my mind, deserves extra and renewed attention. We should capitalize on the cohesive impulse which will also emanate from monetary union to arrive at a closer common defence and security policy.
The topical value of this Tindemans report could not have been greater. I have already mentioned a few reasons for this. But added to these is the fact that, in the past, during such a discussion on a European defence policy we were able to refer to the tragic developments in former Yugoslavia and were able to point to the lessons which should be drawn from this. But today it is no longer possible to speak in an abstract way about this topic, because Europe is yet again faced with a situation which, if precautions are not taken in time, might show a repetition of the horrors of an ethnic conflict.
I will deal with the situation in Kosovo separately in a moment. But it seems to me that it should also be discussed in the context of this debate, as there are so many points of reference with the remarks put forward by Mr Tindemans in his report. The political, economic and also the humanitarian consequences of an escalation, an overspill of the conflict in Kosovo into other regions, will directly affect the interests of the Member States and those of the applicant countries of the European Union. And I am thinking not least of the possibility that once again huge numbers of refugees will get on the march. Absorbing such a situation has also so often been the subject of debates in this House.
Yesterday I spoke with Mrs Ogata, the High Commissioner for Refugees of the United Nations, who told me that inside and outside Bosnia Herzegovina there are still approximately 1.8 million displaced people and refugees for whom a solution is not yet in sight. But in other areas too we will be busy for a considerable time to come consolidating the situation in Bosnia Herzegovina, which is only improving slowly. That is why there is every reason for us to reach a state of affairs in which all the resources the Union has, or is able to have, at its disposal are dedicated fully to preventing the situation in Kosovo and the surrounding region from worsening.
And I am most definitely referring to a possible contribution by the Western European Union to initiatives intended to limit as much as possible the risk of the conflict spilling over. Here I am thinking, of course, about the measures for the benefit of the former Yugoslav Republic of Macedonia, and of Albania in particular. As indicated by Mr Tindemans, the European Union last year failed to play a conflict management role in Albania via the Western European Union. All credit to Italy, by the way, which, only three months after the European debate and with the support of a number of other countries, managed to be present in the country with a stabilizing unit and, indeed, managed help to stabilize the situation. But it would most certainly have been the European Union and the Western European Union's responsibility, mindful also of what has been laid down in the Amsterdam Treaty with regard to the so-called Petersberg tasks, to take a leading position in resolving the crisis which erupted in Albania at the time as a result of the pyramid investment scandals. However, a comparable situation is currently arising, but it is by no means certain whether there is enough political will at the moment to implement actively the security aspect of the common defence and security policy.
This afternoon someone, I believe it was Mr Lambrias, already pointed to the WEU meeting on Rhodes which took place yesterday and the day before yesterday. But the results of this meeting do not indicate that spectacular initiatives have been agreed. The question then arises as to whether it would not have made sense if the European Western Union had at least been asked to conduct an analysis of the security situation in situ, coupled with a number of recommendations about the way the Western European Union might possibly help to achieve security in the region.
It is right and it makes sense that this issue is also being looked at from within the NATO context. But why should a specific input from the European Union, from the Western European Union, not be one of the possibilities? The absence of concrete and specific activities is making a debate on the place of the Western European Union in the security architecture really rather theoretical.
The Tindemans report mentions the European security and defence identity; all of this seen against the background of the Western European Union's place in the Atlantic Alliance. The question is, and I am in fact concurring with the comments made by Mr Wiersma just now, whether it is really all that advisable to start a broad discussion with each other on a common defence policy when we have not been able to make any progress on common foreign policy, and most definitely not on common security policy. Would it not be preferable if the Union was to start by focussing on implementing what was understood by the so-called Petersberg tasks, also in the Treaty of Amsterdam? Peace-promoting tasks, including peacemaking, humanitarian actions, etcetera. Should this not already be a possibility, or lead to concrete actions, then you may wonder whether we should have any big illusions within the European Union about the defence identity. When we are talking about defence identity and link this to the protection of independence and the territorial integrity of a territory, I do not believe anyone in this House will dispute that the prime responsibility for this lies with the Atlantic Alliance, NATO, in the foreseeable future as well. But what we are talking about here, and where Amsterdam has in fact made some progress, is taking action ourselves, with military resources as well, in the field of regional crisis management for instance. And I repeat my question: having not taken the opportunity a year ago in Albania, should we have been surprised by events yet again this year when there is the threat of a crisis in Kosovo? And will we later be asking ourselves why no timely precautions were taken?
Like Mr Tindemans, the Commission, in its recommendations which preceded the Intergovernmental Conference at the time, argued that the Western European Union should ultimately be integrated into the European Union. This could lead to matters being better attuned, including the diplomatic, economic and military resources available to the Union.
Should the Union not succeed in formulating and implementing a more decisive foreign and security policy, which is supported by military resources with the aim of crisis prevention, then the credibility of the entire common defence and security policy will in our view be seriously affected. This foreign and security policy was based on what was agreed by treaty, both in Maastricht and in Amsterdam, and which was endorsed by all Member States without exception, with regard to the Common Foreign and Security Policy. Now of all times, when the Union has set the enlargement process in motion, this credibility must not be put on the line. An enlarged European Union will also and particularly have to adopt a political position which corresponds to its economic size and interests. It will also have to be able to look after these interests with all the resources at its service.
Many thanks, Commissioner Van den Broek!
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Nuclear tests in India
The next item on the agenda is a statement by the Council on the nuclear tests in India.
Madam President, on 11 May the Government of India announced that it had conducted three underground nuclear tests. The presidency subsequently issued the following statement: ' The presidency expresses its dismay at the news of the Indian nuclear test which was carried out earlier today. The European Union is fully committed to the implementation of the Non-Proliferation Treaty and the Comprehensive Test Ban Treaty, which seeks to discourage the proliferation of nuclear weapons. The European Union has a strong interest in the peace and stability of South Asia and is concerned about the risk of nuclear and missile proliferation. The presidency is ensuring that the implications of this test are discussed by Member States at the Political Committee on 12 May' , which in due course took place.
The Government of India has today announced that it has carried out two further tests, which it says complete the planned series. These tests have been carried out in flagrant disregard of international opinion. This is a deeply unwelcome step which can only serve to destabilize security in the region. The tests are contrary to the disarmament process to which the overwhelming majority of the international community are committed.
The Political Committee agreed that the European Union should make démarches to the Governments of India and Pakistan. These are being carried out today. The watchword in South-East Asia is that there must be restraint. The European Union will continue to urge Pakistan and India to resolve their differences through bilateral dialogue. This offers the only realistic hope for a solution to the issues that still divide them.
There will be a discussion on the implications for European Union-India relations at the 25 May General Affairs Council. At that Council the European Union will decide on its response. But it must be measured and proportionate.
Madam President, Minister, I only have two minutes and in two minutes one can only be brief. The five nuclear tests India has just carried out - we have just learnt, in fact, that there were two more this morning after the three the day before yesterday - are exceptionally serious.
India is, in fact, in a situation of unresolved territorial conflict with two of its neighbours: one is China, a recognized nuclear power and the other is Pakistan, a potential and perhaps even clandestine nuclear power. But China and Pakistan both signed the Comprehensive Test Ban Treaty, the CTBT, in September 1996 in New York, although as far as I know they have not yet ratified it, and until now they have respected it. This is therefore an act of defiance and a step towards escalation into nonpacific handling of the conflict.
It is extremely dangerous. Unlike many commentators on this subject, Minister, I personally am not surprised. India's explanatory speech when it refused to sign the CTBT was significant and premonitory.
India now has a vehemently nationalist government, whose establishment almost everyone here regrets, but the fact that it has been possible to carry out these five tests less than two months after that government came to power shows that everything was obviously ready and that the whole nation was committed.
India is a great country with a very ancient and remarkable culture. One cannot visit India, as I have done, without learning to love it. Perhaps India is expressing the feeling that it has been forgotten or is despised by the international community, and its lack of confidence in the ability of the international community to conduct peaceful conflict-solving processes.
Many nations have reacted angrily, but also seriously and deliberately. However, the Russian Republic has been heard more or less to say, although I exaggerate, ' that sanctions should not be envisaged against India because it is a good customer' !
American strategic leadership of the world is in crisis. It is being made to look ridiculous by India, by Pakistan, which recently tested a missile, and by Mr Netanyahu.
Europe's responsibility, Minister, is therefore becoming overwhelming. Are we capable of together imposing the required diplomatic and economic sanctions? Are we capable of forcing France and the United Kingdom to launch the complete nuclear disarmament plan suggested by the Canberra Commission? That is the only thing capable of calming regional tensions in the Indian subcontinent, provided that major powers start it.
International events will not await our procedural hesitations. Minister, the European Union's first great initiative in terms of foreign and security policy must be nuclear. This is an emergency.
Madam President, the agenda says that we will have a statement by the Council on nuclear tests in India followed by questions. I, in my innocence, assumed from reading this that we were allowed to put questions to the Council. I merely wanted to ask the Council to refresh my memory: did it voice the same dismay when France carried out the nuclear tests? Did it condemn France for doing that?
Mr Smith, I assume that we both have the same agenda for today, and my agenda says the following: Statement by the Council on the nuclear tests in India, followed by questions, statement by the Council and the Commission on Kosovo, followed by a debate.
I have been informed that the groups have agreed to organize a debate instead of the questions and have therefore registered speakers. I believe the matter has been discussed jointly in the groups. I really am very sorry that I cannot now give you the floor to ask a question, but this is what has been arranged.
Madam President, my group would wish to condemn these tests but we would recognise in so doing that this was a political explosion in response to a party political programme: and to that extent I agree with Mr Smith that it is actually very similar to the last French tests. It seems to me therefore that it requires a political response.
It really should not be necessary to go around exploding bombs in the world in order to attract the attention of the international community, and I fear that for too long the European Union has shown a blindness towards South Asia. It is not wise in my group's view to try to ignore a quarter of the world whether on nuclear issues or on climate change issues where India and China also play a key role.
I want to address two questions, if I may, to the presidency: would it consider convening a regional summit on security in South Asia? This seems to me a more useful response than the American sanctions proposals, although I suppose the two might be conducted in parallel. Secondly, will the President-in-Office come to the Foreign Affairs Committee at the end of this month, the day after the Council meeting to which he referred, since we will be discussing the André-Léonard report on the new European Union-Indian partnership agreement and our views on that might obviously be affected by what happens in the next few weeks? I believe the British presidency has a key role to play in defusing what is an unfortunate incident before it becomes a regional disaster.
Madam President, I speak on behalf of my political group to condemn this initiative of the Indian government and on behalf of the Committee on External Economic Relations in the capacity of rapporteur on the partnership agreement between the European Union and India. Our committee, as the Member, Mr Spencer, recalled from the point of view of the Committee on Foreign Affairs, was on the point of giving its consent to a Commission policy paper to relaunch and strengthen the European Union's partnership with India.
However, in the light of the decisions made by the new Indian government on the resumption of nuclear testing, we obviously have to re-examine the draft report and also reconsider our position which before was extremely favourable.
In the light of the new events last week, on 19 May to be precise, we will discuss this point within the Committee on External Economic Relations and, remaining within the scope of the competences of this committee, we will examine, together with the Commission, the possibility of taking economic measures against India and how they could be coordinated and organized. I recall that our committee is very attached to the multilateral aspect of the economic actions that might be undertaken and is against bilateral initiatives.
If, on the one hand, it is certainly in the interest of the European Union to maintain the best economic and trade relations with India, if we can in some way be sensitive to the preoccupations of this country with the status of nuclear power asserted by China, which also did not adhere to the ban on nuclear testing, we cannot remain indifferent to the risk of escalation of nuclear weapons which this decision reopens.
The decisions of the United States and Japan, the possibility of sanctions, call for a rapid stand on the part of the European Union. This is what our Committee on External Economic Relations will certainly request. As for the Parliament, I recall that it has always come out in favour of measures agreed at international level, and therefore I believe that it is in the Security Council, the UN, that any multilateral decisions must be made.
Madam President, the five nuclear tests are not making the situation any more comfortable in the meantime, and are undermining the momentum for nuclear disarmament which has been in existence since the end of the Cold War, the signing of the CTBT and the extension of the Non-Proliferation Treaty. I dare say India is a threshold country, but it is also on the threshold of a dangerous instability in the region. Mr Spencer is quite right when he says that it is not solely a military issue, but principally a political issue.
India should be reprimanded, agreed, but this reprimand must also act as a warning to other countries. In recent agreements the countries in possession of nuclear weapons have committed themselves to nuclear disarmament. We are not seeing much evidence of this, Madam President. Instead, the United States is conducting subcritical tests and the START-II Treaty is not being ratified by the Russian Duma. It is of the greatest importance that all nations concerned take part in the disarmament which is now finally able to take place. Unilateral condemnation of India is not right, of course, but other countries concerned must indeed be warned by this incident. Only through a joint approach will we be able to reach our goal.
Madam President, the seriousness and irresponsibility of the new Indian Prime Minister's decision cannot be sufficiently emphasized. It is likely to start a process with unpredictable consequences in a region where over a third of humanity lives, which has been the scene of several wars over the last few decades. It is a challenge to the international community unworthy of the prestige that great country has earned in the past.
I believe the time has come to resume the debate on nuclear weapons and their permanent destruction in every country, without exception. By signing the Non-Proliferation Treaty, declared nuclear powers have signed a solemn commitment, Article 6 of the Treaty, to work towards the achievement of that aim. It is the prerequisite of radical, universal and controlled non-proliferation. But, we are far from achieving it.
I should also like to take advantage of this House to appeal to all pacifist movements and personalities that share my conviction that the campaign for disarmament is still, or is now becoming, very urgent indeed. Let us hold meetings. Let us consider together what initiatives to take to express a strong protest against these tests and more generally to stimulate public opinion on the issue of peace.
Madam President, I believe that the nuclear tests carried out by India, now five in total, are indeed a big step in the wrong direction. The whole region is in turmoil. Look at the reactions from Pakistan. China, too, has given a heavy response. In addition, we are seeing that this decision is provoking many reactions throughout the world, and rightly so. In that respect I am not entirely reassured by the words of the President-in-Office when he says that we should respond, but moderately. I would like to say: let us respond clearly and through diplomatic means, and with specific economic measures. In that context I think we should indeed take a thorough look at the cooperation agreement between the European Union and India, particularly as far as the transfer of sensitive technology is concerned. I really believe we should look at how we deal with this, not least in the context of the report by Mrs André-Leonard.
Naturally, on the other hand, not enough emphasis can be placed on the hypocrisy of the five nuclear powers who have done nothing about nuclear disarmament, even though this was also provided for in the Non-Proliferation Treaty. To point a finger at others who promote proliferation, something I naturally find extremely negative, without taking any responsibility oneself for disarmament, is, I regret, something that will no longer convince the world. We will not become credible as a European Union, and this applies to both the United Kingdom and France, unless they take initiatives in this matter. I have not seen anything of this kind so far.
Madam President, the five underground nuclear tests which India has carried out obviously caused a shock wave throughout the world. The Comprehensive Test Ban Treaty is not applicable to India as it has not ratified the Treaty. We should be honest, India feels threatened by Pakistan, by China, and is often right to feel this way.
The question is not only whether the fifteen countries of the Union will speak with one voice internationally, but also what we will be doing as from next week, when a vote is held in the Committee on Foreign Affairs, Security and Defence Policy on the signing of the cooperation agreement. The question then will be: what is our position? In other words, will we decide not to sign as long as India has not signed the Non-Proliferation Treaty? At the same time this will also mean that we must pursue a much more active policy so that, as Magda Aelvoet has said, there will finally be an end to the hypocrisy of the nuclear countries.
Madam President, ladies and gentlemen, the dissemination of nuclear weapons may cause one to feel anxiety, which is understandable, but it is no excuse for hypocrisy. The President-in-Office, a British minister, is part of a government which has nuclear weapons, which is obviously quite agreeable when you do not want other people to have them.
We hear that sanctions are going to be taken against India by the United States of America, in the name of morality, of course as always, although the United States is the only country to have used a nuclear weapon against civilian populations, in Hiroshima and Nagasaki. Can you explain to me, Mr President-in-Office, why it is right, fair and decent in that area for China to have an unacceptable nuclear weapon, yet immoral and scandalous for India to have one? Did the Communist Party, to which Mr Wurtz belongs, not welcome Stalin's acquisition of the atomic bomb, at the time?
Mr President-in-Office, do you not think that the solution to the problem of nuclear proliferation should be political? We have to use the good relationships we have with all the parties involved to try, by mediation, to decrease the tension in the area. Superpowers must not try to evade the rules of conduct they wish to impose on others. The rest of the world will look upon anything else as an intolerable and hypocritical diktat.
Madam President, it is a very serious matter that India has conducted these tests since this could lead to a new global nuclear arms race. This situation clearly requires both political and public responses. The EU must respond, not simply verbally but also in the form of action. The citizens of the EU should do exactly what they did during the French nuclear tests, that is, to react with the instruments at their disposal.
The Swedish government has today, with immediate effect, halted a cooperation agreement with India amounting to SEK 900 million. It is also important, however, to bear in mind that India's argument for not signing the Treaty on the Non-Proliferation of Nuclear Weapons was that it did not contain a paragraph on total nuclear disarmament. This argument must today be directed back at India and utilized, if it really was seriously intended.
However, it is also important to remember that every nuclear power should be treated equally. They are, in fact, currently contravening their undertakings to reduce their nuclear weapons under Article 6 of the Treaty on the Non-Proliferation of Nuclear Weapons. This is something we should also bear in mind when taking action against India's nuclear weapons tests.
Madam President, since nuclear testing was resumed on Mururoa under the aegis of the French President Mr Chirac, it was of course to be expected that such conduct would be copied by countries in Asia and elsewhere. We accepted the existence of nuclear weapons with a bad conscience at the time, Madam President, because of their deterrent effect. That national pride should be attached to the possession of such a weapon is obviously completely mad. It seems that nationalist politicians have been calming their consciences for a long time with the idea that national interest and national honour will justify everything. Against this kind of politics our political ancestors at the time invented European integration against nationalism, because nationalism in fact means war. These are things which have been said here before by people such as Helmut Kohl and Mr Mitterand. That is why the European Union must be the first to condemn the dangerously macho behaviour of India. It would be of great significance if the people of India were also to discover that their government has committed a blunder, and that it has not gained anything. Because of financio-economic measures we must cooperate with countries which are capable of exerting financio-economic pressure, such as America and Japan, to see what our role should be in guaranteeing peace in this region. I extend my good wishes to the Council, that it may be able to proceed with the speed and effectiveness hoped for in the Tindemans report, to respond well to these matters, and thus to play an acceptable and respected role on the world stage.
Madam President, as rapporteur on the strengthened European Union-India partnership, I am particularly shocked by India's dangerous and incomprehensible attitude. The five nuclear tests have changed the European Parliament's whole perspective on the strengthened partnership. Our report aimed to be comprehensive and gave the necessary political support to the declared determination of both parties to make their cooperation more efficient. India has just seriously breached the mutual confidence which had been built up over a number of years.
I will therefore encourage the Committee on Foreign Affairs, Security and Defence Policy to consider that current circumstances are no longer conducive to strengthening the partnership; on the contrary, they must lead to a temporary halt in the process until India has permanently stopped carrying out nuclear tests, has signed and ratified the Non-Proliferation and Comprehensive Test Ban Treaties and has begun to contribute actively towards improving relations between states in the region, more specifically with Pakistan.
On 25 May, the Committee on Foreign Affairs will have an opportunity to discuss this, within the framework of my report.
Madam President, ladies and gentlemen, like the previous speaker I find it extremely worrying that India has carried out these tests and that no criticism is coming from inside the country itself. Given this fact, the sanctions which have been announced are more likely to result in an act of defiance than any sort of understanding that as a large, democratic country in the region India also has a duty to set an example to its neighbours.
A show of strength may achieve the desired domestic effect for the moment, but this will be far outweighed by the damage it will cause at international level. A State which cannot solve the problem of poverty in its own country should not be seeking to enhance its domestic reputation through demonstrations of this kind.
The last thing we need in a developing country is an arms race. Already, India spends 12.5 % and Pakistan 27 % of its budget on military expenditure. In view of the arms race in the region, however, calling for India alone to put an end to testing would now seem to offer little chance of success. The European Union must also ask itself whether, after the French tests in the Pacific, it did not sit back a little in relief rather than making energetic calls for more countries to join up to the existing Treaty.
Madam President, thank you for the chance to make a short response to the points which have been raised in this short but important debate.
I would like to say to those who raised questions that the points which have been highlighted will be considered as part of the agenda on 25 May by the General Affairs Council when it considers the Union's response.
There are two inaccuracies I wish to correct. One is that there was a sense of neglect in India - I cannot accept that there has been any neglect by the Union. Indeed, the presidency has had a political dialogue with India within the last month and a wide range of issues have been considered. But even if there is a perception of neglect, I do not believe that this in any way justifies the act which the Indian Government has taken in carrying out those nuclear tests.
The second inaccuracy was a point raised by Madam Aelvoet who said that I had said that there would be a moderate response from the Council. Well, I did not say that there would be a moderate response. What I actually said was that there should be a measured and proportionate response and that is quite a different thing.
The important point of the debate is that it has been an opportunity for us all to focus on this subject, to think of the way in which the Union should respond and to suggest options so that on 25 May the Council can consider what action should be taken. But above all we must make sure that we give proper regard to the Non-Proliferation Treaty and to the Comprehensive Test Ban Treaty and that these form the background to our discussion on 25 May.
Our main purpose should be to devise an appropriate response so as to have the maximum impact on the Indian Government and also to do our utmost to secure regional stability and restraint in South-East Asia.
The debate is closed.
Agenda
Ladies and gentlemen, the debates held this morning and during the course of this afternoon have drawn out somewhat, as you can see both from the agenda and the time. This means that we now have to adjust the agenda for this evening. I would suggest the following order of business for this evening's session.
According to the agenda there is Question Time from 5.30 p.m. to 7.00 p.m. I suggest that we continue the debate on EuroMediterranean co-operation, which we left unfinished this morning, after the evening recess at 9.00 p.m. That would then be followed by the debate on Kosovo, the report by Mr Caudron on the competitiveness of European industry, the report by Mrs Mann on a European initiative in electronic commerce, then the recommendations for the second reading of the report by Mr Hendrick on a procedure for the provision of information in the field of technical standards and regulations, the recommendation for the second reading of the van Velzen report on operator number portability and carrier pre-selection and, finally, the report by Mr K. Collins on the labelling of certain foodstuffs produced from genetically modified organisms.
Does anyone have any objections?
Madam President, on a point of order. I recognize the tremendous difficulties we have got ourselves into with the agenda. Clearly, there is no point in having a statement on Kosovo and a debate several hours later when the Council, I understand, will not be here. I should like to suggest that we have the statement on Kosovo from the Council and the Commission, we take one speaker from each group, as foreseen, and finish the debate there. Those of us who are further down the list are prepared to sacrifice our position, provided we can get one statement from each group, so we can have a debate on Kosovo, finish it there, and then take Question Time.
I have just quickly added up how much time that would take. I shall therefore propose a compromise to your proposal. We shall ask the Council Presidency and the Commission to introduce the subject of Kosovo, and the debate will then take place later as I have suggested.
Madam President, Kosovo is currently one of the major political problems and major trouble spots in Europe. We wanted to find another time to discuss the matter. But we were told that it would be better to do it today since a Council statement was scheduled and the debate had therefore been arranged for today when we set the agenda on Monday.
Then yesterday at 5.00 p.m., when almost no one was in the Chamber, it was suddenly announced that today's agenda had been changed and now we find ourselves in a situation where the debate on Kosovo is due to take place after the debate on the nuclear tests in India has been squeezed in. A statement from the Council which is not followed by a debate is nothing more than a Council press conference! Why do we need a European Parliament if contributions to the debate are banished to the night. Mr Titley's proposal really is the most acceptable compromise. We are already very loathe to accept it, but what you have suggested is no compromise, it is simply the original proposal.
Mr Posselt, that would mean that Question Time would be cut short.
Madam President, I have only one thing to say. Question Time has so often been shifted in the past because certain parties did not like the questions, that I would suggest the discussion on Kosovo should take place now. That is simply the most logical solution. It is a burning issue for us. And it is nonsensical that we should be dealing with a non-European matter instead of such a vitally important issue as the Kosovo question. I would therefore strongly urge you to consider this solution.
Madam President, on a point of order. Today the Presidents of the Federal Republic and Kosovo have agreed to meet in Belgrade. That, of course, has caused quite a new situation. It would be ridiculous to discuss that situation without the presence of the Council. I follow Mr Titley's suggestion that we postpone all of it, because there is no point in discussing this without the presence of the Council.
Many thanks! If I have understood what you just said correctly, we can proceed as follows: We will introduce the debate on Kosovo and the speakers from the various groups will be allowed their previously allocated times. I would, however, ask you to stick to these times. We will have the first round and the rest of the debate will have to take place this evening. Question Time will, however, be cut by the amount of time - some 15-20 minutes - which we require to do this. On the agenda, Question Time starts at 5.30 p.m. It will, however, be cut short and at 9.00 p.m. we will return to the order of business as scheduled on the agenda. If you are in agreement I will take that as being decided.
Kosovo
The next item is the Council and Commission statements on Kosovo.
Mr President, thank you for the opportunity to take part in this debate on Kosovo. I got into some difficulty with your colleague on questions before when there was an attempt to rearrange the agenda. I hope he will understand that part of this understanding is that the length of Question Time will be reduced because of the debate on Kosovo.
There is an increasing spiral of violence in Kosovo which is deeply worrying. Hardly a day goes by without reports of new confrontations. The Serb security forces are undoubtedly entrenched. Involvement of the Yugoslav army, until recently keeping its distance, is a further worrying development. The deteriorating security situation further underlines the urgent need for a political process involving full and unconditional dialogue. It is a sad fact that increasing violence makes the goal of unconditional dialogue that much more elusive.
However, as many will recognize, there can be no other way to resolve the crisis satisfactorily. The Balkans, as we all know, has already seen far too much bloodshed. The international community's rapid and firm response has sent a resolute signal that we are not prepared to see a return to the appalling acts which we witnessed in the Balkans at the beginning of this decade. We have recognized that we were too slow to act in the past and we are determined not to make the same mistakes again.
The European Union has fully endorsed the measures taken by the contact group of countries which sent a tangible message to President Milosevic in Belgrade that the international community will not tolerate the brutal acts of repression and violence committed by his police and security forces in the province as at the end of February.
It is simply not credible for the Belgrade Government to justify such actions as legitimate counter-terrorist measures when so many women and children are victims. At the same time, the European Union has made clear its firm opposition to the use of terrorism to achieve political goals. It is now the case that the level of distrust between the two sides is such that for any process of dialogue to stand a realistic chance of succeeding, some form of international facilitation is clearly essential.
The European Union has therefore appointed Felipe González as its representative to the FRY to work in tandem with his mandate from the chairman-in-office of the OSCE as his personal representative. Belgrade's response so far to Mr González' mission has been disappointing. It continues to claim that Kosovo is an internal affair. But we reject such claims. There are serious human rights concerns and these have no boundaries. The situation in Kosovo also poses serious risks to the security of neighbouring states and to the stability of the region as a whole.
The governments of those states which stand to be affected most, namely Albania and Macedonia, have taken a constructive approach to Kosovo which we very much welcome. We recognize their concerns and will continue to work with them in exploring ways of preventing the situation in Kosovo from affecting their own security. We have already increased the number of European Community mission monitors on the Albanian border with Kosovo and have also placed monitors in Macedonia.
It is our firm desire to see that the Federal Republic of Yugoslavia takes its rightful place in the European family of nations and plays a full part in the international community. President Milosevic has a clear choice. Choose the path of peace and reconciliation through dialogue or continue down the path of ever-increasing violence and confrontation and face continuing and deepening international isolation.
Madam President, I gladly concur with the Presidency's plea. I would like to add that the Commission is also strongly convinced that solely a dialogue and negotiations, with the involvement of international observers or those who can facilitate the process, will offer the chance of a solution. It is therefore unacceptable that President Milosovic continues to take the position that this is an internal affair, and that all interference from outside can be rejected. But at the same time it also means there is a risk that the conflict will escalate further, particularly after President Milosovic organized a referendum with a predictable outcome in which the population also turned against international interference, to call it that. Then the international community will be left with two choices.
The first is to step up the pressure. The Commission is in the process of implementing the decisions made within the Contact Group with regards to blocking the foreign assets of the Federal Republic of Yugoslavia, whilst at same time also stopping investment aid. A proposal of this kind will soon reach the Council.
Secondly, the Commission has also set out which positive measures President Milosovic could obtain in the event of his being actively prepared to cooperate. I am thinking of the support we would like to give to the implementation of the education agreement which has been drawn up. I am thinking of the humanitarian aid which is still being given despite Milosovic's political resistance.
But I am also thinking of the trade preferences which might be promised to Milosovic if he cooperates. I am thinking of the technical assistance as part of the PHARE Programme which Serbia is not able to claim in the present circumstances. I am also thinking of the trade and cooperation agreement which was offered to Serbia at the time, if they were to keep to the recommendations in the Gonzales report.
In other words, those who might feel that President Milosovic is not given any encouragement whatsoever to cooperate in a peaceful settlement of this conflict, should realize that there are plenty of offers on that point. For that matter, I am also thinking of the American sanctions which could then be lifted. And I am thinking of Serbia being readmitted to the OSCE and the United Nations. In other words, a whole series of positive measures that could return Serbia to the framework of the international community, yet Milosovic's interest in Kosovo still seems to have the upper hand.
Mr President, I conclude by observing once more that the European Union, too, should accept its responsibility in taking precautions where the protection of the borders of Albania and the former Republic of Macedonia are concerned. This is in fact the second precautionary measure the international community should take in this situation while there is the risk the situation might escalate further. NATO is looking into the situation. We know this. We also think that the Western European Union should conduct an investigation and should come up with possible recommendations, so that we will not end up once again in a situation where we might have cross-border conflicts leading to great streams of refugees. The European Union might blame itself for not having prepared itself in time, let alone for not having taken measures against it.
Madam President, thank you for accepting the compromise proposal put forward by Mr Titley against his own best interests. Mr President-in-Office of the Council, Mr Commissioner, in principle I can endorse today's two reports. I would like, in particular, to underline the Commissioner's words on the subject of the plan, what I as a parliamentarian would call a "carrot and stick' approach, a plan which in all likelihood promises a positive outcome. Not because we have any sympathy or support for Mr Milosevic, but because we must endeavour to do everything in our power to save the situation before the crisis escalates. This is neither the time nor the place to go into the missed opportunities of the past.
On the other hand, however, it only makes sense if Mr Milosevic realizes what will happen if he follows a certain course of action. And, Mr Commissioner, I would also like to lend my full support to your comments on the investment ban. I believe it is true that the sanctions, which are hurting, have made time a more critical issue for Yugoslavia. But sanctions only hurt if they are truly universal and are observed by everyone. Here the contacts with Russia are particularly necessary.
I would also like to endorse this plan on behalf of my group. Sanctions must hurt, but on the other hand there must also be a pay-off, in the truest sense of the word, if Milosevic is prepared to operate a reasonable policy. So our absolute support goes to Albania and FYROM. I am delighted that the WEU has decided to become involved. This is linked to the report which we have already debated at some length. We must use all the measures available to us. I also believe that the joint deployment of police forces would be very significant since the Serbian police do not enjoy a sufficient level of confidence and trust amongst the Kosovo Albanians.
Finally, I also believe that it is very important that we talk to the forces in Bosnia. As far as they are concerned, nonintervention in Albania, in Kosovo and in FYROM is tantamount to an invitation to stir up the conflict again. For this reason I would like to give my support to the reports and above all to the package of measures which the Commissioner has outlined.
Madam President, for some time now Mr Uschkin Hoti, a Kosovo Albanian professor and a great European, has been languishing in a Serbian jail because years ago he dared to suggest a European negotiated solution for Kosovo. In our resolution we call for his immediate release and we should take what he says as a warning. This is not the sudden escalation of a conflict. Kosovo has been the scene of systematic discrimination, torture, expulsion and even genocide for years.
1989 started with a quasi-coup by Milosevic abolishing the autonomy of Kosovo in breach of the then Yugoslavian Constitution. Today we can be in no doubt that it is Mr Milosevic who must bear the principal responsibility for what is happening, which is not individual cases of infringements of human rights, but crimes against humanity. For this reason I am very grateful to Mr Swoboda for Amendment No 3 in which he gives voice to this fact. Crimes against humanity can never be a domestic matter, even less so than infringements of human rights. In my view, the rightful place for Mr Milosevic and his thugs is before the tribunal in The Hague, not in the negotiating room.
There can be no doubt that we must strive for a negotiated solution. So the policy of the carrot and the stick is undoubtedly the right one. Sometimes, however, I have to say that I would like to see a little more of the stick. First and foremost, we must be clear that it will be difficult to get the better of Serbia with sanctions - as Mr van den Broek said very clearly earlier. What we must do is leave Serbia in no doubt that, if this genocide continues, it will end up alienating itself from the international community, with all the resulting consequences.
We need not only international observers, we also need international peace-keeping troops to monitor the return to autonomy in Kosovo, leaving the Kosovo Albanians free to come to an independently negotiated solution with Belgrade. In truth, I do not believe that the current murders will stop until we decide to impose our presence in Kosovo through observers, through the long-planned EU office and, if possible, through peace-keeping troops.
As the European Union we should not shy away from taking independent initiatives. Of course we need the contact group, but we should not allow ourselves to become hostage to it. Anyone who followed the meeting of the G8 Foreign and Finance Ministers in London saw how the G8 collapsed because Russia was completely unprepared to back the measures. In other words, Moscow is choosing to turn a blind eye to the genocide. We must be clear that this is quite clearly affecting the work of the contact group. Which is why, in addition to the contact group, we also need to project a clear and unambiguous voice from the European Union.
Madam President, according to information I have received from Belgrade, an agreement was reached last night, with US mediation, between Presidents Milosevic and Rugova. Under this agreement, they are to meet in Belgrade and there, in private and without a prearranged agenda, they will discuss the framework for continuing intensive negotiations at lower levels. I am surprised that Mr Henderson neither made any mention of this nor even appeared to be informed of it: in any event, he made no comment about it.
I believe that a very significant step has been taken here. Milosevic has thus accepted that the Kosovo question is a federal issue and not merely a problem within the Serbian province. Rugova, for his part, has renounced the demand for international participation in the negotiations - at least as far as the meeting in Belgrade is concerned. I feel that Mr Holbrooke can be congratulated on his achievements. The Council of the European Union and Mr Henderson will presumably be informed in due course of any concessions he may have had to make in order to bring about this agreement - in the form of reduced sanctions, for example.
The armed conflict in Kosovo that was mentioned by Mr Henderson has escalated. For example, two police patrols were recently attacked, one of them in Pristina itself. The road between Pristina and Pec has been blocked off, there are reports of artillery shelling of Kosovan villages, and new victims are being claimed every day. Under these circumstances, the events there must be regarded as a low-level war, which poses a threat to peace and security throughout the region.
Clearly we hope that the negotiations between Milosevic and Rugova on freedom and autonomy for the Kosovo Albanians will result in a reduction, or better still a cessation, of hostilities. We cannot be sure of this, however. There is a risk that one or other of the parties in the conflict (or both of them) may want to exploit the negotiation situation or demonstrate against it by escalating the violence.
I know that I can rely on support from Parliament in urging the parties to refrain now from violence and in demonstrating through our actions that we wish to give both the negotiations and the peace a chance.
Madam President, naturally the situation in Kosovo increases concerns of an escalation of the crisis throughout the Balkans. However, it must be pointed out that unilateral pressure on Belgrade will not lead to a solution. It reinforces the intransigence of extremist Albanian organizations who only aspire to independence and prevent a realistic approach to the problem by the moderate forces of Albanians in Kosovo, who are in the very large majority.
The European Parliament must call a spade a spade. It must declare loudly and clearly that existing borders are inviolate and must be respected, that the use of violence or the threat of the use of violence does not lead to solutions and is unacceptable in international relations, that sanctions and embargos hurt people and, in their minds, are not justified. Only an open dialogue between the Serb authorities and the leaders of the Albanian minority in Kosovo can lead to a solution which will ensure the inviolability of borders and respect for human rights and the rights of minorities.
To conclude, I have two observations for the President-in-Office.
Firstly, the acceptance by Mr Rugova of Mr Milosevic's invitation to visit Belgrade on 15 March, with a view to finding a solution by means of dialogue, has already been announced. Is this development not regarded by the President-in-Office as worthy of note?
Secondly, the Prime Minister of Albania proposed that Kosovo be the third Member State of the Federal Republic of Yugoslavia. Does the President-in-Office regard this as a constructive position for Albania? The creation of a new state in the Balkans?
Madam President, I think the people of Kosovo are as worthy as the people of Montenegro. They should therefore be given a charter which matches this, but obviously within the confines of the new Federal Republic of Yugoslavia. I fear that without a formula of this kind no definite peaceful settlement will be possible. It is true, the acute problem is getting people around the table and getting them to accept that international mediation is appropriate. In that respect, both parties have allowed opportunities to pass. I fully support the comment that human rights and the rights of minorities can never be reduced to an internal affair. For that matter, the entire situation over there proves that there are immediate consequences for neighbouring countries; think of Macedonia, Albania, and how they respond to it.
Secondly, I believe that, if we are talking about both encouragement and sanctions, we will have to be careful as far as sanctions are concerned. They must hit Serbia and not Montenegro as well. It is difficult to carry out some economic sanctions towards a federation without all the parts of that federation bearing the consequences. This while Montenegro has a far more open attitude; and I believe firmly that Montenegro's offer should be incorporated in such a way that a solution is sought within the federation, and that everything is not made dependent on Serbia alone.
There is one specific point I would like to draw attention to. This is the problem of the presence of Albanian migrants and Albanian refugees in the Member States. We all know that quite a few of these people are involved in buying and supplying arms which end up in Kosovo. On that front many Member States are failing to seize a great many opportunities to gain contact with these Albanians, to organize meetings with them, and to show other perspectives and make these possible. This is not an idealized picture; a meeting like this took place in Germany with great success. I think it would be very useful if, on this point, we were to try, as part of common policy, to give some proper direction to the difficult but real potential of the Albanians from Kosovo who are with us.
Madam President, Mr President-in-Office of the Council, Commissioner, I have a number of questions. There are a number of strange factors which make it seem possible that the UCK's activities are in fact a giant stratagem, manipulated, organized and orchestrated by Belgrade. Do the Council and the Commission have any information on the subject? Do they intend to carry out an enquiry into this question?
Mr President-in-Office, you say that the Belgrade government is no longer credible. Could it ever have been credible with Mr Seselj amongst its members?
Question three. As Mr Posselt said, the Kosovan leadership has sometimes shown certain weaknesses. A number of its members, who are in prison, are nevertheless very important, intelligent people, whom we have been able to meet, to discuss things with. They have been tried and sentenced under conditions one can only imagine. In particular, Mr Hoti has shown that he has quite clear ideas about the future of Kosovo and the future of relationships between Kosovo and Serbia. Have the Commission and the Council taken any steps to secure the liberation of Mr Hoti and other political prisoners in Kosovo?
Question four. The European Union has a habit of intervening when a crisis has already broken out. Is it not time to take measures before a crisis, to work to establish the logistics of a peacekeeping and a peacemaking force, to send observers directly to the borders between Albania and Kosovo and between Macedonia and Kosovo, and in any event, to prevent the Belgrade government from continuing to manipulate the situation?
Madam President, fellow Members, the crisis in Kosovo - a consequence of the fibrillation to which the former Yugoslav world is still prey - risks, as in the case of Bosnia, turning into a tragedy, with its resulting ethnic cleansing and counter-cleansing.
The National Alliance delegation considers the real popular revolts which occurred in this region to be more the consequence of the illiberal and despotic regime in power in Serbia than a real desire to reunite with Albania on the part of the population of Kosovo which is of Albanian origin and culture. However, the real supporters of European Union are overcome with a sense of helplessness when they consider that once again - faced with the prospect of an ethnic, and not only ethnic, war that could erupt in a region very close to us - Europe is finding it hard to be a valid interlocutor between the parties. In fact an interlocutor, to be credible, also has to throw its political weight on the negotiating table and the possible consequences of the failed agreement between the parties.
And here we come to the crux of the problem with regard to the European Union, which, until it has a common foreign policy, no one, or almost no one, will have any weight to settle the conflicts, including those closest to its borders. And thus we read about the attempts of the American mediator, Mr Holbrooke, who is meeting with the Serbian President Milosevic and the Albanian President while Europe is still discussing whether the crisis in Kosovo is an internal crisis of the Serbian Federation or can become a battle between States.
Mr President-in-Office of the Council, the National Alliance delegation considers that the institutional reform relating to the voting mechanism in the Council can no longer be put off, and therefore that unanimity must be abolished for foreign policy decisions.
The debate is adjourned.
It will continue this evening.
Question Time (Council)
The next item is questions to the Council (B4-0464/98).
Ladies and gentlemen, we are starting this Question Time 30 minutes later than stated in the agenda we all approved. Now, just as we are about to start, and bearing in mind that we cannot extend this debate beyond 7.10 p.m., I am being asked to allow two points of order. I will permit them, because the Rules of Procedure say that I should do so. However, I would ask you all to remember that the time used up on points of order detracts from the time available to people who have questions to ask.
Mr Sarlis, you have the floor on a point of order for one minute at the most.
Mr President, I am a registered speaker on Kosovo so please tell me when the debate will continue. I understand and respect the fact that questions must take place, but you must tell us when we will talk about Kosovo since it is not possible - and I have been in the European Parliament for 9 years - to strike off speakers who have been announced and who have been approved by the party. Please tell us the time during which the debate on Kosovo will continue and I hope that the President-in-Office of the Council will be able to organize his trips and his return accordingly so as to be present during the debate. But if he is not present we must still carry on with the debate.
Mr Sarlis, please listen to me. You were here when we approved the agenda. It is not the Presidency's fault that we are behind schedule. The debates will be resumed this evening at 9 p.m. At the moment, Mr Sarlis, all I can offer you is the chance to start Question Time, two minutes later now than it already was. So, Mr Sarlis, the debate will continue from 9 p.m. this evening.
Mr Dupuis has the floor on a point of order. You have one minute.
Just a few words, Mr President. In fact, I think there is some mistake, because we agreed that there would be a mini-debate with representatives of the groups and therefore an introduction by the Commission and the Council, a statement of the views of the various groups, and a reply by the Council and the Commission. Otherwise, it would not make sense.
Yes, Mr Dupuis. But you should raise this question with your group chairman, because it was not the Presidency which organized this debate but the chairmen of the various groups. At the moment, all I can do is manage the time allocated to me. And we are already behind schedule. I can assure the honourable Member that I have spent the last 30 minutes waiting to begin Question Time. I would ask you to raise your disagreements about the organization of our work with your group chairmen, because they are the ones who set the agenda. The Presidents of the sittings only try to implement what they have been allocated. And sometimes, like now, we have the problem that you are not happy because you have been unable to contribute, and the Presidency is unhappy because of having been unable to start at the proper time.
Ladies and gentlemen, I now consider the matter closed and we shall begin questions to the Council, as I said, 33 minutes late. We shall be unable to recover all the time we have lost, because Mr Henderson has to leave, and we Members of this House have other commitments.
Question No 1 by Mrs Ulla Sandbæk was to have been taken over by Mr Bonde, in accordance with the Rules of Procedure. However, since he is not here, the question lapses.
Question No 2 by Lyndon Harrison (H-0388/98)
Subject: SMEs' participation in the Single Act
Does the Council believe that the long-awaited Late Payment on Commercial Debt Directive and the recently published Venture-Capital Programme for SMEs will encourage these vital, job-generating agents to participate more decisively in the Single Market?
Late payment inhibits the competitiveness of small and medium enterprises and acts as a barrier to small businesses participating fully in the single market. The Commission transmitted a proposal for a Council directive to combat late payment in commercial transactions and presented its proposals at the Industry Council on 7 May. The Council looks forward to discussion of the directive at a working group meeting before the end of the United Kingdom presidency.
The Luxembourg job summit of 20-21 November welcomed the initiative of the European Parliament on the strengthening of budgetary resources earmarked for employment and invited the Commission to make formal proposals, for speedy adoption by the Council. On 21 April the Council gave its political backing to a package of up to ECU 420 million over three years for three strands of measures, including a venture capital facility run by the EIF to be targeted at an early start-up stage at SMEs with high growth potential.
The Commission has produced a draft paper on risk capital and job creation in the European Union, analysing the venture capital market across the European Union in comparison with the United States and concluding with an action plan outlining further work required at both Member State and European level. The Council hopes that these measures will boost in particular the small and innovative firms which are so vital to growth and employment across the European Union.
I am very grateful to the President-in-Office for that very positive reply because I know that the British Government has made this a priority for its six months. It may not be achieved now but I hope that it will be carried over to the Austrian presidency and brought to fruition, because this question of late pay really is the scourge of small businesses throughout the European Union.
Only recently, indeed this week, we have had the latest Grant Thornton report which demonstrates the enormous payment periods which still afflict small businesses in the southern states of the European Union. But even in the United Kingdom half of invoices are still paid late. 50 % are deliberate and SMEs wait 50 % longer than big businesses to receive their pay. If we can unlock this problem for small businesses in the European Union, the dividends in terms of jobs and getting our people back to work will be absolutely enormous.
I would like to thank my honourable friend for his supplementary. It is a very important issue. There are many small companies throughout the European Union who have believed that there are contracts that they could well take on but are often deterred from doing so because they feel that they will not be paid in a reasonable time period; therefore they would end up with very difficult cash flow problems which could in some extreme examples put their businesses into bankruptcy.
If one wants to improve competitiveness generally within the European Union, which I would hope we all would want, this is an important area which we should tackle. I hope that the draft directive will go a long way to improving the climate in which these small businesses operate and lay down clear guidelines to the larger sectors of the market that when they take on contracts with small businesses they should make the payments with in a reasonable period. If they do, and if this directive helps them to do that, that will go a long way to improving competitiveness by boosting the small company sector.
I would like to welcome the President-in-Office's response to my colleague's question but pick up the part about venture capital. This is a huge problem for small businesses. The European Union says a great deal about its support for small and medium-sized enterprises, but it is exactly such a company in my constituency that has been having great difficulty in accessing money from the European Investment Bank precisely to expand and provide additional jobs in an Objective 5b area. I would ask the President-in-Office if he could give me some assurance that it will be made easier for such companies to access such funding.
Thank you very much, Mrs Hardstaff.
Mr Henderson, as you can see, this Question Time is getting off to a good start because everybody is congratulating each other. Let us hope you continue to receive just as many congratulations throughout the hour and ten minutes we have available. Would you like to reply to Mrs Hardstaff's question?
I thank my other honourable friend for her further supplementary - which I think covers another aspect of this. It does raise the important point that, given the initial difficulties that small and medium-sized companies have, which were highlighted by Mr Harrison, they have to have an assurance or a belief that they will be paid on time. If they cannot raise the capital to finance a particular project which might involve additional investment then, even if they thought that the contract would be deliverable, and even if they thought that they would get paid, they might not be able to put enough cash up front to be able to make perhaps a minor modification to their equipment, or whatever, in order to be able to fulfil the contract. Therefore any measure which helps a small company to be able to tap into venture capital is a very desirable measure, and I hope that we will be able to push this as far as we can, making the necessary progress to be able to give that additional support to the small company sector throughout the Union.
Question No 3 by James Nicholson (H-0390/98)
Subject: Disparity between the pound sterling and the Republic of Ireland punt
Does the Council recognize the disadvantageous trading position being faced by Northern Ireland traders at present as a result of the serious disparity between the pound sterling and the Republic of Ireland punt and will the Council give a view on when the present position can be alleviated and whether it will act to ensure equal and fair trading between both jurisdictions?
The Council recognizes the importance of exchange rate stability for the effective functioning of the Single Market. As recognized by the 1997 broad economic guidelines, sound macro-economic policy management creates the conditions for stable exchange rates within the Community.
Member States reaffirmed their commitment to pursue stability-oriented economic policies at the Ecofin meeting on 1 May.
Mr President, I would also like to welcome the President-in-Office here today and thank him for his answer - brief though it was.
The reality of course is that the difference between the pound and the punt has been as great as 22 %. As Northern Ireland is the one part of the United Kingdom that has a land frontier with another European Union country, that difference is immense. It is affecting retailers and petrol stations and is putting people out of jobs in the border areas between Northern Ireland and the Republic of Ireland and is causing very serious damage to traders in that particular area.
I particularly wonder if the President-in-Office or his government or, indeed, the Council, would consider commissioning a study into the effects of this. We are now approaching the time when the single currency will be introduced in the other Member States. Taking into account the fact that the United Kingdom is not going to be part of that single currency and the Republic of Ireland will be, will he undertake to have a look at the damaging effects this will have on retailers and all the businesses in Northern Ireland, even though it is a crystal ball gazing exercise at this stage?
The honourable Member raises an important point which clearly is felt by his constituents. The exchange rate differences between the punt and the pound will have always had an effect on the border area between the Republic and Northern Ireland. I can remember not so long ago when the relationship was quite the reverse.
I can reassure him that Ecofin is committed to monitoring the way in which exchange rate movements take place as we move into an era of the single currency and its relationship to the other currencies it affects.
I can also say - and this is not a matter for the Council - that the British Government itself will be monitoring the way in which there are movements in the economic situation between single currency countries and the United Kingdom. That would obviously include the Republic of Ireland and the Northern Ireland part of the United Kingdom. That is part of the process of monitoring the degree to which any convergence takes place.
The honourable Member will know that it is the stated aim of the United Kingdom Government that there should be a period during which convergence could take place between the economy that is determined by the pound currency and the economy which is determined by the single currency.
So there will be a monitoring by Ecofin. But additionally, the United Kingdom Government will be conducting their own analysis. That analysis they will, I am confident, raise in Ecofin, which will help to build part of a pattern for the Council to monitor.
Question No 4 by Felipe Camisón Asensio (H-0393/98)
Subject: Creation of a European agency for safety in civil aviation
What information can the Council provide on the possible creation of a European agency responsible for safety in civil aviation?
In December 1996 the European Commission made a recommendation for a Council decision authorizing the Commission to start negotiations on establishing a European Aviation Safety Authority. Since then the Council has been actively considering the issue.
The Council recognizes the need to achieve a high uniform level of aviation safety in Europe and therefore supports EASA's establishment. Council bodies are carrying work forward on the assumption that the Safety Agency will take the form of an international organization based largely on the joint aviation authority system. Interested parties recognized at European level have been consulted and support the quick establishment of such a safety agency. The Transport Council is expected to consider a decision on a negotiating mandate at its June session.
Actually, having heard the Council, I have the impression that we pretty much agree that this project, that of this Agency, is enormously important, perhaps not in the short-term, but certainly in the long-term. And not just because of its potential implications for improved on-board conditions, but basically because of the guarantees it could provide for the whole aviation system.
Any doubts we might have had have not been completely resolved by the speech from the Council. So we would ask whether the Council thinks any difficulty might arise, where the Council or any Member of the Council is concerned, regarding the idea of this Agency being global, whether it is going to be an exclusively Community body, or is really going to be extended, for example to the eastern countries. Is this a problem, and how would the Council resolve it?
I thank the honourable Member for his supplementary. It is a very obvious point. It is a matter that has to be subject to the consideration of the Council. There is a view that it needs to be as wide as possible so that the highest safety standards can be monitored, scrutinized and agreed over that wide area.
I should like to ask the President-in-Office whether at the conference, which as he said, is going to create such an agency, consideration will also be given to safety inside the aircraft. For many years now there has been a decision that you could only take one piece of hand luggage into the aircraft. I fly a lot and have noticed that this is not respected by most airlines. It is one of the main factors of aircraft insecurity in the event of accidents or difficulties. Does he intend to take steps to ensure that this particular problem is included in the negotiations and in the preparations for the agency?
It really is a matter which should be for the airlines. I know that I have been a sinner in that regard on a number of occasions: I have tried to take too many bags on and sometimes I have been told by the airline to leave the bag at the steps and it gets put in the hold. This is one of the issues which could be covered by the Safety Agency. The intention is that it would be responsible for all areas of aviation safety - specifically aerodromes and air traffic control - but it would certainly also cover the area suggested.
Mr President, as a pilot I myself am often in the air and it occurs to me that, contrary to what we may imagine, with Eurocontrol in particular, interfaces often do not meet safety standards. I believe we need new standards legislation in this area to form the basis for a single European agreement based on the same software and hardware platforms.
Secondly, GPS has brought us new opportunities in navigation. Not too long ago I was in Moscow where we will be getting another system in the form of GLONASS. This heralds the start of a new era in navigation. To what extent will this new agency's remit include setting safety standards for future projects?
The honourable Member has raised a very relevant point. I would certainly hope that the remit of the Safety Agency would cover responsibility for looking at the impact of new technology in many areas of aviation safety, and a capacity to make recommendations on the testing of new technology and on requiring higher safety standards to be met.
Question No 5 by Alan Gillis (H-0395/98)
Subject: Money laundering
Given the illegal activities of non-resident registered companies in Ireland what action does the Council intend to take within the context of European anti-drug policies to persuade the Irish Government to close these companies which the government has admitted are involved in money laundering activities?
A Council directive on prevention of the use of the financial system for the purpose of money laundering has been place since 1991. The Commission draws up reports on the implementation of this directive at regular intervals and submits them to the European Parliament and the Council. The Commission has not so far submitted any proposal to change legislation on money laundering.
As for the specific question put by the honourable Member, the problem to which it refers has not been discussed within the Council's bodies.
I would like to thank the President-in-Office. I am very disappointed that this very important issue is not further up the agenda. One could almost call it an outrage, in fact, given the hundreds of thousands of EU citizens - most of them very young people - whose lives are being completely destroyed by the drug barons who make themselves vast fortunes, assisted very often by inadequate company legislation. Most of these young people go to a very early grave.
We in Parliament have made the whole drugs issue a top priority. In view of this, I should like to ask the President-in-Office: does he not think that he should also make money laundering and the fight to combat drugs and drug trafficking a top priority, bearing in mind that the European Union has almost no borders now and there is free movement for these traffickers?
I agree very strongly with the point the honourable Member raises. Undoubtedly there is a link between the provision of drugs for drug abuse and money laundering from the profits of drugs and, indeed, sometimes securing the finances to purchase them in the first place. I would say to him that if he believes that there is some way that current regulations are not being applied, he should draw this to the attention of the authorities.
The presidency has made the whole question of combating this trade in drugs and allied activities like money laundering a top priority. The European Conference set up an experts' group to look at how drugs could be combated across a wider area than just the European Union but also covering the countries which wish to accede to the European Union, some of which are often involved as transit countries from the source of drugs and are therefore linked in with the provision of the financial resources to purchase them or get profits out of them.
It is a top priority and I am sure that the Cardiff Summit will want to address this issue. It has been a high-profile issue. It is very much a people's issue - parents and others throughout the whole European Union are terrified that their children might come into contact with drugs and end up as drug abusers. I have no doubt that they will give full support to action the European Union - or any of the nation states within the European Union - can take to combat this evil trade.
I was the rapporteur on enlargement in Eastern Europe and internal security. What we are currently seeing is that, due to the large privatization programme, coupled with uncertainties in terms of law and order, large scale money laundering is going on in countries wishing to accede to the Union, in some cases the laundering of money which comes from the European Union and is then transferred back to it. Does the question of money laundering have a role to play in the structured dialogue with the countries of central and eastern Europe and in the preparations for accession? This issue was introduced into my report by Mr Schmid of the Social Democrats. Countries wishing to accede to the Union must take energetic measures to counter money laundering prior to accession.
The honourable gentlemen is absolutely right that there is and should continue to be a dialogue between the Union and the countries that wish to accede to the Union on the whole question of combating this trade in drugs and the allied problem of money laundering.
I hope I can also reassure the honourable Member by highlighting the fact that as part of the screening process, there is a need for those countries which wish to accede to the Union to meet the Union's acquis. That covers the banking system; and one of the elements of the banking system which is important in this is to follow banking regulations which, in very simple terms, require people to identify the source of large sums of money which they are depositing in the banking system. I do not know whether that applies already in some of the countries which wish to accede to the Union. It may in some areas, it may in some banks. But, as a banking unit, that will form part of the screening in the banking area and can be an important protection.
Mr President-in-Office of the Council, the European legislation on money laundering to which you referred earlier does not apply in Gibraltar, does not apply in Jersey, does not apply in Guernsey, does not apply on the Isle of Man - though all of these are British sovereign territories - and does not apply in small countries such as Andorra, Monaco and the Vatican State. Has the Council discussed how these loopholes, which are very important in practical terms as they represent the central concentrations of money laundering in Europe, can be closed?
I do not wish to respond about the specific territories that were referred to by the honourable Member. Without prior notice and a detailed analysis of the situation in each area, that would be wrong. However, in general terms, I can say that it is very much in the interests of those offshore banking sectors that they meet the normal regulations that apply internationally. If they are found not to be meeting those standards, there will be a loss of confidence in their ability to fit into the rest of the world banking system. That would deprive them of a lot of deposits they would find attractive.
For instance, I know that on the Isle of Man strong efforts have been made to make absolutely clear that the level of regulation required there is the same as would be required in the City of London. You can argue about the adequacy of the City of London's regulation; but the Isle of Man authorities, as one example, are very keen to ensure that is the case. In Gibraltar too measures have been taken by the government to make sure they were able to reassure any potential investor that the same kind of international standards in banking applied there as applied elsewhere.
So there is an awareness by those authorities, for their own commercial interests, that they meet international standards. That should be a reassurance for investors and should also be a deterrent for any potential money launderer who thinks he can have an easier ride there than in one of the banking systems within the main part of the European Union.
Question No 6 by David Bowe (H-0400/98)
Subject: Environment Council of 23 March 1998
Is the Council happy with the outcome of the Environment Council of 23 March 1998? If not, why not?
I am happy to report a very satisfactory outcome from the Environment Council of 23 March. The Council reached four common positions, agreed four sets of conclusions and made good progress in a number of key areas such as climate change and air quality. This work should make a valuable contribution to improving the quality of life for people in Europe. A good part of this success was due to the availability in good time of Parliament's opinions, thanks to the work of the Committee on the Environment, Public Health and Consumer Protection of which I know the honourable gentleman is a member.
I thank the President-in-Office for his compliments about the Committee on the Environment, Public Health and Consumer Protection. I will relay them to my colleagues. I would agree with the Council's analysis of the first meeting of the Environment Council during this presidency. It is an excellent step forward in shaking off the last vestiges of the image of the UK in particular as the 'dirty man of Europe' .
However, I would like to ask what else - this is only the first step - will the presidency be doing or does it think it has already done during this presidency to achieve more in the field of the environment and completely sweep away this image of the UK as being 'the dirty man of Europe' ?
I thank the honourable Member for his question. The presidency and the Council at this time have taken the whole question of environmental improvement as a top priority. In addition to the points to which I have already referred in my initial answer, I am also pleased that common positions on three directives on landfill, emissions from light vans and emissions of volatile organic components from certain industrial processes have been agreed. There is now, I understand, an opinion from Parliament on those matters.
The Council also agreed conclusions on climate change which assess the outcome of the Kyoto Conference last December and set out the main priorities for work to be done on emissions trading and other matters before the next conference of the parties in Buenos Aires in November. These are all important pieces of work which have been done to improve our environment throughout Europe, and I hope they will give a bit of momentum to the whole question so that the work can be carried on by the honourable Member's committee and, indeed, by future presidencies of the Council.
I should like to welcome the President-in-Office to this other place and ask him if he shares my concern that the informal Council of Environment and Transport Ministers have indicated their desire to introduce a kerosene tax which would have dramatic effects on air travel? Would the minister not accept that, in fact, air transport is probably one of the cleanest, most environmentally friendly ways of transporting people and goods across Europe and that it would be wrong to target air transport in this way? Would he not also agree that imposing a kerosene tax, which I understand is the desire certainly of the Environment Department in the United Kingdom and others across Europe, would have a very detrimental impact on what is an environmentally friendly form of travel and on the local economies and those employed at airports and by airlines?
It is always a great pleasure to receive a question from the honourable Member, whether it is in this Chamber or in another place. I know she takes a keen interest in the matters we are discussing.
There is no question of the Union targeting a particular sector of economic activity and requiring that sector to make a larger contribution than other sectors to environmental matters. The important principle is that all sectors of economic activity should, on all occasions, carefully monitor and scrutinize the environmental impact of anything they do. Indeed, the Treaty of Amsterdam requires the Union to take cognizance of that in any of its measures.
I hope I can reassure the honourable Member that, at the moment, the matter to which she refers is a proposal. All the various agencies which will be examining this proposal will be looking at what the effects are to see if the desired result would be likely to accrue. When we have further analysis and further consultation, then I will be in a better position to be more definitive. I am sure that the honourable Member will come back again, if not in this place then in another place, with a similar interrogation.
I know Miss McIntosh has to divide her time between two parliaments these days but I wonder whether she is aware that at lunchtime today this Parliament voted against the concept of a kerosene tax and the Labour Members of this Parliament supported that position on the advice of Her Majesty's Government. I wonder whether the minister would welcome that decision?
Mr Henderson, you have the floor if you would like to reply to that question. You have the right to reply or not to reply. I invite you to take the floor, but this question goes beyond the precise scope of the original question. So it is up to you to decide whether or not to reply to Mr David Martin's comment-cum-question.
Mr President, I cannot resist one of your invitations. I say to the honourable Member that I was not aware of that decision, but it is something that will be taken into account by the Council in its deliberations.
As they deal with the same subject, the following questions will be taken together:
Question No 7 by Pedro Marset Campos (H-0405/98)
Subject: Situation in Palestine
In view of the unacceptable behaviour by the Israeli Prime Minister, Mr Netanyahu, during the recent visit by the EU Minister-in-Office, Mr Cook, does the Council not think that the European Union should adopt a firmer attitude, irrespective of the consequences, and demonstrate clear support for the Oslo peace agreements and the UN resolutions by urging Israel to comply with all UN and UN Security Council resolutions?
What action is the Council planning to take in order to ensure that the Israeli Government adopts and complies with the UN resolutions? Question No 8 by Sören Wibe (H-0414/98)
Subject: Economic sanctions against Israel
The conduct of the UK Foreign Secretary, Mr Cook, on his recent visit to Israel/Palestine was extremely courageous. The Israeli Prime Minister, however, showed no will to negotiate and acted very arrogantly.
Does the Council not consider that more practical action must be taken against Israel, possibly in the form of economic sanctions, to persuade them to respect the peace agreement?
The Council's approach to the Middle East peace process is firmly based on international legality, including United Nations Resolutions 242, 338 and 425. The Council has, over the years, constantly been urging Israel to comply with these resolutions. The Council believes firmly that the Oslo process and the principle of land for peace represent the best prospect for a solution offering justice for the Palestinians and security for the Israelis.
Mr President-in-Office of the Council, thank you for your answer, but I think it is inadequate, for the following reason. The State of Israel was created 50 years ago, and it is also 50 years since the UN committed itself to the Constitution of the State of Palestine.
Israel has a great ally - the United States, with its lobby - whereas Palestine should get special help from us, both for the sake of peace in the Middle East and for the sake of the future of the Mediterranean.
Does the Council not think the European Union should make more of a contribution, in order to have - as has always been the case - a vision of solidarity and scrupulous compliance with international legislation, in the face of Prime Minister Netanyahu's actions, which place constant obstacles in the way of this peace process?
I very much agree with the point raised by the honourable Member that there is a need and it is proper that the European Union should be involved. Indeed, it has a responsibility to try to do what it can to resolve the various differences in the Middle East. I cannot recall being at any Council meeting over the last year when there has not been a discussion of activities which could be undertaken on behalf of the Union to try to make a contribution to the peace process.
During the presidency there have been two visits to the Middle East, the second by Prime Minister Blair, resulting in a conference in London at which there was an attempt to take the peace process further. The conference in London was important because it re-established the dialogue. There is now an opportunity for a further dialogue to take place at the invitation of the American Government. As I understand it, the remit which has been issued by the American Government is broadly acceptable to President Arafat. At the moment steps are being taken by both the American Government, with the support of the European Union, to try to persuade Mr Netanyahu to also take part in those talks. We have been aided by our special representative who has undertaken a lot of hard work on behalf of the Union in the Middle East in the recent past.
It is crucially important, given that we are the largest donors of aid to the area, that we also exercise our political obligation to try to help the peace process and continue to put the maximum pressure on the parties involved to try to broker a settlement.
I would like to thank the President-in-Office both for his reply and, above all, for the British Presidency's efforts in this area, which I truly appreciate. However, I still wonder - like Mr Marset Campos - whether rather more concrete measures are perhaps needed, in the form of political or economic pressures on Israel, in order to persuade it to take part in the peace process.
I would like to ask a concrete question: Has the Council during its presidency, for example, requested or demanded of Israel that it should permit the millions of Palestinian refugees who for generations have lived in refugee camps outside Israel to return to their former homeland? Has it, for example, also required of Israel that it should return the Palestinian properties that were stolen from the Palestinian people in connection with the 1948 war?
I believe it is this type of concrete requirement that needs to be made in order to persuade Israel to modify its current dangerous behaviour.
I thank the honourable Member for his question. On many occasions during this presidency the Council has tried to put pressure on the parties in the Middle East, including Prime Minister Netanyahu to try to persuade them to take action on the issue to which the honourable Member refers and indeed many other issues.
It is important to make progress little by little, if that is the only way that progress can be made. Many who are involved or who have a knowledge of the circumstances recognize that there really has to be the kind of dialogue that tackles simultaneously the various political and economic questions so that there are steps forward as part of a package to which all the parties are committed.
The problem of trying to put emphasis on one part is that progress on a piecemeal basis is not always permanent and often leads to a situation in the near future where there is a regression from any advances that have been made. That is why there is a need for a wider dialogue involving the political and economic issues. We have been urging the Israeli Government to take part in this latest American initiative. At least the dialogue is back - to some extent - on track after the London talks.
Question No 9 by Anna Karamanou (H-0411/98)
Subject: War scenarios in children's electronic games
According to a recent investigation by the Greek newspaper , the war industries have found suitable territory for expanding their business enterprises in the games market with the aid of simulation technology. Using war scenarios and simulated battlefields, children are trained in the techniques of war, the use of violence, in cunning and guile in order to become the 'super-warriors' of tomorrow. The deserts of Iraq and Kuwait are the settings for games such as Desert Tank, Super Battletank, M1 Abrahams and Desert Strike in which the players are called on to drive tanks and pilot helicopter gunships and destroy the hideouts of the 'non-Christian terrorists' .
What measures will the Council take to protect the minds of children from all such profiteers and warmongers and how will it intervene to pass on to the new generation European peaceful values and a rejection of war and violence as a means of resolving differences?
The Council has been examining two proposals on related subjects. First a draft decision for a multi-annual Community action plan on promoting safe use of the Internet. The action plan would promote several measures against violence and illegal material on the Internet including, firstly, systems for labelling or rating material according to its level of violence, for example. Parents would be able to use the so-called filtering programmes which can block access to material which has been labelled as violent. Secondly, hotlines for Internet users to report illegal material and enable law enforcement authorities to prosecute its originators. Thirdly, other awareness-raising measures so that parents know what tools are available for protecting their children. The Council is also examining a proposal for a recommendation on the protection of minors and human dignity in audio visual and information services. The proposal recommends that Member States voluntarily establish national frameworks for the protection of minors in the fields of broadcasting and on-line services, in particular by encouraging the parties concerned - users, consumers, businesses and public authorities - to take part in developing and implementing measures for that purpose. It also recommends the establishment of self-regulatory frameworks and codes of conduct at national level for on-line services. I hope that the Council and the Parliament can continue to work closely together on both measures to make sure that they are adopted as soon as possible.
Mr President-in-Office of the Council, from your answer I gained the impression that the issue is not being faced with the attention its seriousness demands. It is not possible to treat as insignificant the fact that the education of the younger generation of European citizens has literally slipped out of the grasp of institutional bodies and is now in the hands of profiteers, especially those who benefit from the cultivation of violent behaviour among the young, and those who through video games and CD-ROMs - and I am not simply referring to the Internet - essentially involve our children in war scenarios and literally teach them war techniques, I would say, à la Ancient Sparta. Every day we are witnesses to the increase in the violent behaviour of children and in criminality and I think that the Council must come up with more serious measures than just advice. I thing that the existing legal system at the level of the European Union does not cover the issue, which I regard to be of vital importance. I also think that few markets are as dangerous as those of video games. There is a relevant article in the January 1998 Economist which, Mr President-in-Office, I would recommend that you study.
I thank the Honourable Lady for her supplementary question. I think she gives further emphasis to the need to take action. I cannot really add to what I have already said on the action. It is practical, but I know that there are many millions of people throughout the European Union who feel very strongly about this. That is why it is important that we come forward with proposals to do what we can in a practical sense to try to create a better environment for technologies such as the Internet.
May I say to the President-in-Office I found his reply very positive and most encouraging. I am very pleased with that but I would like to ask him if there is not some further action we can take. It is fine that parents should take responsibility, but one of the problems with the Internet is that in most families it is the young people and the children who know how to operate it and the parents have not a clue.
It seems to me that we have to do more about the people who are making a lot of money out of promoting violence in this way. I wonder if we can look at the possibility that some of these matters, particularly where instances of racist or religious animosity are involved, infringe the new article that was agreed at the Amsterdam Treaty conference on non-discrimination. When that is ratified maybe it might be a vehicle by which we could prosecute some of these people. After all, the European Union came into existence very largely because of the suffering and the misery of two World Wars but there is a new generation of young people growing up who do not know what the horrors of war really are. This kind of sanitised presentation of violence is extremely worrying indeed.
The honourable Gentleman raises two important points. There is a very real point about parents being able to take action on the Internet to block material which they do not want their children to see. I find it difficult to operate a video properly, and I usually have to get my son to show me how to work it, but that is very simple technology compared to the Internet. It is a very real point, and maybe local public authorities could be offering parents advice on how they might come to grips with the technology.
On the question of what should happen to those who are the perpetrators of material which is in contravention of the law: if it is in contravention of the existing law, then it should be reported to the authorities, and it would be up prosecuting authorities throughout the Union to decide whether or not there was a case which they could take to court. As to whether or not the situation changes after the Amsterdam Treaty, there is a further onus on the Community to make sure that any action it takes is non-discriminatory, and that is something which will be borne in mind in any activity that we take as a Union to try to counter the effects of some of those damaging products which are on the Internet.
Question No 10 by Hans Lindqvist (H-0416/98)
Subject: Harmonized EU eco-labelling
Sweden is well endowed with reliable eco-labelling systems, having three of them, namely Bra Miljöval, Svanen and KRAV. Eco-labelling has achieved a success in Sweden that is unparalleled in other EU Member States. This is the result of conscious efforts by the environmental movement to stimulate demand for eco-labelled products and of the great interest shown by increasing numbers of consumers who are committed to protecting the environment.
The EU is preparing to prohibit Swedish eco-labelling schemes. There is a new proposal for a directive, pursuant to which only the EU's own eco-label, the flower, will be permitted. Independent eco-labelling schemes, such as the Swedish Nature Conservation Society's Bra Miljöval, are to be banned. Despite the substantial efforts made since 1992, the EU scheme still has no more than a handful of licensees. Its drawbacks are so great that it has not been attractive to licensees or consumers. Environmental organizations will reportedly no longer be guaranteed places in the Commission's consultative forum.
In view of this, what will the Council do to stop the Commission changing things for the worse in relation to the environment?
One aim of the Commission's proposal for the division of Regulation 880/92, which established a Community eco-label award scheme, is to ensure greater consistency and complementarity between that scheme and other schemes operating within the Community.
The proposal does not seek to prohibit other schemes operating at a national or regional level. Rather, the effect of Article 11 of the proposed new regulation would be that within five years national schemes should be limited to those product groups for which there were no criteria established under the Community scheme.
The working group of the Council has held an initial discussion of the proposal, attended by representatives of the Commission, and this was one of the issues on which a number of Member States expressed concern. There are no plans at present for further discussion of the proposal.
We have, of course, only today discussed a report on this question in Parliament. During that discussion, Parliament backed demands that no deterioration should be permitted in the national regulations as a result of the introduction of EU regulations that are to apply throughout the territory of the EU. It was stated very clearly that it must be possible after a period of five years to guarantee that the Community's eco labels are at least as rigorous as the labels used in the best of the national eco-labelling programmes.
My supplementary question is: Does the Council support this decision of Parliament, and what other conclusions does the Council draw from the extremely positive debate that has taken place in Parliament today?
As the honourable Member will know, and I thank him for his question, there has not been the necessary support in the Council for a similar proposal.
Whether or not the Council would accept modifications which are suggested by the honourable Member's committee is something that I cannot comment on at this time - it was only adopted today. But it is something which is before the Council and it will be for the Council and the Member States to make an assessment of the impact of the proposals on the general scheme of things and to see whether or not their original reservations have been met.
Question No 11 by Maj Theorin (H-0417/98)
Subject: Common military defence
The issue of common military defence and immediate integration of the WEU into the EU has been removed from the Treaty of Amsterdam, whereas humanitarian, peacekeeping, early warning and conflict-solving tasks have been considered to be important matters of common interest. In spite of this, proposals concerning common military defence are constantly referred to Parliament. Does the Council consider that common military defence will become a reality in the near future?
After ratification of the Amsterdam Treaty, the new Article 17 of the TEU will stipulate that 'the common foreign and security policy shall include all questions relating to the security of the Union, including the progressive framing of a common defence policy, in accordance with the second subparagraph, which might lead to a common defence, should the European Council so decide' .
Subject to the adoption of such a decision by the Member States 'in accordance with the respective constitutional requirements' , the new Treaty therefore describes common defence as a possibility left open for the future under the conditions set out in the article. Upon entry into force of the Treaty this text will define the parameters of the Union's handling of the question of common defence.
Thank you for answering my question. The Council's representative is absolutely right in stating that this is what the Treaty says, and it also says if the Council so decides . That these words have been introduced since the Maastricht Treaty is, of course, also due to the fact that there are a series of countries in the EU that do not currently back a common defence policy. And many have also made it clear that the Treaty of Amsterdam as it stands means that the question of a common defence has now been put aside for some time to come. This applies to the UK, Denmark, Sweden, Ireland, Austria and Finland, all of whom say that they are not prepared to enter into a common defence policy in its present form.
As I interpret the situation, the Council's reply to my question is therefore that a common defence policy is not on the agenda for the near future.
I would like to thank the honourable Member for her question. I hope I can reassure her that the Council has currently a capacity to debate foreign and defence policy and, indeed, does so on many occasions. But the articles to which the original question referred was a matter of common defence.
The position which was adopted in Amsterdam is a position which is acceptable to all the countries within the Union. It is one which allows a debate, it is one which allows as much common action as is practical under the Petersberg tasks, where there is a need for activity to relieve a crisis or whatever.
The question of military defence is something which has to be determined in another forum. There are different views on that matter. There are different associations within the European Union on defence matters and I foresee in the near future no change in that regard.
Thank you very much, Mr Henderson. We have exactly 5 minutes left until the deadline we agreed on. I propose a joint reply to Questions Nos 12 and 13. I am sure that with your customary conciseness and the discipline of Mr Newens and Mr Gahrton, we will be able to finish at 7.10 p.m. as agreed.
As they deal with the same subject, the following questions will be taken together:
Question No 12 by Arthur Newens (H-0419/98)
Subject: Iraq - UN Agreement
Would the President-in-Office make a statement on the way in which the recent agreement between the United Nations and Iraq on site inspections for weapons of mass destruction and for increases in the supply of food, medical and humanitarian aid is working out in practice? Question No 13 by Per Gahrton (H-0455/98)
Subject: The Iraq embargo
At an EU conference on humanitarian aid to Iraq held in early April, a member of the Commission, Mrs Bonino, directly attacked the Iraq embargo on the grounds of its anti-humanitarian impact.
Does the Council share Mrs Bonino's view that the embargo is doing more harm to the innocent than to the Saddam régime? Is it prepared to initiate action to alleviate or lift the embargo?
UNSCOM's inspections of sensitive sites began again on 6 March. All went ahead with full Iraqi cooperation, albeit with some bureaucratic delays. Inspections of presidential sites followed shortly afterwards on 26 March and 4 April, proceeding without any major difficulties. The United Nations humanitarian aid programme under Security Council Resolution 1153 will not come into force until the government of Iraq has submitted a distribution plan to the UN and that plan has been agreed by both sides.
Food and medicines have never been subject to sanctions. Under the UN humanitarian oil-for-food programme, the Iraqi government is able to export large amounts of oil to fund the purchase of humanitarian goods. Following the UN SecretaryGeneral's recent recommendations for improving the oil-for-food scheme, Iraq will be able under the next phase of the programme to more than double the volume of its oil exports to USD 5.3bn over a six-month period.
The recent European Union meeting, which discussed the humanitarian situation in Iraq, demonstrated the continued commitment of the European Union and the international community to do all it can to help the Iraqi people. Regrettably, this commitment is not shared by the Iraqi regime. The regime has ample resources available to it under the UN humanitarian programme but chooses not to use them to help ordinary Iraqis. The EU will continue to support the efforts of the UN to persuade the government of Iraq to deploy the resources available to it to best meet the needs of the Iraqi people. The conditions for lifting the UN sanctions regime against Iraq are clear: when Iraq complies with all the relevant UN resolutions, sanctions can be lifted.
Does the President-in-Office accept, nonetheless, that the agreement made with Iraq by the United Nations Secretary-General has not led to any real increase in the level of imports of food and medical supplies, which are only at about a level of a third of the volume imported prior to sanctions, occasioning great hardship and many deaths which, of course, are partly the fault of the Iraqi dictator?
Will he take up through the appropriate channels the serious bureaucratic delays occasioned by the United Nations Sanctions Committee and also the exclusion of a large number of items, including things like microscopes, eye glasses, spatulas, thermometers and vaseline, which cannot be considered as military supplies and are hitting the most vulnerable sections of the population, not Saddam Hussein and his particular clientele?
I thank the honourable gentleman for his question but I have to say to him that it is Saddam who is using children to play politics. The capacity has always been there for the Iraqi Government to have food and supplies for oil. That was reinforced in the agreement brokered by the Secretary-General of the UN. The opportunity is still available if Iraq meets the very reasonable terms which have been laid down.
The Council's representative says that it is Saddam who is using children to "play politics' . All of us here are, I am sure, convinced that Saddam's regime is a repugnant dictatorship, but surely it is rather too easy to blame everything on this regime. There are, as we all know, reports from numerous humanitarian organizations, which in no way support the Saddam regime, about the dreadful consequences that have ensued as a result of the boycott.
My question was prompted by the fact that Commissioner Bonino has also realized that the effects are dreadful. Nevertheless, is it not the case that the Council must take into account the real effects of the boycott and not simply blame Saddam? I would therefore like to pose the following question: Precisely what conditions need to be fulfilled? How are we to know that Iraq has fulfilled all of the UN's conditions? How will we ever be able to prove that there is not a single illegal weapon in Iraq?
While thanking the honourable Member for his question, may I say to him that the food and medical supplies for oil are available because the Council and our international allies in the United Nations are aware of the potential impact on a society of not having access to those important commodities. That is why every effort has been made to enable Iraq to purchase the necessary equipment and supplies. It is Iraq that has chosen not to meet the very reasonable conditions which have been laid down and reiterated by the UN Secretary-General in his recent proposal with the Iraqi Government. The facility has always been available. It is still available and it is up to Iraq to respond to a very reasonable position on behalf of their people who are desperately in need of those supplies.
Thank you very much, Mr Henderson.
Ladies and gentlemen, since the time allocated to questions to the Council has now expired, Questions Nos 14 to 38 will be dealt with in writing.
That concludes Question Time.
I would like to thank Mr Henderson.
Mr Papakyriazis has the floor on a point of order.
Mr President, the point of order I want to raise is obvious. I wish to express my concern and make a protest, since we did not have the time to examine more questions. I naturally understand your position and fully respect it, but this is the reality. I also take into consideration the fact that a debate such as the one on Kosovo is a very serious reason for this delay. However there is a point at issue, and I hope that you realize this. I would like to ask a question which is not simply rhetorical but fundamental: if I consider that my question is timely and serious and, given that its debate has been adjourned for this specific reason, can I bring it up again at the next sitting?
Mr Papakyriazis, I have two things to say. Firstly, the agenda is set at the meeting of group chairmen. So I would be grateful if you would address your complaints about the agenda to your representative at those meetings. This Presidency had to wait half an hour today before being able to start Question Time. So I would be extremely grateful if you would address any comment you might have on the matter to your group chairman, since I am only responsible for the implementation.
The second point is that if you withdraw your question you can reformulate it. But if you do not withdraw it, it will be answered in writing, as I said earlier, within the next 48 hours. So, Mr Papakyriazis, you have the choice of receiving a written reply within that period, or of withdrawing your question. In the latter case, it would be entered for Question Time again, but I can give you no guarantee that it would be dealt with here in this Chamber.
(The sitting was suspended at 7.15 p.m. and resumed at 9.00 p.m.)
Euro-Mediterranean cooperation (continuation)
The next item on the agenda is the continuation of the joint debate on oral questions to the Council and the Commission on Euro-Mediterranean agreements.
Mr President, Mr Vice-President of the Commission, this morning's news headlines ran as follows: "Palestinian in Jerusalem stabbed by Jewish extremists and bombing of southern Lebanon by Israeli air force with four civilians dead' .
Such is Mr Netanyahu's style of peace process. Let us not deceive ourselves: the peace process between Israel and Palestine has reached a deadlock, if indeed it exists at all any more. The Oslo Agreement, the foundation of this peace process, is no longer being respected by the Israeli government. We must take note of this fact as it has a drastic effect on the whole EuroMediterranean Partnership. At the beginning of the Partnership we tried to separate the Euro-Mediterranean Partnership from the peace process. I hope that it is now clear to everyone that this is not possible. If we want to make progress in the EuroMediterranean Partnership we must get involved in the so-called peace process. Then, when Israel and Palestine are negotiating, we must have a say.
A second point which has concerned us recently, and which is also closely linked to the Barcelona process, is Algeria. The European Parliament delegation has, as I see it, opened a door of dialogue with Algeria. This Parliament now also sees many things in a new light, particularly as our colleagues who were there and who have presented us with a detailed report have now been able to correct a considerable degree of false information. We must proceed resolutely down this path. We must seek cooperation with our colleagues in the Algerian National Assembly and assist them in continuing the process of democratization in Algeria, which was begun successfully by means of the elections. We cannot do much but we should be prepared to do what we actually can do, which is to help Algeria by taking on its concerns, by being prepared to work together with the Algerians, for example by fighting terrorism, not in Algeria but in our own States, in Europe. So far we have been very negligent in this area and we have allowed terrorism to flourish here.
Mr President, Mr Vice-President of the Commission, this is indeed an important sitting of the European Parliament, insofar as it is concerned with the future and the significance of the MEDA programme and its relevant aspects. There is no doubt that both this programme in its entirety and the relevant MED programmes are an important - perhaps the most important - tool for the success of Mediterranean policy. This is a policy - and you, Mr VicePresident of the Commission, have said it yourself on many occasions this morning, and I agree with you - which faces problems, mainly due to the fact that there are flashpoints in the important area of the Mediterranean. There is no dissent, on the contrary I think that there is agreement in this Chamber, that the MEDA programme must not only move forward but must also cover the largest possible spectrum with regard to the Mediterranean. Nor is there any doubt that the contribution of the MEDA programme to finding political solutions, together with what can be achieved through the MEDA programme, may be significant.
However these flashpoints, in Turkey, in Cyprus, in the Middle East and in Algeria, which typify the Mediterranean at this moment, cannot be tackled simply using financial means; political solutions and political proposals are necessary. I direct this remark to the Council. It is not enough to complain about the fact that problems exist. It is not enough to realize that we are often not present. We must go one step further. We must put forward proposals and these proposals can be put forward. We often speak about the Middle East question and we will speak about it on many more occasions. It is an important issue. However it is not enough just to ascertain that there is an issue, we must put forward concrete proposals to cover not only the bilateral relations between Israel and Palestine, but the remaining countries in the region such as Syria, the Lebanon and Jordan. These are countries which are important factors in peace and stability in the Middle East. We speak about Algeria and we will speak about it on many more occasions, and I agree with Mr Sakellariou that the European Parliament has opened a large door. It is now in the hands of the Council and the Commission alike - and, Mr Commissioner, I welcome the fact that you have sent a group to Algeria - to turn this opening to practical advantage. It is not enough to say that Islamic fundamentalism is an anathema. We must find the right way to combat it.
Mr President, Mr Commissioner, today, as in 1972, we are proposing general cooperation or financial aid for the Mediterranean, this time of course at somewhat higher levels.
Now, as then, however, in the wider Mediterranean region, political issues and claims are emerging in the face of which the European Union continues to be helpless or inconsistent, cowardly or absent, even though now of course it is proposing some vague dialogue. Nevertheless, in Algeria it is being sought, in the Western Sahara it is absent, in the Middle East it is essentially a spectator, and in Cyprus it is politically downgrading its original constructive involvement. Towards Turkey at times it takes "a tough stance' without any obvious effect, and at other times it tolerates the unacceptable interference of this country in the internal issues of the European Union, such as with the recent singular veto which Turkey imposed on Community programmes on islands inhabited by Greeks.
I do not need to go on. I think that as long as there is no real common foreign policy to guarantee security, integrity, peace, freedom and co-development, today's attempt will run the risk of failing in the same way as the attempt in 1972, which we called "Overall Mediterranean Policy' , somewhat ironically perhaps.
I would inform you that I have received seven motions for resolutions, submitted pursuant to Article 40 of the Rules.
Mr President, I just want to reply briefly to what was said this morning. Do not lose sight of the fact that, when all is said and done, the Euro-Mediterranean programme of the Barcelona Conference is barely two years old. Such a long-term programme as the creation of a free trade area is going to take much longer than that, and these two years have been the initial phase, with a lot of teething problems.
As I said before, do not forget what the situation was like before, and where we are now.
In the first year of the MEDA programme's implementation, the European Parliament decided to establish a negative reserve of 20 %. Last year it was 10 %. This year there is no negative reserve.
Also, the decentralized cooperation programmes for the Mediterranean, which had caused problems, have been relaunched. In other words, we now have the MEDA programme completely operational for the first time. A lot of things are still not working properly, of course, but the important thing to know is that the programme has now reached cruising speed.
Furthermore, we cannot overlook an obvious aspect, which Mr Sakellariou and the rest of the speakers have mentioned. While the lack of peace in the Middle East continues to contaminate the Barcelona process, we can work properly on the second pillar, that is, the association agreements. However, we cannot work properly on the first pillar - security, peace and stability, confidence measures and the Mediterranean Charter - for obvious reasons. As for the third pillar - sectorial conferences and civil society - our work is very difficult. As you know, last year we had to cancel at least three sectorial conferences because some people came but not others, and some people would not come if certain other people did.
So this is a very serious matter. I hope that between us, on 6 June at Palermo, we will be able to resolve this situation. What the European Commission is trying to do is precisely to separate the Barcelona Conference from the ups and downs of the peace process, because all the while people are reproaching each other, it is very difficult to get on with the day-to-day work.
Thank you, Commissioner Marín.
The debate is closed.
Voting will take place at 12.00 noon tomorrow.
Kosovo (continuation)
The next item on the agenda is the continuation of the debate on the statements by the Council and the Commission on Kosovo.
Mr President, I rise, not in the normal way to contribute to the debate, but because earlier this afternoon the debate on Kosovo was curtailed and there was a certain degree of chaos because we were trying to get the statements from the President-in-Office of the Council and from the Commission, and contributions from Members of the political groups.
During that melee Mr Cars asked a question of Mr Henderson, the President-in-Office, about a meeting he had heard about between Mr Milosovic and Mr Rugova to try and resolve some of the problems in Kosovo. Mr Henderson was not able to respond to that point by Mr Cars. He has asked me to confirm that such a meeting will be taking place and that the presidency has, late this afternoon, issued the following statement:
' It is good news that Milosovic and Rugova will meet face to face on Friday. This meeting has been made possible by the sustained pressure from the EU, the contact group and others in the international community on both sides over the last two months for a meaningful dialogue to begin. We have all called for President Milosovic to line up clearly behind the necessary political process. We now look to both sides to make full use of this opportunity for constructive political dialogue, particularly to the authorities in Belgrade, given their primary responsibility as a government to seek a negotiated solution.'
I am sure this Parliament will respond enthusiastically to this news as it is exactly what we were pressing for. Mr Henderson has asked me to indicate that he apologises for not replying directly to Mr Cars, but this was a consequence of the circumstances.
But I understand that this single meeting in Belgrade will be followed by negotiations in Pristina within one week and that there will be weekly meetings thereafter. Therefore this is a major breakthrough in the dispute. It is exactly what Members of the European Parliament were demanding.
Mr President, for the second time I must protest about the way in which the debate on Kosovo was handled. For reasons I am unaware of the debate on Kosovo was curtailed since questions had to follow. I do not wish to attribute responsibility to your colleague, who had the presidency of the Parliament, but in any case someone is to blame or someone is not doing their sums correctly when it comes to the time available. It is not possible to have issues extended, in this case the problems of India, and for us, who have been registered by our groups, not to be able to speak.
In the first place I must say that the speech by the President-in-Office of the Council did not tell us of the meeting which is to take place on 15 May between Mr Rugova and Mr Milosovic, and I must say that at least our colleague here is conveying to us what some of us in the Chamber already knew, in other words that this meeting had been decided upon. I am delighted that the European Union helped to achieve this meeting but I wonder why Mr Hamilton gave no hint as to the efforts being made to bring it about. He also forgot to mention that the person who was the creative force and the prime mover was not the representative of the European Union, Mr Gonzáles, but Mr Holbrooke, the American special envoy, who arranged the meeting between Mr Rugova and Mr Milosovic. I think - and I address myself to the Council, which is naturally not listening - that we should at least protect Mr Gonzáles, a very successful Prime Minister, from being appointed representative and intermediary, and the two sides should not deal with each other and make contact through Mr Gonzáles, but operate via the American intermediary. Of course the meeting is a new development in the right direction, but I must say to you that there are still bloody episodes in Kosovo. Another constructive development is the decision of the Western European Union in Rhodes, where the Foreign Ministers and the Ministers of Defence of the Western European Union unanimously said that, on the one hand, the territorial integrity of Yugoslavia must not be maintained, while in parallel terrorism must stop and the Yugoslavians must do something to bring about some fundamental dialogue. In addition the proposals put forward by the Western European Union must have support. Words are not necessary, nor is the deception that is being perpetrated against the European Parliament on the part of the Council. I will finish, so that you do not strike the gavel, by saying that, in his speech, Mr Van den Broek was very constructive and very modest.
I would inform you that I have received seven draft resolutions, submitted pursuant to Article 37 (2) of the Rules.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Competitiveness of European industry
The next item on the agenda is the report (A4-0138/98) by Mr Caudron, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the competitiveness of European industry (SEC(96)2121 - C4-0025/97).
Mr President, Commissioner, ladies and gentlemen, it is often thought fashionable to bemoan the supposedly poor performances of European industry. Having reached the end of my report, which I began a few months ago, I can and will say that this is not fair and, indeed, it is in many ways very unfair.
Of course, this evening, at the end of all this work, there is no question of my not being aware of or not mentioning our weaknesses. I will mention five of them in particular. The first is the inadequacy of our investment, both public and private, in recent years, which has undoubtedly curbed both innovation and gains in productivity in our industry. Our second weakness is our serious shortcomings in the area of information technology and in the production of computer goods as well as in biotechnology. Our third weakness is a tax system which is cumbersome, often unfair and which often curbs competitiveness in our industry. The fourth is European industry's poor visibility regarding its competitors, be they American or Japanese. The fifth is for example the great difficulty which all of our societies have in adapting to all technological change, and this applies to all sectors and all people.
These problems are important and require, both on the part of the European Union and on the part of the Member States, the adoption of clear, readable and simple measures which are timed appropriately. In my report I propose some of these, basing them on two main areas.
The first of these areas involves the changes necessary in the environment of European industry, for which I have seven proposals.
First, the implementation of a global economic policy for the European Union, coordinating the economic policies of the Member States. Of course this is already underway but we can do a great deal more in this area.
Second, the coordination of fiscal policies, particularly in order to fight against all forms of fiscal dumping and all other forms of deregulation.
Third, the modernization of our Member States' public administrations in an effort to achieve administrative efficiency, which is undoubtedly one of the key factors in improving the business environment, and to return to a genuine notion of public service.
Fourth, the strengthening and improvement of the Internal Market in line with the advent of the euro which, as we all know, will play a very important role and will at the same time be an excellent lever of European citizenship.
Fifth, the European society statute, which must at last be removed from the midst of the decision-making network in order to further the constitution of large European groups, large industrial groups.
Sixth, a commercial policy for the Union which would no longer be embryonic and which would, in particular, allow our competitors in the rest of the world to respect the rules of international competition.
Seventh, finally, and without putting in doubt our drive in favour of small and medium-sized enterprises, we should not forget that, like small and medium-sized enterprises, large companies have an important role to play in the development of the world economy, nor should we forget that research and technological development depend to a high degree on large companies who alone have the means to place themselves at the forefront of the research/development process.
The second area involves proposals which affect the internal adaptability of the company.
First, the introduction of information technology on a massive scale. The computer must become a universal tool in relations within a company, between companies and between business and the public.
Second, the issue of training. Greater consideration must be given to this, particularly by company managers; furthermore, it would be possible to integrate this training into the procedures currently under discussion with regard to reducing working hours. As for these arrangements for reducing working hours, we are aware of the debate which divides us to a certain extent and I, personally, would like to say that if, in my capacity as rapporteur, I cannot support the GUE's amendment on this issue, then as a French socialist I support Amendment No 4 of the Confederal Group of the European United Left.
Third, businesses must be capable of adapting to the market fluctuations to which they are subjected. Incidentally, the solution, which involves quite simply eliminating regulations in order to make the labour market adaptable, this solution or these proposals are neither realistic nor socially acceptable and I believe that we can only give businesses the chance to adapt if and when salaried employees are guaranteed a solid base of social entitlements and assurances regarding the sharing of the benefits of growth and progress.
Finally, as a fourth and last point, as product life cycles are becoming increasingly short, protection by means of patents in Europe must incorporate new data. A rapid reform is required here.
These, ladies and gentlemen, are the results of my own reflections and of our joint efforts, both in the Committee on Economic and Monetary Affairs and Industrial Policy and via the Internet, which helped me a great deal in drafting this report. I do not claim to have done a revolutionary piece of work; I hope simply to have brought the debate forward and to have widened it, to have removed it from the traditional confinement of 2 or 3 points which are ideologically difficult or too difficult.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Mr Caudron for his excellent proposals. European industry still represents production processes, professional skill and experience at the highest level. Scientific and technical know-how are also top-notch, but we lag behind in information technology, and especially in the area of applications and content. So training, brainpower and diversity will also be essential elements in economic competitiveness. For this reason, we must pay special attention to the development of training schemes, support for teachers and creating an innovative environment. High level research in Europe also needs to be improved in terms of effectiveness, so that we do not lose our researchers, for example, to the hard cash research institutes and universities of the USA.
Increased competitiveness in industry and improved productivity cannot really happen at the expense of cutbacks and flexibility in the labour markets. Europe will not be competitive as long as it is struggling with the problem of unemployment, which is a waste of human resources. Europe's strength lies in the diversity of its peoples and cultures. We have better education systems, equality and social security. These are the basis of a sustainable information society.
The production of content in the information society is the area of business that is developing fastest. Europe should set up multiform and flexible networking bases, where content industries could be developed through invention, innovation and research. They should be simultaneously both local and global.
Productivity in the European economy seems to hinge very much on the investment stage. Public sector investment has, in particular, been at a staggeringly low level. The Commission should put forward a proposal to create a framework for a new European industrial policy. I expect guidelines based on measures to promote public and private investment. We must also be able to target action and risk financing at those innovative sectors of industry that are creating jobs. Similarly, the burden of taxation has to shift from the shoulders of the workforce to such areas as, for example, speculative currency dealing.
Mr President, I would like to congratulate Mr Caudron on the open-hearted manner in which he has accepted points of view and incorporated them into his report, which we in the Committee on Economic and Monetary Affairs and Industrial Policy have considered at length and with great care. I would also like to express my appreciation of the efficiency and prudence he has shown in seeking the views of industry and also being influenced by these views.
I would also like to congratulate the Commission on the sound and straightforward account that we now have of the situation we find ourselves in. Competitiveness needs to be analysed at global level, precisely as the Commission has done. It is also important to discuss the competitiveness of European industry because it provides the basis on which we build a large part of our prosperity. The greater part of the EU's exports are industrial goods. Industry has a decisive role to play for large sections of the knowledge-intensive service sector.
We in the PPE group are satisfied that there is agreement on the analysis of the importance of a good operating environment and incentives. At a time when changes are occurring at an ever increasing pace, a long-term, predictable and sustainable regulatory framework is an essential prerequisite for an improved commercial and industrial climate. In our view, additional investments, special rules for certain sectors and a selective economic policy are ineffective and costly and will, in the long term, destroy entrepreneurial activity.
The structure of tax systems, employment legislation and infrastructure in the broadest sense are crucial for growth, employment and competitiveness. At the very least, this means that the present barriers to growth in small companies must be removed. Structural reforms are required. Globalization of the economy increases the need for reforms.
As previously mentioned, most of the amendments tabled by our party grouping were adopted. However, we would like to have seen greater emphasis placed on the importance of better functioning markets, in which measures against the distorting impact of state aid and monopolies must be intensified. Exposure to competition must increase with improved observance of public tendering and privatization, along with continued liberalization and deregulation of markets. I am saying this because it is important for the business sector as a whole, as well as for industry.
The problems are well charted and the Commission's document, which we welcome, is an important piece of homework, not least for the EU Member States. But we cannot afford to waste time: this task must be carried out now - especially if we are serious about mastering unemployment.
Mr President, Commissioner, ladies and gentlemen, my colleague Mr Caudron's report reflects the view of the competitiveness which the Commission defends and is trying to impose horizontally.
This kind of competitiveness is based on increasing and apparently limitless adaptability of wages, that is to say employees, in an ever-widening deregulation of the market, and especially of the work-force, and the acceleration, if that were possible, of the privatization process, following the example of the United States with its wage dispersion and lack of social protection, and on doubts about the advantages and costs of reducing working hours.
It is true - and I congratulate Mr Caudron on this - that his report has many positive, that is to say moderating, features: the improvement of professional training, more support for research and innovation, criticism of a strategy based only on labour flexibility, the need for and the importance of public investment, and the preservation of publicly-owned and public service companies.
We should very much like the framework to be less submissive and the strategic moderations and corrections to be more forthright. It is in that frame of mind that we have submitted some amendments which we hope the rapporteur will accept, although we have already had some replies, not all of which were positive, but, in any event, I think those that have been accepted can improve this report even further. My compliments to the rapporteur.
Mr President, I believe that to say that the report is very cautious and unsystematic is to do Mr Caudron an injustice. Nevertheless, we should remember that this problem was discussed in all its detail and all its contradictions in the Delors Report of 1993, and we should also remember the tenth chapter where a strategic conclusion - that of the need for a new development model - was at least hinted at.
In my opinion, before beginning the debate we have to redefine at least two things, and despite his many sensible ideas Mr Caudron was not able to remedy this. The first is the term "industry' , which can be defined in many ways, perhaps as the demarcation of industry and the craft trade in terms of repairs, or perhaps as the development of new branches of the industry which no longer resemble the old ones, such as in terms of contents production, the information society or the transport/telecommunications sector which give the term "industrial structure' , which Mr Caudron rightly uses, a whole new meaning.
Secondly, we must consider more carefully the importance and meaning of the term "competitiveness' . It is not simply a question of costs; it is also a question of quality and particularly of benefits for others; it is not so much a question of export surpluses, in any case not in a large European Economic Area whose export quota is under 10 %.
Mr Caudron addressed real problems: for example, the lack of investment. But I believe that we should not conceal the fact that it is linked to a situation in which for the last 15 years cost cutters have had control of both the private and public spheres and this has had devastating results.
It should also be noted that, as far as the technologies of the future are concerned, Europe is currently giving away the lead it had, and to a certain extent still has, in environmental technologies. Because of this I, as a member of a small parliamentary group, wish simply to quote the great axis analysis strategy which could alternatively be applied and which in some ways agrees with what Mr Caudron proposed but is further-reaching.
First of all, at a European level, we urgently require something like a gouvernement économique which then also takes control of the various dimensions of dumping - fiscal, social, ecological - and, by means of a new policy relating to market economics, sets new conditions of development.
We then need a renewal of the European model of society and consensus, which itself is a condition for innovation and also a factor of productivity. If complaints are being made about a lack of innovation we should not forget who caused it. I think it was neoliberal deregulation policy which caused it; this frightens everyone and prevents innovation.
The third requirement would be a necessary axis of social and ecological reconstruction as a systematic exploitation of technologies, procedures and resources appropriate for the future, moving towards a revolution in efficiency and sufficiency and a refocusing of the economy on local and regional requirements. This would finally be a practical discussion, unlike the quite old debate on the question of whether we should have an industrial policy or the debate brought up again by Mrs Carlsson about the purpose of deregulation, as those are the wrong debates.
Mr President, two minutes is a very short time to discuss a subject of this importance but I thank Mr Caudron for his excellent report which places Community industrial policy among the principal areas of European construction.
Mr Caudron's report opens several areas for consideration. I will mention only two or three of them. First is the importance which we must attach to the way in which SMEs and large industrial groups are complementing each other increasingly. We all know that SMEs in Europe, of which there are approximately sixteen million, are the main vehicles of job creation today and that for the most part they depend on or cooperate with the large companies. In my opinion we must therefore encourage synergy and - why not? - work towards creating a statute for European society which would make it more efficient in terms of international competition.
With regard to the second area of consideration, I believe that this development must be accompanied by an obligation on the part of the Union to promote research, innovation and training, which are prerequisites in the fight against unemployment and in social advancement, assisted also by technological progress. This brings us to the question of the financing which would be required to achieve these goals, from both public and private capital. I think that venture capital offers concrete ways in which we can contribute to the development of the companies which are in the process of innovating. Perhaps today we should have an impartial approach to the issue of pension funds and their contribution to economic development and employment. Of course this would require a strict professional code of ethics as these funds are also supposed to go towards the payment of pensions.
I would have liked to discuss working hours and the reduction of these hours but I do not have enough time. I believe, however, that it is a major problem because, quite simply, it concerns employment. We must above all avoid being strict to the point of reaching deadlock. Everything in life is in constant motion and the organization of work today, in particular in terms of the number of working hours, needs and will need to be adaptable and flexible, even up to a period of one year.
I would have liked to discuss the harmonization of tax systems and many other areas which agree with Mr Caudron's analysis, which my group will of course support.
Mr President, the discovery that, given the same level of growth, the United States creates more jobs than Europe, either with a higher or a lower net product, is fundamental. With unemployment of 18 million a direct relationship must be established between competitiveness and job creation. A competitive industry simply creates more jobs. The field in which Europe, both at Community and national level, has a genuine need to catch up, is industrial research.
Our efforts must be concentrated much more on commercial realizability. Due to flaws in the coordination of research policies in the Member States, some of the most valuable synergy effects are lost. Particularly in the area of information technology, a research and development policy with excellent coordination and funding could make a significant contribution towards improving the competitiveness of European industry.
Mr President, Mr Caudron addressed seven points from his report. I shall address three matters that are not included, but should have been.
The first concerns the reason why during the past five years the USA has enjoyed higher growth than Europe. I am rather surprised that no one has mentioned the obvious fact that the USA has not had a convergence programme. The USA has not had the same strict monetary policy as Europe. Nor has the USA been so intent on combating inflation.
My second point concerns taxes. In the report taxes are mentioned only as something which hampers growth and productivity. The only theory to support this approach is the one stating that taxes reduce people's desire to work. But surely this theory can scarcely apply to the present situation in Europe. Whatever it is that the 20 million unemployed have, it is surely not a lack of desire to work! I believe it should have been added here that taxes are returned to the citizens, either in the form of benefits or in the form of aid to the public sector, and that taxes therefore help to increase demand, which is, after all, the major motivating force behind innovation.
Furthermore, I feel that reference should have been made to the significance of the increasingly uneven distribution of income. A rich man has a marginal propensity to consume of almost zero, while the propensity to consume of a poor man is almost one. When the distribution of incomes becomes increasingly uneven - which is unfortunately what is happening in Europe today - what we get is an automatic reduction in demand. This in turn reduces production and growth, and therefore also innovation.
I would like to have seen these three points included in both the rapporteur's report and the Commission's original statement.
Mr President, first I wanted to congratulate Mr Caudron on his interesting report, which is a valuable contribution to our reflections on the competitiveness of European industry. Because our society's first priority is employment, and let us not forget that within our society, industry is the basis for growth, wellbeing and the creation of employment around us. So the competitiveness of European industry is a basic necessity for our socio-economic model itself and for the very wellbeing of European society.
The single currency is going to favour this competitiveness because, on the one hand, it creates stability for investment, consolidates the internal market and decreases exchange costs for businesses and, on the other hand, it brings low interest rates too, which also help to improve the funding and competitiveness of European business.
All of that is necessary but insufficient because we are also in a climate of globalization, which has to be seen as an opportunity but which requires European industry to be competitive and to adapt more quickly. And the truth is, we cannot compete on the basis of a flexible labour market and an overall reduction in the total wages bill as the basic premises of this competitiveness. We have to look for other sorts of measures to ensure that European industry can take advantage of the opportunity provided by this globalization. To do so, we need measures such as, for example, strong support for innovation. In Europe at the moment, we are very advanced in terms of basic research, but it requires an effort to translate that into industrial innovation, the product and the production process. We have to take steps to build that bridge, to allow competitiveness to improve. We have to support the coordination of economic policies - including fiscal policies - to create a climate that will favour investment and competitiveness in European industry. We also have to support a framework of European industrial policy which can, for example, contribute aspects such as those mentioned by Mr Sainjon, to create synergies - incentives to create synergies between European small and medium-sized enterprises - innovative financial instruments for the fundamental promotion of risk capital development, so that innovation can progress. I also think that a competition policy like the one being implemented is a positive measure.
I will end by saying that, basically, we need training for our human resources. At the moment, energy can be bought, technology can be bought and moved around, raw materials can be bought and moved around, but our competitiveness and our future fundamentally depend on our people. So: training, training and training should be our objective for the sake of competitiveness.
Mr President, the Commission's initiative and Mr Caudron's report are both of the most immediate relevance to the competitiveness of European industry, and I therefore commend it. This is the only way of promoting competitiveness in a world where frontiers are being progressively opened up, to everyone's advantage.
It was important in the first place to put the problem into perspective. The rapporteur is right to underline in his explanation of his thinking that the recent predominance of the market should not lead us to abandon 'public action at regional, national or European level' .
Furthermore, it was precisely in this decade that the Maastricht Treaty had a chapter on industry inserted in it, not prohibiting public involvement in production (with a few rare exceptions), but making it clear that public involvement is essential to the removal of imperfections and the creation of external economies. This is the only way we can hope to exploit to the full the possibilities the market offers.
The reference to nations at regional and European level should, however, have been reflected in the recitals and paragraphs of the resolution, defending structural policies which, by promoting less favoured areas, help to promote aspects of competitiveness which have hitherto been less developed (since the only justification for regional policy was then social and political).
Without in any way denying the importance of the major groups and alliances, such as referred to in nº 22, for example, and as mentioned by Mrs Carlsson and Mr Sainjon, we also consider that emphasis should have been placed here - or in another paragraph - on the role of small and medium-sized businesses (only mentioned in one recital, Recital D), which in many cases are highly competitive (even the most competitive) both in the European market and in other more developed markets, such as the United States and Japan. As is rightly stated in the Recitals, furthermore, they complement the big companies, and the support programmes mentioned in the report and the resolution are more appropriate to them, since the big companies do not need these measures to the same extent.
Finally, the problem of making the labour market more flexible should have been examined in greater depth (the way it is dealt with in Recital H seems to me to understate it). Obviously this does not cast any doubts on the need for social support, and it is an essential factor in the creation of new opportunities. Members of the European Parliament, as representatives of all European citizens, should therefore be concerned not only with people in work but also with those who are unemployed, young people in search of their first jobs in many cases. None of these will be impressed by a rigid and unrealistic European 'social model' , which may be based on the best wording (idealistically speaking) of the Treaty and other texts, but which does not put into practice the entrepreneurial dynamism that is essential to creating jobs. Otherwise, there will be a negative general reaction to something it is important to safeguard, namely the correct European social model.
Mr President, the debate has shown that progress has been made in the discussions which we have had in recent years about terms such as competitiveness, productivity, deregulation, flexibility, etc. For this reason I would like to congratulate Mr Caudron on his report as, even if not all points made in it reflect his own personal views, it clearly reflects the fact that we have developed certain areas of common ideas and reflection. This in itself is very positive. Of course there will always be dissident opinions but these opinions are increasingly becoming those of the minority. Mr Wibe, who has unfortunately gone now, gave us an almost admirable description of classic socialist theory which, I believe, is not shared by Mr Wolf, and this is quite significant.
This means that there are always ideas which originate in the past and are defended vigorously but which do not bring us forward because they are not capable of gaining majority acceptance and above all because they cannot be implemented. In the last week we have held the debate with the Council of Ministers for Industry about competitiveness in the light of our report, which is also the subject of Mr Caudron's report, and we were, on the whole, in agreement on this. We have now done sufficient analysis and drawn up sufficient plans. It is now a question of beginning at a specific point in order to draw up a common European policy which will then have certain outcomes, the positive or negative aspects of which we will discover in due course. In my opinion theoretical arguments about, for example, whether deregulation creates jobs or destroys jobs, are, in view of our experience in telecommunications, for example, quite futile. As can be seen from the statistics, today there are essentially two areas in which new jobs are created in Europe: the information society in the broad sense of the term, and biotechnology, i.e. two modern fields of technology which, thankfully, are ours once again, after we had lost some time in these areas. I will not blame anyone for this as a debate of this kind must go on for some time so that people can get used to it, but now we have caught up again.
There is another possibility which we introduced in the debate and which Mr Caudron also mentioned: benchmarking. Without much difficulty we were offered two examples: New Zealand and Ireland. Firstly, these are small countries which did not start out with a high level of industry but were peripheral nations with a mainly agrarian structure. New Zealand, we could say, is on the periphery of the world and Ireland is on the periphery of Europe. Both countries have come through this change with great success. They have created more jobs, particularly better paid jobs and not just jobs which combat poverty but jobs which bring with them good prospects for survival. These examples will not be able to be applied fully to other countries but it is clear what the broad outlines of such a project would involve.
Then there is the question of research and development, innovation, the role of small and medium-sized enterprises. We now have enough projects in this area. We should continue them. The debates on the fifth Framework Programme on Research and Development have not yet come to an end. The man who said that has also gone. The problem is always that those who require explanations go while those who do not require any stay. For example, for a long time now we have been applying our research to processes and products close to the market, to things which have direct impact. Years ago we came away from the idea that research is a noble affair which has to be conducted far away from the market. In small and medium-sized enterprises we now have the first visible progress, which my colleague Christos Papoutsis is pursuing resolutely.
Flexibility of the labour market is of course quite a critical problem because everyone here thinks it is possible to advance by dismantling social rights, although that in turn reduces the quality of life. If we examine this closely - and I believe there can be no general assertions which are correct - we can see some positive aspects. In our White Paper we began to look more closely and to ask about the current situation regarding jobs which do not require any specific qualification. By this I mean jobs which - even if we place considerable emphasis on qualifications, which in our opinion is important and right - must still be available as there will be a large number of people who do not possess the relevant qualification, because they are unable or do not wish to do so, and this is always a possibility.
A society which can only offer jobs for a particular level of qualification is also not ideal. Incidentally, we have lost a lot more of these jobs than the USA has. The interesting thing is that our labour productivity is higher than in the USA because we have lost these jobs for the lesser qualified. However, if we retain these or perhaps wish to create more of them, we must reduce the tax burden there. This is quite a simple, normal possibility. Unfortunately none of the Member States has done this to date so we must consider how we can encourage the Member States to put this part of the tax reform into practice.
With regard to the other option - whether or not to reduce wages - it has always been my opinion that it is dangerous to pursue a simple policy of reducing costs, reducing wages or cutting jobs to the point where the very existence of a company is at risk, as in this way it loses the potential that it will need when it recovers, and we see now in European industry that new jobs will be created because competitiveness has increased and better production is now possible.
Thus, only cutting costs, only saving, is certainly wrong, but reducing unnecessary costs, for example in general input, energy, telecommunications, is the correct policy. As a result of the monopoly in the Union's energy market our energy costs are still higher than in the USA. In energy-intensive industry this of course represents a disadvantage for competitiveness. At this point I would like to say to Mr Wolf - without wanting to touch on a sore point, as I am much too liberal and humane for that - that to increase the price of petrol in Germany by DM 5 will of course result in a loss of jobs. This has nothing to do with environmental technology. Of course we can introduce changes to our environmental technology but if we drive our energy costs up as high as this, which in environmental terms would be justifiable, we must accept the negative consequences which this has on jobs. This means that, as always in life, we must compromise and we must also sometimes set priorities. I have now come to believe that if there is to be any point to such a debate on competitiveness and jobs we must have the courage to set this priority.
There is no point in saying that we will now make environmental policy with great aplomb if we continually claim that unemployment is our number one problem and our social systems are no longer capable of eliminating unemployment.
Mr Caudron's remark that he personally would like to support this reduction of working hours tempts me to comment on this too. We can reduce working hours if we introduce greater flexibility in the Working Time Statute and are prepared to do this. We can even do it to increase productivity. However, it is very obvious that a general reduction of working hours without making the working time statutes more flexible leads to even higher labour costs and as a result jobs are lost.
With some people you could be forgiven for thinking you were having a debate with deaf-mutes because sometimes certain basic facts are simply not accepted. Thankfully we have now gone past that stage. I am thankful that the report which the Commission presented, and which we will in future present annually, has met with such a good response. I hope that the result of this debate and of further debates will be what we have already established in the Council of Ministers. We must now take action.
We have really talked long enough now. Even if we do something wrong it is still better than doing nothing at all. So let us begin, even if it goes against all Mr Wolf's theories, as I believe that in the end the most decisive factor in politics is the outcome, not whether or not someone was proven or will prove right in theory. We can always try that, and there are of course wonderful battles, but these battles do not help the unemployed. For this reason I think that we should now begin to do something which has in the meantime proven to be very successful and when we see how it turns out we can progress from there.
We must not pursue a policy which makes the same mistakes for ten years; however, we can now begin to learn from our experiences, to take action and then after two or three years to see what comes of it. Then we will see that we are not in such a bad position.
We have in the meantime improved considerably in terms of competitiveness and in some aspects we surpass both the USA and Japan. The euro will also make a considerable contribution to the competitiveness of European industry. So there is no need for pessimism but every need for action. If that is the outcome of this debate then we have helped many people.
Thank you, Commissioner Bangemann.
The debate is closed.
Voting will take place at 12.00 noon tomorrow.
Electronic commerce
The next item on the agenda is the report (A4-0173/98) by Mrs Mann, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication by the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee on the Regions on a European initiative for electronic commerce (COM(97)0157 - C4-0297/97).
Mr President, Commissioner, ladies and gentlemen, I would firstly like to thank my colleagues for their very intensive cooperation and willingness to compromise, which resulted in a report which can hopefully consolidate a little the European Union's policy in the area of electronic commerce and business transactions. I would also like to thank the committees involved, the Commission, the Council, the companies, trade unions and consumer organizations with whom I communicated continually. In particular I thank the Secretariat of the Committee on Economic and Monetary Affairs and Industrial Policy, which worked around the clock and participated in the drafting of this report.
Electronic commerce and business transactions are becoming increasingly important for companies and citizens of the European Union. Without having to make a huge investment, firms now have a global market place. In theory the SMEs can profit most from this. There are, however, still many legal uncertainties and conditions are not ideal for either buyers or sellers.
The aim of the Communication of the Commission is to introduce a series of measures which allow the potential which electronic commerce offers the Internal Market to have full effect. The Communication of the Commission can be seen as a response to the initiative of the US government, which was presented in person by President Clinton on 1 July 1997 and broadcast live on CNN and C-SPAN. It drew up an ambitious timetable according to which the sphere of action should be defined by the year 2000. The electronic market place is a virtual place where information is exchanged and contracts are entered into, goods are bought and paid for, and there should be binding rules. It is almost like real life and yet there are some important differences.
The electronic market is part of the Internet. This cyber reality is a world of its own which is strongly rooted in the real world but with some independent characteristics which must be included in a comprehensive trade policy of the European Union. We are on the verge of a change in paradigms which will influence existing structures greatly. The European Union should take its opportunity this time. Its potential which results from introducing the Internal Market is huge.
My report contains a clear message and my colleagues have supported it: regulate where it is necessary and useful but do not regulate for the sake of regulation.
The legal security which currently exists in the virtual world of the Internet is on extremely fragile and fragmented. It will be necessary to create greater legal security in the electronic market. So far, a situation where national, European and international legal systems coexist successfully exists only in its initial stages and in the minds of a few specialists. International harmonization or recognition of standards in this area will be absolutely essential. In this context I made a suggestion which asks the Commission to sign an agreement of mutual recognition with the Americans in the area of data protection. The data protection directive must be incorporated into national law by 1 October. We are afraid that, once again, this will not be done consistently. I would like to ask the Commission to propose, as soon as possible, ways in which this can be avoided.
The legal framework should be flexible and adaptable. Self-regulation can be a convenient way of achieving flexibility in the electronic market place and also to maintain it. However, it does require the actors involved to take on a considerable degree of responsibility, which must go further than non-binding rules. The introduction of ethical standards must be embodied in private law, liability law and in particular the law of contract. The European Union must have an active role in the necessary regulation.
I agreed with my colleagues on many points. We pressed for this and tried to formulate answers which we hope the Commission and also the Council will draw on.
We need a directive of a horizontal nature. This directive must be ready in the next two months. It should encompass in particular the areas of private law, advertising, commercial communications, freelance work and trademarks. Furthermore, we need international coordination and harmonization in many areas. We believe that such international coordination should go beyond the proposal made by Mr Bangemann in the context of the international charter.
We support the attempts made by the Commission in the context of the WTO and the domain names, as well as the international charter initiative, although in a more wide-ranging form. My proposal of a single point of coordination in the Commission in the area of electronic commerce could support this process. It may be useful to extend it to cover the whole information sector. We also require tax harmonization. A Communication of the Commission will be available at the next Ecofin Council. I suspect that in its current form this initiative will be sufficient to achieve a useful harmonization of taxes; after initial analysis it gives the impression of being a rush job which will not quite hit the mark.
I look forward to Commissioner Bangemann's reply.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on External Economic Relations I would like to start by congratulating Mrs Mann on her excellent report about this crucial subject. The development of electronic commerce is dependent on effective and precise legislation, standards, simplicity and certainty according to principles which apply preferably across the whole world, as electronic commerce will be primarily international commerce. In addition, a global legal framework for electronic commerce must be clear, transparent, simple, technologically neutral and should stimulate competition. It must offer both the consumer and producer adequate protection. The market, however, needs to stimulate the growth of electronic commerce, and too much regulation or the wrong kind of regulation might nip the potential of electronic commerce in the bud. Electronic commerce must not be regulated to death. It slows down the resolution of a number of important and sensitive international issues, such as, firstly; what should be done about taxation? Mrs Mann has already mentioned this a short while ago. The idea of tax neutrality of electronic trade is widely supported within Europe and the United States, and no discrimination should be allowed to take place between traditional and electronic delivery of services. Unequal treatment leads to trade distortion and thus to unfair competition.
My second point is privacy. The consumer must be certain that the electronic environment is safe. Buying products electronically without the payer's personal details being fully recorded should be a matter of course. Small payments are normally made in cash without divulging personal details. The transaction is anonymous, and it should be thus on line . This leads me to my last point. What is the Commission's position on VAT levies on the Internet? I ask you this question, Commissioner Bangemann, as I understand that the Commission is proposing a control system for electronic invoicing of VAT. This strikes me as extremely controversial in view of the protection of data and privacy, and the wish of many people not to have VAT on the Internet. So I look forward with interest to the Commissioner's response.
Mr President, Commissioner, I do not think it necessary to reiterate the growing importance of electronic commerce and its promise: the Member, Mrs Mann, did this very well, and her report deserves full congratulations. As rapporteur of the Committee on Research, it is my duty to underline a few important points concerning the guidelines of support for research and development to facilitate the growth of electronic commerce.
I think that it was certainly a positive move to liberalise the telecommunications market to facilitate the lowering of prices through competition. This is not enough, however: it is necessary to broaden, on the one hand, the base of users, to help those who invest in the development of applications and software, to help small and medium-sized enterprises that want to launch out into the international dimension with telematics, to encourage the administrations to become computer literate, also offering in this way with the new technologies better services for the citizen, to develop the culture of interaction with computers not only through school and the workplace but also through new types of training and involvement for all ages.
In addition to encouraging the market's expansion, Europe's telecommunications equipment industry must be kept competitive and innovative. While it is true that in the computer industry we have lost the race with the United States, as regards the telecommunications industry, it seems to me that competition is still open. This is competition that counts: the future is being played out more on the interconnection of everything than on computing. That is why I want to recall only a few of the research themes: switching technology, statistical access technology, data compression technology, long wave broadcasting via cable and satellite, new multimedia terminals and, finally, work on standards to enable Europe's industry to participate in the definition and assertion of these new standards on the market.
Finally, I would like to recall a point that we discussed at the preliminary stage in the Committee on Economic and Monetary Affairs and Industrial Policy, a point that in my opinion is very relevant for the promotion of electronic commerce at the world level - as the Member, Mrs Mann, has already observed - which is that of international cooperation for the Internet. It is essential to strengthen the trust of the user and to avoid growing chaos - fraught with controversies and lessons learned out of error or frustration - and, naturally, to ensure as well that Europeans have fair access to the networks, to avoid excessive American control which is basically harmful for everyone.
We have already begun to list the topics; I am certain that on topics like these, where international cooperation must be strengthened, we will find in Commissioner Bangemann a very dynamic person who wants to find solutions not of the bureaucratic kind but solutions that enable a harmonious development of the market.
Mr President and colleagues, I would, first of all, like to add my congratulations to the rapporteur for a wideranging and comprehensive piece of work. I think that the broad consultation that she has undertaken with industry, the service sector, consumers and with other interest groups has stood her in good stead and this shows in the report.
I want to add also my congratulations to the Commission, whose proposals are timely, thoughtful and forward-looking.
I want to raise one or two points from Mrs Mann's report and add some other comments too. I want to commend her emphasis on the request to the Commission to look at the effect of electronic commerce on jobs. I know this is already a Commission initiative. The changes that will inevitably come need to be anticipated and planned for.
Mrs Mann comments quite rightly on the need to improve the skills and awareness of consumers. This is absolutely essential if electronic commerce is to thrive; but that is really not so easy, particularly with certain groups of consumers.
Her report goes on to stress the importance of confidence-building in electronic commerce. Of course, faith in electronic commerce can only be built by safeguarding privacy and safeguarding personal data. The emphasis on encryption and the proposals on encryption are absolutely sound and well worked out. It is important because money is a touchy subject, very dear to all our hearts, and certainty is never possible. There are always some risks in commerce, but at least the method of trading needs to be as foolproof as possible in both the old and the new services.
It is also important in electronic commerce to support the creation and the development of new small enterprises. Electronic commerce can, and already has, lowered the barriers to entry for many of those thriving and innovative businesses. At the same time, the rights of consumers need to be maintained. The method of securing those rights will almost certainly need to be adapted in the new world of electronic commerce.
I want to raise too the whole question of the need for agreement on taxation. The rapporteur is perfectly right to reject the antiquated and backward-looking suggestion of a bit tax. I would appreciate the Commissioner's views on that and also on the question of the need for clarification on whether taxation will be in the country of origin or the destination country - that really does need to be sorted out soon.
To conclude, users of electronic commerce need speedy, reliable, secure, low-cost access to goods and services. It needs to be speedy because if matters take too long consumers will lose interest. It needs to be reliable because if consumers cannot buy and trade then they will lose interest; it will not be delivering what they need. It needs to be secure, because without that the whole development of electronic commerce will surely crumble. It needs to be low-cost, because that is the key to the real development of new services in the fields of electronic commerce and many other new technology applications.
This report and the Commission proposal go a substantial way to securing those objectives and I commend them to you.
Mr President, I should also like to start by congratulating Mrs Mann on her excellent report and above all for the excellent cooperation. Thanks to her method of working we have a very good report with which we, as European Union, are able to fulfil a part of our, as it were, leading role in this field. Mr President, the Internet is the driving force behind the accelerated rise of electronic commerce. Large opportunities are awaiting Europe in this field and when we are talking about jobs or employment it is always good to have another look at the figures. Then we see, for instance, that the software and services sector has an annual growth of about 10 %. This growth means 50 000 jobs in Europe every year. So, in other words, it offers a great many opportunities, but we should also set conditions, of course. We must ensure that education and re-training will take place properly, and that there will be more flexibility. But we must also remove barriers.
Mr President, I believe that the introduction of the euro will be a powerful shot in the arm for trade within the European Union. Consumers will be able to compare prices, and conversely, electronic commerce might contribute to the acceptance of the euro, as this form of trade breaks down the barrier to buy abroad. The European regulations must give the consumer the necessary confidence to make use of electronic commerce and, that way, allow him or her to enjoy the benefits of the internal market more. Respect for the privacy of the consumer is an essential element in this, and previous speakers have rightly pointed this out. The supervision of the implementation of the EU directives for data protection which will have to be transformed into national legislation by October this year must therefore be carried out carefully. The free movement of electronic services within the European Union is an essential prerequisite if the internal market is to function well. We must avoid variations in national regulations which will result in a fragmented European market. I look upon the Commission's statement as a very important and appropriate first stab at a European approach which deserves further development. I would like to spur the Commissioner on to present a proposal for a directive regarding the provision of services in the information society.
Mr President, well-trained computer programmers are much needed. The European Union will have to pull out all the stops to get rid of this shortage against the background of the millennium issue. At the same time it will offer many European young people who are about the choose a college or university course a good chance of finding a job. I therefore wonder whether the European Union and the European Commission might not be able to fulfil some kind of information provider role in this area.
For small and medium-sized enterprises, Mr President, electronic commerce offers big opportunities. Electronic commerce offers SME's the opportunity to bring new and remote markets within easy reach, and to find new market segments at low cost. Nevertheless, companies will have to prepare themselves properly through education and extra training measures. I believe the fifth framework programme could also play an important part on that point. But an essential element, Mr President, and this was repeated by previous speakers, is the element of confidence. Consumer confidence in electronic commerce is vital. Without this, it will not work. Other important issues are, for example, what happens to the electronic signature? How reliable is it? What happens to electronic money? What is the situation regarding liability? I also believe the law on agreements, the recognition of contracts, is of vital importance. It is obviously essential that we will finally have certainty concerning the tax issue. It has already been mentioned. On that point we will have to reach decisions.
It is quite a policy and quite a legislative agenda we will be facing over the coming period, and it therefore requires international action. I am anxious to know whether the Commissioner can confirm whether the United States is able to accept the proposed Charter. The Group of the European People's Party believes the Charter is a most important proposal and we would like to support it wholeheartedly. But everyone knows that we will not get much further with this Charter if it is not accepted by the United States. Perhaps you could tell us something about this. It only remains for me to say, Mr President, that the Group of the European People's Party would be glad to agree with the resolution and the report by my colleague Erika Mann.
Mr President, at the outset I want to congratulate Mrs Mann on the preparation and presentation of a very fine report. My group fully endorses the proposal aimed at stimulating the vigorous growth of electronic commerce in the European Union. The US and Japan already have a head start. Therefore the EU cannot afford to be left behind. We need our own road map for the future. The recent growth of electronic commerce has essentially been driven by the Internet. It is therefore open to everyone everywhere. If the US had its way we would already be on the road to a free trade zone on the Internet.
We need to know where the dangers are and clearly identify and make known the benefits. Two years ago consumer sales over the Internet came to some $ 600m and by the year 2000 they could amount to ECU 200 billion world wide. There is a clear message. The sector offers a huge range of opportunities, development potential and jobs. But, what assurances can the Commission give me today that the full benefits of electronic commerce will come to the west and north-west of my country. I am calling for positive discrimination in favour of such ultra- peripheral areas and the small and medium-sized companies that are operating there or, indeed, more importantly, have the potential to operate there.
The high cost of telecommunications has acted as a major stumbling block for all electronic commerce in Europe. I hope that putting in place a package of liberalization measures will result in lower and more flexible prices. As it crosses frontiers, it is essential that consensus be achieved at world level and the creation of a favourable regulatory framework for electronic commerce. One of the major hurdles to be overcome is successfully creating confidence for all Internet users in their transactions. Education and skills are vital. So too are concerns about cyber-crime, security and data protection.
In conclusion, business on the Internet covers everything from mass market retailing to electronic payments, advertising and business-to-business markets. The development of an Internet mass market could leapfrog if access can be made cheaper and electronic payments guaranteed. A Europol cyberpolice could be essential.
Mr President, Commissioner, you must get tired of hearing the same old stories over and over again, but we, the representatives of various groups, would like to have our say. I am afraid my remarks are similar to what you have already heard. The Mann report is good, in particular because of its broad approach to the problems. Electronic commerce has the potential to become the personification of the free movement of goods, as people will be able to shop in any country from behind a computer. I am having a go at it myself, and I must say that it is rather nice to discover that the territorial aspects of trade can be ignored. Sometimes it is a bit difficult, at least for semi-literates like me. But comparing prices is simple, and the advent of the euro will make the process only easier.
In view of the speedy development of the Internet and the cross-border character of electronic commerce, it is of great importance that there should be international cooperation on the creation of a regulatory framework. But in order for that to be possible, Europe must first of all put its own House in order, and this problem is truly urgent. I do not believe that putting its own House in order is something the Commission fudges. On the contrary, I believe the European Commission has made some very good first moves, but that does not mean that the Member States are all in line. In order to become more competitive, it is crucial that the internal market for electronic commerce functions well. In other words, the preconditions for this type of trade must be met. I will repeat them once more. These preconditions include consumer confidence in the security of the medium, which is extremely important, for example, with regard to money transactions. Safeguarding confidential information, in other words using robust encryption technology, is another condition. I believe that we need a code for resolving trade disputes, and in addition we need a few other issues, already excellently described in the Mann report. These include promoting computer literacy amongst all sections of society and promoting access to the Internet, thus preventing unequal use of the Internet amongst the population.
Another point is developing the SME sector and encouraging young talent. Mr President, Mr Commissioner, it is my personal experience in conversations with small firms that venture capital is still a burning issue despite the initiatives we have taken at European level.
Mr President, I must also briefly deal with the problem of tax. America has proposed a free trade zone on the Internet, and this may be of interest in the short term. If we take measures too quickly now, and if the Member States arrive at fiscal measures independently, we will be going about it the wrong way. We must start by establishing our own position on the Internet and that is why I think it necessary to dissuade the Member States from taking action which will be damaging to the creation of a uniform European system in the long term. In this context I would like to support Mrs Plooij's question regarding VAT.
Mr President, I would like to thank Erika Mann for the work she has put into her report. The growth of electronic commerce is giving rise to many complex questions. They concern consumer protection, employment, tax and the fear of being edged out. Unregulated electronic commerce poses questions of accountability - who is responsible when people have access to instructions on how to make bombs, or if an ordered CD is just blank? The Commission should not delay in addressing problems of copyright, trademarks, misleading advertising and safeguarding personal data.
Electronic shopping is going to prove more lucrative in many sectors than traditional shopping. The effects on unemployment could be considerable. Things could go the way they have in my country: electronic banking has lost half the jobs in the banking sector. Investment has been responsible for losing more jobs. The situation is complex. When we talk of freedom of choice in commerce, the choice should also take employees into consideration: a choice between work and unemployment. New jobs are certainly being created, but the old ones are disappearing rapidly. New services, therefore, have to be found, which create jobs and an added value component, but which do not eat away at other jobs.
Rationalization that gets rid of jobs is easy. I myself was a company director, and rationalization is one of the easiest things to resort to. Creating something completely new will be difficult and that is our test in Europe. We have to create new forms of transaction, because, for example, there does not appear to be any upper limit to spending, as there is, for example, to consuming.
It is true that electronic shopping enables people in peripheral areas to enjoy the facility. The old and the disabled can order merchandise if their computer is fitted with a modem. The right equipment and a connection to the Internet should therefore become every citizen's right. Only a Europe-wide network will create a real internal market for Europe, and that will provide a yardstick by which to gauge the real level that European society has reached.
Mr President, Commissioner, ladies and gentlemen, it is not long - only about 5 or 10 years - since the people of Europe would not have understood the term "Internet' . If we look at developments which have taken place since then we see that we are in fact eye witnesses of a revolution in the field of data exchange and are therefore experiencing a revolution of our society and of human coexistence.
However, I would venture to say that we are only at the beginning of a very complex transformation process. Gradually we notice more and more new fields of application for telecommunications. I published a book on this subject in the spring of this year and when I read it again today I see that some parts of the book are already out of date. I believe that we must overcome these ever-recurring obstacles and changes.
For this reason I am grateful for the Communication of the Commission and for the extraordinary commitment of the rapporteur, Erika Mann, and also of Wim van Velzen for a European initiative in electronic business transactions. The Internet is therefore no longer only suitable for data exchange and transmission of information but also for modern business developments and in fact for conducting business simply, cheaply and quickly. This means that excellent opportunities in general, as well as possibilities for employment, are opened up to consumers and to many small and medium-sized enterprises. These new opportunities in turn create completely new service opportunities. Thus I support the aim of keeping electronic commerce in a European context and preventing the fragmentation of the Internal Market. We want international agreements and coordination.
I have already thanked Mrs Mann on several occasions for the quality of her reports. This is another example of the fact that such a discussion with Parliament can also be very informative for us and we gain important new ideas from them. It is perhaps even more significant that large sections of the report agree with the positions which the Commission has so far put forward, and this is important because in the debate about regulations we must speak with one voice with other trade partners and competitors if we are to succeed.
We are a little proud of the fact that since the beginning of electronic commerce we have been the opinion leaders, to a certain degree, perhaps not in terms of the fact that the subject is already such an important one here - in the USA it is only in its early stages - but more so in view of what it means in terms of development and what we have to do to promote this development.
At the Bonn conference in 1997 we dealt with a number of issues which at that time were very much to the fore, and started on a series of legislative measures which are now available. I would point out, however, that it is not necessarily only solutions of a legislative nature that are to be considered. Of course we can use all other possibilities, such as self-commitment of those involved or, something which I proposed myself at an international level, i.e. regulation by political consensus and similar. This will also help us in our debate with the USA as the USA is not always in favour of a very liberal and far-reaching type of self-commitment; as is shown by the inscription example it is sometimes considerably tougher and more rigid than we here in the Union are.
However, in any case we can say that if we reach this political consensus and if there is a certain degree of equivalence in terms of content, the way in which it is reached will not be important. This also applies to data protection, for example. We have a complete and correct guideline for this, i.e. a legislative measure. If in the USA more consideration is given to doing this in line with self-commitment, then content is more important. How it is in the end realized is not decisive.
The charter which we proposed, and of which Mr van Velzen asked the Americans' opinion, met with broad approval. We are in the process of preparing it. In the Council we have a working party. We invited American and European industry to an initial round table. Of course we will extend that to include industry from other countries. We have contacted all international organizations which will be involved in this and we will be in constant contact with the Americans.
At the beginning there were some misunderstandings because the Americans believed that we wanted to create a type of new international authority with strict regularization. When we clarified this there were no further concerns. There are certainly still issues which we must discuss but if we want to make overall practical progress we must set the ball rolling because factors which can pose a threat to the Internal Market can of course also pose a threat worldwide. If it does not succeed in creating a solid foundation for use it could be that these new opportunities will not be used as they could be because people will be concerned if we do not succeed in establishing a reliable basis for use.
We are currently dealing with the issue that Mrs Mann also addressed, i.e. data protection and data security, digital signatures and consumer protection - we have now taken legislative measures regarding both of these - copyright, taxes and customs, which I will deal with in detail later, illegal and harmful content and Internet governance. These are partly technical but no less important issues involving ways in which one can best use the Internet. I would be very pleased if it were possible to cooperate with you given the expertise represented here in Parliament.
Allow me to comment on four further points individually as they were also mentioned in the debate. We can always think about this coordination point. We have practically done it already. We have a group in which all Commissioners involved in the information society are represented. If we wish, we can give it a certain basis of support so that everyone knows whom to consult. Secondly, the Commission also supports the US proposal of a duty-free zone, as it was called, although this is misleading as in fact it involves customs. The proposal is only to introduce no new customs duties but to stabilize the situation as it is today. We have absolutely no problem with that and we will certainly find a solution in the near future.
As far as the question of taxation is concerned there are two positions: on the one hand we say "no discrimination' , i.e. no additional new taxes - bit taxes or anything else being considered - and on the other hand we say "no privilege' , i.e. every tax regulation which applies to trade in services or goods on the Internet must be similar in form to those which apply offline. Let us take a specific example: if we did not have to pay VAT on a book that we bought via the Internet and did have to pay VAT for a book bought in a bookshop, this would be discrimination of normal trade and that cannot work.
The considerations which are obviously behind many of the critical remarks made here do not represent a Commission position; they are the initial view of a Directorate-General which approached the issue largely from the point of view of its own tax considerations rather than from Internet considerations. For this reason there is no cause for concern. We will be able to sort it out.
Of course we also want to prevent the Internal Market from fragmenting; this is obvious. We firmly believe that with electronic commerce the Internal Market can gain considerable importance, as well as much more. What we are talking about is a global network. As far as jobs are concerned there is an unending list of success stories. I will quote only one: for example, the company "Alfa Cie. Metallurgy Company, based in the east of France, specialized in mechanical parts. This enterprise has expanded from 40 to 400 employees in 3 years, broadened its client base from 1 to 23 countries, reduced time to market for new products from 6 to 1 week, improved reliability, ' etc.
There are also several examples of small and medium-sized enterprises which have met with new opportunities as a result. I would like to say to my Irish colleagues that Ireland is an example of a country where the use of new opportunities has resulted in a new dynamism in the economy and created jobs. So if I were Irish I would not be concerned about it having no benefit for Ireland. It has already done this to a considerable degree.
Of course, as already mentioned here, we must create a series of technical and clear legal regulations. Data protection is a very important example. People always think that it is only important for data protection specialists who have strange ideas of one kind or another. No, it will be a crucial factor in the decision of every consumer regarding whether or not to use electronic commerce. If it is not guaranteed many people will refrain from using it.
Naturally we must also make certain global regulations in this area, if possible, as data protection which applies only to Europe or only to the USA is worthless if data is used globally. However, as I said, this is possible because it is not a question of the differences in procedures but of the content.
It is easy to see the creation of new jobs in those areas where figures are already available: in 1996 7.4 million were employed in the IT industry in the USA. In the year from 1995 to 1996, 230 000 new jobs were created in the IT industry. Such figures also exist for parts of Europe. Even if the results of analyses are only partly available we can still say that on the whole we have an area in which new jobs exist and where old jobs are also secure, as considerable savings and in particular increases in productivity can be achieved by allowing or cushioning a high wage level and improvements in productivity. For example there is the fact that the competitiveness of the European shipbuilding industry has improved solely due to the introduction of such modern procedures. If in terms of outsourcing we also interpret this as an information network between the firms producing the systems and the suppliers, then new competitiveness is really being created.
The fact that we are still currently slightly behind the USA is due to a combination of factors; it is partly due to cost, as already mentioned, but particularly to the greater popularity of the PC. Incidentally, this will change in future as there will be quite different ways of accessing the Internet, not via PC but, for example, via television sets. So if access becomes easier and cheaper we will witness a considerably greater driving force being set in motion in Europe than we saw in the USA. For this reason I would not be concerned about this. We can catch up if we continue our efforts in the same way. This is an essential requirement. But I have no doubt that all the Member States will realize what is important. The Parliament, as this report shows, quite clearly has the same opinion. I am quite glad that Mrs Mann has come back as I felt quite alone when she went away. That shows how much I rely on her cooperation!
Thank you, Commissioner Bangemann.
The debate is closed.
Voting will take place at noon tomorrow.
Provision of information in the field of technical standards and regulations
The next item on the agenda is the recommendation for a second reading (A4-0151/98) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and the Council amending Directive 83/189/EEC, relating to the provision of information in the field of technical standards and regulations (C4-0035/98-96/ 0220(COD)) for the third time (Rapporteur: Mr Hendrick).
Mr President, the rapid pace of expansion of new information services calls for innovative ways of regulating them to the extent that is needed without hindering their development, or of adapting the existing regulations that could prove outdated or counterproductive. Community legislation may in some cases be necessary but most of the new regulations will stem from the Member States themselves. As the Commission pointed out in its proposal, there is a risk of Member States issuing contradictory or inconsistent regulations, thus damaging the internal market by restricting the free movement of goods and services. Hence the need for coordination in this particular field.
The Commission chose to use an existing mechanism directed towards technical standards which has proven to be effective in its own field. At its first reading Parliament supported this approach. However, our institution raised several concerns embodied in 17 amendments to the Commission proposal. These amendments could broadly be grouped in the following categories. Firstly, the social, societal and cultural aspects to be considered, in particular the need for expert advice in these areas. Secondly, preservation of sector-specific rules. Thirdly, freedom of establishment to be ensured. Fourthly, active cooperation between Member States and with the Commission. Fifthly, clearer definitions of concepts and their scope, future review and related EU initiatives, legal and formal aspects.
Now, looking at the common position itself, at first view - and despite the relatively broad support by the Commission - I must say it looks disappointing. Only one amendment, a very minor one, is included unchanged. However, even if their wording has been substantially altered, most of Parliament's points have been considered. The concern of our institution about cultural aspects was shared by the Council who specifically excluded any involvement of the procedure in the area of cultural policy and audiovisual.
Other sector-specific aspects were considered, namely financial services, in a way which shows a convergent analysis of what an efficient regulatory attitude requires. Most of the issues raised by Parliament relating to formal or legal aspects are taken into account or otherwise resolved. Not everything is entirely satisfactory, however. I have tabled five amendments for this second reading, all of which relate to points already raised at the first reading.
Amendment No 1 calls for further Commission action to adapt rules as necessary in response to developments in the sector. I believe that this is important as the directive should not be regarded as static, but rather as an evolving tool for the regulation of Information Society services. Amendment No 2 concerns the establishment of an expert consultation group. Wide consultation, I believe, is vital and expert advice will be ever more important in a field which is becoming technically more complex. I would like to see a strong commitment to consult of experts from industry and academia, ideally as a group. Amendment No 3 concerns the freedom of establishment of a service operator. Failure to allow freedom of establishment poses a major obstacle to the effective operation of the single market. It means that rules established in one Member State may be used to block organizations from another Member State from setting up in that particular country. With Amendment No 4, both the Commission and other Member States are entitled to submit detailed opinions explaining why they believe that the measures envisaged create barriers to the free movement of goods. If the Member State in question does not take account of such opinions it must give clear reasons why it is unable to do so. This provision applies only to the Information Society services aspects of the directive. Amendment No 5 refers again to provisions for the freedom of establishment of service operators and it is justified for the reason I have already given.
I believe the amendments to be realistic; I believe the amendments to be minimalist; and I believe the amendments are aimed at achieving maximum consensus and therefore, I hope, a qualified majority tomorrow in Parliament. I look forward to the support of this House for the second reading.
Mr President, Mr Commissioner, ladies and gentlemen, I would like to congratulate Mr Hendrick on his report, which contains a number of intelligent arguments. Allow me to quote: "The rapid pace of expansion of new information services calls for innovative ways of regulating them to the extent that is needed without hindering their development, or of adapting the existing regulations that could prove outdated or counterproductive.'
It is, of course, extremely important to consider carefully the way information technology is to be regulated. The risk is that old-fashioned regulatory zeal may take hold and be viewed as an easy way of solving problems and obstacles within the new technology. There are many who believe that we can solve problems by creating more rules and instituting laws in the traditional fashion, but this is seldom the case.
In certain cases, of course - precisely as Mr Hendrick points out - initiatives are required at Community level when it comes to drafting regulations and laws for this sector. Precisely as was also pointed out in the speech, it is the Member States who in the large majority of cases will be responsible for most of the new regulations.
It is obvious, in view of the particularly cross-border nature of this sector, that there is a continuous exchange of information about what is going on. In those cases where anomalies and problems are encountered, they must be discussed among decision-makers within the Union and , to an increasing extent, globally. But at the same time we must not forget to include in the discussions those players who operate in this market in order to get their view of the problems and to find out about possible solutions. If no other way can be found, then it is perhaps necessary to resort to regulation. But it is extremely important that this should not lead to separate national regulations, which run the risk not only of being wholly ineffective but also of hindering trade and the dissemination of information and erecting new barriers within the Internal Market.
In this respect I believe that the Council's common position is a good one. The Council is taking up the problem of crossborder activity, but is not, as a consequence, expressing any ambitions with a view to taking regulatory action. We in the PPE group believe that the amendments proposed by Mr Hendrick and accepted by the Committee on Economic and Monetary Affairs and Industrial Policy are likewise viable in the context of the approach that I am advocating.
I would like to conclude by once again quoting from Mr Hendrick's preamble, which states "...that the Commission shall in particular investigate and, where necessary, take initiatives in order to adapt rules promptly in order to encourage the European development of new services.' I would personally like to add that I am convinced that it would be best if we were not to see too many regulations within this field.
Mr President, Commissioner, ladies and gentlemen, technical standards and regulations are an extremely important instrument of economic policy. Their function is to create transparency and promote communication. I would like to distinguish between two levels: the horizontal level, which involves activities in the Member States, and the second, European, level. It seems to me quite important to include in these considerations those countries which seek accession and finally also to initiate communication with "the rest of the world' .
The vertical level is also very important. I believe that by means of harmonization we have achieved a certain degree of progress on the vertical level, but also that the system of mutual recognition has also brought with it many advantages.
A third level, the duty of provision of information, can also provide a basis for the free movement of goods. I wonder if it would not be advantageous to allow these systems to exist side by side. For us it is important that the market can react quickly and at a low cost. The question is how we in Europe can support the formulation of standards. I believe it would be useful to set up a task force for these new regulations. Something could also be done within the Framework Programme on Research and Development in order to be able to take any emerging developments into account in advance. For this we need infrastructure, although it may be possible to merely reorganize existing infrastructure, and of course we also need education.
Mr President, I can limit myself to speaking briefly, although in doing so I would not quite do justice to the significance and quality of the report. It is significant in that if we can implement such a rule here and in the area of goods, an achievement now possible due to the efforts of Parliament, we avoid fragmenting the market; as our experience shows, this cannot be achieved using any other method. What we are discussing today is undoubtedly a very important development. But in view of time restrictions and the fact that we are basically in agreement on all matters, I will merely thank the rapporteur and note that we will adopt all the draft amendments presented by him, so within a short time we hope to have as our legislative basis a considerably improved proposal.
Thank you, Commissioner Bangemann.
The debate is closed.
Voting will take place at noon tomorrow.
Operator number portability and carrier pre-selection
The next item on the agenda is the recommendation for a second reading (A4-0127/98), on behalf of the Committee of Economic and Monetary Affairs and Industrial Policy, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and the Council amending Directive 97/33/EC relating to operator number portability and carrier pre-selection (C4-0104/98-97/0250(COD)) (Rapporteur: Mr W.G. van Velzen).
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking my colleagues for the pleasant and effective way in which we have cooperated. I would also like to thank them for the speed with which we have been able to complete the second reading, as far as Parliament is concerned. Now that businesses in particular have been the first to benefit from the liberalization of the telecommunications sector, I am pleased that, with the present proposal regarding number portability and carrier pre-selection , the ordinary consumer will finally also be able to benefit from the liberalization process. The proposal has as its aim the introduction of number portability and carrier pre-selection. This way consumers will be able to keep their telephone number when changing their telephone company, and, in addition, by keying in a simple code they will be able to switch operators for each call. Mr President, I am absolutely convinced that these instruments will substantially stimulate competition between the telephone companies, and this usually leads to prices falling. This is good news for the consumer, of course, particularly if the service also improves at the same time.
Mr President, an amendment was tabled on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy. If competition in the telecoms market is to develop healthily, it is vital that users are not discouraged from moving to a different telecoms operator. At the beginning of January we saw the effect this has. National regulatory authorities must therefore ensure that interconnection pricing for carrier pre-selection is based on cost and that any direct charges to consumers do not discourage use of the facility. Accordingly, your rapporteur has tabled an amendment which was accepted by the Committee on Economic and Monetary Affairs and Industrial Policy. I am using the definition of cost-based as used in the Interconnection Directive, and this means the dominant market position of the parties must be taken into account. This obviously does not apply to entrants into the market, the new, smaller companies. I would therefore like to ask the Commission to monitor the introduction of number portability and carrier pre-selection stringently. I would welcome an annual report from the Commission to the European Parliament. I pay tribute to the Commissioner in that once again the Commission tackled five Member States yesterday, because these Member States are not implementing, or not implementing properly, the licensing system nor the Interconnection Directive.
Mr President, I would also like to say something about the European emergency number 112, and this means venting some frustration. I already asked the Commission some questions about this a few months ago, and I was given a reply which left me none the wiser. We later asked some more questions, and hitherto have not received a reply. The 112 emergency number in the European Union was to become operational not later than 31 December 1996, pursuant to the Council Decision of 6 August 1991. But over the past few months, Mr President, it has turned out that, in practice, the emergency number has been leaving much to be desired. Many foreigners, for example, experience difficulties with 112 in a number of Member States, as the staff manning the emergency switchboard do not speak enough languages. How can I as a Dutchman make myself understood in Greece when I dial an emergency number? In addition, in some Member States the new number has been introduced alongside the old number. I would point out to you that in Belgium, for example, the police are still driving around and displaying the old emergency number. Belgacom issues lists which do not mention the 112 number. My response is, Mr President, that the parallel existence of two emergency numbers, a national and a European number, is not in keeping with the intention to have a single European emergency number. I also think this means that the symbolic function will be lost on our citizens. I would therefore like to ask the Commissioner which countries have not yet introduced the 112 emergency number? If the Commissioner does not have this factual information, would he see to it that an urgent inquiry is launched. My second question is, which steps, what action will the Commission take to ensure that the Member States meet their obligations resulting from this decision? What are his views on the idea that emergency switchboard staff in Member States should speak at least three of the most commonly-spoken languages, in order to able to respond adequately when addressed by a hapless tourist in this respect?
In conclusion it remains for me to say that my group would be glad to agree with the common position supplemented by the amendments.
Mr President, Mr van Velzen must be tired of hearing my congratulations. We spend our time congratulating each other late at night, with only the Commissioner to hear us. But nevertheless, it is the conclusion of another piece of the jigsaw in the telecommunications internal market. I congratulate him on it.
I have little to add to his own remarks except to say that I very much support his comments about the need to recognize the merging of the mobile and fixed point telecommunications markets. It is happening so fast that from the consumers' point of view, they really do not care too much whether they make their telephone call from a fixed point or a mobile, as long as they get through efficiently and cheaply and can make their calls. It seems to me entirely reasonable to be calling for number portability in the field of mobiles as quickly as possible. I very much hope that the Commission will be able to make some comment about that. We have the famous review coming in 1999 but we really cannot bundle everything into the review. We must make sure that where the market is merged we have regulations and a legislative framework to recognise that.
My second point is about something in the explanatory statement which the rapporteur has referred to, and that is the use of the 112 number. I should like to add an extra question to those of the rapporteur to Mr Bangemann. Is there any evidence that in certain countries, consumers using a mobile phone to make an emergency call, whether on the 112 number or any other, have to pay for that call? If you do not have that information I would be very grateful if you could let me have it in writing.
There needs to be a great deal more caution than perhaps the rapporteur's explanatory statement would suggest in introducing a change from national emergency numbers to the 112 number. The picture that the rapporteur paints is very worrying. But I perhaps would come to a different conclusion: that far from accelerating the process we need to take a great deal more time and trouble on a programme of public education to make sure that before we make a final and irrevocable move, consumers and citizens - particularly the elderly and those who are not so used to using the telephone - are absolutely sure what the emergency numbers are and what the procedures are for using those emergency numbers, both for fixed point telephones and mobile telephones.
So I am urging caution and would appreciate an answer to that particular question. Otherwise we support Mr van Velzen's report and commend it to you.
Mr President, what Mrs Read said is correct. We do not need to congratulate ourselves once again; we worked very well together. The rapporteur's proposal for this is also acceptable to us.
I will merely go into the issues. As Mr van Velzen already said himself, if the amendment tabled by him is adopted it will lead to a situation where the Member States cannot fix the costs of carrier pre-selection for those market participants who hitherto have not had any great market power. But he said that himself so we do not need to argue about it any further. We will then formulate it accordingly.
As far as the 112 number is concerned, the only country which has not yet implemented it is Greece. We will therefore continue our proceedings against Greece. However, we cannot continue our proceedings against the other Member States who did not originally do so as it is de facto no longer valid.
However, we do want to take Mrs Read's comments very seriously. We must discuss with the regulation authorities and in a different way the Member States who are introducing this new 112 number the issue of advertising the number and publicizing it, as otherwise quite an odd situation arises, one in which there is a new number which is not known. The old number, which is known, can no longer be used. The two must go hand in hand but it can definitely be done.
The requirement that emergency operators should be in a position to work in at least three Community languages - well, in principle, as the satirical Radio Eriwan would reply - will be very difficult to implement in practice: if even the control towers at airports are not in a position to speak English and that is the only language that should be spoken there, then I have my doubts as to whether it would work immediately with three languages at these telephone exchanges. However, we can examine this; we can advertise it and see how far we get, as these numbers are used by people who are visiting or who just cannot speak the language of the particular country. I believe those were the questions I was to discuss. I hope that the final decision will soon follow.
Thank you, Commissioner Bangemann.
The debate is closed.
Voting will take place at noon tomorrow.
Labelling of certain foodstuffs produced from genetically modified organisms
The next item on the agenda is the report (A4-0181/98) by Mr K. Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on a draft Council regulation relating to the compulsory inclusion in the labelling of certain foodstuffs produced from genetically modified organisms of further information in addition to that specified in Directive 79/112/EEC (COM(98)0099 - C4-0227/98-98/0811(CNS)).
Mr President, it is a pity that the rapporteur is not there but I would like to discuss the position of the PPE group regarding the Collins report.
On Friday of this week we celebrate a memorable anniversary. The novel food regulation will have been in force for one year without the citizens of Europe experiencing any effects of this in practice. This is certainly due to the fact that we still do not have any legally binding rules of implementation and to the fact that the products which have already come onto the market in great style - genetically modified maize and genetically modified soya - were removed from the novel food regulation or the Commission's interpretation did not hold these to be novel foods. At the time I was annoyed about this but I find it positive that it is now being proposed to label these foods too. Mr Bangemann, you have been much criticized in recent years in connection with this dossier. Here we have the opportunity to praise you for presenting this proposal and I believe that the proposal is, on the whole, not as bad as it is sometimes made out.
There are some points on which we could argue. On the whole, the PPE group is in favour of the proposals of the Committee on the Environment, Public Health and Consumer Protection but opinions can vary. We are of the opinion that a de minimis threshold should be set but that it should not be 5 %, as suggested by some, as this would mean that in principle we could not assume that there are any genetically modified foods. Everyone would be able to interpret it as they wished. Instead, much lower thresholds must be set and the Scientific Committee for Food must make suggestions here. A list of products which must not be labelled could be useful but I believe that none of the parties should become too involved in this argument as a compromise must be possible.
I personally am of the opinion that the Commission's proposed "' may' provision' is not so stupid; according to this proposal, if it is not known whether something contains genetically modified products this should be allowed to be labelled "may contain' . My main request to the Commission, but also indirectly to the Council of Ministers, is: please reach an agreement at last! Everyone must be willing to compromise. Those who hold extreme positions should make concessions. It simply cannot be possible that despite a regulation people must wait for rules of implementation. We need a clear decision so that industry and consumers know where they stand, and for this it is essential that everyone is willing to comprise.
Mr President, at this time I am sure you will be slightly more indulgent regarding speaking time as the rapporteur is undoubtedly busy eating asparagus which I hope has not been genetically modified. Ladies and gentlemen, Commissioner, it is now a year, almost exactly to the day, since the novel food regulation came into force, at least in theory as it is completely ineffectual in practice. Today we are still discussing how to respond in practice to a major problem for the consumer: how do we label a novel food? What criteria should we use? What method of analysis is reliable? What should be done when GMOs are mixed with foods of the same type but are not modified? These are all questions to which there are no satisfactory answers today, at least not in the Commission's proposals. The Commission is trying to break this deadlock by proposing a new regulation on labelling, which completes the 1979 directive and which applies to genetically modified soya and maize which had been on the market before the novel food regulation came into force.
What does the Commission propose? It opts for a system based on the detection of modified DNA or modified proteins in the final product delivered to the consumer. In concrete terms, this in fact signifies that approximately 50 % of modified foods will escape being labelled because modified proteins or DNA will be transformed or destroyed in the final product. This is not what the consumer wants. The consumer wants to know the origin of the product and wants to know if there has been any genetic engineering involved. On the contrary, it is what the manufacturer wants, as he is afraid that the consumer will reject his products. This is the problem which exists. What can be done about it? There is an alternative which the Commission has put forward. It involves analysing products in their original form at the beginning of the chain and guaranteeing, by means of a certificate of origin, products which have not been genetically modified, and of course monitoring the whole process through to the end product. We, the Green Group in the European Parliament, advocate this method.
We have tabled amendments to this effect and would like to add to this proposal that the suppliers of genetically modified products should accept responsibility for these analyses; it would be scandalous if those who guarantee non-processed products were to be compelled to pay for the cost of the analyses.
Thank you, Mr Lannoye. The Chair will interpret the rules in a very indulgent way and agree that, as an emergency measure, our colleague, Mr Bowe, shall deputize for our rapporteur, Mr Collins. But this is strictly on the basis of a highly indulgent interpretation, and I would like to make the point that the Chair should be given plenty of notice of requests for deputies to speak in such circumstances. They should not be left until it is almost time to take a decision.
Mr President, this proposal is extremely important in that it brings to what has in the last year been an extremely unclear and confused situation a degree of clarity which is long overdue. The issue of labelling genetically modified food is a crucial one in order to maintain public confidence and trust in the development of the biotechnological industry and in placing on the market biotechnological products.
The problem we have had is that with reference to particular products derived from GM soya and maize appeared on the market before the novel foods directive came into place. Consequently, there has been a legal vacuum and no really effective labelling procedure for them. The original Commission proposal, which is still under discussion in the Council, tries to address some of the problems relating to the labelling of genetically modified products. However, I have to say that if you examine the Commission proposal, it is rather like the curate's egg - good in parts.
In particular, I would take issue with the Commission proposal where it suggests that there should be a label 'may contain' . It would seem to me that the 'may contain' label is one designed to create confusion, distrust and lack of confidence among the public, rather than trust. Consequently, Parliament has come forward with a proposal which will clarify the situation, ensure that products which contain an element of genetically modified produce that is identifiable by reasonable tests, at a reasonable price and of reasonable accuracy, are adequately labelled. This will engender some trust on the marketplace and hopefully a degree of sympathy and understanding within the population, which will encourage the continued production of genetically modified products and the biotechnology industry in general. One should not underestimate the importance of public trust and confidence in establishing a clear framework in which the biotechnology industry can develop. Legal frameworks are fine and are extremely important and legal stability and clarity are fine. But, in addition, you need public confidence if these products are to be marketed properly.
The proposal you have in front of you provides rules and regulations which are clear, understandable, based on sound science and provide the public with the information it requires to make an informed choice. It is quite clear that if we take these present rules and regulations and apply them to products in the marketplace, a substantial number of products in the ordinary supermarket will be labelled. I do not think we should have any fear or concern about that. We should be pleased that the public is given information, on the basis of which they can make a choice. Having been given that information and having a quiet confidence and trust in the product, I feel quite confident that in the case of some of the early products that have been placed on the marketplace - I refer, for example, to the genetically modified tomato paste which is now outselling ordinary tomato paste in the United Kingdom by 2 cans to 1 - you will see a slowly developed preference for genetically modified products amongst the population when they realize they are harmless, of good quality, dependable, reliable and that in no way reflect the will of a large biotechnological company seeking to make profit or a dangerous product which may threaten their health.
I think that the public, once it has had the labelled product before them and seen the benefits that derive from the use of genetically modified products in the marketplace, will think that our work tonight - of this happy few who are here tonight, almost this band of brothers - will be a stepping stone towards a much more logical, sane and sensible arrangement of the European marketplace. It is one in which biotechnological products are accepted as normal, sensible, healthy and acceptable, against the current view which treats them with suspicion, distrust and almost as the product of some strange unacceptable science.
I hope the Commission hears what we say and is prepared to modify its proposal because we know what the public thinks. I am telling you now, if you want to sell these products they need this labelling.
I do not wish to examine what Mr Liese mentioned once again. I would merely like to remind him that the novel food regulation was, after all, adopted in the form which Parliament accepted. At that time, when Parliament broke into songs of triumph, I said that it was somewhat premature because I did not consider the regulation to be very practical. I made no secret of my opinion. At the time I was criticized for this and now I am also being criticized for the fact that I warned you about it then! But perhaps that is the role of a Commissioner.
That brings me quite directly to the issue at hand today. Of course we also want to contribute to a solution and we assumed two basic requirements. Firstly, whichever criterion is selected, it should be based on scientific knowledge. We know that scientific knowledge advances; no scientific discovery will be valid in 10 or 20 years' time, but by dispensing completely with instruction by means of scientific knowledge we move to the realms of the arbitrary. We can do what we like; in our opinion it does not make any sense and it is in any case not constitutional. I cannot impose on anyone an obligation which I come up with out of the blue, so to speak.
Secondly, we should provide for a form of labelling which gives the consumer information which he can actually use, which means something to him. In the first issue we are now in agreement with the discussion in the Council. We will see when the time comes. The Council has finally decided to refer to scientific knowledge. In three issues it had a different opinion from ours, for example in the issue of a threshold, a minimum, and in the issue of a negative list. If we refer to scientific facts in these two issues this means that we cannot come to any decision at the moment. I will say that once again quite clearly. If in the end we are compelled by Parliament and the Council to do something like this, we simply have to do it. We do not wish to oppose it. I am very much prepared to say that it is simply the majority opinion.
In the third issue, that of the "may contain' , my opinion differs from that of Parliament. The "may contain' has a whole range of advantages, mainly for the consumer but also for the small business, which is not in a position to do everything that is necessary to attach a "does not contain' label. In order to ensure that no claims for damages are brought against them, all these people will label the products with "contains..' . You will then see, Mr Bowe, that even today approximately 60 % of processed food would have to be labelled, according to our calculations, and if we are to be on the safe side, perhaps 90 % or 100 % would have to be labelled "contains GMO' . This would then be a zero information for the consumer; if it is no longer possible to buy a GMO-free product because manufacturers, for reasons of liability regulations, are more or less compelled to protect themselves from risk, there will no longer be any information for the consumer.
Once again, this is my position and I have represented the same position since the beginning. It is correct, Mr Liese, that I was told off for it. Now many people, particularly from among the Greens - perhaps not exactly the type of support one would wish for but anyhow, it is good if you support me in this issue - see how dangerous the actions of the majority are here. In this connection I would like to tell a story from Bavaria. Once, when a Bavarian Member of Parliament was reprimanded for having used his majority to trample a reasonable position to the ground, he said in his Bavarian dialect: it may be that the others are more reasonable, "but there are more of us' ! So, there are more of you, and now we will see how we get on with the Council. Of course the Commission will not oppose a compromise but you cannot be annoyed with us if we say loud and clear that a solution under one set of circumstances or another is not practical or will not provide the consumer with the information he wants. This is the problem, not trust! There I share their opinion. The period of adjustment will certainly lead to the disappearance of the fear in which some of us now live. But there still remains the legitimate interest of the consumer. You know, does it or does it not contain GMO? We do not do justice to this interest. This is my opinion and, so far, also the opinion of the Commission.
Mr President, I have a query for the Commissioner. There must be an error or an inaccuracy in the draft regulation as it mentions products which had been on the market and labelled before the regulation came into force. The English word is "products' but I assume it should in fact refer to previously existing stocks or supplies. It means that which is already in stock. But if the term used is "products' this is ambiguous.
In my opinion no misunderstanding is possible here as the relative clause states clearly: "which were on the market before entry into force' . This means that it is either a stock or a product but it must have been on the market before entry into force. This is completely clear! Whether it was a stock or a product that is perhaps only in the production process is therefore irrelevant, it depends on the timing.
Mr President, I have one short question for the Commissioner. If the Commission wants people to accept these products, why does it not give people what they want, which is simplicity and clarity. Get rid of 'may contain' . Why do you want 'may contain' ? Just give people simplicity and clarity. Let them choose. Have some confidence in the people.
The debate is closed.
Voting will take place at 12.00 noon tomorrow.
(The House rose at 11.38 p.m.)